EXECUTION COPY

 

CREDIT AGREEMENT

Dated as of June 23, 2006

Among

THE FINANCIAL INSTITUTIONS PARTY HERETO

as the Lenders

and

CREDIT SUISSE

as Administrative Agent and Collateral Agent,

and

TRANSDIGM INC.

and

TRANSDIGM GROUP INCORPORATED

and

The subsidiaries of TransDigm Inc. from time to time party hereto

CREDIT SUISSE SECURITIES (USA) LLC
BANC OF AMERICA SECURITIES LLC
as Joint Lead Arrangers and Joint Bookrunners

BANK OF AMERICA, N.A.
as Syndication Agent

BARCLAYS BANK PLC

GENERAL ELECTRIC CAPITAL CORPORATION

UBS SECURITIES LLC

as Co-Documentation Agents

 

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Page

 

 

 

 

 

ARTICLE I

DEFINITIONS

 

 

 

 

 

 

 

SECTION 1.01. Defined Terms

 

1

 

SECTION 1.02. Classification of Loans and Borrowings

 

41

 

SECTION 1.03. Terms Generally

 

41

 

SECTION 1.04. Effectuation of Transactions

 

42

 

SECTION 1.05. Accounting Terms; GAAP

 

42

 

SECTION 1.06. Designated Senior Debt

 

42

 

 

 

 

 

ARTICLE II

THE CREDITS

 

 

 

 

 

 

 

SECTION 2.01. Commitments

 

42

 

SECTION 2.02. Loans and Borrowings

 

43

 

SECTION 2.03. Requests for Borrowing

 

44

 

SECTION 2.04. Funding of Borrowings

 

45

 

SECTION 2.05. Type; Interest Elections

 

45

 

SECTION 2.06. Termination and Reduction of Commitments

 

46

 

SECTION 2.07. Repayment of Loans; Evidence of Debt

 

47

 

SECTION 2.08. Optional Prepayment of Loans

 

48

 

SECTION 2.09. Mandatory Prepayment of Loans

 

48

 

SECTION 2.10. Fees

 

49

 

SECTION 2.11. Interest

 

50

 

SECTION 2.12. Alternate Rate of Interest

 

50

 

SECTION 2.13. Increased Costs

 

51

 

SECTION 2.14. Break Funding Payments

 

52

 

SECTION 2.15. Taxes

 

52

 

SECTION 2.16. Payments Generally; Allocation of Proceeds; Sharing of Set-offs

 

54

 

SECTION 2.17. Mitigation Obligations; Replacement of Lenders

 

55

 

SECTION 2.18. Illegality

 

56

 

SECTION 2.19. Change of Control

 

56

 

SECTION 2.20. Asset Sale Offer

 

57

 

SECTION 2.21. Intentionally Omitted

 

59

 

SECTION 2.22. Swingline Loans

 

59

 

SECTION 2.23. Letters of Credit

 

61

 

SECTION 2.24. Increase in Commitments

 

64

 

 

 

 

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

 

 

 

 

 

 

SECTION 3.01. Organization; Powers

 

65

 

SECTION 3.02. Authorization; Enforceability

 

66

 

SECTION 3.03. Governmental Approvals; No Conflicts

 

66

 

SECTION 3.04. Financial Condition; No Material Adverse Change

 

66

 

SECTION 3.05. Properties

 

67

 

SECTION 3.06. Litigation and Environmental Matters

 

67

 

SECTION 3.07. Compliance with Laws and Agreements; Licenses and Permits

 

68

 

SECTION 3.08. Investment Company Status

 

68

 

SECTION 3.09. Taxes

 

68

 

 

ii


--------------------------------------------------------------------------------




 

SECTION 3.10. ERISA

 

68

 

SECTION 3.11. Disclosure

 

68

 

SECTION 3.12. Material Agreements

 

69

 

SECTION 3.13. Solvency

 

69

 

SECTION 3.14. Insurance

 

69

 

SECTION 3.15. Capitalization and Subsidiaries

 

69

 

SECTION 3.16. Security Interest in Collateral

 

70

 

SECTION 3.17. Labor Disputes

 

70

 

SECTION 3.18. Federal Reserve Regulations

 

70

 

SECTION 3.19. Senior Debt

 

70

 

 

 

 

 

ARTICLE IV

CONDITIONS

 

 

 

 

 

 

 

SECTION 4.01. All Credit Events

 

71

 

SECTION 4.02. Closing Date

 

71

 

 

 

 

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

 

 

 

 

 

 

SECTION 5.01. Financial Statements and Other Information

 

74

 

SECTION 5.02. Notices of Material Events

 

76

 

SECTION 5.03. Existence; Conduct of Business

 

77

 

SECTION 5.04. Payment of Taxes

 

77

 

SECTION 5.05. Maintenance of Properties

 

77

 

SECTION 5.06. Books and Records; Inspection Rights

 

77

 

SECTION 5.07. Maintenance of Ratings

 

77

 

SECTION 5.08. Compliance with Laws

 

78

 

SECTION 5.09. Use of Proceeds

 

78

 

SECTION 5.10. Insurance

 

78

 

SECTION 5.11. Additional Collateral; Further Assurances

 

78

 

 

 

 

 

ARTICLE VI

NEGATIVE COVENANTS

 

 

 

 

 

 

 

SECTION 6.01. Limitation on Incurrence of Additional Indebtedness

 

80

 

SECTION 6.02. Limitation on Restricted Payments

 

80

 

SECTION 6.03. Limitation on Asset Sales

 

84

 

SECTION 6.04. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries

 

85

 

SECTION 6.05. Limitation on Preferred Stock of Restricted Subsidiaries

 

86

 

SECTION 6.06. Limitation on Liens

 

86

 

SECTION 6.07. Merger, Consolidation or Sale of All or Substantially All Assets

 

87

 

SECTION 6.08. Limitation on Transactions with Affiliates

 

89

 

SECTION 6.09. Future Guarantees by Restricted Subsidiaries

 

91

 

SECTION 6.10. Business of Borrower and Restricted Subsidiaries

 

91

 

SECTION 6.11. Amendments to Subordination Provisions

 

91

 

SECTION 6.12. Business of Holdings

 

91

 

SECTION 6.13. Impairment of Security Interest

 

91

 

SECTION 6.14. Consolidated Secured Debt Ratio

 

92

 

 

iii


--------------------------------------------------------------------------------




 

ARTICLE VII

EVENTS OF DEFAULT

 

 

 

 

 

 

 

ARTICLE VIII

THE AGENT

 

 

 

 

 

 

 

ARTICLE IX

MISCELLANEOUS

 

 

 

 

 

 

 

SECTION 9.01. Notices

 

97

 

SECTION 9.02. Waivers; Amendments

 

98

 

SECTION 9.03. Expenses; Indemnity; Damage Waiver

 

101

 

SECTION 9.04. Successors and Assigns

 

102

 

SECTION 9.05. Survival

 

106

 

SECTION 9.06. Counterparts; Integration; Effectiveness

 

106

 

SECTION 9.07. Severability

 

106

 

SECTION 9.08. Right of Setoff

 

106

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process

 

107

 

SECTION 9.10. WAIVER OF JURY TRIAL

 

108

 

SECTION 9.11. Headings

 

108

 

SECTION 9.12. Confidentiality

 

108

 

SECTION 9.13. Several Obligations; Nonreliance; Violation of Law

 

108

 

SECTION 9.14. USA PATRIOT Act

 

109

 

SECTION 9.15. Disclosure

 

109

 

SECTION 9.16. Appointment for Perfection

 

109

 

SECTION 9.17. Interest Rate Limitation

 

109

 

 

 

 

 

SCHEDULES:

Commitment Schedule

Schedule 1.01(a)

—

Immaterial Subsidiaries

Schedule 1.01(b)

—

Mortgaged Properties

Schedule 1.01(c)

—

Existing Letters of Credit

Schedule 1.01(d)

—

Existing Indebtedness

Schedule 1.01(e)

—

Existing Liens

Schedule 3.05(a)

—

Properties

Schedule 3.05(g)

—

Intellectual Property

Schedule 3.06

—

Disclosed Matters

Schedule 3.14

—

Insurance

Schedule 3.15

—

Capitalization and Subsidiaries

Schedule 3.16

—

Mortgage Filing Offices

Schedule 3.17

—

Labor Disputes

Schedule 4.02(b)

—

Local Counsel

Schedule 9.01

—

Borrower’s Website for Electronic Delivery

EXHIBITS:

Exhibit A

—

Form of Administrative Questionnaire

Exhibit B

—

Form of Assignment and Assumption

Exhibit C

—

Form of Compliance Certificate

 

iv


--------------------------------------------------------------------------------




 

Exhibit D

—

Joinder Agreement

Exhibit E

—

Form of Borrowing Request

Exhibit F

—

Form of Promissory Notes

 

v


--------------------------------------------------------------------------------


CREDIT AGREEMENT dated as of June 23, 2006 (this “Agreement”), among TRANSDIGM
INC. (the “Borrower”), a Delaware corporation, TRANSDIGM GROUP INCORPORATED, a
Delaware corporation (“Holdings”), each subsidiary of the Borrower from time to
time party hereto, the Lenders (as defined in Article I) and CREDIT SUISSE, as
administrative agent and collateral agent for the Lenders hereunder (in such
capacities, the “Agent”).

The Borrower has requested the Lenders to extend credit in the form of
(a) Term Loans (such term and each other capitalized term used but not defined
in this introductory statement having the meaning given it in Article I) on the
Closing Date in an aggregate principal amount not in excess of $650,000,000 and
(b) Revolving Loans, Swingline Loans and Letters of Credit at any time and from
time to time prior to the Revolving Credit Maturity Date in an aggregate
principal amount at any time outstanding not in excess of $150,000,000. The
proceeds of the Term Loans are to be used solely to finance, in part, the
Existing Bank Debt Refinancing, the Tender Offer, the Closing Date Dividend and
the Permitted Transaction Payments. The proceeds of the Revolving Loans,
Swingline Loans and Letters of Credit are to be used solely for general
corporate purposes.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein. Accordingly, the parties hereto
agree as follows:


ARTICLE I


DEFINITIONS

SECTION 1.01.      Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Acquired Indebtedness” means Indebtedness of a Person or any of its
Subsidiaries existing at the time such Person becomes a Restricted Subsidiary of
the Borrower or at the time it merges or consolidates with or into the Borrower
or any of its Subsidiaries or that is assumed in connection with the acquisition
of assets from such Person, including Indebtedness incurred by such Person in
connection with, or in anticipation or contemplation of, such Person becoming a
Restricted Subsidiary of the Borrower or such acquisition, merger or
consolidation.

“Adjusted LIBOR Rate” means, for any Interest Period, the rate obtained by
dividing (a) the LIBOR Rate for such Interest Period by (b) a percentage equal
to 1 minus the stated maximum rate (stated as a decimal) of all reserves, if
any, required to be maintained against “Eurocurrency liabilities” as specified
in Regulation D (including any marginal, emergency, special or supplemental
reserves).

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit A.

“Affiliate” means, with respect to any specified Person, any other Person who
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such specified Person. The term
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise; and the
terms “controlling” and “controlled” have meanings correlative of the foregoing.


--------------------------------------------------------------------------------




 

“Affiliate Transaction” has the meaning assigned to such term in Section 6.08.

“Agent” has the meaning assigned to such term in the preamble to this Agreement.

“Agent Fees” has the meaning assigned to such term in Section 2.10(b).

“Aggregate Revolving Credit Exposure” means the aggregate amount of the Lenders’
Revolving Credit Exposures.

“Alternate Base Rate” means, for any day, a rate per annum equal to the greater
of (a) the Prime Rate in effect on such day and (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%. Any change in the Alternate Base Rate
due to a change in the Prime Rate or the Federal Funds Effective Rate shall be
effective from and including the effective date of such change in the Prime Rate
or the Federal Funds Effective Rate, respectively.

“Applicable Percentage” means, with respect to any Lender, a percentage equal to
a fraction the numerator of which is the aggregate outstanding principal amount
of the Loans (or, if no Loans are then outstanding, the Commitment) of such
Lender and the denominator of which is the aggregate outstanding principal
amount of the Loans (or, if no Loans are then outstanding, the Commitments) of
all Lenders.

“Applicable Rate” means, for any day, (a) with respect to any LIBOR Rate Term
Loan, 2.00%, (b) with respect to any ABR Term Loan, 1.00%, and (c) with respect
to any LIBOR Rate Revolving Loan or ABR Revolving Loan, or with respect to the
Commitment Fees, as the case may be, the applicable rate set forth below under
the captions “LIBOR Spread — Revolving Loans”, “ABR Spread Spread — Revolving
Loans” or “Commitment Fee Percentage”, as the case may be, based upon the
Consolidated Leverage Ratio of the Borrower as of the relevant date of
determination:

Leverage Ratio

 

LIBOR Spread —
Revolving Loans

 

ABR Spread —
Revolving Loans

 

Commitment Fee
Percentage

Category 1
Greater than 4.0 to 1.0

 

2.00%

 

1.00%

 

0.375%

Category 2
Greater than 3.5 to 1.0, but less than
or equal to 4.0 to 1.0

 

1.75%

 

0.75%

 

0.375%

Category 3
Less than or equal to 3.5 to 1.0

 

1.50%

 

0.50%

 

0.375%

 

Each change in the Applicable Rate resulting from a change in the Consolidated
Leverage Ratio of the Borrower shall be effective with respect to all Loans,
Commitments and Letters of Credit outstanding on and after the date of delivery
to the Agent of the financial statements and certificates required by
Section 5.01(a) or (b) and Section 5.01(c), respectively, indicating such
change, and until the date immediately preceding the next date of delivery of
such financial statements and certificates indicating another such change. In
addition, (a) at any time during which the Borrower has failed to deliver the
financial statements and certificates required by Section 5.01(a) or (b) and
Section 5.01(c), respectively, or (b) at any time after the occurrence and
during the continuance of an Event of

2


--------------------------------------------------------------------------------




 

Default, any reduction in interest rates or Commitment Fees which would
otherwise be implemented shall not be implemented until the date the Event of
Default is cured or waived.

“Approved Fund” means any Person (other than an natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers, advises or manages a Lender.

“Asset Acquisition” means (a) an Investment by the Borrower or any Restricted
Subsidiary of the Borrower in any other Person pursuant to which such Person
shall become a Restricted Subsidiary of the Borrower, or shall be merged with or
into the Borrower or any Restricted Subsidiary of the Borrower, or (b) the
acquisition by the Borrower or any Restricted Subsidiary of the Borrower of the
assets of any Person (other than a Restricted Subsidiary of the Borrower) other
than in the ordinary course of business.

“Asset Sale” means any direct or indirect sale, issuance, conveyance, transfer,
lease (other than operating leases entered into in the ordinary course of
business), assignment or other transfer for value by the Borrower or any of its
Restricted Subsidiaries (including any Sale and Leaseback Transaction) to any
Person other than the Borrower or a Restricted Subsidiary of the Borrower of:

(1)            any Capital Stock of any Restricted Subsidiary of the Borrower,
or

(2)            any other property or assets of the Borrower or any Restricted
Subsidiary of the Borrower other than in the ordinary course of business;
provided, however, that Asset Sales or other dispositions shall not include:

(a)           a transaction or series of related transactions for which the
Borrower or its Restricted Subsidiaries receive aggregate consideration of less
than $1,000,000;

(b)          the sale, lease, conveyance, disposition or other transfer of all
or substantially all of the assets of the Borrower as permitted under
Section 6.07 or any disposition that constitutes a Change of Control;

(c)           the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof;

(d)          disposals or replacements of obsolete equipment in the ordinary
course of business;

(e)           the sale, lease, conveyance, disposition or other transfer by the
Borrower or any Restricted Subsidiary of assets or property to one or more
Restricted Subsidiaries in connection with Investments permitted under
Section 6.02 or pursuant to any Permitted Investment;

(f)           [Intentionally Omitted];

(g)          dispositions of cash or Cash Equivalents; and

(h)          the creation of a Lien (but not the sale or other disposition of
the property subject to such Lien).

“Asset Sale Offer” has the meaning assigned to such term in Section 2.20(d).

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Agent, in the form of Exhibit B or any
other form approved by the Agent.

3


--------------------------------------------------------------------------------




 

“Attributable Debt” in respect of a Sale and Lease-Back Transaction means, as at
the time of determination, the present value (discounted at the interest rate
then borne by the Loans, compounded annually) of the total obligations of the
lessee for rental payments during the remaining term of the lease included in
such Sale and Lease-Back Transaction (including any period for which such lease
has been extended); provided, however, that if such Sale and Lease-Back
Transaction results in a Capitalized Lease Obligation, the amount of
Indebtedness represented thereby will be determined in accordance with the
definition of “Capitalized Lease Obligation”.

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of the corporation, (b) with respect to a partnership, the board of
directors of the general partner of the partnership and (c) with respect to any
other Person, the board or committee of such Person serving a similar function.

“Board Resolution” means, with respect to any Person, a duly adopted resolution
of the Board of Directors of such Person or any committee thereof.

“Borrower” has the meaning assigned to such term in the preamble to this
Agreement.

“Borrowing” means (a) any Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBOR Rate Loans, as to which a
single Interest Period is in effect or (b) a Swingline Loan.

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 and substantially in the form attached hereto as
Exhibit E, or such other form as shall be approved by the Agent.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a LIBOR Rate Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

“Capital Expenditures” means, for any period, the aggregate of (a) all
expenditures (whether paid in cash or accrued as liabilities) by the Borrower
and the Restricted Subsidiaries during such period that, in conformity with
GAAP, are or are required to be included as additions during such period to
property, plant or equipment reflected in the consolidated balance sheet of the
Borrower and the Restricted Subsidiaries and (b) the value of all assets under
Capitalized Lease Obligations incurred by the Borrower and its Restricted
Subsidiaries during such period; provided that the term “Capital Expenditures”
shall not include:

(i) expenditures made in connection with the replacement, substitution,
restoration or repair of assets to the extent financed with (x) insurance
proceeds paid on account of the loss of or damage to the assets being replaced,
restored or repaired or (y) awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced,

(ii) the purchase price of equipment that is purchased simultaneously with the
trade-in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time,

4


--------------------------------------------------------------------------------




 

(iii) the purchase of plant, property or equipment to the extent financed with
the proceeds of Asset Sales that are not applied to prepay Term Loans pursuant
to Section 2.20,

(iv) expenditures that constitute Consolidated Lease Expense,

(v) expenditures that are accounted for as capital expenditures by the Borrower
or any Restricted Subsidiary and that actually are paid for by a Person other
than the Borrower or any Restricted Subsidiary and for which neither the
Borrower nor any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such Person or
any other Person (whether before, during or after such period),

(vi) the book value of any asset owned by the Borrower or any Restricted
Subsidiary prior to or during such period to the extent that such book value is
included as a capital expenditure during such period as a result of such Person
reusing or beginning to reuse such asset during such period without a
corresponding expenditure actually having been made in such period, provided
that (x) any expenditure necessary in order to permit such asset to be reused
shall be included as a Capital Expenditure during the period in which such
expenditure actually is made and (y) such book value shall have been included in
Capital Expenditures when such asset was originally acquired, or

(vii) expenditures that constitute acquisitions of Persons or business units
permitted hereunder

 

“Capital Stock” means:

(1)  with respect to any Person that is a corporation, any and all shares,
interests, participations or other equivalents (however designated and whether
or not voting) of corporate stock, including each class of Common Stock and
Preferred Stock, of such Person and

(2)  with respect to any Person that is not a corporation, any and all
partnership or other equity interests of such Person.

“Capitalized Lease Obligation” means, as to any Person, the obligations of such
Person under a lease that are required to be classified and accounted for as
capital lease obligations under GAAP and, for purposes of this definition, the
amount of such obligations at any date shall be the capitalized amount of such
obligations at such date, determined in accordance with GAAP.

“Cash Equivalents” means:

(1)  marketable direct obligations issued by or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States of America, in each case maturing
within one year from the date of acquisition thereof;

(2)  marketable direct obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition, having one of the three highest ratings
obtainable from either S&P or Moody’s;

5


--------------------------------------------------------------------------------




 

(3)  commercial paper maturing no more than one year from the date of creation
thereof and, at the time of acquisition, having a rating of at least A-1 from
S&P or at least P-1 from Moody’s;

(4)  certificates of deposit or bankers’ acceptances maturing within one year
from the date of acquisition thereof issued by any bank organized under the laws
of the United States of America or any state thereof or the District of Columbia
or any U.S. branch of a foreign bank or by a bank organized under the laws of
any foreign country recognized by the United States of America, in each case
having at the date of acquisition thereof combined capital and surplus of not
less than $250,000,000 (or the foreign currency equivalent thereof);

(5)  repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clause (1) above entered into
with any bank meeting the qualifications specified in clause (4) above; and

(6)  investments in money market funds which invest substantially all their
assets in securities of the types described in clauses (1) through (5) above.

“Change of Control” means the occurrence of one or more of the following events:

(1)  any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Borrower or Holdings to any Person or group of related Persons for purposes of
Section 13(d) of the Exchange Act (a “Group”), other than to the Borrower (in
the case of the assets of Holdings), the Permitted Holders or their Related
Parties or any Permitted Group;

(2)  the approval by the holders of Capital Stock of the Borrower of any plan or
proposal for the liquidation or dissolution of the Borrower (whether or not
otherwise in compliance with the provisions of this Agreement);

(3)  any Person or Group (other than the Permitted Holders or their Related
Parties or any Permitted Group) shall become the beneficial owner, directly or
indirectly, of shares representing more than 50% of the total ordinary voting
power represented by the issued and outstanding Capital Stock of the Borrower or
Holdings; or

(4)  the first day on which a majority of the members of the Board of Directors
of the Borrower or Holdings are not Continuing Directors.

“Change of Control Offer” has the meaning assigned to such term in
Section 2.19(b).

“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender or Issuing Bank (or, for
purposes of Section 2.13(b), by any lending office of such Lender or by such
Lender’s or Issuing Bank’s holding company, if any) with any request, guideline
or directive (whether or not having the force of law) of any Governmental
Authority made or issued after the date of this Agreement (other than any such
request, guideline or directive to comply with any law, rule or regulation that
was in effect on the date of this Agreement).

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Term Loans,
Other Revolving Loans, Other Term Loans or Swingline Loans and, when used in
reference to any Commitment, refers to whether such Commitment is a Revolving
Credit Commitment, a Term Loan Commitment, an Incremental Revolving Credit
Commitment, an Incremental Term Loan Commitment or a Swingline Commitment.

6


--------------------------------------------------------------------------------




 

“Closing Date” means the date on which the conditions specified in Section 4.02
are satisfied (or waived in accordance with Section 9.02).

“Closing Date Dividend” means the payment of dividends by the Borrower to
TransDigm Holdings and by TransDigm Holdings to Holdings, in each case on the
Closing Date, in an aggregate amount of up to $202,596,000, which dividends
Holdings shall use to pay in full all amounts, if any, due or owing under the
Existing Holdings Credit Agreement.

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Collateral” means any and all property owned, leased or operated by a Person
subject to a security interest or Lien under the Collateral Documents and any
and all other property of any Loan Party, now existing or hereafter acquired,
that may at any time be or become subject to a security interest or Lien in
favor of Agent, on behalf of itself and the Lenders, to secure the Secured
Obligations; provided, however, that Collateral shall not at any time include
any Margin Stock or leased real property.

“Collateral Documents” means, collectively, the Guarantee and Collateral
Agreement, the Mortgages and any other documents granting a Lien upon the
Collateral as security for payment of the Secured Obligations.

“Commitment” means (a) with respect to any Lender, such Lender’s Revolving
Credit Commitment, Term Loan Commitment and Swingline Commitment as set forth in
the Commitment Schedule or in the most recent Assignment and Assumption executed
by such Lender and (b) as to all Lenders, the aggregate commitment of all
Lenders to make Loans, which aggregate commitment shall be $800,000,000 on the
Closing Date.

“Commitment Fee” has the meaning assigned to such term in Section 2.10(a).

“Commitment Schedule” means the Schedule attached hereto identified as such.

“Common Stock” of any Person means any and all shares, interests or other
participations in, and other equivalents (however designated and whether voting
or non-voting) of such Person’s common stock, whether outstanding on the Closing
Date or issued after the Closing Date, and includes, without limitation, all
series and classes of such common stock.

“Consolidated EBITDA” means, with respect to any Person, for any period, the sum
(without duplication) of such Person’s:

(1)            Consolidated Net Income; and

(2)            to the extent Consolidated Net Income has been reduced thereby:

(a)  all income taxes and foreign withholding taxes and taxes based on capital
and commercial activity (or similar taxes) of such Person and its Restricted
Subsidiaries paid or accrued in accordance with GAAP for such period;

(b)  Consolidated Interest Expense;

(c)  Consolidated Non-cash Charges less any non-cash items increasing
Consolidated Net Income for such period (other than normal accruals in the
ordinary course of business), all as determined on a consolidated basis for such
Person and its Restricted Subsidiaries in accordance with GAAP;

(d)  restructuring costs, facilities relocation costs and acquisition
integration costs and fees, including cash severance payments made in connection
with acquisitions;

7


--------------------------------------------------------------------------------




 

(e)  any expenses or charges related to any Equity Offering, Permitted
Investment, acquisition, disposition, recapitalization or the incurrence of
Indebtedness permitted to be incurred by this Agreement including a refinancing
thereof (whether or not successful) and any amendment or modification to the
terms of any such transactions, including such fees, expenses or charges related
to the Transactions;

(f)  any write offs, write downs or other non-cash charges, excluding any such
charge that represents an accrual or reserve for a cash expenditure for a future
period;

(g)  the amount of any expense related to minority interests;

(h)  the amount of management, monitoring, consulting and advisory fees and
related expenses paid (or any accruals related to such fees or related expenses)
during such period to the Sponsor to the extent permitted under Section 6.08;

(i)  the amount of any earn out payments or deferred purchase price in
conjunction with acquisitions;

(j)  any costs or expenses incurred by the Borrower or a Restricted Subsidiary
pursuant to any management equity plan or stock option plan or any other
management or employee benefit plan or agreement or any stock subscription or
stockholders agreement, to the extent that such costs or expenses are funded
with cash proceeds contributed to the capital of the Borrower or net cash
proceeds of issuance of Qualified Capital Stock of the Borrower (other than
Disqualified Stock that is Preferred Stock) in each case, solely to the extent
that such cash proceeds are excluded from the calculation set forth in
clauses (iii)(w) and (iii)(x) of the first paragraph of Section 6.02;

(k)  the one-time special bonus payments in an amount not in excess of
$6,230,000 by the Borrower to members of management on November 10, 2005; and

(l)  solely for the purposes of computations under Section 6.14(a), a charge in
any one period not to exceed $8,000,000 resulting from repurchases of inventory
from distributors during such period; and

(3)            decreased by (without duplication) non-cash gains increasing
Consolidated Net Income of such Person for such period, excluding any gains that
represent the reversal of any accrual of, or cash reserve for, anticipated cash
charges in any prior period (other than such cash charges that have been added
back to Consolidated Net Income in calculating Consolidated EBITDA in accordance
with this definition).

“Consolidated Fixed Charge Coverage Ratio” means, with respect to any Person,
the ratio of Consolidated EBITDA of such Person during the four full fiscal
quarters (the “Four-Quarter Period”) ending prior to the date of the transaction
giving rise to the need to calculate the Consolidated Fixed Charge Coverage
Ratio for which internal financial statements are available (the “Transaction
Date”) to Consolidated Fixed Charges of such Person for the Four-Quarter Period.
In addition to and without limitation of the foregoing, for purposes of this
definition, “Consolidated EBITDA” and “Consolidated Fixed Charges” shall be
calculated after giving effect on a pro forma basis for the period of such
calculation to:

(1)            the incurrence or repayment of any Indebtedness or the issuance
of any Designated Preferred Stock of such Person or any of its Restricted
Subsidiaries (and the application of the proceeds thereof) giving rise to the
need to make such calculation and any incurrence or repayment of other
Indebtedness or the issuance or redemption of other Preferred Stock (and the
application of the proceeds thereof), other than the incurrence or repayment of
Indebtedness in the ordinary course of business for working capital purposes
pursuant to revolving credit facilities, occurring during the Four-Quarter
Period or at any time subsequent to

8


--------------------------------------------------------------------------------




 

the last day of the Four-Quarter Period and on or prior to the Transaction Date,
as if such incurrence or repayment or issuance or redemption, as the case may be
(and the application of the proceeds thereof), had occurred on the first day of
the Four-Quarter Period; and

(2)            any Asset Sales or other dispositions or Asset Acquisitions
(including, without limitation, any Asset Acquisition giving rise to the need to
make such calculation as a result of such Person or one of its Restricted
Subsidiaries (including any Person who becomes a Restricted Subsidiary as a
result of the Asset Acquisition) incurring, assuming or otherwise being liable
for Acquired Indebtedness and also including any Consolidated EBITDA
attributable to the assets which are the subject of the Asset Acquisition or
Asset Sale or other disposition and without regard to clause (6) of the
definition of Consolidated Net Income), investments, mergers, consolidations and
disposed operations (as determined in accordance with GAAP) occurring during the
Four-Quarter Period or at any time subsequent to the last day of the
Four-Quarter Period and on or prior to the Transaction Date, as if such Asset
Sale or other disposition or Asset Acquisition (including the incurrence or
assumption of any such Acquired Indebtedness), investment, merger, consolidation
or disposed operation occurred on the first day of the Four-Quarter Period. If
such Person or any of its Restricted Subsidiaries directly or indirectly
guarantees Indebtedness of a third Person, the preceding sentence shall give
effect to the incurrence of such guaranteed Indebtedness as if such Person or
any Restricted Subsidiary of such Person had directly incurred or otherwise
assumed such other Indebtedness that was so guaranteed.

Furthermore, in calculating “Consolidated Fixed Charges” for purposes of
determining the denominator (but not the numerator) of this “Consolidated Fixed
Charge Coverage Ratio”:

(1)            interest on outstanding Indebtedness determined on a fluctuating
basis as of the Transaction Date and which will continue to be so determined
thereafter shall be deemed to have accrued at a fixed rate per annum equal to
the rate of interest on such Indebtedness in effect on the Transaction Date; and

(2)            notwithstanding clause (1) of this paragraph, interest on
Indebtedness determined on a fluctuating basis, to the extent such interest is
covered by agreements relating to Interest Swap Obligations, shall be deemed to
accrue at the rate per annum resulting after giving effect to the operation of
such agreements.

For purposes of this definition, whenever pro forma effect is to be given to an
acquisition of assets, the amount of income or earnings relating thereto and the
amount of Consolidated Interest Expense associated with any Indebtedness
incurred in connection therewith, the pro forma calculations shall be determined
in good faith by a responsible financial or accounting officer of the Borrower.
In addition, any such pro forma calculation may include adjustments appropriate,
in the reasonable determination of the Borrower as set forth in an officers’
certificate, to reflect operating expense reductions reasonably expected to
result from any acquisition or merger.

“Consolidated Fixed Charges” means, with respect to any Person for any period,
the sum of, without duplication:

(1)            Consolidated Interest Expense; plus

(2)            the product of (x) the amount of all cash dividend payments on
any series of Preferred Stock of such Person times (y) a fraction, the numerator
of which is one and the denominator of which is one minus the then current
effective consolidated federal, state and local income tax rate of such Person,
expressed as a decimal (as estimated in good faith by the chief financial
officer of the Borrower, which estimate shall be conclusive); plus

9


--------------------------------------------------------------------------------




 

(3)            the product of (x) the amount of all dividend payments on any
series of Permitted Subsidiary Preferred Stock times (y) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current effective consolidated federal, state and local income tax rate of such
Person, expressed as a decimal (as estimated in good faith by the chief
financial officer of the Borrower, which estimate shall be conclusive); provided
that with respect to any series of Preferred Stock that did not pay cash
dividends during such period but that is eligible to pay dividends during any
period prior to the Term Loan Maturity Date, cash dividends shall be deemed to
have been paid with respect to such series of Preferred Stock during such period
for purposes of this clause (3).

“Consolidated Interest Expense” means, with respect to any Person for any
period, the sum of, without duplication:

(1)  the aggregate of all cash and non-cash interest expense (net of interest
income) with respect to all outstanding Indebtedness of such Person and its
Restricted Subsidiaries, including the net costs associated with Interest Swap
Obligations, for such period determined on a consolidated basis in conformity
with GAAP, but excluding (i) amortization or write-off of debt issuance costs,
deferred financing fees, commissions, fees and expenses, (ii) any expensing of
bridge, commitment and other financing fees, (iii) [Intentionally Omitted] and
(iv) any redemption premium paid in connection with the redemption of the
Existing Notes;

(2)  the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; and

(3)  the interest component of Capitalized Lease Obligations paid, accrued
and/or scheduled to be paid or accrued by such Person and its Restricted
Subsidiaries during such period as determined on a consolidated basis in
accordance with GAAP.

“Consolidated Lease Expense” means for any period, all rental expenses of the
Borrower and its Restricted Subsidiaries during such period under operating
leases for real or personal property (including in connection with Sale and
Lease-Back Transactions permitted hereunder), excluding real estate taxes,
insurance costs and common area maintenance charges and net of sublease income,
other than (a) obligations under vehicle leases entered into in the ordinary
course of business, (b) all such rental expenses associated with assets acquired
pursuant to an acquisition of a Person or business unit to the extent such
rental expenses relate to operating leases in effect at the time of (and
immediately prior to) such acquisition and related to periods prior to such
acquisition and (c) all Capitalized Lease Obligations, all as determined on a
consolidated basis in accordance with GAAP.

“Consolidated Leverage Ratio”, with respect to any Person as of any date of
determination, means the ratio of (a) Consolidated Total Indebtedness of such
Person as of the end of the most recent fiscal quarter for which internal
financial statements are available immediately preceding the date on which such
event for which such calculation is being made shall occur to (b) the aggregate
amount of Consolidated EBITDA of such Person for the period of the most recently
ended four full consecutive fiscal quarters for which internal financial
statements are available immediately preceding the date on which such event for
which such calculation is being made shall occur, in each case with such pro
forma adjustments to Consolidated Total Indebtedness and Consolidated EBITDA as
are appropriate and consistent with the pro forma adjustment provisions set
forth in the definition of “Consolidated Fixed Charge Coverage Ratio”.

“Consolidated Net Income” means, for any period, the aggregate net income (or
loss) of the Borrower and its Restricted Subsidiaries for such period on a
consolidated basis, determined in accordance with GAAP and without any deduction
in respect of Preferred Stock dividends; provided that there shall be excluded
therefrom to the extent otherwise included, without duplication:

10


--------------------------------------------------------------------------------


(1)  gains and losses from Assets Sales (without regard to the $1,000,000
limitation set forth in the definition thereof) and the related tax effects
according to GAAP;

(2)  gains and losses due solely to fluctuations in currency values and the
related tax effects according to GAAP;

(3)  all extraordinary, unusual or non-recurring charges, gains and losses
(including, without limitation, all restructuring costs, facilities relocation
costs, acquisition integration costs and fees, including cash severance payments
made in connection with acquisitions, and any expense or charge related to the
repurchase of Capital Stock or warrants or options to purchase Capital Stock),
and the related tax effects according to GAAP;

(4)  the net income (or loss) from disposed or discontinued operations or any
net gains or losses on disposal of disposed or discontinued operations, and the
related tax effects according to GAAP;

(5)  any impairment charge or asset write-off, in each case pursuant to GAAP,
and the amortization of intangibles arising pursuant to GAAP;

(6)  the net income (or loss) of any Person acquired in a pooling of interests
transaction accrued prior to the date it becomes a Restricted Subsidiary of the
Borrower or is merged or consolidated with or into the Borrower or any
Restricted Subsidiary of the Borrower;

(7)  solely for the purpose of determining the amount available for Restricted
Payments under clause (ii) of the first paragraph of Section 6.02, the net
income (but not loss) of any Restricted Subsidiary of the Borrower (other than a
Guarantor) to the extent that the declaration of dividends or similar
distributions by that Restricted Subsidiary of the Borrower of that income is
not at the date of determination wholly permitted without any prior governmental
approval (which has not been obtained) or, directly or indirectly, by the
operation of the terms of its charter or any agreement, instrument, judgment,
decree, order, statute, rule, or governmental regulation applicable to that
Restricted Subsidiary or its stockholders, unless such restriction with respect
to the payment of dividends or similar distributions has been legally waived;
provided that Consolidated Net Income of the Borrower will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash (or to the extent converted into cash) to the Borrower or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein;

(8)  the net loss of any Person, other than a Restricted Subsidiary of the
Borrower;

(9)  the net income of any Person, other than a Restricted Subsidiary of the
Borrower, except to the extent of cash dividends or distributions paid to the
Borrower or a Restricted Subsidiary of the Borrower by such Person;

(10)  in the case of a successor to the referent Person by consolidation or
merger or as a transferee of the referent Person’s assets, any earnings of the
successor corporation prior to such consolidation, merger or transfer of assets;

(11)  any non-cash compensation charges and deferred compensation charges,
including any arising from existing stock options resulting from any merger or
recapitalization transaction; provided, however, that Consolidated Net Income
for any period shall be reduced by any cash payments made during such period by
such Person in connection with any such deferred compensation, whether or not
such reduction is in accordance with GAAP; and

(12)  inventory purchase accounting adjustments and amortization and impairment
charges resulting from other purchase accounting adjustments with respect to
acquisition transactions.

11


--------------------------------------------------------------------------------




 

For purposes of clause (iii)(v) of the first paragraph of Section 6.02,
Consolidated Net Income shall be reduced by any cash dividends paid with respect
to any series of Designated Preferred Stock

“Consolidated Non-cash Charges” means, with respect to any Person, for any
period, the aggregate depreciation, amortization and other non-cash charges,
impairments and expenses of such Person and its Restricted Subsidiaries reducing
Consolidated Net Income of such Person and its Restricted Subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP (excluding
any such charges that require an accrual of or a reserve for cash payments for
any future period other than accruals or reserves associated with mandatory
repurchases of equity securities). For clarification purposes, purchase
accounting adjustments with respect to inventory will be included in
Consolidated Non-cash Charges.

“Consolidated Secured Debt Ratio” as of any date of determination means the
ratio of (a) Consolidated Total Indebtedness of the Borrower and the Restricted
Subsidiaries that is secured by first-priority Liens on Collateral as of the end
of the most recent fiscal quarter for which internal financial statements are
available immediately preceding the date on which such event for which such
calculation is being made shall occur to (b) the aggregate amount of
Consolidated EBITDA of the Borrower and the Restricted Subsidiaries for the
period of the most recently ended consecutive four full fiscal quarters for
which internal financial statements are available immediately preceding the date
on which such event for which such calculation is being made shall occur, in
each case with such pro forma adjustments to Consolidated Total Indebtedness and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Consolidated Fixed Charge
Coverage Ratio”.

“Consolidated Total Indebtedness” means, as at any date of determination, an
amount equal to the sum of (a) the aggregate amount of all outstanding
Indebtedness of the Borrower and the Restricted Subsidiaries on a consolidated
basis consisting of Indebtedness for borrowed money, obligations in respect of
Capitalized Lease Obligations, Attributable Debt in respect of Sale and
Lease-Back Transactions and debt obligations evidenced by bonds, notes,
debentures or similar instruments or letters of credit or bankers’ acceptances
(and excluding (x) any undrawn letters of credit issued in the ordinary course
of business and (y) [Intentionally Omitted]) and (b) the aggregate amount of all
outstanding Disqualified Capital Stock of the Borrower and all Disqualified
Capital Stock and Preferred Stock of the Restricted Subsidiaries (excluding
items eliminated in consolidation), with the amount of such Disqualified Capital
Stock and Preferred Stock equal to the greater of their respective voluntary or
involuntary liquidation preferences and Maximum Fixed Repurchase Prices, in each
case determined on a consolidated basis in accordance with GAAP. For purposes of
this definition, the “Maximum Fixed Repurchase Price” of any Disqualified
Capital Stock or Preferred Stock that does not have a fixed repurchase price
shall be calculated in accordance with the terms of such Disqualified Capital
Stock or Preferred Stock as if such Disqualified Capital Stock or Preferred
Stock were purchased on any date on which Consolidated Total Indebtedness shall
be required to be determined pursuant to this Agreement, and if such price is
based upon, or measured by, the fair market value of such Disqualified Capital
Stock or Preferred Stock, such fair market value shall be determined reasonably
and in good faith by the Borrower.

“Consolidated Working Capital” means, at any date, the excess of (a) the sum of
all amounts (other than cash and Cash Equivalents) that would, in conformity
with GAAP, be set forth opposite the caption “total current assets” (or any like
caption) on a consolidated balance sheet of the Borrower and its Restricted
Subsidiaries at such date over (b) the sum of all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Restricted Subsidiaries on such date, including

12


--------------------------------------------------------------------------------




 

deferred revenue but excluding, without duplication, (i) the current portion of
any Funded Debt, (ii) the current portion of interest and (iii) the current
portion of current and deferred income taxes.

“Continuing Directors” means, as of any date of determination, any member of the
Board of Directors of the Borrower or Holdings who:

(1)            was a member of such Board of Directors on the Closing Date; or

(2)            was nominated for election or elected to such Board of Directors
by any of the Permitted Holders or with the approval of a majority of the
Continuing Directors who were members of such Board at the time of such
nomination or election.

“Credit Event” has the meaning assigned to such term in Section 4.01.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement or other similar agreement or arrangement designed to protect the
Borrower or any Restricted Subsidiary of the Borrower against fluctuations in
currency values

“Default” means any event that is, or with the passage of time or the giving of
notice or both would be, an Event of Default.

“Derivative Transaction” means (a) an interest-rate transaction, including an
interest-rate swap, basis swap, forward rate agreement, interest rate option
(including a cap, collar, and floor), and any other instrument linked to
interest rates that gives rise to similar credit risks (including when-issued
securities and forward deposits accepted), (b) an exchange-rate transaction,
including a cross-currency interest-rate swap, a forward foreign-exchange
contract, a currency option, and any other instrument linked to exchange rates
that gives rise to similar credit risks, (c) an equity derivative transaction,
including an equity-linked swap, an equity-linked option, a forward
equity-linked contract, and any other instrument linked to equities that gives
rise to similar credit risk and (d) a commodity (including precious metal)
derivative transaction, including a commodity-linked swap, a commodity-linked
option, a forward commodity-linked contract, and any other instrument linked to
commodities that gives rise to similar credit risks; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or its subsidiaries shall be a Derivative Transaction.

“Designated Noncash Consideration” means any non-cash consideration received by
the Borrower or one of its Restricted Subsidiaries in connection with an Asset
Sale that is designated as Designated Non-cash Consideration pursuant to an
officers’ certificate executed by the principal executive officer and the
principal financial officer of the Borrower or such Restricted Subsidiary at the
time of such Asset Sale. Any particular item of Designated Non-cash
Consideration will cease to be considered to be outstanding once it has been
sold for cash or Cash Equivalents.

“Designated Preferred Stock” means Preferred Stock that is so designated as
Designated Preferred Stock pursuant to an officers’ certificate executed by the
principal executive officer and the principal financial officer of the Borrower,
on the issuance date thereof, the cash proceeds of which are excluded from the
calculation set forth in clause (iii)(w) of the first paragraph of Section 6.02.

“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.

“Disqualified Capital Stock” means with respect to any Person, any Capital Stock
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable at the option of the holder) or upon the
happening of any event:

13


--------------------------------------------------------------------------------




 

(1)  matures or is mandatorily redeemable (other than redeemable only for
Capital Stock of such Person which is not itself Disqualified Capital Stock)
pursuant to a sinking fund obligation or otherwise;

(2)  is convertible or exchangeable at the option of the holder for Indebtedness
or Disqualified Capital Stock; or

(3)  is mandatorily redeemable or must be purchased upon the occurrence of
certain events or otherwise, in whole or in part;

in each case on or prior to the Term Loan Maturity Date; provided, however, that
any Capital Stock that would not constitute Disqualified Capital Stock but for
provisions thereof giving holders thereof the right to require such Person to
purchase or redeem such Capital Stock upon the occurrence of an “asset sale” or
“change of control” occurring prior to the Term Loan Maturity Date shall not
constitute Disqualified Capital Stock if:

(1)  the “asset sale” or “change of control” provisions applicable to such
Capital Stock are not more favorable to the holders of such Capital Stock than
the terms applicable to the Loans hereunder and described under Sections 6.03,
2.20 and 2.19; and

(2)  any such requirement only becomes operative after compliance with such
terms applicable under this Agreement, including the prepayment of Term Loans
pursuant hereto.

The amount of any Disqualified Capital Stock that does not have a fixed
redemption, repayment or repurchase price will be calculated in accordance with
the terms of such Disqualified Capital Stock as if such Disqualified Capital
Stock were redeemed, repaid or repurchased on any date on which the amount of
such Disqualified Stock is to be determined pursuant to this Agreement;
provided, however, that if such Disqualified Capital Stock could not be required
to be redeemed, repaid or repurchased at the time of such determination, the
redemption, repayment or repurchase price will be the book value of such
Disqualified Capital Stock as reflected in the most recent internal financial
statements of such Person.

“Dollars” or “$” refers to lawful money of the United States of America.

“Domestic Restricted Subsidiary” means any direct or indirect Restricted
Subsidiary of the Borrower that is incorporated under the laws of the United
States of America, any State thereof or the District of Columbia.

“Domestic Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person other than (a) a Foreign Subsidiary or (b) any
Domestic Subsidiary of a Foreign Subsidiary, but, in each case, including any
subsidiary that guarantees or otherwise provides direct credit support for any
indebtedness of the Borrower.

“Eligible Assignee” means (i) a Lender, (ii) a commercial bank, insurance
company, or company engaged in making commercial loans or a commercial finance
company, which Person, together with its Affiliates, has a combined capital and
surplus in excess of $100,000,000, (iii) any Affiliate of a Lender under common
control with such Lender or (iv) an Approved Fund of a Lender, provided that in
any event, “Eligible Assignee” shall not include (w) any natural person,
(x) Holdings or the Borrower or any Affiliate (which for this purpose shall not
include the Agent or any of its branches or Affiliates engaged in the business
of making commercial loans) thereof, (y) any Sponsor or any of their respective
Affiliates or (z) any “creditor”, as defined in Regulation T, or “foreign branch
of a broker-dealer”, within the meaning of Regulation X; provided, however, that
upon the occurrence of an Event of Default, no Person (other than a Lender)
shall be an “Eligible Assignee” if the assignment of any Commitment or Loan to
such Person would cause such Person to have Commitments or Loans in excess of
twenty-five percent (25%) of the then outstanding total aggregate Commitments or
Loans, as the case may be.

14


--------------------------------------------------------------------------------




 

“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock, but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock.

“Equity Offering” means any offering of Qualified Capital Stock of Holdings or
the Borrower; provided that:

(1)  in the event of an offering by Holdings, Holdings contributes to the
capital of the Borrower the portion of the net cash proceeds of such offering
necessary to pay the aggregate redemption price (plus accrued interest to the
redemption date) of the Senior Subordinated Notes to be redeemed pursuant to the
optional redemption provisions contained in the Senior Subordinated Notes
Indenture applicable in connection with Equity Offerings and

(2)  in the event such equity offering is not in the form of a public offering
registered under the Securities Act, the proceeds received by the Borrower
directly or indirectly from such offering are not less than $10,000,000.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA), whether or not waived; (c) the
filing pursuant to Section 412(d) of the Code or Section 303(d) of ERISA of an
application for a waiver of the minimum funding standard with respect to any
Plan; (d) the incurrence by the Borrower or any of its ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any ERISA Affiliate from the PBGC or a plan
administrator of any notice of an intent to terminate any Plan or Plans or to
appoint a trustee to administer any Plan; (f) the incurrence by the Borrower or
any of its ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by
the Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is insolvent or in reorganization, within the meaning of
Title IV of ERISA.

15


--------------------------------------------------------------------------------




 

“Event of Default” has the meaning assigned to such term in Article VII.

“Excess Cash Flow” means, for any fiscal year of the Borrower, an amount equal
to the excess of:

(a) the sum, without duplication, of:

(i) Consolidated Net Income for such period,

(ii) an amount equal to the amount of all non-cash charges to the extent
deducted in arriving at such Consolidated Net Income,

(iii) decreases in Consolidated Working Capital and long-term account
receivables for such period (other than any such decreases arising from
acquisitions by the Borrower and its Restricted Subsidiaries completed during
such period), and

(iv) an amount equal to the aggregate net non-cash loss on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent deducted in arriving at such Consolidated Net Income;
over

(b) the sum, without duplication, of:

(i) an amount equal to the amount of all non-cash credits included in arriving
at such Consolidated Net Income and cash charges included in clauses (1) through
(12) of the definition of Consolidated Net Income,

(ii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Capital Expenditures made in cash during such
period, except to the extent that such Capital Expenditures were financed with
the proceeds of Indebtedness of the Borrower or its Restricted Subsidiaries,

(iii) the aggregate amount of all principal payments of Indebtedness of the
Borrower and its Restricted Subsidiaries (including (x) the principal component
of payments in respect of Capitalized Lease Obligations and (y) all voluntary
prepayments of Loans including the amount of any prepayment of Loans pursuant to
Section 2.08 or 2.20 made with the proceeds of an Asset Sale to the extent such
Asset Sale resulted in an increase to Consolidated Net Income and not in excess
of the amount of such increase) made during such period (other than in respect
of any revolving credit facility to the extent there is not an equivalent
permanent reduction in commitments thereunder), except to the extent financed
with the proceeds of other Indebtedness of the Borrower or its Restricted
Subsidiaries,

(iv) an amount equal to the aggregate net non-cash gain on the sale, lease,
transfer or other disposition of assets by the Borrower and its Restricted
Subsidiaries during such period (other than sales in the ordinary course of
business) to the extent included in arriving at such Consolidated Net Income,

(v) increases in Consolidated Working Capital and long-term account receivables
for such period (other than any such increases arising from acquisitions of  a
Person or business unit by the Borrower and its Restricted Subsidiaries during
such period),

16


--------------------------------------------------------------------------------




 

(vi) cash payments by the Borrower and its Restricted Subsidiaries during such
period in respect of long-term liabilities of the Borrower and its Restricted
Subsidiaries other than Indebtedness,

(vii) without duplication of amounts deducted pursuant to clause (xi) below in
prior periods, the amount of Investments and acquisitions made during such
period to the extent permitted under Section 6.02, to the extent that such
Investments and acquisitions were financed with internally generated cash flow
of the Borrower and its Restricted Subsidiaries,

(viii) the amount of Restricted Payments made during such period to the extent
permitted under clause (7) of the second paragraph of Section 6.02, to the
extent that such Restricted Payments were financed with internally generated
cash flow of the Borrower and its Restricted Subsidiaries,

(ix) the aggregate amount of expenditures actually made by the Borrower and the
Restricted Subsidiaries in cash during such period (including expenditures for
the payment of financing fees) to the extent that such expenditures are not
expensed during such period,

(x) the aggregate amount of any premium, make-whole or penalty payments actually
paid in cash by the Borrower and the Restricted Subsidiaries during such period
that are required to be made in connection with any prepayment of Indebtedness,

(xi) without duplication of amounts deducted from Excess Cash Flow in prior
periods, the aggregate consideration required to be paid in cash by the Borrower
or any of its Restricted Subsidiaries pursuant to binding contracts (the
“Contract Consideration”) entered into prior to or during such period relating
to acquisitions or Capital Expenditures to be consummated or made during the
period of four consecutive fiscal quarters of the Borrower following the end of
such period, provided that to the extent the aggregate amount of internally
generated cash actually utilized to finance such acquisitions or Capital
Expenditures during such period of four consecutive fiscal quarters is less than
the Contract Consideration, the amount of such shortfall shall be added to the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters,

(xii) the amount of cash taxes paid in such period to the extent they exceed the
amount of tax expense deducted in determining Consolidated Net Income for such
period and the amount of any taxes paid for the benefit of Holdings pursuant to
any tax sharing agreement, and

(xiii) earnout payments and deferred purchase price payments made in cash during
such fiscal year to the extent added back to Consolidated EBITDA.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations of the SEC promulgated thereunder.

“Excluded Contribution” means net cash proceeds, Marketable Securities or
Qualified Proceeds received by the Borrower from

(1)            contributions to its common equity capital, and

(2)            the sale (other than to a Subsidiary of the Borrower or to any
management equity plan or stock option plan or any other management or employee
benefit plan or agreement of the Borrower) of Capital Stock (other than
Disqualified Stock and Designated Preferred Stock) of the Borrower,

17


--------------------------------------------------------------------------------




 

in each case designated as Excluded Contributions pursuant to an officers’
certificate executed by an executive vice president and the principal financial
officer of the Borrower on the date such capital contributions are made or the
date such Capital Stock is sold, as the case may be, which are excluded from the
calculation set forth in clause (iii) of the first paragraph of Section 6.02.

“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower or any other Loan Party hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income by the United States of America, or
by the jurisdiction under the laws of which such recipient is organized or in
which its principal office is located or, in the case of any Lender, in which
its applicable lending office is located, (b) any branch profits taxes imposed
by the United States of America or any similar tax imposed by any other
jurisdiction in which the Borrower or any other Loan Party is located and (c) in
the case of a Foreign Lender (other than an assignee pursuant to a request by
the Borrower under Section 2.17(b)), any withholding tax that is imposed on
amounts payable to such Foreign Lender at the time such Foreign Lender becomes a
party to this Agreement (or designates a new lending office) or is attributable
to such Foreign Lender’s failure to comply with Section 2.15(e), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower or any other Loan Party with respect to
such withholding tax pursuant to Section 2.15(a).

“Existing Bank Debt Refinancing” means the payment in full of all amounts, if
any, due or owing under the Existing Borrower Credit Agreement and the Existing
Holdings Credit Agreement, the termination of all commitments thereunder and the
release and discharge of all guarantees thereof (if any) and all security
therefor (if any).

“Existing Borrower Credit Agreement” means the Amended and Restated Credit
Agreement dated as of April 1, 2004, as amended, among the Borrower, Holdings,
the lenders party thereto and Credit Suisse, as administrative agent.

“Existing Notes” means the 8.375% Senior Subordinated Notes due 2011 of the
Borrower.

“Existing Holdings Credit Agreement” means the Loan Agreement dated as of
November 10, 2005, as amended, among Holdings, the lenders party thereto and
Banc of America Bridge LLC, as administrative agent.

“Existing Letters of Credit” means the letters of credit outstanding as of the
Closing Date that are issued under the Existing Borrower Credit Agreement and
set forth on Schedule 1.01(c).

“fair market value” means, with respect to any asset or property, the price
which could be negotiated in an arm’s-length, free market transaction, for cash,
between a willing seller and a willing and able buyer, neither of whom is under
undue pressure or compulsion to complete the transaction. Fair market value
shall be determined by the Board of Directors of the Borrower acting reasonably
and in good faith.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by the Agent from three
Federal funds brokers of recognized standing selected by it.

18


--------------------------------------------------------------------------------




 

“Fee Letter” means that certain Fee Letter dated as of May 26, 2006, by and
among the Borrower, the Agent, Credit Suisse Securities (USA) LLC, Bank of
America, N.A. and Banc of America Securities LLC.

“Fees” means the Commitment Fees, the Agent Fees, the L/C Participation Fees and
the Issuing Bank Fees.

“Financial Officer” means the chief financial officer, treasurer or controller
of the Borrower.

“Foreign Lender” means a person that is not a “United States person” within the
meaning of Section 7701(a)(30) of the Code.

“Foreign Restricted Subsidiary” means any Restricted Subsidiary of the Borrower
that is not a Domestic Restricted Subsidiary.

“Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States of America, any state thereof, the District of Columbia, or
any territory thereof.

“Funded Debt” means all Indebtedness of the Borrower and its Restricted
Subsidiaries for borrowed money that matures more than one year from the date of
its creation or matures within one year from such date that is renewable or
extendable, at the option of such Person, to a date more than one year from such
date or arises under a revolving credit or similar agreement that obligates the
lender or lenders to extend credit during a period of more than one year from
such date, including Indebtedness in respect of the Loans.

“GAAP” means generally accepted accounting principles set forth in the opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession
of the United States of America, (a) except as otherwise expressly provided in
this Agreement, as in effect as of the Closing Date, (b) with respect to all
financial statements and reports required to be delivered under the Loan
Documents, as in effect from time to time, and (c) solely with respect to
computations of the financial covenant contained in Section 6.14(a) and the
computation of the Consolidated Leverage Ratio, as in effect from time to time
but subject to the proviso in Section 1.05.

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.

“guarantee” means a guarantee (other than by endorsement of negotiable
instruments for collection in the ordinary course of business), direct or
indirect, in any manner (including letters of credit and reimbursement
agreements in respect thereof), of all or any part of any Indebtedness or other
obligations, and, when used as a verb, shall have a corresponding meaning.

“Guarantee” means:

(1)  the guarantee of the Obligations by Holdings and the Domestic Restricted
Subsidiaries of the Borrower in accordance with the terms of the Loan Documents;
and

19


--------------------------------------------------------------------------------




 

(2)  the guarantee of the Obligations by any Restricted Subsidiary required
under the terms of Section 6.09.

“Guarantee and Collateral Agreement” means that certain Guarantee and Collateral
Agreement, dated as of the date hereof, between the Loan Parties and the Agent,
for the benefit of the Agent and the other Secured Parties.

“Guarantor” means Holdings and the Subsidiary Guarantors.

“Hazardous Materials”  means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Agreement” means any agreement with respect to any Derivative Transaction
between the Borrower or any Subsidiary and any other Person.

“Hedging Agreement” means any agreement with respect to the hedging of price
risk associated with the purchase of commodities used in the business of the
Borrower and its Restricted Subsidiaries, so long as any such agreement has been
entered into in the ordinary course of business and not for purposes of
speculation.

“Hedging Obligations” means, with respect to any Person, the obligations of such
Person under currency exchange, interest rate or commodity swap agreements,
currency exchange, interest rate or commodity cap agreements and currency
exchange, interest rate or commodity collar agreements and other agreements or
arrangements, in each case designed to protect such Person against fluctuations
in currency exchange, interest rates or commodity prices.

“Holdings” has the meaning assigned to such term in the preamble to this
Agreement.

“Immaterial Subsidiary” means, at any date of determination, any Restricted
Subsidiary designated as such in writing by the Borrower that (i) contributed
2.5% or less of Consolidated EBITDA of the Borrower and the Restricted
Subsidiaries for the period of four fiscal quarters most recently ended more
than forty-five (45) days prior to the date of determination and (ii) had
consolidated assets representing 2.5% or less of Total Assets on the last day of
the most recent fiscal quarter ended more than forty-five (45) days prior to the
date of determination. The Immaterial Subsidiaries as of the Closing Date are
listed on Schedule 1.01(a).

“Incremental Revolving Credit Lender” shall mean a Lender with an Incremental
Revolving Credit Commitment or an outstanding Incremental Revolving Credit Loan.

“Incremental Revolving Credit Amount” shall mean, at any time, the excess, if
any, of (a) $250,000,000 over (b) the aggregate amount of all Incremental
Revolving Credit Commitments and Incremental Term Loan Commitments established
prior to such time pursuant to Section  2.24.

“Incremental Revolving Credit Assumption Agreement” shall mean an Incremental
Revolving Credit Assumption Agreement in form and substance reasonably
satisfactory to the Agent, among the Borrower, the Agent and one or more
Incremental Revolving Credit Lenders.

“Incremental Revolving Credit Commitment” shall mean the commitment of any
Lender, established pursuant to Section 2.24, to make Incremental Revolving
Loans to the Borrower.

 

20


--------------------------------------------------------------------------------


“Incremental Revolving Credit Exposure” shall mean, with respect to any Lender
at any time, the aggregate principal amount at such time of all outstanding
Incremental Revolving Loans of such Lender.

“Incremental Revolving Credit Maturity Date” shall mean the final maturity date
of any Incremental Revolving Loan, as set forth in the applicable Incremental
Revolving Credit Assumption Agreement.

“Incremental Revolving Loans” shall mean Revolving Loans made by one or more
Lenders to the Borrower pursuant to Section 2.01(b). Incremental Revolving Loans
may be made in the form of additional Revolving Loans or, to the extent
permitted by Section 2.24 and provided for in the relevant Incremental Revolving
Credit Assumption Agreement, Other Revolving Loans.

“Incremental Term Lender” shall mean a Lender with an Incremental Term Loan
Commitment or an outstanding Incremental Term Loan.

“Incremental Term Loan Amount” shall mean, at any time, the excess, if any, of
(a) $250,000,000 over (b) the aggregate amount of all Incremental Revolving
Credit Commitments and Incremental Term Loan Commitments established prior to
such time pursuant to Section  2.24.

“Incremental Term Loan Assumption Agreement” shall mean an Incremental Term Loan
Assumption Agreement in form and substance reasonably satisfactory to the Agent,
among the Borrower, the Agent and one or more Incremental Term Lenders.

“Incremental Term Loan Commitment” shall mean the commitment of any Lender,
established pursuant to Section 2.24, to make Incremental Term Loans to the
Borrower.

“Incremental Term Loan Maturity Date” shall mean the final maturity date of any
Incremental Term Loan, as set forth in the applicable Incremental Term Loan
Assumption Agreement.

“Incremental Term Loan Repayment Dates” shall mean the dates scheduled for the
repayment of principal of any Incremental Term Loan, as set forth in the
applicable Incremental Term Loan Assumption Agreement.

“Incremental Term Loans” shall mean Term Loans made by one or more Lenders to
the Borrower pursuant to Section 2.01(c). Incremental Term Loans may be made in
the form of additional Term Loans or, to the extent permitted by Section 2.24
and provided for in the relevant Incremental Term Loan Assumption Agreement,
Other Term Loans.

“incur” has the meaning set forth in Section 6.01.

“Indebtedness” means with respect to any Person, without duplication:

(1)  all obligations of such Person for borrowed money;

(2)  all obligations of such Person evidenced by bonds, debentures, notes or
other similar instruments;

(3)  all Capitalized Lease Obligations of such Person;

(4)  all obligations of such Person issued or assumed as the deferred purchase
price of property, all conditional sale obligations and all obligations under
any title retention agreement (but excluding trade accounts payable and other
accrued liabilities arising in the ordinary course of business);

21


--------------------------------------------------------------------------------




 

(5)  all obligations for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction;

(6)  guarantees and other contingent obligations in respect of Indebtedness
referred to in clauses (1) through (5) above and clause (8) below;

(7)  all obligations of any other Person of the type referred to in clauses
(1) through (6) which are secured by any Lien on any property or asset of such
Person, the amount of such obligation being deemed to be the lesser of the fair
market value of such property or asset and the amount of the obligation so
secured;

(8)  all obligations under Currency Agreements and interest swap agreements of
such Person; and

(9)  all Disqualified Capital Stock issued by such Person with the amount of
Indebtedness represented by such Disqualified Capital Stock being equal to the
greater of its voluntary or involuntary liquidation preference and its maximum
fixed repurchase price, but excluding accrued dividends, if any.

Notwithstanding the foregoing, in connection with the purchase by the Borrower
or any Restricted Subsidiary of any business, the term “Indebtedness” will
exclude post-closing payment adjustments to which the seller may become entitled
to the extent such payment is determined by a final closing balance sheet or
such payment depends on the performance of such business after the closing;
provided, however, that, at the time of closing, the amount of any such payment
is not determinable and, to the extent such payment thereafter becomes fixed and
determined, the amount is paid within 60 days thereafter. For clarification
purposes, the liability of the Borrower or any Restricted Subsidiary to make
periodic payments to licensors in consideration for the license of patents and
technical information under license agreements in existence on the Closing Date
and any amount payable in respect of a settlement of disputes with respect to
such payments thereunder shall not constitute Indebtedness.

For purposes hereof, the “maximum fixed repurchase price” of any Disqualified
Capital Stock which does not have a fixed repurchase price shall be calculated
in accordance with the terms of such Disqualified Capital Stock as if such
Disqualified Capital Stock were purchased on any date on which Indebtedness
shall be required to be determined pursuant to this Agreement, and if such price
is based upon, or measured by, the fair market value of such Disqualified
Capital Stock, such fair market value shall be determined reasonably and in good
faith by the Board of Directors of the issuer of such Disqualified Capital
Stock.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Information” has the meaning set forth in Section 3.11(a).

“Information Memorandum” means the Confidential Information Memorandum dated
June 2006, relating to the Borrower and the Transactions.

“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.05.

“Interest Payment Date” means (a) with respect to any ABR Loan (including a
Swingline Loan), the last Business Day of each March, June, September and
December and the Maturity Date and (b) with respect to any LIBOR Rate Loan, the
last day of the Interest Period applicable to the Borrowing of which such Loan
is a part and, in the case of a LIBOR Rate Borrowing with an Interest Period of
more than three months’ duration, each day prior to the last day of such
Interest Period that occurs at intervals

22


--------------------------------------------------------------------------------




 

of three months’ duration after the first day of such Interest Period (or if
such day is not a Business Day, the next succeeding Business Day).

“Interest Period” means with respect to any LIBOR Rate Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
(or, to the extent available to each Lender, nine or twelve months) thereafter,
as the Borrower may elect; provided, that (i) if any Interest Period would end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day unless such next succeeding Business Day would
fall in the next calendar month, in which case such Interest Period shall end on
the next preceding Business Day and (ii) any Interest Period that commences on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.

“Interest Swap Obligations” means the obligations of any Person pursuant to any
arrangement with any other Person, whereby directly or indirectly, such Person
is entitled to receive from time to time periodic payments calculated by
applying either a floating or a fixed rate of interest on a stated notional
amount in exchange for periodic payments made by such other Person calculated by
applying a fixed or a floating rate of interest on the same notional amount and
shall include, without limitation, interest rate swaps, caps, floors, collars
and similar agreements.

“Investments” means, with respect to any Person, any direct or indirect loan or
other extension of credit (including, without limitation, a guarantee) or
capital contribution to (by means of any transfer of cash or other property to
others or any payment for property or services for the account or use of
others), or any purchase or acquisition by such Person of any Capital Stock,
bonds, notes, debentures or other securities or evidences of Indebtedness issued
by, any Person. “Investment” shall exclude extensions of trade credit by the
Borrower and its Restricted Subsidiaries in accordance with normal trade
practices of the Borrower or such Restricted Subsidiary, as the case may be.
Except as otherwise provided herein, the amount of an Investment shall be its
fair market value at the time the Investment is made and without giving effect
to subsequent changes in its fair market value.

“Issuing Bank” shall mean, as the context may require, (a) Credit Suisse, in its
capacity as the issuer of Letters of Credit hereunder, and (b) any other Lender
that may become an Issuing Bank pursuant to Section 2.23(i) or 2.23(k), with
respect to Letters of Credit issued by such Lender. The Issuing Bank may, in its
discretion, arrange for one or more Letters of Credit to be issued by Affiliates
of the Issuing Bank, in which case the term “Issuing Bank” shall include any
such Affiliate with respect to Letters of Credit issued by such Affiliate.

“Issuing Bank Fees” has the meaning assigned to such term in Section 2.10(c).

“Joinder Agreement” has the meaning assigned to such term in Section 5.11.

“Joint Lead Arrangers” means Credit Suisse Securities (USA) LLC and Banc of
America Securities LLC.

“L/C Commitment” shall mean the commitment of the Issuing Bank to issue Letters
of Credit pursuant to Section 2.23.

“L/C Disbursement” shall mean a payment or disbursement made by the Issuing Bank
pursuant to a Letter of Credit.

23


--------------------------------------------------------------------------------




 

“L/C Exposure” shall mean at any time the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time and (b) the aggregate
principal amount of all L/C Disbursements that have not yet been reimbursed at
such time. The L/C Exposure of any Revolving Credit Lender at any time shall
equal its Pro Rata Percentage of the aggregate L/C Exposure at such time.

“L/C Participation Fee” has the meaning assigned to such term in
Section 2.10(c).

“Lenders” means the Persons listed on the Commitment Schedule and any other
Person that shall have become a party hereto pursuant to an Assignment and
Assumption, other than any such Person that ceases to be a party hereto pursuant
to an Assignment and Assumption. Unless the context clearly indicates otherwise,
the term “Lenders” shall include the Swingline Lender.

“Letter of Credit” means any letter of credit or bank guarantee issued or deemed
issued pursuant to Section 2.23.

“LIBOR Rate” means, with respect to any Interest Period, (a) the rate per annum
determined by the Agent at approximately 11:00 a.m. (London time) on the date
that is two Business Days prior to the commencement of such Interest Period by
reference to the British Bankers’ Association Interest Settlement Rates for
deposits in dollars (as set forth by any service selected by the Agent that has
been nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the
“LIBOR Rate” shall be the interest rate per annum determined by the Agent to be
the average of the rates per annum at which deposits in dollars are offered for
such relevant Interest Period to major banks in the London interbank market in
London, England by the Agent at approximately 11:00 a.m. (London time) on the
date that is two Business Days prior to the beginning of such Interest Period.

“Lien” means any lien, mortgage, deed of trust, pledge, security interest,
charge or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof and any agreement to give
any security interest).

“Loan Documents” means this Agreement, any promissory notes issued pursuant to
the Agreement, the Collateral Documents. Any reference in this Agreement or any
other Loan Document to a Loan Document shall include all appendices, exhibits or
schedules thereto, and all amendments, restatements, supplements or other
modifications thereto.

“Loan Guarantor” means each Loan Party (other than the Borrower).

“Loan Parties” means Holdings, the Borrower, each Domestic Subsidiary (other
than (i) subject to compliance with Section 5.11, any Domestic Subsidiary that
is an Immaterial Subsidiary and (ii) any Unrestricted Subsidiary), and any other
Person who becomes a party to this Agreement as a Loan Party pursuant to a
Joinder Agreement or becomes a party to the Guarantee and Collateral Agreement
as a guarantor and/or grantor thereunder, and their respective successors and
assigns.

“Loans” means the Revolving Loans, the Term Loans and the Swingline Loans.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

“Marketable Securities” means publicly traded debt or equity securities that are
listed for trading on a national securities exchange and that were issued by a
corporation whose debt securities are rated in one of the three highest rating
categories by either S&P or Moody’s.

24


--------------------------------------------------------------------------------




 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities, results of operations or condition (financial or otherwise)
of the Borrower and the Subsidiaries taken as a whole, (b) the ability of the
Borrower and the other Loan Parties (taken as a whole) to perform their
obligations under the Loan Documents or (c) the rights of, or remedies available
to the Agent or the Lenders under, the Loan Documents.

“Material Indebtedness” means Indebtedness (other than the Loans) for borrowed
money (including notes, bonds and other similar instruments) of any one or more
of the Borrower and its Subsidiaries in an aggregate principal amount exceeding
$20,000,000.

“Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating
agency business.

“Mortgaged Properties” means, initially, the owned real properties of the Loan
Parties specified on Schedule 1.01(b), and shall include each other parcel of
real property and improvements thereto with respect to which a Mortgage is
granted pursuant to Section 5.11.

“Mortgages” means any mortgage, deed of trust or other agreement which conveys
or evidences a Lien in favor of the Agent, for the benefit of the Agent and the
Lenders, on real property of a Loan Party, including any amendment, modification
or supplement thereto.

“Multiemployer Plan” means a multiemployer plan as defined in Section 3(37) or
4001(a)(3) of ERISA.

“Net Cash Proceeds” means, with respect to any Asset Sale, the proceeds in the
form of cash or Cash Equivalents including payments in respect of deferred
payment obligations when received in the form of cash or Cash Equivalents (other
than the portion of any such deferred payment constituting interest) received by
the Borrower or any of its Restricted Subsidiaries from such Asset Sale net of:

(1)  reasonable out-of-pocket expenses and fees relating to such Asset Sale
(including, without limitation, legal, accounting and investment banking fees
and sales commissions and title and recording tax expenses);

(2)  all Federal, state, provincial, foreign and local taxes required to be
accrued as a liability under GAAP, as a consequence of such Asset Sale;

(3)  appropriate amounts to be provided by the Borrower or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP against
any liabilities associated with such Asset Sale and retained by the Borrower or
any Restricted Subsidiary, as the case may be, after such Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale;

(4)  all distributions and other payments required to be made to minority
interest holders in Restricted Subsidiaries as a result of such Asset Sale; and

(5)  all payments made on any Indebtedness which is secured by any assets
subject to such Asset Sale, in accordance with the terms of any Lien upon or
other security agreement of any kind with respect to such assets, or which must
by its terms, or in order to obtain a necessary consent to such Asset Sale, or
by applicable law, be repaid out of the proceeds from such Asset Sale.

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(e).

25


--------------------------------------------------------------------------------




 

“obligations” means, for purposes of the definition of the term “Indebtedness”,
all obligations for principal, premium, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.

“Obligations” means all obligations defined as “Obligations” in the Guarantee
and Collateral Agreement and the other Security Documents.

“Offer to Purchase” means the offer to purchase dated May 25, 2006 relating to
the Tender Offer.

“Officer” means the Chairman of the Board, the Chief Executive Officer, the
Chief Financial Officer, the President, any Executive Vice President, Senior
Vice President or Vice President, the Treasurer or the Secretary of the
Borrower.

“Officers’ Certificate” means a certificate signed on behalf of the Borrower by
two Officers of the Borrower, one of whom must be the principal executive
officer, the principal financial officer, the president, any vice president, the
treasurer or the principal accounting officer of the Borrower.

“Other Information” has the meaning assigned to such term in Section 3.11(b).

“Other Pari Passu Lien Obligations” means (i) any Indebtedness constituting debt
securities incurred pursuant to an indenture with an institutional trustee or
loans incurred in the bank credit market (including institutional investor
participation therein) and (ii) all obligations with respect to such
Indebtedness.

“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement.

“Other Revolving Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Other Term Loans” shall have the meaning assigned to such term in
Section 2.24(a).

“Participant” has the meaning assigned to such term in Section 9.04.

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

“Perfection Certificate” shall mean a certificate in the form of Exhibit B to
the Guarantee and Collateral Agreement or any other form approved by the Agent.

“Permitted Business” means any business (including stock or assets) that derives
a majority of its revenues from the business engaged in by the Borrower and its
Restricted Subsidiaries on the Closing Date and/or activities that are
reasonably similar, ancillary or related to, or a reasonable extension,
development or expansion of, the businesses in which the Borrower and its
Restricted Subsidiaries are engaged on the Closing Date.

“Permitted Group” means any group of investors that is deemed to be a “person”
(as such term is used in Section 13(d)(3) of the Exchange Act) by virtue of the
Stockholders’ Agreement, as the same may be amended, modified or supplemented
from time to time; provided that no single Person (together with its
Affiliates), other than the Permitted Holders and their Related Parties, is the
“beneficial owner” (as such term is used in Section 13(d) of the Exchange Act),
directly or indirectly, of more than

26


--------------------------------------------------------------------------------




 

50% of the voting power of the issued and outstanding Capital Stock of the
Borrower or Holdings (as applicable) that is “beneficially owned” (as defined
above) by such group of investors.

“Permitted Holders” means Warburg Pincus Private Equity VIII, L.P. and its
Affiliates and any general or limited partners of Warburg Pincus Private Equity
VIII, L.P., and TD Group Holdings, LLC and its affiliates and any members of TD
Group Holdings, LLC.

“Permitted Indebtedness” means, without duplication, each of the following:

(1)  Indebtedness under the Senior Subordinated Note Documents (other than any
Additional Notes) (as defined in the Senior Subordinated Notes Indenture);

(2)  Indebtedness created hereunder and under the other Loan Documents; provided
that the amount of Indebtedness permitted to be incurred under the Loan
Documents in accordance with this clause (2) shall be in addition to any
Indebtedness permitted to be incurred pursuant to a credit facility in reliance
on, and in accordance with, clauses (7), (13), (14) and (15) below;

(3)  other indebtedness of the Borrower and its Restricted Subsidiaries
outstanding on the Closing Date as set forth on Schedule 1.01(d) reduced by the
amount of any scheduled amortization payments or mandatory prepayments when
actually paid or permanent reductions thereon;

(4)  Interest Swap Obligations of the Borrower or any of its Restricted
Subsidiaries covering Indebtedness of the Borrower or any of its Restricted
Subsidiaries; provided that any Indebtedness to which any such Interest Swap
Obligations correspond is otherwise permitted to be incurred under this
Agreement; provided, further, that such Interest Swap Obligations are entered
into, in the judgment of the Borrower, to protect the Borrower or any of its
Restricted Subsidiaries from fluctuation in interest rates on its outstanding
Indebtedness;

(5)  Indebtedness of the Borrower or any Restricted Subsidiary under Hedging
Agreements and Currency Agreements;

(6)  the incurrence by the Borrower or any of its Restricted Subsidiaries of
intercompany Indebtedness between or among the Borrower and any such Restricted
Subsidiaries; provided, however, that: (a) if the Borrower is the obligor on
such Indebtedness and the payee is a Restricted Subsidiary that is not a
Guarantor, such Indebtedness is expressly subordinated to the prior payment in
full in cash of all Obligations and (b) (1) any subsequent issuance or transfer
of Capital Stock that results in any such Indebtedness being held by a Person
other than the Borrower or a Restricted Subsidiary thereof and (2) any sale or
other transfer of any such Indebtedness to a Person that is not either the
Borrower or a Restricted Subsidiary thereof (other than by way of granting a
Lien permitted under this Agreement or in connection with the exercise of
remedies by a secured creditor) shall be deemed, in each case, to constitute an
incurrence of such Indebtedness by the Borrower or such Restricted Subsidiary,
as the case may be, that was not permitted by this clause (6);

(7)  Indebtedness (including Capitalized Lease Obligations) incurred by the
Borrower or any of its Restricted Subsidiaries to finance the purchase, lease or
improvement of property (real or personal) or equipment (whether through the
direct purchase of assets or the Capital Stock of any person owning such assets)
in an aggregate principal amount outstanding not to exceed $10,000,000;

(8)  Refinancing Indebtedness (other than Refinancing Indebtedness with respect
to Indebtedness incurred pursuant to clause (2) of this definition);

27


--------------------------------------------------------------------------------




 

(9)  guarantees by the Borrower and its Restricted Subsidiaries of each other’s
Indebtedness; provided that such Indebtedness is permitted to be incurred under
this Agreement; provided, further, that in the event such Indebtedness (other
than Acquired Indebtedness) is incurred pursuant to the Consolidated Fixed
Charge Coverage Ratio, such guarantees are by the Borrower or a Guarantor only;

(10)  Indebtedness arising from agreements of the Borrower or a Restricted
Subsidiary of the Borrower providing for indemnification, adjustment of purchase
price, earn out or other similar obligations, in each case, incurred or assumed
in connection with the disposition of any business, assets or a Restricted
Subsidiary of the Borrower, other than guarantees of Indebtedness, incurred by
any Person acquiring all or any portion of such business, assets or Restricted
Subsidiary for the purpose of financing such acquisition; provided that the
maximum assumable liability in respect of all such Indebtedness shall at no time
exceed the gross proceeds actually received by the Borrower and its Restricted
Subsidiaries in connection with such disposition;

(11)  obligations in respect of performance and surety bonds and completion
guarantees provided by the Borrower or any Restricted Subsidiary of the Borrower
in the ordinary course of business;

(12)  [Intentionally Omitted];

(13)  Indebtedness incurred by the Borrower or any of the Guarantors in
connection with the acquisition of a Permitted Business; provided that on the
date of the incurrence of such Indebtedness, after giving effect to the
incurrence thereof and the use of proceeds therefrom, either (a) the Borrower
would be permitted to incur at least $1.00 of additional Indebtedness pursuant
to the Consolidated Fixed Charge Coverage Ratio or (b) the Consolidated Fixed
Charge Coverage Ratio of the Borrower would be greater than the Consolidated
Fixed Charge Coverage Ratio of the Borrower immediately prior to the incurrence
of such Indebtedness;

(14)  additional Indebtedness of the Borrower and the Guarantors (which amount
may, but need not, be incurred in whole or in part under a credit facility) (it
being understood that any Indebtedness incurred pursuant to this clause (14)
shall cease to be deemed incurred or outstanding for purposes of this
clause (14) but shall be deemed incurred pursuant to the first paragraph of
Section 6.01 from and after the first date on which the Borrower or such
Restricted Subsidiary could have incurred such Indebtedness pursuant to the
first paragraph of Section 6.01 without reliance on this clause (14)) in an
aggregate principal amount that does not exceed $75,000,000 at any one time
outstanding;

(15)  additional Indebtedness of the Foreign Restricted Subsidiaries in an
aggregate principal amount which (when combined with the liquidation value of
all series of outstanding Permitted Subsidiary Preferred Stock) does not exceed
$15,000,000 at any one time outstanding (which amount may, but need not, be
incurred in whole or in part under a credit facility) (it being understood that
any Indebtedness incurred pursuant to this clause (15) shall cease to be deemed
incurred or outstanding for purposes of this clause (15) but shall be deemed
incurred pursuant to the first paragraph of Section 6.01 from and after the
first date on which the Borrower or such Restricted Subsidiary could have
incurred such Indebtedness pursuant to the first paragraph of Section 6.01
without reliance on this clause (15));

(16)  Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument inadvertently (except in the
case of daylight overdrafts) drawn against insufficient funds in the ordinary
course of business; provided, however, that such Indebtedness is extinguished
within five business days of incurrence; and

28


--------------------------------------------------------------------------------




 

(17)  Indebtedness of the Borrower or any of its Restricted Subsidiaries
represented by letters of credit for the account of the Borrower or such
Restricted Subsidiary, as the case may be, issued in the ordinary course of
business of the Borrower or such Restricted Subsidiary, including, without
limitation, in order to provide security for workers’ compensation claims or
payment obligations in connection with self-insurance or similar requirements in
the ordinary course of business and other Indebtedness with respect to workers’
compensation claims, self-insurance obligations, performance, surety and similar
bonds and completion guarantees provided by the Borrower or any Restricted
Subsidiary of the Borrower in the ordinary course of business.

For purposes of determining compliance with Section 6.01, in the event that an
item of Indebtedness meets the criteria of more than one of the categories of
Permitted Indebtedness described in clauses (1) through (17) above or is
entitled to be incurred pursuant to the Consolidated Fixed Charge Coverage Ratio
provisions of such covenant, the Borrower shall, in its sole discretion, divide
and classify (or later redivide and reclassify) such item of Indebtedness in any
manner that complies with such covenant. Accrual of interest, accretion or
amortization of original issue discount, the payment of interest on any
Indebtedness in the form of additional Indebtedness with the same terms, and the
payment of dividends on Disqualified Capital Stock in the form of additional
shares of the same class of Disqualified Capital Stock will not be deemed to be
an incurrence of Indebtedness or an issuance of Disqualified Capital Stock for
purposes of Section 6.01.

“Permitted Investments” means:

(1)            Investments by the Borrower or any Restricted Subsidiary of the
Borrower in any Restricted Subsidiary of the Borrower (other than a Restricted
Subsidiary of the Borrower in which an Affiliate of the Borrower that is not a
Restricted Subsidiary of the Borrower holds a minority interest) (whether
existing on the Closing Date or created thereafter) or any other Person
(including by means of any transfer of cash or other property) if as a result of
such Investment such other Person shall become a Restricted Subsidiary of the
Borrower (other than a Restricted Subsidiary of the Borrower in which an
Affiliate of the Borrower that is not a Restricted Subsidiary of the Borrower
holds a minority interest) or that will merge with or consolidate into the
Borrower or a Restricted Subsidiary of the Borrower and Investments in the
Borrower by the Borrower or any Restricted Subsidiary of the Borrower;

(2)            investments in cash and Cash Equivalents;

(3)            loans and advances (including payroll, travel and similar
advances) to employees and officers of the Borrower and its Restricted
Subsidiaries for bona fide business purposes incurred in the ordinary course of
business or consistent with past practice or to fund such person’s purchase of
Capital Stock of the Borrower or any direct or indirect parent of the Borrower
pursuant to compensatory plans approved by the Board of Directors in good faith;

(4)            Currency Agreements, Hedging Agreements and Interest Swap
Obligations entered into in the ordinary course of business and otherwise in
compliance with this Agreement;

(5)            Investments in securities of trade creditors or customers
received pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of such trade creditors or customers or in good faith
settlement of delinquent obligations of such trade creditors or customers;

(6)            Investments made by the Borrower or its Restricted Subsidiaries
as a result of consideration received in connection with an Asset Sale made in
compliance with Section 6.03;

(7)            Investments existing on the Closing Date;

29


--------------------------------------------------------------------------------




 

(8)            accounts receivable created or acquired in the ordinary course of
business;

(9)            guarantees by the Borrower or a Restricted Subsidiary of the
Borrower permitted to be incurred under this Agreement;

(10)          additional Investments having an aggregate fair market value,
taken together with all other Investments made pursuant to this clause (10) that
are at that time outstanding, not to exceed the greater of (A) $50,000,000 and
(B) 4% of the Borrower’s Total Assets;

(11)          [Intentionally Omitted];

(12)          Investments the payment for which consists exclusively of
Qualified Capital Stock of the Borrower; and

(13)          any Investment in any Person to the extent it consists of prepaid
expenses, negotiable instruments held for collection and lease, utility and
workers’ compensation, performance and other similar deposits made in the
ordinary course of business.

“Permitted Liens” means, with respect to any Person:

(a) Liens created under the Loan Documents;

(b) pledges or deposits by such Person under workmen’s compensation laws,
unemployment insurance laws or similar legislation, or good faith deposits to
secure bids, tenders, contracts (other than for the payment of Indebtedness) or
leases to which such Person is a party, or deposits to secure public or
statutory obligations of such Person or deposits of cash or U.S. government
bonds to secure surety or appeal bonds to which such Person is a party, or
deposits as security for contested taxes or import duties or for the payment of
rent, in each case incurred in the ordinary course of business;

(c) Liens imposed by law, such as carriers’, warehousemen’s and mechanics’ Liens
and other similar Liens, in each case, for sums not yet overdue for a period of
more than thirty (30) days or being contested in good faith by appropriate
proceedings or other Liens arising out of judgments or awards against such
Person with respect to which such Person shall then be proceeding with an appeal
or other proceedings for review, if adequate reserves with respect thereto are
maintained on the books of such Person in accordance with GAAP;

(d) Liens for taxes, assessments or other governmental charges or claims not yet
overdue for a period of more than thirty (30) days or payable or subject to
penalties for nonpayment or which are being contested in good faith by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of such Person in accordance with GAAP;

(e) Liens in favor of issuers of performance and surety bonds or bid bonds or
with respect to other regulatory requirements or letters of credit issued
pursuant to the request of and for the account of such Person in the ordinary
course of its business;

(f) minor survey exceptions, minor encumbrances, easements or reservations of,
or rights of others for, licenses, rights-of-way, sewers, electric lines,
telegraph and telephone lines and other similar purposes, or zoning or other
restrictions as to the use of real properties or Liens incidental to the conduct
of the business of such Person or to the ownership of its properties, in each
case, which were not incurred in connection with Indebtedness and which do not
in the aggregate materially impair their use in the operation of the business of
such Person;

 

30


--------------------------------------------------------------------------------


(g) Liens existing on the Closing Date and set forth on Schedule 1.01(e);
provided that such Liens shall secure only those obligations which they secure
on the Closing Date and any extensions, renewals and replacements thereof
permitted hereunder;

(h) Liens on property or shares of stock of a Person at the time such Person
becomes a subsidiary; provided that such Liens are not created or incurred in
connection with, or in contemplation of, such other Person becoming such a
subsidiary; provided, further, that such Liens may not extend to any other
property owned by the Borrower or any Restricted Subsidiary;

(i) Liens on property at the time the Borrower or a Restricted Subsidiary
acquired the property, including any acquisition by means of a merger or
consolidation with or into the Borrower or any Restricted Subsidiary; provided
that such Liens are not created or incurred in connection with, or in
contemplation of, such acquisition; provided, further, that the Liens may not
extend to any other property owned by the Borrower or any Restricted Subsidiary;

(j) Liens securing Indebtedness or other obligations of a Restricted Subsidiary
owing to the Borrower or another Restricted Subsidiary permitted to be incurred
in accordance with Section 6.01;

(k) Liens on specific items of inventory or other goods and proceeds of any
Person securing such Person’s obligations in respect of bankers’ acceptances
issued or created for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or other goods;

(l) leases and subleases granted to others in the ordinary course of business
which do not materially adversely affect the ordinary conduct of the business of
the Borrower or any of the Restricted Subsidiaries and do not secure any
Indebtedness;

(m) Liens arising from financing statement filings under the UCC or similar
state laws regarding operating leases entered into by the Borrower and its
Restricted Subsidiaries in the ordinary course of business;

(n) Liens in favor of the Borrower or any Subsidiary Guarantor;

(o) Liens on inventory or equipment of the Borrower or any Restricted Subsidiary
granted in the ordinary course of business to the Borrower’s client at which
such inventory or equipment is located;

(p) Liens securing the Secured Obligations;

(q) Liens to secure any refinancing, refunding, extension, renewal or
replacement (or successive refinancing, refunding, extensions, renewals or
replacements) as a whole, or in part, of any Indebtedness secured by any Lien
referred to in clauses (a), (g), (h), (i), (r) and (aa) of this definition;
provided that (x) such new Lien shall be limited to all or part of the same
property that secured the original Lien (plus improvements on such property),
and (y) the Indebtedness secured by such Lien at such time is not increased to
any amount greater than the sum of (A) the outstanding principal amount or, if
greater, committed amount of the Indebtedness described under clauses (a), (g),
(h), (i), (r) and (aa) of this definition at the time the original Lien became a
Permitted Lien pursuant this Agreement, and (B) an amount necessary to pay any
fees and expenses, including premiums, related to such refinancing, refunding,
extension, renewal or replacement;

31


--------------------------------------------------------------------------------




 

(r) Liens securing Indebtedness permitted to be incurred pursuant to clauses
(7), (13), (14) and (15) of the definition of “Permitted Indebtedness”; provided
that (A) Liens securing Indebtedness permitted to be incurred pursuant to such
clause (7) do not at any time encumber any property other than the property
financed by such Indebtedness and the proceeds and the products thereof,
(B) Liens securing Indebtedness permitted to be incurred pursuant to such clause
(13) are solely on acquired property or the assets of the acquired entity, as
the case may be and (C) Liens securing Indebtedness permitted to be incurred
pursuant to such clause (15) extend only to the assets of Foreign Subsidiaries;

(s) deposits in the ordinary course of business to secure liability to insurance
carriers;

(t) Liens securing judgments for the payment of money not constituting an Event
of Default under paragraph (h) of Article VII, so long as such Liens are
adequately bonded and any appropriate legal proceedings that may have been duly
initiated for the review of such judgment have not been finally terminated or
the period within which such proceedings may be initiated has not expired;

(u) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods
in the ordinary course of business;

(v) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection, (ii) attaching to commodity trading accounts
or other commodity brokerage accounts incurred in the ordinary course of
business and (iii) in favor of banking institutions arising as a matter of law
encumbering deposits (including the right of set-off) and which are within the
general parameters customary in the banking industry;

(w) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Borrower or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Borrower and its Restricted Subsidiaries or (iii) relating to purchase
orders and other agreements entered into with customers of the Borrower or any
of its Restricted Subsidiaries in the ordinary course of business;

(x) Liens encumbering reasonable customary initial deposits and margin deposits
and similar Liens attaching to commodity trading accounts or other brokerage
accounts incurred in the ordinary course of business and not for speculative
purposes;

(y) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 6.01; provided that such Liens do not extend
to any assets other than those assets that are the subject of such repurchase
agreement;

(z) other Liens securing obligations incurred in the ordinary course of business
which obligations do not exceed $50,000,000 at any one time outstanding;

(aa) Liens securing Hedging Obligations, so long as the related Indebtedness is,
and is permitted to be pursuant to Section 6.06, secured by a Lien on the same
property securing such Hedging Obligations; and

(bb) other Liens incurred to secure obligations in respect of any Indebtedness
permitted to be incurred pursuant to Section 6.01; provided that, at the time of
incurrence and after giving

32


--------------------------------------------------------------------------------




 

pro forma effect thereto, the Consolidated Secured Debt Ratio would be no
greater than 4.00 to 1.00.

“Permitted Subsidiary Preferred Stock” means any series of Preferred Stock of a
Foreign Restricted Subsidiary that constitutes Qualified Capital Stock, the
liquidation value of all series of which, when combined with the aggregate
amount of outstanding Indebtedness of the Foreign Restricted Subsidiaries
incurred pursuant to clause (15) of the definition of Permitted Indebtedness,
does not exceed $5,000,000.

“Permitted Transaction Payments” means, without duplication, the following
payments and distributions: (i)  payments to consummate the Transactions,
including the Closing Date Dividend, (ii) payments required to defease the
Existing Notes in accordance with the terms of the indenture governing those
notes and (iii) the payment of fees and expenses relating to the Transactions.

“Person” means an individual, partnership, corporation, limited liability
company, unincorporated organization, trust or joint venture, or a governmental
agency or political subdivision thereof.

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

“Prime Rate” means the rate of interest per annum determined from time to time
by Credit Suisse as its prime rate in effect at its principal office in New York
City and notified to the Borrower.

“Productive Assets” means assets (including Capital Stock) that are used or
usable by the Borrower and its Restricted Subsidiaries in Permitted Businesses

“Projections” means the projections of the Borrower and the Subsidiaries
included in the Information Memorandum and any other projections and any
forward-looking statements of such entities furnished to the Lenders or the
Agent by or on behalf of Holdings, the Borrower or any of the Subsidiaries prior
to the Closing Date.

“Pro Forma Compliance” shall mean, at any date of determination, that the
Borrower shall be in pro forma compliance with the covenant set forth in
Section 6.14(a) as of the date of such determination or the last day of the most
recent fiscal quarter-end, as the case may be (computed on the basis of
(a) balance sheet amounts as of such date and (b) income statement amounts for
the most recently completed period of four consecutive fiscal quarters for which
financial statements shall have been delivered to the Agent and calculated in
each case with such pro forma adjustments to Consolidated Total Indebtedness and
Consolidated EBITDA as are appropriate and consistent with the pro forma
adjustment provisions set forth in the definition of “Consolidated Fixed Charge
Coverage Ratio.

“Pro Rata Percentage” of any Revolving Credit Lender at any time means the
percentage of the Total Revolving Credit Commitment represented by such Lender’s
Revolving Credit Commitment. In the event the Revolving Credit Commitment shall
have expired or been terminated, the Pro Rata Percentage shall be determined on
the basis of the Revolving Credit Commitments most recently in effect.

33


--------------------------------------------------------------------------------




 

“Qualified Capital Stock” means any Capital Stock that is not Disqualified
Capital Stock.

“Qualified Proceeds” means assets that are used or useful in, or Capital Stock
of any Person engaged in, a Permitted Business; provided that the fair market
value of any such assets or Capital Stock shall be determined by the Board of
Directors of the Borrower in good faith.

“Refinance” means, in respect of any security or Indebtedness, to refinance,
extend, renew, refund, repay, prepay, redeem, defease or retire, or to issue a
security or Indebtedness in exchange or replacement for, such security or
Indebtedness in whole or in part. “Refinanced” and “Refinancing” shall have
correlative meanings.

“Refinancing Indebtedness” means any Refinancing, modification, replacement,
restatement, refunding, deferral, extension, substitution, supplement,
reissuance or resale of existing or future Indebtedness (other than intercompany
Indebtedness), including any additional Indebtedness incurred to pay interest or
premiums required by the instruments governing such existing or future
Indebtedness as in effect at the time of issuance thereof (“Required Premiums”)
and fees in connection therewith; provided that any such event shall not:

(1)            directly or indirectly result in an increase in the aggregate
principal amount of Permitted Indebtedness, except to the extent such increase
is a result of a simultaneous incurrence of additional Indebtedness:

(a)             to pay Required Premiums and related fees; or

(b)             otherwise permitted to be incurred under this Agreement; and

(2)            create Indebtedness with a Weighted Average Life to Maturity at
the time such Indebtedness is incurred that is less than the Weighted Average
Life to Maturity at such time of the Indebtedness being refinanced, modified,
replaced, renewed, restated, refunded, deferred, extended, substituted,
supplemented, reissued or resold.

“Register” has the meaning assigned to such term in Section 9.04.

“Registration Rights Agreement” means the Registration Rights Agreement relating
to the Senior Subordinated Notes, dated as of the Closing Date, among the
Borrower, each Subsidiary Guarantor, Credit Suisse Securities (USA) LLC and Banc
of America Securities LLC.

“Regulation T” means Regulation T of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation U” means Regulation U of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Regulation X” means Regulation X of the Board as from time to time in effect
and all official rulings and interpretations thereunder or thereof, and any
successor provision thereto.

“Related Parties” means:

(1)  with respect to any Permitted Holder:

(a)

(i)  any spouse, sibling, parent or child of such Permitted Holder; or

34


--------------------------------------------------------------------------------




 

(ii)  the estate of any Permitted Holder during any period in which such estate
holds Capital Stock of the Borrower for the benefit of any Person referred to in
clause (1)(a)(i); or

(b)  any trust, corporation, partnership, limited liability company or other
entity, the beneficiaries, stockholders, partners, owners or Persons
beneficially owning an interest of more than 50% of which consist of, or the
sole managing partner or managing member of which is, one or more Permitted
Holders and/or such other Persons referred to in the immediately preceding
clause (a);

(2)  with respect to any other specified Person, such Person’s Affiliates and
the respective directors, officers, trustees, employees, agents and advisors of
such Person and such Person’s Affiliates.

“Required Lenders” means at any time, Lenders have Loans (excluding Swingline
Loans), L/C Exposure, Swingline Exposure and unused Revolving Credit Commitments
and Term Loan Commitments representing more than 50% of the sum of all Loans
outstanding (excluding Swingline Loans), L/C Exposure, Swingline Exposure and
unused Revolving Credit Commitments and Term Loan Commitments at such time.

“Required Revolving Lenders” has the meaning assigned to such term in
Section 9.02(b).

“Requirement of Law” means, as to any Person, the Certificate of Incorporation
and By-Laws or other organizational or governing documents of such Person, and
any law, treaty, rule or regulation or determination of an arbitrator or a court
or other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

“Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any Financial
Officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of this Agreement, and, as to any document delivered on the Closing Date (but
subject to the express requirements set forth in Section 4.02), shall include
any secretary or assistant secretary of a Loan Party. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party.

“Restricted Payments” has the meaning assigned to such term in Section 6.02.

“Restricted Subsidiary” of any Person means any Subsidiary of such Person which
at the time of determination is not an Unrestricted Subsidiary.

“Revolving Credit Borrowing” means a Borrowing comprised of Revolving Loans or
Incremental Revolving Loans.

“Revolving Credit Commitment” means (a) with respect to each Lender, the
commitment of such Lender to make Revolving Loans hereunder as set forth in the
Commitment Schedule or in the most recent Assignment and Assumption executed by
such Lender, as applicable, as the same may be (i) reduced from time to time
pursuant to Section 2.06 and (ii) reduced or increased from time to time
pursuant to assignments by or to such Lender pursuant to Section 9.04 and
(b) any Incremental Revolving Credit Commitment.

35


--------------------------------------------------------------------------------




 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
aggregate principal amount at such time of all outstanding Revolving Loans of
such Lender, plus the aggregate amount at such time of such Lender’s L/C
Exposure, plus the aggregate amount at such time of such Lender’s Swingline
Exposure.

“Revolving Credit Lender” means a Lender with a Revolving Credit Commitment or
an outstanding Revolving Credit Loan.

“Revolving Credit Maturity Date” means June 23, 2012.

“Revolving Loans” means the revolving loans made by the Lenders to the Borrower
pursuant to clause (a)(ii) of Section 2.01. Unless the context shall otherwise
require, the term “Revolving Loans” shall include Incremental Revolving Loans.

“Sale and Lease-Back Transaction” means any direct or indirect arrangement with
any Person or to which any such Person is a party providing for the leasing to
the Borrower or a Restricted Subsidiary of any property, whether owned by the
Borrower or any Restricted Subsidiary at the Closing Date or later acquired,
which has been or is to be sold or transferred by the Borrower or such
Restricted Subsidiary to such Person or to any other Person from whom funds have
been or are to be advanced by such Person on the security of such property.

“S&P” means Standard & Poor’s Ratings Service, a division of the McGraw-Hill
Companies, Inc., and any successor to its rating agency business.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of its functions.

“Secured Hedging Obligations” means all Hedging Obligations owing to the Agent,
a Joint Lead Arranger or a co-arranger, a Lender or any Affiliate of any of the
foregoing and with respect to which, at or prior to the time that the Hedge
Agreement relating to such Hedging Obligation is entered into, the Borrower (or
another Loan Party) and the Lender or other Person referred to above in this
definition (or Affiliate) party thereto (except in the case of the Agent) shall
have delivered written notice to the Agent that such a transaction has been
entered into and that it constitutes a Secured Hedging Obligation entitled to
the benefits of the Collateral Documents.

“Secured Debt” means any Indebtedness secured by a Lien.

“Secured Obligations” means all Obligations, together with all Secured Hedging
Obligations.

“Secured Parties” has the meaning assigned to such term in the Guarantee and
Collateral Agreement.

“Securities Act” means the Securities Act of 1933, as amended.

“Senior Debt” means the principal of, premium, if any, and interest (including
any interest accruing subsequent to the filing of a petition of bankruptcy at
the rate provided for in the documentation with respect thereto, whether or not
such interest is an allowed claim under applicable law) on any Indebtedness of
the Borrower, Holdings or any Guarantor, whether outstanding on the Closing Date
or thereafter created, incurred or assumed, unless, in the case of any
particular Indebtedness, the instrument creating or evidencing the same or
pursuant to which the same is outstanding expressly provides that such
Indebtedness shall be subordinate in right of payment to the Obligations or the

 

36


--------------------------------------------------------------------------------




 

Guarantees, as the case may be. Without limiting the generality of the
foregoing, “Senior Debt” shall also include the principal of, premium, if any,
interest (including any interest accruing subsequent to the filing of a petition
of bankruptcy at the rate provided for in the documentation with respect
thereto, whether or not such interest is an allowed claim under applicable law)
on, and all other amounts owing in respect of:

(x)  all monetary obligations of every nature of the Borrower, Holdings or any
Guarantor under this Agreement, including, without limitation, obligations to
pay principal and interest, reimbursement obligations under letters of credit,
fees, expenses and indemnities;

(y)  all Interest Swap Obligations (and guarantees thereof); and

(z)  all obligations (and guarantees thereof) under Currency Agreements and
Hedging Agreements, in each case whether outstanding on the Closing Date or
thereafter incurred.

Notwithstanding the foregoing, “Senior Debt” shall not include:

(i)  any Indebtedness of the Borrower, Holdings or a Guarantor to the Borrower
or to a Subsidiary of the Borrower;

(ii)  any Indebtedness of the Borrower, Holdings or any Guarantor to, or
guaranteed by the Borrower, Holdings or any Guarantor on behalf of, any
shareholder, director, officer or employee of the Borrower, Holdings or any
Subsidiary of the Borrower (including, without limitation, amounts owed for
compensation) other than a shareholder who is also a lender (or an Affiliate of
a lender) under the Credit Facilities (including the Credit Facility);

(iii)  any amounts payable or other liability to trade creditors arising in the
ordinary course of business (including guarantees thereof or instruments
evidencing such liabilities but excluding secured purchase money obligations);

(iv)  Indebtedness represented by Disqualified Capital Stock;

(v)  any liability for Federal, state, local or other taxes owed or owing by the
Borrower, any of the Guarantors or Holdings;

(vi)  that portion of any Indebtedness incurred in violation of Section 6.01
(but, as to any such obligation, no such violation shall be deemed to exist for
purposes of this clause (vi) if the holder(s) of such obligation or their
representative and the Agent shall have received an officers’ certificate of the
Borrower to the effect that the incurrence of such Indebtedness does not (or in
the case of revolving credit indebtedness, that the incurrence of the entire
committed amount thereof at the date on which the initial borrowing thereunder
is made would not) violate such provisions of this Agreement);

(vii)  Indebtedness which, when incurred and without respect to any election
under Section 1111(b) of Title 11, United States Code, is without recourse to
the Borrower, any of the Guarantors or Holdings, as applicable; and

(viii)  any Indebtedness which is, by its express terms, subordinated in right
of payment to any other Indebtedness of the Borrower, any of the Guarantors or
Holdings.

“Senior Subordinated Notes Indenture” means the Indenture dated as of the date
hereof, among the Borrower, as issuer, Holdings, certain of its subsidiaries, as
guarantors, and The Bank of New York, as trustee, pursuant to which the Senior
Subordinated Notes are issued.

“Senior Subordinated Notes” means the Borrower’s 7.75% Senior Subordinated Notes
due 2014, in an initial aggregate principal amount of $275,000,000.

37


--------------------------------------------------------------------------------




 

“Senior Subordinated Note Documents” means the Senior Subordinated Notes
Indenture and all other instruments, agreements and other documents evidencing
the Senior Subordinated Notes or providing for any guarantee or other right in
respect thereof.

“Significant Subsidiary” with respect to any Person, means any Restricted
Subsidiary of such Person that satisfies the criteria for a “significant
subsidiary” set forth in Rule 1-02(w) of Regulation S-X under the Securities
Act.

“Sponsor” means Warburg Pincus LLC and its Affiliates.

“Stockholders’ Agreement” means the Stockholders’ Agreement, dated as of
July 22, 2003, among TD Holding Corporation (now known as TransDigm Group
Incorporated) and the other parties named therein.

“Subordinated Indebtedness” means (a) with respect to the Borrower, any
Indebtedness of the Borrower that is by its terms subordinated in right of
payment to the Obligations, and (b) with respect to any Loan Guarantor, any
Indebtedness of such Loan Guarantor that is by its terms subordinated in right
of payment to the Guarantee of such Loan Guarantor.

“subsidiary” with respect to any Person, means:

(i)  any corporation of which the outstanding Capital Stock having at least a
majority of the votes entitled to be cast in the election of directors under
ordinary circumstances shall at the time be owned, directly or indirectly by
such Person; or

(ii)  any other Person of which at least a majority of the voting interest under
ordinary circumstances is at the time, directly or indirectly, owned by such
Person.

“Subsidiary” means, unless the context otherwise requires, a Restricted
Subsidiary of the Borrower.

“Subsidiary Guarantor” means each Restricted Subsidiary of the Borrower that is
a Loan Party and that executes this Agreement and the Guarantee and Collateral
Agreement as a Loan Guarantor on the Closing Date and each other Restricted
Subsidiary of the Borrower that thereafter guarantees the Secured Obligations
pursuant to the terms of this Agreement and the Guarantee and Collateral
Agreement, provided that upon the release and discharge of such Restricted
Subsidiary from its Guarantee in accordance with this Agreement and the
Guarantee and Collateral Agreement, such Restricted Subsidiary shall cease to be
a Subsidiary Guarantor.

“Swingline Commitment” means the commitment of the Swingline Lender to make
loans pursuant to Section 2.22, as the same may be reduced from time to time
pursuant to Section 2.06 or Section 2.22.

“Swingline Exposure” means at any time the aggregate principal amount at such
time of all outstanding Swingline Loans. The Swingline Exposure of any Revolving
Credit Lender at any time shall equal its Pro Rata Percentage of the aggregate
Swingline Exposure at such time.

“Swingline Lender” means Credit Suisse, in its capacity as lender of Swingline
Loans hereunder.

“Swingline Loan” means any loan made by the Swingline Lender pursuant to
Section 2.22.

38


--------------------------------------------------------------------------------




 

“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“TD Finance” means TD Finance Corporation, a Delaware corporation.

“TD Finance Merger” means the merger of TD Finance with and into the Borrower,
with the Borrower surviving, pursuant to the TD Finance Merger Agreement.

“TD Finance Merger Agreement” means the Agreement and Plan of Merger dated as of
June 23, 2006, by and between the Borrower and TD Finance.

“Tender Offer” means the Borrower’s tender offer for all of the Existing Notes
pursuant to the Offer to Purchase.

“Term Borrowing” means a Borrowing comprised of Term Loans or Incremental Term
Loans.

“Term Lenders” means those Lenders that have a Term Loan Commitment or an
outstanding Term Loan.

“Term Loan Commitment” means (a) with respect to each Lender, the commitment of
such Lender to make Term Loans hereunder as set forth in the Commitment Schedule
or in the most recent Assignment and Assumption executed by such Lender, as
applicable, as the same may be (i) reduced from time to time pursuant to
Section 2.06 and (ii) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04 and (b) any
Incremental Term Loan Commitment.

“Term Loan Maturity Date” means June 23, 2013.

“Term Loans” means the term loans made by the Lenders to the Borrower pursuant
to clause (a)(i) of Section 2.01. Unless the context shall otherwise require,
the term “Term Loans” shall include Incremental Term Loans.

“Title Insurance Company” means the title insurance company providing the Title
Insurance Policies.

“Title Insurance Policies” means the lender’s title insurance policies issued to
Agent with respect to the Mortgaged Properties.

“Total Assets” means, as of any date, the total consolidated assets of the
Borrower and its Restricted Subsidiaries, as set forth on the Borrower’s most
recently available internal consolidated balance sheet as of such date.

“Total Revolving Credit Commitment” means, at any time, the aggregate amount of
Revolving Credit Commitments, as in effect at such time. The initial Total
Revolving Credit Commitment is $150,000,000.

“Transactions” means, collectively, (a) the execution, delivery and performance
by the Loan Parties of the Loan Documents to which they are a party and the
making of the Borrowings hereunder, (b) the execution, delivery and performance
by Holdings, the Borrower and the subsidiaries of the Borrower party thereto of
the Senior Subordinated Note Documents and the issuance of the Senior
Subordinated Notes, (c) the Existing Bank Debt Refinancing, (d) the Tender Offer
and (e) the payment of the Permitted Transaction Payments.

39


--------------------------------------------------------------------------------




 

“TransDigm Holdings” means TransDigm Holding Company, a Delaware corporation.

“TransDigm Holdings Merger” means the merger of TransDigm Holdings with and into
the Borrower, with the Borrower surviving, pursuant to the TransDigm Holdings
Merger Agreement.

“TransDigm Holdings Merger Agreement” means the Agreement and Plan of Merger
dated on or around June 26, 2006, by and between the Borrower and TransDigm
Holdings.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR Rate or the Alternate Base Rate.

“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York or any other state the laws of which are required to be
applied in connection with the issue of perfection of security interests.

“Unliquidated Obligations” means, at any time, any Secured Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Secured Obligation that is: (i) an obligation to reimburse a bank
for drawings not yet made under a letter of credit issued by it; (ii) any other
obligation (including any guarantee) that is contingent in nature at such time;
or (iii) an obligation to provide collateral to secure any of the foregoing
types of obligations, but excluding unripened or contingent obligations related
to indemnification under Section 9.03 for which no written demand has been made.

“U.S. Subsidiary” means any Subsidiary of the Borrower that is incorporated
under the laws of the United States of America or any State thereof or the
District of Columbia.

“Unrestricted Subsidiary” of any Person means:

(1)  any Subsidiary of such Person that at the time of determination shall be or
continue to be designated an Unrestricted Subsidiary by the Board of Directors
of such Person in the manner provided below; and

(2)  any Subsidiary of an Unrestricted Subsidiary.

The Board of Directors of the Borrower may designate any Subsidiary (including
any newly acquired or newly formed Subsidiary) to be an Unrestricted Subsidiary
unless such Subsidiary owns any Capital Stock of, or owns or holds any Lien on
any property of, the Borrower or any other Subsidiary of the Borrower that is
not a Subsidiary of the Subsidiary to be so designated or another Unrestricted
Subsidiary; provided that:

(1)  the Borrower certifies to the Agent that such designation complies with the
“Limitation on Restricted Payments” covenant; and

(2)  each Subsidiary to be so designated and each of its Subsidiaries has not at
the time of designation, and does not thereafter, create, incur, issue, assume,
guarantee or otherwise become directly or indirectly liable with respect to any
Indebtedness pursuant to which the lender has recourse to any of the assets of
the Borrower or any of its Restricted Subsidiaries.

The Board of Directors of the Borrower may designate any Unrestricted Subsidiary
to be a Restricted Subsidiary only if (x) immediately after giving effect to
such designation, the Borrower is able to incur at least $1.00 of additional
Indebtedness (other than Permitted Indebtedness) in compliance with Section 6.01
and (y) immediately before and immediately after giving effect to such
designation, no Default or Event of Default shall have occurred and be
continuing. Any such designation by the Board of Directors

 

40


--------------------------------------------------------------------------------


 

of the Borrower shall be evidenced by a Board Resolution giving effect to such
designation and an officers’ certificate certifying that such designation
complied with the foregoing provisions.

Actions taken by an Unrestricted Subsidiary will not be deemed to have been
taken, directly or indirectly, by the Borrower or any Restricted Subsidiary.

Notwithstanding the foregoing, as of the Closing Date, all of the subsidiaries
of the Borrower will be Restricted Subsidiaries.

“USA PATRIOT Act” means The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)), as amended
from time to time.

“Voting Stock” of any Person as of any date means the Capital Stock of such
Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

(1)            the then outstanding aggregate principal amount of such
Indebtedness; into

(2)            the sum of the total of the products obtained by multiplying;

(a)             the amount of each then remaining installment, sinking fund,
serial maturity or other required payment of principal, including payment at
final maturity, in respect thereof; by

(b)            the number of years (calculated to the nearest one-twelfth) which
will elapse between such date and the making of such payment.

“Wholly-Owned Subsidiary” of any Person means any Subsidiary of such Person of
which all the outstanding voting securities (other than in the case of a
Restricted Subsidiary that is incorporated in a jurisdiction other than a State
in the United States of America or the District of Columbia, directors’
qualifying shares or an immaterial amount of shares required to be owned by
other Persons pursuant to applicable law) are owned by such Person or any Wholly
Owned Subsidiary of such Person.

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02.      Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “LIBOR Rate Loan”) or by Class and Type (e.g., a
“LIBOR Rate Revolving Loan”). Borrowings may also be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “LIBOR Rate
Borrowing”) or by Class and Type (e.g., a “LIBOR Rate Revolving Borrowing”).

SECTION 1.03.      Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. Unless otherwise
specifically indicated, the term “consolidated” with respect to any Person
refers to such Person consolidated with its Restricted Subsidiaries, and
excludes from such consolidation any Unrestricted Subsidiary as if such
Unrestricted Subsidiary were not an Affiliate of such Person. The word “will”
shall be construed to have the same

41


--------------------------------------------------------------------------------




 

meaning and effect as the word “shall”. Unless the context requires otherwise
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(d) all references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (e) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.

SECTION 1.04.      Effectuation of Transactions. Each of the representations and
warranties of the Loan Parties contained in this Agreement (and all
corresponding definitions) are made after giving effect to the Transactions,
unless the context otherwise requires.

SECTION 1.05.      Accounting Terms; GAAP. Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP or, if not defined in GAAP (as determined by
the Borrower in good faith) as determined by the Borrower in good faith, as in
effect from time to time; provided that, to the extent set forth in the
definition of “GAAP”, if the Borrower notifies the Agent that the Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Agent notifies the Borrower that the
Required Lenders request an amendment to any provision thereof for such
purpose), regardless of whether any such notice is given before or after such
change in GAAP or in the application thereof, then such provision shall be
interpreted on the basis of GAAP as in effect and applied immediately before
such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.

SECTION 1.06.      Designated Senior Debt. The Loans and other Obligations under
the Loan Documents constitute “Designated Senior Debt”, and this Agreement and
the other Loan Documents collectively constitute the “Credit Facility” for
purposes of the Senior Subordinated Note Documents.


ARTICLE II


THE CREDITS

SECTION 2.01.      Commitments. (a)  Subject to the terms and conditions set
forth herein, each Lender agrees, severally and not jointly, (i) to make a Term
Loan to the Borrower on the Closing Date, in a principal amount not to exceed
its Term Loan Commitment, and (ii) to make Revolving Loans to the Borrower, at
any time and from time to time on or after the Closing Date, and until the
earlier of the Revolving Credit Maturity Date and the termination of the
Revolving Credit Commitment of such Lender in accordance with the terms hereof,
in an aggregate principal amount at any time outstanding that will not result in
such Lender’s Revolving Credit Exposure exceeding such Lender’s Revolving Credit
Commitment. Within the limits set forth in clause (ii) of the preceding sentence
and subject to the terms, conditions and limitations set forth herein, the
Borrower may borrow, pay or prepay and reborrow Revolving Loans. Amounts prepaid
or repaid in respect of Term Loans may not be reborrowed.


(B)  EACH LENDER HAVING AN INCREMENTAL REVOLVING CREDIT COMMITMENT HEREBY
AGREES, SEVERALLY AND NOT JOINTLY, ON THE TERMS AND SUBJECT TO THE CONDITIONS
SET FORTH HEREIN AND IN THE APPLICABLE INCREMENTAL REVOLVING CREDIT ASSUMPTION
AGREEMENT, TO MAKE INCREMENTAL REVOLVING LOANS TO THE BORROWER, IN AN AGGREGATE
PRINCIPAL AMOUNT AT ANY TIME OUTSTANDING THAT WILL NOT RESULT IN SUCH LENDER’S

42


--------------------------------------------------------------------------------





 


INCREMENTAL REVOLVING CREDIT EXPOSURE EXCEEDING SUCH LENDER’S INCREMENTAL
REVOLVING CREDIT COMMITMENT. WITHIN THE LIMITS SET FORTH IN THE PRECEDING
SENTENCE AND SUBJECT TO THE TERMS, CONDITIONS AND LIMITATIONS SET FORTH HEREIN,
THE BORROWER MAY BORROW, PAY OR PREPAY AND REBORROW INCREMENTAL REVOLVING LOANS.


(C)  EACH LENDER HAVING AN INCREMENTAL TERM LOAN COMMITMENT HEREBY AGREES,
SEVERALLY AND NOT JOINTLY, ON THE TERMS AND SUBJECT TO THE CONDITIONS SET FORTH
HEREIN AND IN THE APPLICABLE INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT, TO MAKE
INCREMENTAL TERM LOANS TO THE BORROWER, IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO
EXCEED ITS INCREMENTAL TERM LOAN COMMITMENT. AMOUNTS PAID OR PREPAID IN RESPECT
OF INCREMENTAL TERM LOANS MAY NOT BE REBORROWED.

SECTION 2.02.      Loans and Borrowings. (a)  Each Loan (other than Swingline
Loans) shall be made as part of a Borrowing consisting of Loans of the same
Class and Type made by the Lenders ratably in accordance with their applicable
Commitments. The failure of any Lender to make any Loan required to be made by
it shall not relieve any other Lender of its obligations hereunder; provided
that the Commitments of the Lenders are several and no Lender shall be
responsible for any other Lender’s failure to make Loans as required. Except for
Swingline Loans and Loans deemed made pursuant to Section 2.02(e), the Loans
comprising any Borrowing shall be in an aggregate principal amount that is
(i) (A) in the case of a Revolving Borrowing, an integral multiple of $1,000,000
and not less than $1,000,000 (except with respect to any Incremental Revolving
Credit Borrowing, to the extent provided in the related Incremental Revolving
Credit Assumption Agreement) or (B) in the case of a Term Loan Borrowing, an
integral multiple of $1,000,000 and not less than $5,000,000 (except with
respect to any Incremental Term Borrowing, to the extent provided in the related
Incremental Term Loan Assumption Agreement) or (ii) in the case of any
Borrowing, equal to the remaining available balance of the applicable
Commitments.


(B)  SUBJECT TO SECTION 2.12, EACH BORROWING SHALL BE COMPRISED ENTIRELY OF ABR
LOANS OR LIBOR RATE LOANS AS THE BORROWER MAY REQUEST IN ACCORDANCE HEREWITH.
EACH LENDER AT ITS OPTION MAY MAKE ANY LIBOR RATE LOAN BY CAUSING ANY DOMESTIC
OR FOREIGN BRANCH OR AFFILIATE OF SUCH LENDER TO MAKE SUCH LOAN; PROVIDED THAT
(I) ANY EXERCISE OF SUCH OPTION SHALL NOT AFFECT THE OBLIGATION OF THE BORROWER
TO REPAY SUCH LOAN IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, (II)IN
EXERCISING SUCH OPTION, SUCH LENDER SHALL USE REASONABLE EFFORTS TO MINIMIZE ANY
INCREASE IN THE ADJUSTED LIBOR RATE OR INCREASED COSTS TO THE BORROWER RESULTING
THEREFROM (WHICH OBLIGATION OF SUCH LENDER SHALL NOT REQUIRE IT TO TAKE, OR
REFRAIN FROM TAKING, ACTIONS THAT IT DETERMINES WOULD RESULT IN INCREASED COSTS
FOR WHICH IT WILL NOT BE COMPENSATED HEREUNDER OR THAT IT OTHERWISE DETERMINES
WOULD BE DISADVANTAGEOUS TO IT AND IN THE EVENT OF SUCH REQUEST FOR COSTS FOR
WHICH COMPENSATION IS PROVIDED UNDER THIS AGREEMENT, THE PROVISIONS OF
SECTION 2.13 SHALL APPLY) AND (III) SUCH BRANCH OR AFFILIATE OF SUCH LENDER
WOULD NOT BE INCLUDED IN CLAUSE (Z) OF THE FIRST PROVISO TO THE DEFINITION OF
THE TERM “ELIGIBLE ASSIGNEE” SET FORTH IN SECTION 1.01.


(C)  AT THE COMMENCEMENT OF EACH INTEREST PERIOD FOR ANY LIBOR RATE BORROWING,
SUCH BORROWING SHALL COMPRISE AN AGGREGATE PRINCIPAL AMOUNT THAT IS AN INTEGRAL
MULTIPLE OF $1,000,000 AND NOT LESS THAN $5,000,000. EACH ABR BORROWING WHEN
MADE SHALL BE IN A MINIMUM PRINCIPAL AMOUNT OF $1,000,000; PROVIDED THAT AN ABR
BORROWING MAY BE MAINTAINED IN A LESSER AMOUNT EQUAL TO THE DIFFERENCE BETWEEN
THE AGGREGATE PRINCIPAL AMOUNT OF ALL OTHER BORROWINGS AND THE TOTAL AMOUNT OF
LOANS AT SUCH TIME OUTSTANDING. BORROWINGS OF MORE THAN ONE TYPE MAY BE
OUTSTANDING AT THE SAME TIME; PROVIDED THAT THERE SHALL NOT AT ANY TIME BE MORE
THAN A TOTAL OF TEN DIFFERENT INTEREST PERIODS IN EFFECT FOR LIBOR RATE
BORROWINGS AT ANY TIME OUTSTANDING.


(D)  NOTWITHSTANDING ANY OTHER PROVISION OF THIS AGREEMENT, THE BORROWER SHALL
NOT BE ENTITLED TO REQUEST, OR TO ELECT TO CONVERT OR CONTINUE, ANY BORROWING IF
THE INTEREST PERIOD REQUESTED WITH RESPECT THERETO WOULD END AFTER THE REVOLVING
CREDIT MATURITY DATE OR TERM LOAN MATURITY DATE, AS APPLICABLE.

43


--------------------------------------------------------------------------------




 


(E)  IF THE ISSUING BANK SHALL NOT HAVE RECEIVED FROM THE BORROWER THE PAYMENT
REQUIRED TO BE MADE BY SECTION 2.23(E) WITHIN THE TIME SPECIFIED IN SUCH
SECTION, THE ISSUING BANK WILL PROMPTLY NOTIFY THE AGENT OF THE L/C DISBURSEMENT
AND THE AGENT WILL PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER OF SUCH L/C
DISBURSEMENT AND ITS PRO RATA PERCENTAGE THEREOF. EACH REVOLVING CREDIT LENDER
SHALL PAY BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS TO THE AGENT NOT LATER
THAN 2:00 P.M., NEW YORK CITY TIME, ON SUCH DATE (OR, IF SUCH REVOLVING CREDIT
LENDER SHALL HAVE RECEIVED SUCH NOTICE LATER THAN 12:00 (NOON), NEW YORK CITY
TIME, ON ANY DAY, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON THE
IMMEDIATELY FOLLOWING BUSINESS DAY), AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA
PERCENTAGE OF SUCH L/C DISBURSEMENT (IT BEING UNDERSTOOD THAT SUCH AMOUNT SHALL
BE DEEMED TO CONSTITUTE AN ABR REVOLVING LOAN OF SUCH LENDER AND SUCH PAYMENT
SHALL BE DEEMED TO HAVE REDUCED THE L/C EXPOSURE), AND THE AGENT WILL PROMPTLY
PAY TO THE ISSUING BANK AMOUNTS SO RECEIVED BY IT FROM THE REVOLVING CREDIT
LENDERS. THE AGENT WILL PROMPTLY PAY TO THE ISSUING BANK ANY AMOUNTS RECEIVED BY
IT FROM THE BORROWER PURSUANT TO SECTION 2.23(E) PRIOR TO THE TIME THAT ANY
REVOLVING CREDIT LENDER MAKES ANY PAYMENT PURSUANT TO THIS PARAGRAPH (E); ANY
SUCH AMOUNTS RECEIVED BY THE AGENT THEREAFTER WILL BE PROMPTLY REMITTED BY THE
AGENT TO THE REVOLVING CREDIT LENDERS THAT SHALL HAVE MADE SUCH PAYMENTS AND TO
THE ISSUING BANK, AS THEIR INTERESTS MAY APPEAR. IF ANY REVOLVING CREDIT LENDER
SHALL NOT HAVE MADE ITS PRO RATA PERCENTAGE OF SUCH L/C DISBURSEMENT AVAILABLE
TO THE AGENT AS PROVIDED ABOVE, SUCH LENDER AND THE BORROWER SEVERALLY AGREE TO
PAY INTEREST ON SUCH AMOUNT, FOR EACH DAY FROM AND INCLUDING THE DATE SUCH
AMOUNT IS REQUIRED TO BE PAID IN ACCORDANCE WITH THIS PARAGRAPH TO BUT EXCLUDING
THE DATE SUCH AMOUNT IS PAID, TO THE AGENT FOR THE ACCOUNT OF THE ISSUING BANK
AT (I) IN THE CASE OF THE BORROWER, A RATE PER ANNUM EQUAL TO THE INTEREST RATE
APPLICABLE TO REVOLVING LOANS PURSUANT TO SECTION 2.11(A), AND (II) IN THE CASE
OF SUCH LENDER, FOR THE FIRST SUCH DAY, THE FEDERAL FUNDS EFFECTIVE RATE, AND
FOR EACH DAY THEREAFTER, THE ALTERNATE BASE RATE.

SECTION 2.03.      Requests for Borrowing. (a)  In order to request a Borrowing
(other than a Swingline Loan or a deemed Borrowing pursuant to Section 2.02(e),
as to which this Section 2.03 shall not apply), the Borrower shall notify the
Agent of such request either in writing by delivery of a Borrowing Request (by
hand or facsimile) signed by the Borrower or by telephone (to be confirmed
promptly by hand delivery or facsimile of written notice) not later than
11:00 a.m., New York City time, (A) in the case of a LIBOR Rate Borrowing, three
(3) Business Days before a proposed Borrowing (or such later time as shall be
acceptable to the Agent) and (B) in the case of an ABR Borrowing, one
(1) Business Day before a proposed Borrowing (or such later time as shall be
acceptable to the Agent). Each such telephonic and written Borrowing Request
shall be irrevocable and shall specify the following information in compliance
with Section 2.01:

(I) THE AGGREGATE AMOUNT OF THE REQUESTED BORROWING;

(II) THE DATE OF THE BORROWING, WHICH SHALL BE A BUSINESS DAY;

(III) WHETHER THE BORROWING THEN BEING REQUESTED IS TO BE A TERM BORROWING, AN
INCREMENTAL TERM BORROWING, A REVOLVING CREDIT BORROWING OR AN INCREMENTAL
REVOLVING CREDIT BORROWING, AND WHETHER SUCH BORROWING IS TO BE AN ABR BORROWING
OR A LIBOR RATE BORROWING;

(IV) IN THE CASE OF A LIBOR RATE BORROWING, THE INITIAL INTEREST PERIOD TO BE
APPLICABLE THERETO, WHICH SHALL BE A PERIOD CONTEMPLATED BY THE DEFINITION OF
THE TERM “INTEREST PERIOD”; AND

(V) THE LOCATION AND NUMBER OF THE BORROWER’S ACCOUNT TO WHICH FUNDS ARE TO BE
DISBURSED.

44


--------------------------------------------------------------------------------




 

provided, however, that notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02 and Section 2.04


(B)  IF NO ELECTION AS TO THE TYPE OF BORROWING IS SPECIFIED, THEN THE REQUESTED
BORROWING SHALL BE AN ABR BORROWING. IF NO INTEREST PERIOD IS SPECIFIED WITH
RESPECT TO ANY LIBOR RATE BORROWING, THEN THE BORROWER SHALL BE DEEMED TO HAVE
SELECTED AN INTEREST PERIOD OF ONE MONTH’S DURATION. PROMPTLY FOLLOWING RECEIPT
OF THE BORROWING REQUEST IN ACCORDANCE WITH THIS SECTION, THE AGENT SHALL ADVISE
EACH LENDER OF THE DETAILS THEREOF AND OF THE AMOUNT OF SUCH LENDER’S LOAN TO BE
MADE AS PART OF THE REQUESTED BORROWING.

SECTION 2.04.      Funding of Borrowings. (a)  Except with respect to Swingline
Loans and Loans made pursuant to Section 2.02(e), each Lender shall make each
Loan to be made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 (noon), New York City time, to the account
of the Agent most recently designated by it for such purpose by notice to the
Lenders.


(B)  UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR TO THE DATE
OF ANY BORROWING THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE AGENT SUCH
LENDER’S SHARE OF SUCH BORROWING, THE AGENT MAY ASSUME THAT SUCH LENDER HAS MADE
SUCH SHARE AVAILABLE ON THE DATE OF SUCH BORROWING IN ACCORDANCE WITH PARAGRAPH
(A) OF THIS SECTION AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWER A CORRESPONDING AMOUNT. IN SUCH EVENT, IF A LENDER HAS NOT IN FACT
MADE ITS SHARE OF THE BORROWING AVAILABLE TO THE AGENT, THEN THE APPLICABLE
LENDER AND THE BORROWER SEVERALLY AGREE TO PAY TO THE AGENT FORTHWITH ON DEMAND
(WITHOUT DUPLICATION) SUCH CORRESPONDING AMOUNT WITH INTEREST THEREON, FOR EACH
DAY FROM AND INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWER TO
BUT EXCLUDING THE DATE OF PAYMENT TO THE AGENT, AT (I) IN THE CASE OF SUCH
LENDER, THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A RATE DETERMINED BY
THE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON INTERBANK COMPENSATION OR
(II) IN THE CASE OF THE BORROWER, THE INTEREST RATE APPLICABLE TO ABR LOANS. IF
SUCH LENDER PAYS SUCH AMOUNT TO THE AGENT, THEN SUCH AMOUNT SHALL CONSTITUTE
SUCH LENDER’S LOAN AS PART OF SUCH BORROWING FOR PURPOSES OF THIS AGREEMENT.
NOTHING HEREIN SHALL BE DEEMED TO RELIEVE ANY LENDER FROM ITS OBLIGATION TO
FULFILL ITS COMMITMENTS OR TO PREJUDICE ANY RIGHTS WHICH THE AGENT OR THE
BORROWER OR ANY LOAN PARTY MAY HAVE AGAINST ANY LENDER AS A RESULT OF ANY
DEFAULT BY SUCH LENDER HEREUNDER.

SECTION 2.05       Type; Interest Elections. (a)  Loans shall initially be of
the Type specified in the applicable Borrowing Request and, in the case of a
LIBOR Rate Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert all or any
portion of any Borrowing (subject to the minimum amounts for Borrowings of the
applicable Type specified in Section 2.02(c)) to a different Type or to continue
such Borrowing and, in the case of a LIBOR Rate Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.


(B)  TO MAKE AN ELECTION PURSUANT TO THIS SECTION, THE BORROWER SHALL NOTIFY THE
AGENT OF SUCH ELECTION BY TELEPHONE (I) IN THE CASE OF AN ELECTION TO CONVERT TO
OR CONTINUE AS A LIBOR RATE BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY
TIME, THREE (3) BUSINESS DAYS BEFORE THE DATE OF THE PROPOSED CONVERSION OR
CONTINUATION OR (II) IN THE CASE OF AN ELECTION TO CONVERT TO OR CONTINUE AS AN
ABR BORROWING, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON THE DATE OF THE
PROPOSED CONVERSION OR CONTINUATION. EACH SUCH TELEPHONIC INTEREST ELECTION
REQUEST SHALL BE IRREVOCABLE AND SHALL BE CONFIRMED PROMPTLY BY HAND DELIVERY OR
FACSIMILE TO THE AGENT OF A WRITTEN INTEREST ELECTION REQUEST IN A FORM APPROVED
BY THE AGENT AND SIGNED BY THE BORROWER.

45


--------------------------------------------------------------------------------




 


(C)  EACH TELEPHONIC AND WRITTEN INTEREST ELECTION REQUEST SHALL SPECIFY THE
FOLLOWING INFORMATION IN COMPLIANCE WITH SECTION 2.02:

(I) THE BORROWING TO WHICH SUCH INTEREST ELECTION REQUEST APPLIES AND, IF
DIFFERENT OPTIONS ARE BEING ELECTED WITH RESPECT TO DIFFERENT PORTIONS THEREOF,
THE PORTIONS THEREOF TO BE ALLOCATED TO EACH RESULTING BORROWING (IN WHICH CASE
THE INFORMATION TO BE SPECIFIED PURSUANT TO CLAUSES (III) AND (IV) BELOW SHALL
BE SPECIFIED FOR EACH RESULTING BORROWING);

(II) THE EFFECTIVE DATE OF THE ELECTION MADE PURSUANT TO SUCH INTEREST ELECTION
REQUEST, WHICH SHALL BE A BUSINESS DAY;

(III) WHETHER THE RESULTING BORROWING IS TO BE AN ABR BORROWING OR A LIBOR RATE
BORROWING; AND

(IV) IF THE RESULTING BORROWING IS A LIBOR RATE BORROWING, THE INTEREST PERIOD
TO BE APPLICABLE THERETO AFTER GIVING EFFECT TO SUCH ELECTION, WHICH SHALL BE A
PERIOD CONTEMPLATED BY THE DEFINITION OF THE TERM “INTEREST PERIOD”.


IF ANY SUCH INTEREST ELECTION REQUEST REQUESTS A LIBOR RATE BORROWING BUT DOES
NOT SPECIFY AN INTEREST PERIOD, THEN THE BORROWER SHALL BE DEEMED TO HAVE
SELECTED AN INTEREST PERIOD OF ONE MONTH’S DURATION.


(D)  PROMPTLY FOLLOWING RECEIPT OF AN INTEREST ELECTION REQUEST, THE AGENT SHALL
ADVISE EACH LENDER OF THE DETAILS THEREOF AND OF SUCH LENDER’S PORTION OF EACH
RESULTING BORROWING.


(E)  IF THE BORROWER FAILS TO DELIVER A TIMELY INTEREST ELECTION REQUEST WITH
RESPECT TO A LIBOR RATE BORROWING PRIOR TO THE END OF THE INTEREST PERIOD
APPLICABLE THERETO, THEN, UNLESS SUCH BORROWING IS REPAID AS PROVIDED HEREIN, AT
THE END OF SUCH INTEREST PERIOD SUCH BORROWING SHALL BE CONVERTED TO AN ABR
BORROWING. NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF, IF AN EVENT OF DEFAULT
OF THE TYPE SET FORTH IN CLAUSES (A) OR (B) OF ARTICLE VII (WITHOUT GIVING
EFFECT TO ANY GRACE PERIOD SET FORTH THEREIN) HAS OCCURRED AND IS CONTINUING AND
THE AGENT, AT THE REQUEST OF THE REQUIRED LENDERS, SO NOTIFIES THE BORROWER,
THEN, SO LONG AS AN EVENT OF DEFAULT IS CONTINUING (I) NO OUTSTANDING BORROWING
MAY BE CONVERTED TO OR CONTINUED AS A LIBOR RATE BORROWING AND (II) UNLESS
REPAID, EACH LIBOR RATE BORROWING SHALL BE CONVERTED TO AN ABR BORROWING AT THE
END OF THE THEN CURRENT INTEREST PERIOD APPLICABLE THERETO.

SECTION 2.06>    Termination and Reduction of Commitments. (a)  The Term Loan
Commitments shall automatically terminate upon the making of the Term Loans on
the Closing Date. The Revolving Credit Commitments, the Swingline Commitment and
the L/C Commitment shall automatically terminate on the Revolving Credit
Maturity Date.


(B)  UPON AT LEAST THREE BUSINESS DAYS’ PRIOR IRREVOCABLE WRITTEN OR FAX NOTICE
(OR TELEPHONIC NOTICE PROMPTLY CONFIRMED BY WRITTEN NOTICE) TO THE AGENT, THE
BORROWER MAY AT ANY TIME IN WHOLE PERMANENTLY TERMINATE, OR FROM TIME TO TIME IN
PART PERMANENTLY REDUCE, THE TERM LOAN COMMITMENTS OR THE REVOLVING CREDIT
COMMITMENTS; PROVIDED, HOWEVER, THAT (I) EACH PARTIAL REDUCTION OF THE TERM LOAN
COMMITMENTS OR THE REVOLVING CREDIT COMMITMENTS SHALL BE IN AN INTEGRAL MULTIPLE
OF $1,000,000 AND IN A MINIMUM AMOUNT OF $1,000,000 AND (II) THE TOTAL REVOLVING
CREDIT COMMITMENT SHALL NOT BE REDUCED TO AN AMOUNT THAT IS LESS THAN THE
AGGREGATE REVOLVING CREDIT EXPOSURE AT THE TIME.


(C)  EACH REDUCTION IN THE TERM LOAN COMMITMENTS OR THE REVOLVING CREDIT
COMMITMENTS HEREUNDER SHALL BE MADE RATABLY AMONG THE LENDERS IN ACCORDANCE WITH
THEIR RESPECTIVE APPLICABLE COMMITMENTS. THE BORROWER SHALL PAY TO THE AGENT FOR
THE ACCOUNT OF THE APPLICABLE LENDERS,

46


--------------------------------------------------------------------------------





 


ON THE DATE OF TERMINATION OF THE COMMITMENTS OF ANY CLASS, ALL ACCRUED AND
UNPAID COMMITMENT FEES RELATING TO SUCH CLASS TO BUT EXCLUDING THE DATE OF SUCH
TERMINATION.

SECTION 2.07.      Repayment of Loans; Evidence of Debt. (a)  The Borrower
hereby unconditionally promises to pay to each Lender, through the Agent,
(i) the then unpaid principal amount of each Term Loan of such Lender on the
Term Loan Maturity Date and (ii) the then unpaid principal amount of each
Revolving Loan of such Lender on the Revolving Credit Maturity Date. The
Borrower hereby promises to pay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the Revolving Credit Maturity Date.


(B)  EACH LENDER SHALL MAINTAIN IN ACCORDANCE WITH ITS USUAL PRACTICE AN ACCOUNT
OR ACCOUNTS EVIDENCING THE INDEBTEDNESS OF THE BORROWER TO SUCH LENDER RESULTING
FROM EACH LOAN MADE BY SUCH LENDER FROM TIME TO TIME, INCLUDING THE AMOUNTS OF
PRINCIPAL AND INTEREST PAYABLE AND PAID TO SUCH LENDER FROM TIME TO TIME
HEREUNDER.


(C)  THE AGENT SHALL MAINTAIN ACCOUNTS IN WHICH IT SHALL RECORD (I) THE AMOUNT
OF EACH LOAN MADE HEREUNDER, THE TYPE THEREOF AND THE INTEREST PERIOD (IF ANY)
APPLICABLE THERETO, (II) THE AMOUNT OF ANY PRINCIPAL OR INTEREST DUE AND PAYABLE
OR TO BECOME DUE AND PAYABLE FROM THE BORROWER TO EACH LENDER HEREUNDER AND
(III) THE AMOUNT OF ANY SUM RECEIVED BY THE AGENT HEREUNDER FOR THE ACCOUNT OF
THE LENDERS AND EACH LENDER’S SHARE THEREOF.


(D)  THE ENTRIES MADE IN THE ACCOUNTS MAINTAINED PURSUANT TO PARAGRAPH (B) OR
(C) OF THIS SECTION SHALL BE PRIMA FACIE EVIDENCE OF THE EXISTENCE AND AMOUNTS
OF THE OBLIGATIONS RECORDED THEREIN; PROVIDED THAT THE FAILURE OF ANY LENDER OR
THE AGENT TO MAINTAIN SUCH ACCOUNTS OR ANY ERROR THEREIN SHALL NOT IN ANY MANNER
AFFECT THE OBLIGATION OF THE BORROWER TO REPAY THE LOANS IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT.


(E)  ANY LENDER MAY REQUEST THAT LOANS MADE BY IT BE EVIDENCED BY A PROMISSORY
NOTE. IN SUCH EVENT, THE BORROWER SHALL PREPARE, EXECUTE AND DELIVER TO SUCH
LENDER A PROMISSORY NOTE PAYABLE TO SUCH LENDER AND ITS REGISTERED ASSIGNS AND
IN SUBSTANTIALLY THE FORM OF EXHIBIT F HERETO. THEREAFTER, THE LOANS EVIDENCED
BY SUCH PROMISSORY NOTE AND INTEREST THEREON SHALL AT ALL TIMES (INCLUDING AFTER
ASSIGNMENT PURSUANT TO SECTION 9.04) BE REPRESENTED BY ONE OR MORE PROMISSORY
NOTES IN SUCH FORM PAYABLE TO THE PAYEE NAMED THEREIN AND ITS REGISTERED
ASSIGNS.


(F)  THE BORROWER SHALL PAY TO THE AGENT, FOR THE ACCOUNT OF THE LENDERS, ON
EACH INCREMENTAL TERM LOAN REPAYMENT DATE, A PRINCIPAL AMOUNT OF THE OTHER TERM
LOANS (AS ADJUSTED FROM TIME TO TIME PURSUANT TO SECTIONS 2.07(F), 2.08 AND
2.09) EQUAL TO THE AMOUNT SET FORTH FOR SUCH DATE IN THE APPLICABLE INCREMENTAL
TERM LOAN ASSUMPTION AGREEMENT, TOGETHER IN EACH CASE WITH ACCRUED AND UNPAID
INTEREST ON THE PRINCIPAL AMOUNT TO BE PAID TO BUT EXCLUDING THE DATE OF SUCH
PAYMENT. TO THE EXTENT NOT PREVIOUSLY PAID, ALL INCREMENTAL TERM LOANS SHALL BE
DUE AND PAYABLE ON THE APPLICABLE INCREMENTAL TERM LOAN MATURITY DATE AND ALL
INCREMENTAL REVOLVING LOANS SHALL BE DUE AND PAYABLE ON THE APPLICABLE
INCREMENTAL REVOLVING CREDIT MATURITY DATE, TOGETHER IN EACH CASE WITH ACCRUED
AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT TO BE PAID TO BUT EXCLUDING THE DATE
OF PAYMENT.


(G)  IN THE EVENT AND ON EACH OCCASION THAT ANY TERM LOAN COMMITMENT (OTHER THAN
ANY INCREMENTAL TERM LOAN COMMITMENT) SHALL BE REDUCED OR SHALL EXPIRE OR
TERMINATE OTHER THAN AS A RESULT OF THE MAKING OF A TERM LOAN, THE PRINCIPAL
AMOUNT PAYABLE ON THE TERM LOAN MATURITY DATE SHALL BE REDUCED PRO RATA BY AN
AGGREGATE AMOUNT EQUAL TO THE AMOUNT OF SUCH REDUCTION, EXPIRATION OR
TERMINATION.

SECTION 2.08.      Optional Prepayment of Loans. (a)  Upon prior notice in
accordance with paragraph (b) of this Section, the Borrower shall have the right
at any time and from time to time to prepay any Borrowing in whole or in part
without premium or penalty (but subject to Section 2.14); provided that each
partial prepayment

47


--------------------------------------------------------------------------------




 

shall be in an amount that is an integral multiple of $100,000 and not less than
$500,000 and provided, further, that any optional prepayment of Term Loans
pursuant to this paragraph (a) made prior to the first anniversary of the
Closing Date shall be accompanied by a prepayment fee in an amount (expressed as
a percentage of the principal amount of Term Loans to be prepaid) equal to 1.00%
of the principal amount of the Term Loans to be prepaid.


(B)  THE BORROWER SHALL NOTIFY THE AGENT BY TELEPHONE (CONFIRMED BY FACSIMILE)
OF ANY PREPAYMENT HEREUNDER (I) IN THE CASE OF PREPAYMENT OF A LIBOR RATE
BORROWING, NOT LATER THAN 11:00 A.M., NEW YORK CITY TIME, THREE (3) BUSINESS
DAYS BEFORE THE DATE OF PREPAYMENT OR (II) IN THE CASE OF PREPAYMENT OF AN ABR
BORROWING, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON THE DAY OF
PREPAYMENT. EACH SUCH NOTICE SHALL BE IRREVOCABLE AND SHALL SPECIFY THE
PREPAYMENT DATE AND THE PRINCIPAL AMOUNT OF EACH BORROWING OR PORTION THEREOF TO
BE PREPAID. PROMPTLY FOLLOWING RECEIPT OF ANY SUCH NOTICE RELATING TO A
BORROWING, THE AGENT SHALL ADVISE THE LENDERS OF THE CONTENTS THEREOF. EACH
PARTIAL PREPAYMENT OF ANY BORROWING SHALL BE IN AN AMOUNT THAT WOULD BE
PERMITTED IN THE CASE OF A BORROWING OF THE SAME TYPE AS PROVIDED IN
SECTION 2.02. EACH PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY TO THE
LOANS INCLUDED IN THE PREPAID BORROWING. PREPAYMENTS SHALL BE ACCOMPANIED BY
ACCRUED INTEREST AS REQUIRED BY SECTION 2.11; PROVIDED, HOWEVER, THAT IN THE
CASE OF A PREPAYMENT OF AN ABR REVOLVING LOAN OR A SWINGLINE LOAN THAT IS NOT
MADE IN CONNECTION WITH A TERMINATION OF THE REVOLVING CREDIT COMMITMENTS, THE
ACCRUED AND UNPAID INTEREST ON THE PRINCIPAL AMOUNT PREPAID SHALL BE PAYABLE ON
THE NEXT SCHEDULED INTEREST PAYMENT DATE WITH RESPECT TO SUCH ABR REVOLVING LOAN
OR SWINGLINE LOAN.


(C)  OPTIONAL PREPAYMENTS OF TERM LOANS SHALL BE ALLOCATED RATABLY BETWEEN THE
TERM LOANS AND THE OTHER TERM LOANS, IF ANY, AND SHALL BE APPLIED IN
CHRONOLOGICAL ORDER TO THE INSTALLMENTS OF PRINCIPAL IN RESPECT OF THE TERM
LOANS AND OTHER TERM LOANS SCHEDULED TO BE PAID.

SECTION 2.09.      Mandatory Prepayment of Loans. (a)  No later than the earlier
of (i) ninety (90) days after the end of each fiscal year of the Borrower,
commencing with the fiscal year ending on September 30, 2007, and (ii) the date
on which the financial statements with respect to such period are delivered
pursuant to Section 5.01(a), the Borrower shall prepay outstanding Term Loans in
accordance with Section 2.09(d) in an aggregate principal amount equal to 50% of
Excess Cash Flow for the fiscal year then ended; provided (x) that the amount of
such prepayment shall be reduced to 25% of such Excess Cash Flow if the
Consolidated Leverage Ratio at the end of such fiscal year shall be equal to or
less than 5.00 to 1.00, but greater than 4.50 to 1.00, and (y) such prepayment
shall not be required if (A) the Consolidated Leverage Ratio at the end of such
fiscal year shall be equal to or less than 4.50 to 1.00 or (B) the credit
facility represented by the Term Loans is rated not lower than Ba3 by Moody’s or
not lower than BB- by S&P at the end of such fiscal year.


(B)  THE BORROWER SHALL DELIVER TO THE AGENT, AT THE TIME OF EACH PREPAYMENT
REQUIRED UNDER THIS SECTION 2.09, (I) A CERTIFICATE SIGNED BY A FINANCIAL
OFFICER OF THE BORROWER SETTING FORTH IN REASONABLE DETAIL THE CALCULATION OF
THE AMOUNT OF SUCH PREPAYMENT AND (II) TO THE EXTENT PRACTICABLE, AT LEAST THREE
(3) DAYS PRIOR WRITTEN NOTICE OF SUCH PREPAYMENT. EACH NOTICE OF PREPAYMENT
SHALL SPECIFY THE PREPAYMENT DATE, THE TYPE OF EACH LOAN BEING PREPAID AND THE
PRINCIPAL AMOUNT OF EACH LOAN (OR PORTION THEREOF) TO BE PREPAID. EACH
PREPAYMENT OF A BORROWING SHALL BE APPLIED RATABLY TO THE LOANS INCLUDED IN THE
PREPAID BORROWING. PREPAYMENTS SHALL BE ACCOMPANIED BY ACCRUED INTEREST AS
REQUIRED BY SECTION 2.11. ALL PREPAYMENTS OF BORROWINGS UNDER THIS SECTION 2.09
SHALL BE SUBJECT TO SECTION 2.14, BUT SHALL OTHERWISE BE WITHOUT PREMIUM OR
PENALTY.


(C)  IN THE EVENT OF ANY TERMINATION OF ALL THE REVOLVING CREDIT COMMITMENTS,
THE BORROWER SHALL, ON THE DATE OF SUCH TERMINATION, REPAY OR PREPAY ALL ITS
OUTSTANDING REVOLVING CREDIT BORROWINGS AND ALL OUTSTANDING SWINGLINE LOANS AND
REPLACE ALL (OR MAKE OTHER ARRANGEMENTS, INCLUDING PROVIDING CASH COLLATERAL OR
A SUPPORTING LETTER OF CREDIT, ACCEPTABLE TO THE ISSUING BANK IN ITS SOLE

48


--------------------------------------------------------------------------------





 


DISCRETION, WITH RESPECT THERETO) OUTSTANDING LETTERS OF CREDIT. IF AS A RESULT
OF ANY PARTIAL REDUCTION OF THE REVOLVING CREDIT COMMITMENTS THE AGGREGATE
REVOLVING CREDIT EXPOSURE WOULD EXCEED THE TOTAL REVOLVING CREDIT COMMITMENT
AFTER GIVING EFFECT THERETO, THEN THE BORROWER SHALL, ON THE DATE OF SUCH
REDUCTION, REPAY OR PREPAY REVOLVING CREDIT BORROWINGS OR SWINGLINE LOANS (OR A
COMBINATION THEREOF) AND/OR REPLACE OUTSTANDING (OR MAKE SUCH OTHER ARRANGEMENT
WITH RESPECT TO) LETTERS OF CREDIT IN AN AMOUNT SUFFICIENT TO ELIMINATE SUCH
EXCESS.


(D)  MANDATORY PREPAYMENTS OF OUTSTANDING TERM LOANS UNDER THIS AGREEMENT SHALL
BE ALLOCATED RATABLY BETWEEN THE TERM LOANS AND THE OTHER TERM LOANS, IF ANY,
AND SHALL BE APPLIED IN CHRONOLOGICAL ORDER TO THE REMAINING SCHEDULED
INSTALLMENTS OF PRINCIPAL DUE IN RESPECT OF THE TERM LOANS AND OTHER TERM LOANS.


(E)  WITH RESPECT TO MANDATORY PREPAYMENTS OF OUTSTANDING TERM LOANS UNDER THIS
AGREEMENT MADE PURSUANT TO SECTION 2.09(A), EACH TERM LOAN LENDER MAY ELECT, BY
WRITTEN NOTICE TO THE AGENT AT LEAST ONE BUSINESS DAY PRIOR TO THE PREPAYMENT
DATE, TO DECLINE ITS PRO RATA SHARE OF SUCH TERM LOAN REPAYMENT, IN WHICH CASE
THE AMOUNT SO DECLINED SHALL BE OFFERED RATABLY TO EACH NON-REJECTING TERM LOAN
LENDER, WHO SHALL HAVE THE RIGHT TO REJECT SUCH ADDITIONAL AMOUNT, AND ANY
AMOUNTS SO REJECTED SHALL BE RETAINED BY THE BORROWER.

SECTION 2.10.      Fees. (a)  The Borrower agrees to pay to each Lender, through
the Agent, on the last Business Day of March, June, September and December in
each year and on each date on which any Commitment of such Lender shall expire
or be terminated as provided herein, a commitment fee (a “Commitment Fee”) equal
to the Applicable Rate per annum in effect from time to time on the daily unused
amount of the Commitments of such Lender (other than the Swingline Commitment)
during the preceding quarter (or other period commencing with the Closing Date
or ending with the Revolving Credit Maturity Date or the date on which the
Commitments of such Lender shall expire or be terminated). All Commitment Fees
shall be computed on the basis of the actual number of days elapsed in a year of
360 days. The Commitment Fee due to each Lender shall commence to accrue on the
Closing Date and shall cease to accrue on the date on which the Commitment of
such Lender shall expire or be terminated as provided herein. For purposes of
calculating Commitment Fees only, no portion of the Revolving Credit Commitments
shall be deemed utilized as a result of outstanding Swingline Loans


(B)  THE BORROWER AGREES TO PAY TO THE AGENT, FOR ITS OWN ACCOUNT, THE AGENCY
FEES SET FORTH IN THE FEE LETTER, AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, OR SUCH AGENCY FEES AS MAY OTHERWISE BE
SEPARATELY AGREED UPON BY THE BORROWER AND THE AGENT PAYABLE IN THE AMOUNTS AND
AT THE TIMES SPECIFIED THEREIN OR AS SO OTHERWISE AGREED UPON (THE “AGENT
FEES”).


(C)  THE BORROWER AGREES TO PAY (I) TO EACH REVOLVING CREDIT LENDER, THROUGH THE
AGENT, ON THE LAST BUSINESS DAY OF MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH
YEAR AND ON THE DATE ON WHICH THE REVOLVING CREDIT COMMITMENT OF SUCH LENDER
SHALL BE TERMINATED AS PROVIDED HEREIN, A FEE (AN “L/C PARTICIPATION FEE”)
CALCULATED ON SUCH LENDER’S PRO RATA PERCENTAGE OF THE DAILY AGGREGATE L/C
EXPOSURE (EXCLUDING THE PORTION THEREOF ATTRIBUTABLE TO UNREIMBURSED L/C
DISBURSEMENTS) DURING THE PRECEDING QUARTER (OR SHORTER PERIOD COMMENCING WITH
THE CLOSING DATE OR ENDING WITH THE REVOLVING CREDIT MATURITY DATE OR THE DATE
ON WHICH ALL LETTERS OF CREDIT HAVE BEEN CANCELED OR HAVE EXPIRED AND THE
REVOLVING CREDIT COMMITMENTS OF ALL LENDERS SHALL HAVE BEEN TERMINATED) AT A
RATE PER ANNUM EQUAL TO THE APPLICABLE RATE FROM TIME TO TIME USED TO DETERMINE
THE INTEREST RATE ON REVOLVING CREDIT BORROWINGS COMPRISED OF LIBOR RATE LOANS
PURSUANT TO SECTION 2.11, AND (II) TO THE ISSUING BANK WITH RESPECT TO EACH
LETTER OF CREDIT THE STANDARD FRONTING (EQUAL TO 0.125% PER ANNUM ON THE
AGGREGATE OUTSTANDING FACE AMOUNT OF SUCH LETTER OF CREDIT), ISSUANCE AND
DRAWING FEES SPECIFIED FROM TIME TO TIME BY THE ISSUING BANK (THE “ISSUING BANK
FEES”). ALL L/C PARTICIPATION FEES AND ISSUING BANK FEES SHALL BE COMPUTED ON
THE BASIS OF THE ACTUAL NUMBER OF DAYS ELAPSED IN A YEAR OF 360 DAYS.

49


--------------------------------------------------------------------------------




 


(D)  ALL FEES SHALL BE PAID ON THE DATES DUE, IN IMMEDIATELY AVAILABLE FUNDS, TO
THE AGENT FOR DISTRIBUTION, IF AND AS APPROPRIATE, AMONG THE LENDERS, EXCEPT
THAT THE ISSUING BANK FEES SHALL BE PAID DIRECTLY TO THE ISSUING BANK. ONCE
PAID, NONE OF THE FEES SHALL BE REFUNDABLE UNDER ANY CIRCUMSTANCES.

SECTION 2.11.      Interest. (a)  The Loans comprising each ABR Borrowing,
including each Swingline Loan, shall bear interest at the Alternate Base Rate
plus the Applicable Rate.


(B)  THE LOANS COMPRISING EACH LIBOR RATE BORROWING SHALL BEAR INTEREST AT THE
ADJUSTED LIBOR RATE FOR THE INTEREST PERIOD IN EFFECT FOR SUCH BORROWING PLUS
THE APPLICABLE RATE.


(C)  NOTWITHSTANDING THE FOREGOING, IF ANY PRINCIPAL OF OR INTEREST ON ANY LOAN
OR ANY FEE OR OTHER AMOUNT PAYABLE BY THE BORROWER HEREUNDER IS NOT PAID WHEN
DUE, WHETHER AT STATED MATURITY, UPON ACCELERATION OR OTHERWISE, SUCH OVERDUE
AMOUNT SHALL BEAR INTEREST, AFTER AS WELL AS BEFORE JUDGMENT, AT A RATE PER
ANNUM EQUAL TO (I) IN THE CASE OF OVERDUE PRINCIPAL OF ANY LOAN, 2% PLUS THE
RATE OTHERWISE APPLICABLE TO SUCH LOAN AS PROVIDED IN THE PRECEDING PARAGRAPHS
OF THIS SECTION OR (II) IN THE CASE OF ANY OTHER AMOUNT, 2% PLUS THE RATE
APPLICABLE TO ABR LOANS AS PROVIDED IN PARAGRAPH (A) OF THIS SECTION.


(D)  ACCRUED INTEREST ON EACH LOAN SHALL BE PAYABLE TO THE APPLICABLE LENDERS,
THROUGH THE AGENT, IN ARREARS ON EACH INTEREST PAYMENT DATE FOR SUCH LOAN;
PROVIDED THAT (I) INTEREST ACCRUED PURSUANT TO PARAGRAPH (C) OF THIS
SECTION SHALL BE PAYABLE ON DEMAND, (II) IN THE EVENT OF ANY REPAYMENT OR
PREPAYMENT OF ANY LOAN, ACCRUED INTEREST ON THE PRINCIPAL AMOUNT REPAID OR
PREPAID SHALL BE PAYABLE ON THE DATE OF SUCH REPAYMENT OR PREPAYMENT AND
(III) IN THE EVENT OF ANY CONVERSION OF ANY LIBOR RATE LOAN PRIOR TO THE END OF
THE CURRENT INTEREST PERIOD THEREFOR, ACCRUED INTEREST ON SUCH LOAN SHALL BE
PAYABLE ON THE EFFECTIVE DATE OF SUCH CONVERSION.


(E)  ALL INTEREST HEREUNDER SHALL BE COMPUTED ON THE BASIS OF A YEAR OF 360
DAYS, EXCEPT THAT INTEREST COMPUTED BY REFERENCE TO THE ALTERNATE BASE RATE AT
TIMES WHEN THE ALTERNATE BASE RATE IS BASED ON THE PRIME RATE SHALL BE COMPUTED
ON THE BASIS OF A YEAR OF 365 DAYS (OR 366 DAYS IN A LEAP YEAR), AND IN EACH
CASE SHALL BE PAYABLE FOR THE ACTUAL NUMBER OF DAYS ELAPSED (INCLUDING THE FIRST
DAY BUT EXCLUDING THE LAST DAY). THE APPLICABLE ALTERNATE BASE RATE, ADJUSTED
LIBOR RATE OR LIBOR RATE SHALL BE DETERMINED BY THE AGENT, AND SUCH
DETERMINATION SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

SECTION 2.12.      Alternate Rate of Interest. If prior to the commencement of
any Interest Period for a LIBOR Rate Borrowing:

(A) THE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR) THAT DOLLAR DEPOSITS IN THE PRINCIPAL AMOUNT OF THE LOANS
COMPRISING SUCH BORROWING ARE NOT GENERALLY AVAILABLE IN THE LONDON INTERBANK
MARKET;

(B) THE AGENT DETERMINES (WHICH DETERMINATION SHALL BE CONCLUSIVE ABSENT
MANIFEST ERROR) THAT ADEQUATE AND REASONABLE MEANS DO NOT EXIST FOR ASCERTAINING
THE ADJUSTED LIBOR RATE OR THE LIBOR RATE, AS APPLICABLE, FOR SUCH INTEREST
PERIOD; OR

(C) THE AGENT IS ADVISED BY THE REQUIRED LENDERS THAT THE ADJUSTED LIBOR RATE OR
THE LIBOR RATE, AS APPLICABLE, FOR SUCH INTEREST PERIOD WILL NOT ADEQUATELY AND
FAIRLY REFLECT THE COST TO SUCH LENDERS OF MAKING OR MAINTAINING THEIR LOANS
INCLUDED IN SUCH BORROWING FOR SUCH INTEREST PERIOD;

then the Agent shall promptly give notice thereof to the Borrower and the
Lenders by telephone or facsimile as promptly as practicable thereafter and,
until the Agent notifies the Borrower and the Lenders that the circumstances
giving rise to such notice no longer exist, any request by the Borrower for a

 

50


--------------------------------------------------------------------------------


 

LIBOR Rate Borrowing pursuant to Section 2.03 or 2.05 shall be deemed to be a
request for an ABR Borrowing.

Section 2.13.          Increased Costs.  (a)  If any Change in Law shall:

(I) IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT OR SIMILAR
REQUIREMENT AGAINST ASSETS OF, DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT
EXTENDED BY, ANY LENDER OR THE ISSUING BANK (EXCEPT ANY SUCH RESERVE REQUIREMENT
REFLECTED IN THE ADJUSTED LIBOR RATE); OR

(II) IMPOSE ON ANY LENDER OR THE ISSUING BANK OR THE LONDON INTERBANK MARKET ANY
OTHER CONDITION AFFECTING THIS AGREEMENT OR LIBOR RATE LOANS MADE BY SUCH LENDER
OR ANY LETTER OF CREDIT OR PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender or the Issuing Bank of making or maintaining any LIBOR Rate Loan or
increase the cost to any Lender of issuing or maintaining any Letter of Credit
or purchasing or maintaining a participation therein or to reduce the amount of
any sum received or receivable by such Lender or the Issuing Bank hereunder
(whether of principal, interest or otherwise), then, following delivery of the
certificate contemplated by paragraph (c) of this Section, the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank for such
additional costs incurred or reduction suffered (except for any Taxes, which
shall be dealt with exclusively pursuant to Section 2.15).


(B)  IF ANY LENDER OR THE ISSUING BANK DETERMINES THAT ANY CHANGE IN LAW
REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE RATE
OF RETURN ON SUCH LENDER’S OR THE ISSUING BANK’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT OR THE LOANS MADE OR PARTICIPATIONS IN LETTERS OF CREDIT
PURCHASED BY SUCH LENDER PURSUANT HERETO OR THE LETTERS OF CREDIT ISSUED BY THE
ISSUING BANK PURSUANT HERETO TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW  OTHER THAN DUE TO TAXES, WHICH SHALL BE
DEALT WITH EXCLUSIVELY PURSUANT TO SECTION 2.15 (TAKING INTO CONSIDERATION SUCH
LENDER’S OR THE ISSUING BANK’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE
ISSUING BANK’S HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME
TO TIME FOLLOWING DELIVERY OF THE CERTIFICATE CONTEMPLATED BY PARAGRAPH (C) OF
THIS SECTION THE BORROWER WILL PAY TO SUCH LENDER OR THE ISSUING BANK, AS THE
CASE MAY BE, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER OR
THE ISSUING BANK OR SUCH LENDER’S OR THE ISSUING BANK’S HOLDING COMPANY FOR ANY
SUCH REDUCTION SUFFERED.


(C)  A CERTIFICATE OF A LENDER OR THE ISSUING BANK SETTING FORTH THE AMOUNT OR
AMOUNTS NECESSARY TO COMPENSATE SUCH LENDER OR THE ISSUING BANK OR ITS HOLDING
COMPANY AS SPECIFIED IN PARAGRAPH (A) OR (B) OF THIS SECTION AND SETTING FORTH
IN REASONABLE DETAIL THE MANNER IN WHICH SUCH AMOUNT OR AMOUNTS WAS DETERMINED
SHALL BE DELIVERED TO THE BORROWER AND SHALL BE CONCLUSIVE ABSENT MANIFEST
ERROR. THE BORROWER SHALL PAY SUCH LENDER OR THE ISSUING BANK, AS THE CASE MAY
BE, THE AMOUNT SHOWN AS DUE ON ANY SUCH CERTIFICATE WITHIN TEN (10) DAYS AFTER
RECEIPT THEREOF.


(D)  FAILURE OR DELAY ON THE PART OF ANY LENDER OR THE ISSUING BANK TO DEMAND
COMPENSATION PURSUANT TO THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH
LENDER’S OR THE ISSUING BANK’S RIGHT TO DEMAND SUCH COMPENSATION; PROVIDED THAT
THE BORROWER SHALL NOT BE REQUIRED TO COMPENSATE A LENDER OR THE ISSUING BANK
PURSUANT TO THIS SECTION FOR ANY INCREASED COSTS OR REDUCTIONS INCURRED MORE
THAN 180 DAYS PRIOR TO THE DATE THAT SUCH LENDER OR THE ISSUING BANK NOTIFIES
THE BORROWER OF THE CHANGE IN LAW GIVING RISE TO SUCH INCREASED COSTS OR
REDUCTIONS AND OF SUCH LENDER’S OR THE ISSUING BANK’S INTENTION TO CLAIM
COMPENSATION THEREFOR; PROVIDED FURTHER THAT, IF THE CHANGE IN LAW GIVING RISE
TO SUCH

51


--------------------------------------------------------------------------------





 


 INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE 180-DAY PERIOD REFERRED
TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF RETROACTIVE EFFECT THEREOF.

Section 2.14.          Break Funding Payments.  In the event of (a) the payment
of any principal of any LIBOR Rate Loan other than on the last day of an
Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion of any LIBOR Rate Loan or the conversion of the
Interest Period with respect to any LIBOR Rate Loan other than on the last day
of the Interest Period applicable thereto, (c) the failure to borrow, convert,
continue or prepay any LIBOR Rate Loan on the date specified in any notice
delivered pursuant hereto, or (d) the assignment of any LIBOR Rate Loan other
than on the last day of the Interest Period applicable thereto as a result of a
request by the Borrower pursuant to Section 2.17, then, in any such event, the
Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a LIBOR Rate Loan, such loss, cost or
expense to any Lender shall not include loss of profit or margin and shall be
deemed to be the amount determined by such Lender to be the excess, if any, of
(i) the amount of interest which would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBOR Rate that would
have been applicable to such Loan, for the period from the date of such event to
the last day of the then current Interest Period therefor (or, in the case of a
failure to borrow, convert or continue, for the period that would have been the
Interest Period for such Loan), over (ii) the amount of interest which would
accrue on such principal amount for such period at the interest rate which such
Lender would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurodollar
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section and the basis
therefor and setting forth in reasonable detail the manner in which such amount
or amounts was determined shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.

Section 2.15.          Taxes.  (a)  Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Loan Document shall be
made free and clear of and without deduction for any Indemnified Taxes or Other
Taxes; provided that if a Loan Party shall be required to deduct any Indemnified
Taxes or Other Taxes from such payments, then (i) the sum payable shall be
increased as necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section) the Agent
or Lender (as applicable) receives an amount equal to the sum it would have
received had no such deductions been made, (ii) such Loan Party shall make such
deductions and (iii) such Loan Party shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law. If at
any time a Loan Party is required by applicable law to make any deduction or
withholding from any sum payable hereunder, such Loan Party shall promptly
notify the relevant Lender or Agent upon becoming aware of the same. In
addition, each Lender or Agent shall promptly notify a Loan Party upon becoming
aware of any circumstances as a result of which a Loan Party is or would be
required to make any deduction or withholding from any sum payable hereunder.


(B)  IN ADDITION, THE LOAN PARTIES SHALL PAY ANY OTHER TAXES TO THE RELEVANT
GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)  EACH LOAN PARTY SHALL INDEMNIFY THE AGENT AND EACH LENDER, WITHIN TEN
(10) DAYS AFTER WRITTEN DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED
TAXES OR OTHER TAXES PAID BY THE AGENT OR SUCH LENDER, AS APPLICABLE, ON OR WITH
RESPECT TO ANY PAYMENT BY OR ON ACCOUNT OF ANY OBLIGATION OF SUCH LOAN PARTY
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT (INCLUDING INDEMNIFIED TAXES OR OTHER
TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS
SECTION) AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM
OR WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES
WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT

52


--------------------------------------------------------------------------------




 


GOVERNMENTAL AUTHORITY. A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO THE BORROWER BY A LENDER, OR BY THE AGENT ON ITS OWN
BEHALF OR ON BEHALF OF A LENDER, SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF INDEMNIFIED TAXES OR OTHER
TAXES BY A LOAN PARTY TO A GOVERNMENTAL AUTHORITY, SUCH LOAN PARTY SHALL DELIVER
TO THE AGENT THE ORIGINAL OR A CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH
GOVERNMENTAL AUTHORITY EVIDENCING SUCH PAYMENT, A COPY OF THE RETURN REPORTING
SUCH PAYMENT OR OTHER EVIDENCE OF SUCH PAYMENT REASONABLY SATISFACTORY TO THE
AGENT.


(E)  ANY FOREIGN LENDER THAT IS ENTITLED TO AN EXEMPTION FROM OR REDUCTION OF
WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION IN WHICH THE BORROWER IS
LOCATED, OR ANY TREATY TO WHICH SUCH JURISDICTION IS A PARTY, WITH RESPECT TO
PAYMENTS UNDER THIS AGREEMENT SHALL DELIVER TO THE BORROWER (WITH A COPY TO THE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW, SUCH PROPERLY
COMPLETED AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWER AS WILL PERMIT SUCH PAYMENTS TO BE MADE WITHOUT
WITHHOLDING OR AT A REDUCED RATE. IN PARTICULAR, ON OR PRIOR TO THE DATE WHICH
IS TEN (10) BUSINESS DAYS AFTER THE CLOSING DATE, EACH FOREIGN LENDER SHALL
DELIVER TO THE BORROWER (WITH A COPY TO THE AGENT) TWO DULY SIGNED, PROPERLY
COMPLETED COPIES OF EITHER IRS FORM W- 8BEN OR ANY SUCCESSOR THERETO (RELATING
TO SUCH FOREIGN LENDER AND ENTITLING IT TO AN EXEMPTION FROM, OR REDUCTION OF,
UNITED STATES WITHHOLDING TAX ON ALL PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER
BY THE BORROWER OR ANY OTHER LOAN PARTY PURSUANT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT) OR IRS FORM W-8ECI OR ANY SUCCESSOR THERETO (RELATING TO ALL
PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER BY THE BORROWER OR ANY OTHER LOAN
PARTY PURSUANT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT) OR SUCH OTHER
EVIDENCE REASONABLY SATISFACTORY TO THE BORROWER AND THE AGENT THAT SUCH FOREIGN
LENDER IS ENTITLED TO AN EXEMPTION FROM, OR REDUCTION OF, UNITED STATES
WITHHOLDING TAX, INCLUDING ANY EXEMPTION PURSUANT TO SECTION 871(H) OR 881(C) OF
THE CODE, AND IN THE CASE OF A FOREIGN LENDER CLAIMING SUCH AN EXEMPTION UNDER
SECTION 881(C) OF THE CODE, A CERTIFICATE THAT ESTABLISHES IN WRITING TO THE
BORROWER AND THE AGENT THAT SUCH FOREIGN LENDER IS NOT (I) A “BANK” AS DEFINED
IN SECTION 881(C)(3)(A) OF THE CODE, (II) A 10-PERCENT STOCKHOLDER WITHIN THE
MEANING OF SECTION 871(H)(3)(B) OF THE CODE, OR (III) A CONTROLLED FOREIGN
CORPORATION RELATED TO THE BORROWER WITH THE MEANING OF SECTION 864(D) OF THE
CODE. THEREAFTER AND FROM TIME TO TIME, EACH SUCH FOREIGN LENDER SHALL
(A) PROMPTLY SUBMIT TO THE BORROWER (WITH A COPY TO THE AGENT) SUCH ADDITIONAL
DULY COMPLETED AND SIGNED COPIES OF ONE OR MORE OF SUCH FORMS OR CERTIFICATES
(OR SUCH SUCCESSOR FORMS OR CERTIFICATES AS SHALL BE ADOPTED FROM TIME TO TIME
BY THE RELEVANT UNITED STATES TAXING AUTHORITIES) AS MAY THEN BE AVAILABLE UNDER
THEN CURRENT UNITED STATES LAWS AND REGULATIONS TO AVOID, OR SUCH EVIDENCE AS IS
REASONABLY SATISFACTORY TO THE BORROWER AND THE AGENT OF ANY AVAILABLE EXEMPTION
FROM, OR REDUCTION OF, UNITED STATES WITHHOLDING TAXES IN RESPECT OF ALL
PAYMENTS TO BE MADE TO SUCH FOREIGN LENDER BY THE BORROWER OR OTHER LOAN PARTY
PURSUANT TO THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT, IN EACH CASE, (1) ON OR
BEFORE THE DATE THAT ANY SUCH FORM, CERTIFICATE OR OTHER EVIDENCE EXPIRES OR
BECOMES OBSOLETE, (2) AFTER THE OCCURRENCE OF ANY EVENT REQUIRING A CHANGE IN
THE MOST RECENT FORM, CERTIFICATE OR EVIDENCE PREVIOUSLY DELIVERED BY IT TO THE
BORROWER AND (3) FROM TIME TO TIME THEREAFTER IF REASONABLY REQUESTED BY THE
BORROWER OR THE AGENT, AND (B) PROMPTLY NOTIFY THE BORROWER AND THE
ADMINISTRATIVE AGENT OF ANY CHANGE IN CIRCUMSTANCES WHICH WOULD MODIFY OR RENDER
INVALID ANY CLAIMED EXEMPTION OR REDUCTION.


(F)  EACH LENDER OR AGENT THAT IS A UNITED STATES PERSON, AGREES TO COMPLETE AND
DELIVER TO THE BORROWER A STATEMENT SIGNED BY AN AUTHORIZED SIGNATORY OF THE
LENDER TO THE EFFECT THAT IT IS A UNITED STATES PERSON TOGETHER WITH A DULY
COMPLETED AND EXECUTED COPY OF INTERNAL REVENUE SERVICE FORM W-9 OR SUCCESSOR
FORM.


(G)  IF THE AGENT OR A LENDER DETERMINES, IN GOOD FAITH IN ITS SOLE DISCRETION,
THAT IT HAS RECEIVED A REFUND OF ANY INDEMNIFIED TAXES OR OTHER TAXES AS TO
WHICH IT HAS BEEN INDEMNIFIED BY A LOAN PARTY OR WITH RESPECT TO WHICH SUCH LOAN
PARTY HAS PAID ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION 2.15,

53


--------------------------------------------------------------------------------





 


IT SHALL PAY OVER SUCH REFUND TO SUCH LOAN PARTY (BUT ONLY TO THE EXTENT OF
INDEMNITY PAYMENTS MADE, OR ADDITIONAL AMOUNTS PAID, BY SUCH LOAN PARTY UNDER
THIS SECTION 2.15 WITH RESPECT TO THE TAXES OR OTHER TAXES GIVING RISE TO SUCH
REFUND), NET OF ALL OUT-OF-POCKET EXPENSES OF THE AGENT OR SUCH LENDER
(INCLUDING ANY TAXES IMPOSED WITH RESPECT TO SUCH REFUND) AS IS DETERMINED BY
THE AGENT OR SUCH LENDER IN GOOD FAITH IN ITS SOLE DISCRETION, AND WITHOUT
INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT GOVERNMENTAL AUTHORITY
WITH RESPECT TO SUCH REFUND); PROVIDED, THAT SUCH LOAN PARTY, UPON THE REQUEST
OF THE AGENT OR SUCH LENDER, AGREES TO REPAY AS SOON AS REASONABLY PRACTICABLE
THE AMOUNT PAID OVER TO SUCH LOAN PARTY (PLUS ANY PENALTIES, INTEREST OR OTHER
CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL AUTHORITY) TO THE AGENT OR SUCH
LENDER IN THE EVENT THE AGENT OR SUCH LENDER IS REQUIRED TO REPAY SUCH REFUND TO
SUCH GOVERNMENTAL AUTHORITY. THIS SECTION SHALL NOT BE CONSTRUED TO REQUIRE THE
AGENT OR ANY LENDER TO MAKE AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION
RELATING TO ITS TAXES WHICH IT DEEMS CONFIDENTIAL) TO SUCH LOAN PARTY OR ANY
OTHER PERSON.


(H)  IF THE BORROWER DETERMINES IN GOOD FAITH THAT A REASONABLE BASIS EXISTS FOR
CONTESTING ANY INDEMNIFIED TAXES OR OTHER TAXES FOR WHICH ADDITIONAL AMOUNTS
HAVE BEEN PAID UNDER THIS SECTION 2.15, THE RELEVANT LENDER OR AGENT SHALL
COOPERATE WITH THE BORROWER IN CHALLENGING SUCH INDEMNIFIED TAXES OR OTHER
TAXES, AT THE BORROWER’S EXPENSE, IF SO REQUESTED BY THE BORROWER IN WRITING.

Section 2.16.          Payments Generally; Allocation of Proceeds; Sharing of
Set-offs.  (a)  Unless otherwise specified, the Borrower shall make each payment
required to be made by it hereunder and under any other Loan Document (whether
of principal, interest or fees, or of amounts payable under Section 2.13, 2.14
or 2.15, or otherwise) prior to 12:00 (noon), New York City time, on the date
when due, in immediately available funds, without set-off or counterclaim. Any
amounts received after such time on any date may, in the discretion of the
Agent, be deemed to have been received on the next succeeding Business Day for
purposes of calculating interest thereon. All such payments (other than
(i) Issuing Bank Fees, which shall be paid directly to the Issuing Bank, and
(ii) principal of and interest on Swingline Loans, which shall be paid directly
to the Swingline Lender except as otherwise provided in Section 2.22(e)) shall
be made to the Agent to the applicable account designated to the Borrower by the
Agent, except that payments pursuant to Sections 2.13, 2.14, 2.15 and 9.03 shall
be made directly to the Persons entitled thereto. The Agent shall distribute any
such payments received by it, except as otherwise provided, for the account of
any other Person to the appropriate recipient promptly following receipt
thereof. If any payment hereunder shall be due on a day that is not a Business
Day, the date for payment shall be extended to the next succeeding Business Day,
and, in the case of any payment accruing interest, interest thereon shall be
payable for the period of such extension. All payments hereunder shall be made
in Dollars. Any payment required to be made by the Agent hereunder shall be
deemed to have been made by the time required if the Agent shall, at or before
such time, have taken the necessary steps to make such payment in accordance
with the regulations or operating procedures of the clearing or settlement
system used by the Agent to make such payment.


(B)  [INTENTIONALLY OMITTED.]


(C)  IF ANY LENDER SHALL, BY EXERCISING ANY RIGHT OF SET-OFF OR COUNTERCLAIM OR
OTHERWISE, OBTAIN PAYMENT IN RESPECT OF ANY PRINCIPAL OF OR INTEREST ON ANY OF
ITS LOANS OR ANY OF ITS L/C DISBURSEMENTS RESULTING IN SUCH LENDER RECEIVING
PAYMENT OF A GREATER PROPORTION OF THE AGGREGATE AMOUNT OF ITS LOANS AND ACCRUED
INTEREST THEREON AND L/C DISBURSEMENTS THAN THE PROPORTION RECEIVED BY ANY OTHER
LENDER, THEN THE LENDER RECEIVING SUCH GREATER PROPORTION SHALL PURCHASE (FOR
CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND L/C DISBURSEMENTS OF OTHER
LENDERS AT SUCH TIME OUTSTANDING TO THE EXTENT NECESSARY SO THAT THE BENEFIT OF
ALL SUCH PAYMENTS SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE
AGGREGATE AMOUNT OF PRINCIPAL OF AND ACCRUED INTEREST ON THEIR RESPECTIVE LOANS
AND L/C DISBURSEMENTS; PROVIDED THAT (I) IF ANY SUCH PARTICIPATIONS ARE
PURCHASED AND ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS
RECOVERED,  SUCH PARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE

54


--------------------------------------------------------------------------------





 


RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST, AND (II) THE
PROVISIONS OF THIS PARAGRAPH SHALL NOT BE CONSTRUED TO APPLY TO ANY PAYMENT MADE
BY THE BORROWER PURSUANT TO AND IN ACCORDANCE WITH THE EXPRESS TERMS OF THIS
AGREEMENT OR ANY PAYMENT OBTAINED BY A LENDER AS CONSIDERATION FOR THE
ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS LOANS OR L/C
DISBURSEMENTS TO ANY ASSIGNEE OR PARTICIPANT, OTHER THAN TO THE BORROWER OR ANY
SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS OF THIS PARAGRAPH SHALL APPLY).
THE BORROWER CONSENTS TO THE FOREGOING AND AGREES, TO THE EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THAT ANY LENDER ACQUIRING A
PARTICIPATION PURSUANT TO THE FOREGOING ARRANGEMENTS MAY EXERCISE AGAINST THE
BORROWER RIGHTS OF SET-OFF AND COUNTERCLAIM WITH RESPECT TO SUCH PARTICIPATION
AS FULLY AS IF SUCH LENDER WERE A DIRECT CREDITOR OF THE BORROWER IN THE AMOUNT
OF SUCH PARTICIPATION.


(D)  UNLESS THE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWER PRIOR TO THE
DATE ON WHICH ANY PAYMENT IS DUE TO THE AGENT FOR THE ACCOUNT OF THE LENDERS
THAT THE BORROWER WILL NOT MAKE SUCH PAYMENT, THE AGENT MAY ASSUME THAT THE
BORROWER HAS MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN
RELIANCE UPON SUCH ASSUMPTION, DISTRIBUTE TO THE LENDERS THE AMOUNT DUE. IN SUCH
EVENT, IF THE BORROWER HAS NOT IN FACT MADE SUCH PAYMENT, THEN EACH OF THE
LENDERS SEVERALLY AGREES TO REPAY TO THE AGENT FORTHWITH ON DEMAND THE AMOUNT SO
DISTRIBUTED TO SUCH LENDER WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF
PAYMENT TO THE AGENT, AT THE GREATER OF THE FEDERAL FUNDS EFFECTIVE RATE AND A
RATE DETERMINED BY THE AGENT IN ACCORDANCE WITH BANKING INDUSTRY RULES ON
INTERBANK COMPENSATION.


(E)  IF ANY LENDER SHALL FAIL TO MAKE ANY PAYMENT REQUIRED TO BE MADE BY IT
PURSUANT TO SECTIONS 2.04(A), 2.16(C) OR 9.03(C), THEN THE AGENT MAY, IN ITS
DISCRETION (NOTWITHSTANDING ANY CONTRARY PROVISION HEREOF), APPLY ANY AMOUNTS
THEREAFTER RECEIVED BY THE AGENT FOR THE ACCOUNT OF SUCH LENDER TO SATISFY SUCH
LENDER’S OBLIGATIONS UNDER SUCH SECTIONS UNTIL ALL SUCH UNSATISFIED OBLIGATIONS
ARE FULLY PAID.


(F)  EXCEPT AS OTHERWISE PROVIDED HEREIN, EACH BORROWING, EACH PAYMENT OR
PREPAYMENT OF PRINCIPAL OF ANY BORROWING, EACH PAYMENT OF INTEREST ON THE LOANS,
EACH PAYMENT OF THE COMMITMENT FEES OR THE L/C PARTICIPATION FEES, EACH
REDUCTION OF THE TERM LOAN COMMITMENTS OR THE REVOLVING CREDIT COMMITMENTS AND
EACH CONVERSION OF ANY BORROWING TO OR CONTINUATION OF ANY BORROWING AS A
BORROWING OF ANY TYPE SHALL BE ALLOCATED PRO RATA AMONG THE LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE COMMITMENTS (OR, IF SUCH COMMITMENTS
SHALL HAVE EXPIRED OR BEEN TERMINATED, IN ACCORDANCE WITH THE RESPECTIVE
PRINCIPAL AMOUNTS OF THEIR OUTSTANDING LOANS OR PARTICIPATIONS IN L/C
DISBURSEMENTS, AS APPLICABLE). EACH LENDER AGREES THAT IN COMPUTING SUCH
LENDER’S PORTION OF ANY BORROWING TO BE MADE HEREUNDER, THE AGENT MAY, IN ITS
DISCRETION, ROUND EACH LENDER’S PERCENTAGE OF SUCH BORROWING TO THE NEXT HIGHER
OR LOWER WHOLE DOLLAR AMOUNT

Section 2.17.          Mitigation Obligations; Replacement of Lenders.  (a)  If
any Lender or the Issuing Bank requests compensation under Section 2.13, or
if the Borrower is required to pay any additional amount to any Lender or the
Issuing Bank or any Governmental Authority for the account of any Lender or the
Issuing Bank pursuant to Section 2.15, then such Lender or the Issuing Bank
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans or issuing Letters of Credit hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the reasonable judgment of such Lender or the Issuing Bank,
such designation or assignment (i) would eliminate or reduce amounts payable
pursuant to Section 2.13 or 2.15, as applicable, in the future and (ii) would
not subject such Lender or the Issuing Bank to any material unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the Issuing
Bank in any material respect. The Borrower hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the Issuing Bank in connection with
any such designation or assignment.


(B)  IF ANY LENDER OR THE ISSUING BANK REQUESTS COMPENSATION UNDER SECTION 2.13,
OR IF THE BORROWER IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY LENDER OR THE
ISSUING BANK OR ANY

55


--------------------------------------------------------------------------------





 


GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER OR THE ISSUING BANK
PURSUANT TO SECTION 2.15, THEN THE BORROWER MAY, AT ITS SOLE EXPENSE AND EFFORT,
UPON NOTICE TO SUCH LENDER OR THE ISSUING BANK AND THE AGENT, REPLACE SUCH
LENDER OR THE ISSUING BANK BY REQUIRING SUCH LENDER OR THE ISSUING BANK TO
ASSIGN AND DELEGATE (AND SUCH LENDER OR THE ISSUING BNAK SHALL BE OBLIGATED TO
ASSIGN AND DELEGATE), WITHOUT RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE
RESTRICTIONS CONTAINED IN SECTION 9.04), ALL ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT TO AN ASSIGNEE THAT SHALL ASSUME SUCH
OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A LENDER ACCEPTS SUCH
ASSIGNMENT); PROVIDED THAT (I) THE BORROWER SHALL HAVE RECEIVED THE PRIOR
WRITTEN CONSENT OF THE AGENT (AND, IF A REVOLVING CREDIT COMMITMENT IS BEING
ASSIGNED, OF THE ISSUING BANK AND THE SWINGLINE LENDER), WHICH CONSENT SHALL NOT
UNREASONABLY BE WITHHELD, (II) SUCH LENDER OR THE ISSUING BANK SHALL HAVE
RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE OUTSTANDING PRINCIPAL OF ITS LOANS
AND L/C DISBURSEMENTS, ACCRUED INTEREST THEREON, ACCRUED FEES AND ALL OTHER
AMOUNTS PAYABLE TO IT HEREUNDER, FROM THE ASSIGNEE (TO THE EXTENT OF SUCH
OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE BORROWER (IN THE
CASE OF ALL OTHER AMOUNTS) AND (III) IN THE CASE OF ANY SUCH ASSIGNMENT
RESULTING FROM A CLAIM FOR COMPENSATION UNDER SECTION 2.13 OR PAYMENTS REQUIRED
TO BE MADE PURSUANT TO SECTION 2.15, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION
IN SUCH COMPENSATION OR PAYMENTS. A LENDER OR THE ISSUING BANK SHALL NOT BE
REQUIRED TO MAKE ANY SUCH ASSIGNMENT AND DELEGATION IF, PRIOR THERETO, AS A
RESULT OF A WAIVER BY SUCH LENDER OR THE ISSUING BANK OR OTHERWISE, THE
CIRCUMSTANCES ENTITLING THE BORROWER TO REQUIRE SUCH ASSIGNMENT AND DELEGATION
CEASE TO APPLY.

Section 2.18.          Illegality.  If any Lender reasonably determines that any
Change in Law has made it unlawful, or that any Governmental Authority has
asserted after the Closing Date that it is unlawful, for such Lender or its
applicable lending office to make or maintain any LIBOR Rate Loans, then, on
notice thereof by such Lender to the Borrower through the Agent, any obligations
of such Lender to make or continue LIBOR Rate Loans or to convert ABR Borrowings
to LIBOR Rate Borrowings shall be suspended until such Lender notifies the Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrower shall upon demand from
such Lender (with a copy to the Agent), either convert all LIBOR Rate Borrowings
of such Lender to ABR Borrowings, either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such LIBOR Rate
Borrowings to such day, or immediately, if such Lender may not lawfully continue
to maintain such Loans. Upon any such prepayment or conversion, the Borrower
shall also pay accrued interest on the amount so prepaid or converted. Each
Lender agrees to designate a different lending office if such designation will
avoid the need for such notice and will not, in the determination of such
Lender, otherwise be disadvantageous to it.

Section 2.19.          Change of Control.  (a)  The Borrower shall (i) within
thirty (30) days following the occurrence of a Change of Control, make an offer
to all Term Lenders to prepay all Term Loans pursuant to a Change in Control
Offer (as defined in paragraph (b) of this Section 2.19) at a purchase price in
cash equal to 101% of the principal amount thereof, plus accrued and unpaid
interest to the date of prepayment, in accordance with the terms contemplated in
this Section 2.19; and (ii) prepay all the Term Loans of all Term Lenders
properly accepting such offer of prepayment in accordance with such Change of
Control Offer.


(B)  A “CHANGE OF CONTROL OFFER” MEANS A NOTICE DELIVERED TO THE AGENT (WHICH
WILL PROMPTLY FURNISH SUCH NOTICE TO THE TERM LENDERS) STATING:

(I) THAT A CHANGE OF CONTROL HAS OCCURRED AND THAT SUCH TERM LENDER HAS THE
RIGHT TO REQUIRE THE BORROWER TO PREPAY ALL OR A PORTION OF SUCH TERM LENDER’S
TERM LOANS AT A PURCHASE PRICE IN CASH EQUAL TO 101% OF THE PRINCIPAL AMOUNT
THEREOF, PLUS ACCRUED AND UNPAID INTEREST TO THE DATE OF PREPAYMENT;

(II) THE CHANGE OF CONTROL PREPAYMENT DATE (WHICH SHALL BE NO EARLIER THAN
THIRTY (30) DAYS NOR LATER THAN SIXTY (60) DAYS FROM THE DATE SUCH NOTICE IS
DELIVERED);

56


--------------------------------------------------------------------------------




 

(III) THAT ANY TERM LOANS AS TO WHICH SUCH OFFER IS NOT PROPERLY ACCEPTED WILL
REMAIN OUTSTANDING AND CONTINUE TO ACCRUE INTEREST;

(IV) UNLESS THE BORROWER DEFAULTS IN THE PAYMENT OF THE PURCHASE PRICE OF ANY
TERM LOANS AS TO WHICH THE CHANGE OF CONTROL OFFER SHALL HAVE BEEN ACCEPTED, ALL
TERM LOANS ACCEPTED FOR PAYMENT PURSUANT TO THE CHANGE OF CONTROL OFFER WILL
CEASE TO ACCRUE INTEREST ON THE CHANGE OF CONTROL PREPAYMENT DATE;

(V) TERM LENDERS ELECTING TO HAVE ANY TERM LOANS PURCHASED PURSUANT TO A CHANGE
OF CONTROL OFFER WILL BE REQUIRED TO NOTIFY THE AGENT PRIOR TO THE CLOSE OF
BUSINESS ON THE THIRD BUSINESS DAY PRECEDING THE CHANGE OF CONTROL PREPAYMENT
DATE; AND

(VI) THAT TERM LENDERS WILL BE ENTITLED TO WITHDRAW THEIR ELECTION TO REQUIRE
THE BORROWER TO PREPAY THEIR TERM LOANS; PROVIDED THAT THE AGENT RECEIVES, NOT
LATER THAN THE CLOSE OF BUSINESS ON THE LAST DAY OF THE OFFER PERIOD, A NOTICE
SETTING FORTH THE NAME OF THE TERM LENDER, THE PRINCIPAL AMOUNT OF TERM LOANS
TENDERED FOR PREPAYMENT, AND A STATEMENT THAT SUCH TERM LENDER IS WITHDRAWING
ITS ELECTION TO HAVE SUCH TERM LOANS PREPAID.


(C)  ON THE PREPAYMENT DATE, THE BORROWER SHALL PREPAY THE TERM LOANS OF ALL
TERM LENDERS WHO ACCEPT THE CHANGE OF CONTROL OFFER AT A PURCHASE PRICE IN CASH
EQUAL TO 101% OF THE PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED AND UNPAID INTEREST,
IF ANY, TO THE DATE OF PREPAYMENT. IF AT THE TIME OF ANY PREPAYMENT PURSUANT TO
THIS SECTION 2.19 THERE SHALL BE OUTSTANDING TERM BORROWINGS OF DIFFERENT TYPES
OR LIBOR RATE BORROWINGS WITH DIFFERENT INTEREST PERIODS, AND IF SOME BUT NOT
ALL TERM LENDERS SHALL HAVE ACCEPTED SUCH CHANGE OF CONTROL OFFER, THEN THE
AGGREGATE AMOUNT OF SUCH PREPAYMENT SHALL BE ALLOCATED RATABLY TO EACH
OUTSTANDING TERM BORROWING THAT COMPRISES THE TERM LOANS OF THE ACCEPTING TERM
LENDERS. ALL PREPAYMENTS OF TERM LOANS UNDER THIS SECTION 2.19 SHALL BE SUBJECT
TO SECTION 2.14.


(D)  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION, THE BORROWER
SHALL BE DEEMED TO HAVE MADE A CHANGE OF CONTROL OFFER UPON A CHANGE OF CONTROL
IF A THIRD PARTY MAKES THE CHANGE OF CONTROL OFFER IN THE MANNER, AT THE TIMES
AND OTHERWISE IN COMPLIANCE WITH THE REQUIREMENTS SET FORTH IN
SECTION 2.19(B) APPLICABLE TO A CHANGE OF CONTROL OFFER MADE BY THE BORROWER AND
PREPAYS ALL TERM LOANS AS TO WHICH OFFERS FOR PREPAYMENT HAVE BEEN VALIDLY
ACCEPTED AND NOT WITHDRAWN PURSUANT TO THE TERMS OF SUCH CHANGE OF CONTROL
OFFER.


(E)  A CHANGE OF CONTROL OFFER MAY BE MADE IN ADVANCE OF A CHANGE OF CONTROL,
CONDITIONAL UPON SUCH CHANGE OF CONTROL, IF A DEFINITIVE AGREEMENT IS IN PLACE
FOR SUCH CHANGE OF CONTROL AT THE TIME OF MAKING OF THE CHANGE OF CONTROL OFFER.

Section 2.20.          Asset Sale Offer.  (a)  Upon the consummation of an Asset
Sale of Collateral, the Borrower shall apply, or cause such Restricted
Subsidiary to apply, the Net Cash Proceeds relating to such Asset Sale within
365 days of receipt thereof either (i)(A) to make an offer to the Term Lenders
to prepay Term Loans or (B) to make an offer to purchase, prepay or permanently
reduce Other Pari Passu Lien Obligations secured by a Permitted Lien; provided,
however, that in connection with any prepayment, repayment or purchase of
Indebtedness pursuant to this clause (i), the Borrower or such Restricted
Subsidiary shall permanently retire such Indebtedness and, in the case of
obligations under revolving credit facilities or other similar Indebtedness,
shall correspondingly permanently reduce commitments with respect thereto (other
than obligations owed to the Borrower or a Restricted Subsidiary); provided,
further, however, that if the Borrower or such Restricted Subsidiary shall so
reduce obligations under any such Other Pari Passu Lien Obligations, the
Borrower or such Restricted Subsidiary will, equally and ratably, reduce the
amount of Indebtedness outstanding under this Agreement by, at its option,
(I) prepaying Term Loans in

57


--------------------------------------------------------------------------------




 

accordance with Section 2.08 or (II) making an offer (in accordance with the
procedures set forth below for an Asset Sale Offer) to all Term Lenders to
prepay their Term Loans at 100% of the principal amount thereof, plus the amount
of accrued and unpaid interest on the principal amount of Term Loans to be
prepaid; or (ii) to reinvest in Productive Assets (provided that this
requirement shall be deemed satisfied if the Borrower or such Restricted
Subsidiary by the end of such 365-day period has entered into a binding
agreement under which it is contractually committed to reinvest in Productive
Assets and such investment is consummated within 120 days from the date on which
such binding agreement is entered into and, with respect to the amount of such
investment, the reference to the 366th day after an Asset Sale in the second
sentence of Section 2.20(c) shall be deemed to be a reference to the 121st day
after the date on which such binding agreement is entered into (but only if such
121st day occurs later than such 366th day)), or (iii) a combination of
prepayment and investment permitted by the foregoing clauses (i) and (ii).


(B)  UPON THE CONSUMMATION OF AN ASSET SALE (OTHER THAN AN ASSET SALE OF
COLLATERAL), THE BORROWER SHALL APPLY, OR CAUSE SUCH RESTRICTED SUBSIDIARY TO
APPLY, THE NET CASH PROCEEDS RELATING TO SUCH ASSET SALE WITHIN 365 DAYS OF
RECEIPT THEREOF EITHER (I) TO PERMANENTLY REDUCE (A) OBLIGATIONS UNDER ANY
SENIOR DEBT OF THE BORROWER OR ANY SUBSIDIARY GUARANTOR AND, IN THE CASE OF
OBLIGATIONS UNDER REVOLVING CREDIT FACILITIES OR OTHER SIMILAR INDEBTEDNESS, TO
CORRESPONDINGLY PERMANENTLY REDUCE COMMITMENTS WITH RESPECT THERETO (OTHER THAN
OBLIGATIONS OWED TO THE BORROWER OR A RESTRICTED SUBSIDIARY); PROVIDED THAT IF
THE BORROWER OR SUCH RESTRICTED SUBSIDIARY SHALL SO REDUCE OBLIGATIONS UNDER ANY
SENIOR DEBT, THE BORROWER OR SUCH RESTRICTED SUBSIDIARY WILL, EQUALLY AND
RATABLY, REDUCE THE AMOUNT OF INDEBTEDNESS OUTSTANDING UNDER THIS AGREEMENT BY,
AT ITS OPTION, (I) PREPAYING TERM LOANS IN ACCORDANCE WITH SECTION 2.08 OR
(II) MAKING AN OFFER (IN ACCORDANCE WITH THE PROCEDURES SET FORTH BELOW FOR AN
ASSET SALE OFFER) TO ALL TERM LENDERS TO PREPAY THEIR TERM LOANS AT 100% OF THE
PRINCIPAL AMOUNT THEREOF, PLUS THE AMOUNT OF ACCRUED AND UNPAID INTEREST ON THE
PRINCIPAL AMOUNT OF TERM LOANS TO BE PREPAID, OR (B) INDEBTEDNESS OF A
RESTRICTED SUBSIDIARY THAT IS NOT A SUBSIDIARY GUARANTOR, OTHER THAN
INDEBTEDNESS OWED TO THE BORROWER OR ANOTHER RESTRICTED SUBSIDIARY; OR (II) TO
REINVEST IN PRODUCTIVE ASSETS (PROVIDED THAT THIS REQUIREMENT SHALL BE DEEMED
SATISFIED IF THE BORROWER OR SUCH RESTRICTED SUBSIDIARY BY THE END OF SUCH
365-DAY PERIOD HAS ENTERED INTO A BINDING AGREEMENT UNDER WHICH IT IS
CONTRACTUALLY COMMITTED TO REINVEST IN PRODUCTIVE ASSETS AND SUCH INVESTMENT IS
CONSUMMATED WITHIN 120 DAYS FROM THE DATE ON WHICH SUCH BINDING AGREEMENT IS
ENTERED INTO AND, WITH RESPECT TO THE AMOUNT OF SUCH INVESTMENT, THE REFERENCE
TO THE 366TH DAY AFTER AN ASSET SALE IN THE SECOND SENTENCE OF
SECTION 2.20(C) SHALL BE DEEMED TO BE A REFERENCE TO THE 121ST DAY AFTER THE
DATE ON WHICH SUCH BINDING AGREEMENT IS ENTERED INTO (BUT ONLY IF SUCH 121ST DAY
OCCURS LATER THAN SUCH 366TH DAY)), OR (III) A COMBINATION OF PREPAYMENT AND
INVESTMENT PERMITTED BY THE FOREGOING CLAUSES (I) AND (II).


(C)  ANY NET CASH PROCEEDS FROM AN ASSET SALE THAT ARE NOT INVESTED OR APPLIED
IN ACCORDANCE WITH PARAGRAPH (A) OR (B) OF THIS SECTION 2.20 WITHIN 365 DAYS
FROM THE DATE OF THE RECEIPT OF SUCH NET CASH PROCEEDS WILL BE DEEMED TO
CONSTITUTE “EXCESS PROCEEDS”. ON THE 366TH DAY AFTER RECEIPT OF THE NET CASH
PROCEEDS OF AN ASSET SALE (PROVIDED THE AGGREGATE AMOUNT OF EXCESS PROCEEDS
EXCEEDS $20,000,000), THE BORROWER SHALL (I) MAKE AN OFFER WITHIN TEN
(10) BUSINESS DAYS AFTER THE DATE THAT EXCESS PROCEEDS EXCEED $20,000,000 TO ALL
TERM LENDERS AND, IF REQUIRED BY THE TERMS OF ANY OTHER SENIOR DEBT, TO THE
HOLDERS OF SUCH SENIOR DEBT (OTHER THAN WITH RESPECT TO HEDGING OBLIGATIONS) IN
ACCORDANCE WITH THE PROCEDURES SET FORTH BELOW FOR PREPAYMENT OR AN ASSET SALE
OFFER, TO PREPAY THE MAXIMUM AGGREGATE PRINCIPAL AMOUNT OF TERM LOANS AND PREPAY
OR PURCHASE THE MAXIMUM PRINCIPAL AMOUNT OF SUCH SENIOR DEBT THAT IS AN INTEGRAL
MULTIPLE OF $1,000 THAT MAY BE PURCHASED OUT OF THE EXCESS PROCEEDS AT A
PREPAYMENT OR PURCHASE PRICE IN CASH EQUAL TO 100% OF THE PRINCIPAL AMOUNT
THEREOF, PLUS ACCRUED AND UNPAID INTEREST TO THE DATE OF PREPAYMENT OR
REPURCHASE, IN ACCORDANCE WITH THE TERMS CONTEMPLATED IN THIS SECTION 2.20; AND
(II) PREPAY ALL THE TERM LOANS OF TERM LENDERS PROPERLY ACCEPTING SUCH OFFER OF
PREPAYMENT IN ACCORDANCE WITH SUCH ASSET SALE OFFER (SUBJECT TO THE PRORATION
PROVISIONS SET FORTH IN PARAGRAPH (F) OF THIS SECTION 2.20). THE BORROWER MAY
SATISFY THE FOREGOING OBLIGATIONS WITH RESPECT TO ANY

58


--------------------------------------------------------------------------------





 


NET CASH PROCEEDS FROM AN ASSET SALE BY MAKING AN ASSET SALE OFFER WITH RESPECT
TO SUCH NET CASH PROCEEDS PRIOR TO THE EXPIRATION OF THE RELEVANT 365 DAY PERIOD
OR WITH RESPECT TO EXCESS PROCEEDS OF $20,000,000 OR LESS.


(D)  AN “ASSET SALE OFFER” MEANS A NOTICE DELIVERED TO THE AGENT (WHICH WILL
PROMPTLY FURNISH SUCH NOTICE TO THE TERM LENDERS) STATING:

(I) THAT AN ASSET SALE OFFER IS BEING MADE PURSUANT TO THIS SECTION 2.20 AND
THAT SUCH TERM LENDER HAS THE RIGHT TO REQUIRE THE BORROWER TO PREPAY ALL OR A
PORTION OF SUCH TERM LENDER’S TERM LOANS (SUBJECT TO THE PRORATION PROVISIONS
SET FORTH IN PARAGRAPH (F) OF THIS SECTION 2.20) AT A PURCHASE PRICE IN CASH
EQUAL TO 100% OF THE PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED AND UNPAID INTEREST
TO THE DATE OF PREPAYMENT; AND

(II) THE PREPAYMENT DATE (WHICH SHALL BE NO EARLIER THAN THIRTY (30) DAYS NOR
LATER THAN SIXTY (60) DAYS FROM THE DATE SUCH NOTICE IS MAILED).


(E)  ON THE PREPAYMENT DATE, THE BORROWER (SUBJECT TO THE PRORATION PROVISIONS
SET FORTH IN PARAGRAPH (F) OF THIS SECTION 2.20) SHALL PREPAY THE TERM LOANS OF
ALL TERM LENDERS WHO ACCEPT THE ASSET SALE OFFER AT A PURCHASE PRICE IN CASH
EQUAL TO 100% OF THE PRINCIPAL AMOUNT THEREOF, PLUS ACCRUED AND UNPAID INTEREST
TO THE DATE OF PREPAYMENT. IF AT THE TIME OF ANY PREPAYMENT PURSUANT TO THIS
SECTION 2.20 THERE SHALL BE OUTSTANDING TERM BORROWINGS OF DIFFERENT TYPES OR
LIBOR RATE BORROWINGS WITH DIFFERENT INTEREST PERIODS, AND IF SOME BUT NOT ALL
TERM LENDERS SHALL HAVE ACCEPTED SUCH ASSET SALE OFFER, THEN THE AGGREGATE
AMOUNT OF SUCH PREPAYMENT SHALL BE ALLOCATED RATABLY TO EACH OUTSTANDING TERM
BORROWING THAT COMPRISES THE TERM LOANS OF THE ACCEPTING TERM LENDERS. ALL
PREPAYMENTS OF TERM LOANS UNDER THIS SECTION 2.20 SHALL BE SUBJECT TO
SECTION 2.14.


(F)  TO THE EXTENT THAT THE AGGREGATE AMOUNT OF TERM LOANS AND OTHER SENIOR DEBT
TENDERED PURSUANT TO AN ASSET SALE OFFER IS LESS THAN THE EXCESS PROCEEDS, THE
BORROWER MAY USE ANY REMAINING EXCESS PROCEEDS FOR GENERAL CORPORATE PURPOSES,
SUBJECT TO THE TERMS OF THIS AGREEMENT. IF THE AGGREGATE PRINCIPAL AMOUNT OF
TERM LOANS AND OTHER SENIOR DEBT TENDERED PURSUANT TO AN ASSET SALE OFFER
EXCEEDS THE AMOUNT OF EXCESS PROCEEDS, THE BORROWER SHALL SELECT OR CAUSE TO BE
SELECTED THE TERM LOANS AND SUCH OTHER SENIOR DEBT TO BE PREPAID OR PURCHASED ON
A PRO RATA BASIS BASED ON THE PRINCIPAL AMOUNT (OR ACCRETED VALUE) OF THE TERM
LOANS AND OTHER SENIOR DEBT TENDERED. UPON COMPLETION OF ANY SUCH ASSET SALE
OFFER, THE AMOUNT OF EXCESS PROCEEDS RELATED TO SUCH ASSET SALE OFFER SHALL BE
RESET AT ZERO.


(G)  PENDING THE FINAL APPLICATION OF ANY NET CASH PROCEEDS PURSUANT TO THIS
SECTION 2.20, THE BORROWER OR SUCH RESTRICTED SUBSIDIARY MAY TEMPORARILY REDUCE
INDEBTEDNESS UNDER A REVOLVING CREDIT FACILITY, IF ANY, OR OTHERWISE INVEST SUCH
NET CASH PROCEEDS IN ANY MANNER NOT PROHIBITED HEREUNDER.

Section 2.21.          Intentionally Omitted.

Section 2.22.          Swingline Loans.  (a)  Subject to the terms and
conditions and relying upon the representations and warranties herein set forth,
the Swingline Lender agrees to make loans to the Borrower at any time and from
time to time on and after the Closing Date and until the earlier of the
Revolving Credit Maturity Date and the termination of the Revolving Credit
Commitments in accordance with the terms hereof, in an aggregate principal
amount at any time outstanding that will not result in (i) the aggregate
principal amount of all Swingline Loans exceeding $5,000,000 in the aggregate or
(ii) the Aggregate Revolving Credit Exposure, after giving effect to any
Swingline Loan, exceeding the Total Revolving Credit Commitment. Each Swingline
Loan shall be in a principal amount that is an integral multiple of $100,000 and
not less than $100,000. The Swingline Commitment may be terminated or reduced
from time to time as provided herein. Within the foregoing limits, the Borrower
may borrow, pay or prepay and reborrow Swingline Loans hereunder, subject to the
terms, conditions and limitations set forth herein.

59


--------------------------------------------------------------------------------




 


(B)  THE BORROWER SHALL NOTIFY THE SWINGLINE LENDER BY FAX, OR BY TELEPHONE
(CONFIRMED BY FAX), NOT LATER THAN 12:00 (NOON), NEW YORK CITY TIME, ON THE DAY
OF A PROPOSED SWINGLINE LOAN. SUCH NOTICE SHALL BE DELIVERED ON A BUSINESS DAY,
SHALL BE IRREVOCABLE AND SHALL REFER TO THIS AGREEMENT AND SHALL SPECIFY THE
REQUESTED DATE (WHICH SHALL BE A BUSINESS DAY) AND AMOUNT OF SUCH SWINGLINE LOAN
AND THE WIRE TRANSFER INSTRUCTIONS FOR THE ACCOUNT OF THE BORROWER TO WHICH THE
PROCEEDS OF SUCH SWINGLINE LOAN SHOULD BE TRANSFERRED. THE SWINGLINE LENDER
SHALL PROMPTLY MAKE EACH SWINGLINE LOAN BY WIRE TRANSFER TO THE ACCOUNT
SPECIFIED BY THE BORROWER IN SUCH REQUEST.


(C)  THE BORROWER SHALL HAVE THE RIGHT AT ANY TIME AND FROM TIME TO TIME TO
PREPAY ANY SWINGLINE LOAN, IN WHOLE OR IN PART, UPON GIVING WRITTEN OR FAX
NOTICE (OR TELEPHONIC NOTICE PROMPTLY CONFIRMED BY WRITTEN NOTICE) TO THE
SWINGLINE LENDER AND TO THE AGENT BEFORE 12:00 (NOON), NEW YORK CITY TIME ON THE
DATE OF PREPAYMENT AT THE SWINGLINE LENDER’S ADDRESS FOR NOTICES SPECIFIED IN
ITS ADMINISTRATIVE QUESTIONNAIRE.


(D)  EACH SWINGLINE LOAN SHALL BE AN ABR LOAN AND, SUBJECT TO THE PROVISIONS OF
SECTION 2.11(C), SHALL BEAR INTEREST AT THE RATE PROVIDED FOR THE ABR REVOLVING
LOANS AS PROVIDED IN SECTION 2.11(A).


(E)  THE SWINGLINE LENDER MAY BY WRITTEN NOTICE GIVEN TO THE AGENT NOT LATER
THAN 11:00 A.M., NEW YORK CITY TIME, ON ANY BUSINESS DAY REQUIRE THE REVOLVING
CREDIT LENDERS TO ACQUIRE PARTICIPATIONS ON SUCH BUSINESS DAY IN ALL OR A
PORTION OF THE SWINGLINE LOANS OUTSTANDING. SUCH NOTICE SHALL SPECIFY THE
AGGREGATE AMOUNT OF SWINGLINE LOANS IN WHICH THE REVOLVING CREDIT LENDERS WILL
PARTICIPATE. THE AGENT WILL, PROMPTLY UPON RECEIPT OF SUCH NOTICE, GIVE NOTICE
TO EACH REVOLVING CREDIT LENDER, SPECIFYING IN SUCH NOTICE SUCH LENDER’S PRO
RATA PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS. IN FURTHERANCE OF THE
FOREGOING, EACH REVOLVING CREDIT LENDER HEREBY ABSOLUTELY AND UNCONDITIONALLY
AGREES, UPON RECEIPT OF NOTICE AS PROVIDED ABOVE, TO PAY TO THE AGENT, FOR THE
ACCOUNT OF THE SWINGLINE LENDER, SUCH REVOLVING CREDIT LENDER’S PRO RATA
PERCENTAGE OF SUCH SWINGLINE LOAN OR LOANS. EACH REVOLVING CREDIT LENDER
ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS IN
SWINGLINE LOANS PURSUANT TO THIS PARAGRAPH IS ABSOLUTE AND UNCONDITIONAL AND
SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER, INCLUDING THE OCCURRENCE
AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT, AND THAT EACH SUCH PAYMENT
SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT, WITHHOLDING OR REDUCTION
WHATSOEVER. EACH REVOLVING CREDIT LENDER SHALL COMPLY WITH ITS OBLIGATION UNDER
THIS PARAGRAPH BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS, IN THE SAME
MANNER AS PROVIDED IN SECTION 2.04(A) WITH RESPECT TO LOANS MADE BY SUCH LENDER
(AND SECTION 2.04(A) SHALL APPLY, MUTATIS MUTANDIS, TO THE PAYMENT OBLIGATIONS
OF THE LENDERS) AND THE AGENT SHALL PROMPTLY PAY TO THE SWINGLINE LENDER THE
AMOUNTS SO RECEIVED BY IT FROM THE LENDERS. THE AGENT SHALL NOTIFY THE BORROWER
OF ANY PARTICIPATIONS IN ANY SWINGLINE LOAN ACQUIRED PURSUANT TO THIS PARAGRAPH
AND THEREAFTER PAYMENTS IN RESPECT OF SUCH SWINGLINE LOAN SHALL BE MADE TO THE
AGENT AND NOT TO THE SWINGLINE LENDER. ANY AMOUNTS RECEIVED BY THE SWINGLINE
LENDER FROM THE BORROWER (OR OTHER PARTY ON BEHALF OF THE BORROWER) IN RESPECT
OF A SWINGLINE LOAN AFTER RECEIPT BY THE SWINGLINE LENDER OF THE PROCEEDS OF A
SALE OF PARTICIPATIONS THEREIN SHALL BE PROMPTLY REMITTED TO THE AGENT; ANY SUCH
AMOUNTS RECEIVED BY THE AGENT SHALL BE PROMPTLY REMITTED BY THE AGENT TO THE
LENDERS THAT SHALL HAVE MADE THEIR PAYMENTS PURSUANT TO THIS PARAGRAPH AND TO
THE SWINGLINE LENDER, AS THEIR INTERESTS MAY APPEAR. THE PURCHASE OF
PARTICIPATIONS IN A SWINGLINE LOAN PURSUANT TO THIS PARAGRAPH SHALL NOT RELIEVE
THE BORROWER (OR OTHER PARTY LIABLE FOR OBLIGATIONS OF THE BORROWER) OF ANY
DEFAULT IN THE PAYMENT THEREOF.

Section 2.23.          Letters of Credit.  (a)  The Borrower may request the
issuance of a Letter of Credit for its own account or for the account of any
Subsidiary, in a form reasonably acceptable to the Agent and the Issuing Bank,
at any time and from time to time while the Revolving Credit Commitments remain
in effect. This Section shall not be construed to impose an obligation upon the
Issuing Bank to issue any Letter of Credit that is inconsistent with the terms
and conditions of this Agreement. Notwithstanding any provision of

 

60


--------------------------------------------------------------------------------


 

 

this Agreement to the contrary, on the Closing Date all Existing Letters of
Credit shall be deemed to be Letters of Credit issued under this Agreement as of
the Closing Date.


(B)  IN ORDER TO REQUEST THE ISSUANCE OF A LETTER OF CREDIT (OR TO AMEND, RENEW
OR EXTEND AN EXISTING LETTER OF CREDIT), THE BORROWER SHALL HAND DELIVER OR FAX
TO THE ISSUING BANK AND THE AGENT (REASONABLY IN ADVANCE OF THE REQUESTED DATE
OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION) A NOTICE REQUESTING THE ISSUANCE
OF A LETTER OF CREDIT, OR IDENTIFYING THE LETTER OF CREDIT TO BE AMENDED,
RENEWED OR EXTENDED, THE DATE OF ISSUANCE, AMENDMENT, RENEWAL OR EXTENSION, THE
DATE ON WHICH SUCH LETTER OF CREDIT IS TO EXPIRE (WHICH SHALL COMPLY WITH
PARAGRAPH (C) BELOW), THE AMOUNT OF SUCH LETTER OF CREDIT, THE NAME AND ADDRESS
OF THE BENEFICIARY THEREOF AND SUCH OTHER INFORMATION AS SHALL BE NECESSARY TO
PREPARE SUCH LETTER OF CREDIT. THE ISSUING BANK SHALL PROMPTLY (I) NOTIFY THE
AGENT IN WRITING OF THE AMOUNT AND EXPIRY DATE OF EACH LETTER OF CREDIT ISSUED
BY IT AND (II) PROVIDE A COPY OF EACH SUCH LETTER OF CREDIT (AND ANY AMENDMENTS,
RENEWALS OR EXTENSIONS THEREOF) TO THE AGENT. A LETTER OF CREDIT SHALL BE
ISSUED, AMENDED, RENEWED OR EXTENDED ONLY IF, AND UPON ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF EACH LETTER OF CREDIT THE BORROWER SHALL BE DEEMED TO
REPRESENT AND WARRANT THAT, AFTER GIVING EFFECT TO SUCH ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION (I) THE L/C EXPOSURE SHALL NOT EXCEED $50,000,000 AND
(II) THE AGGREGATE REVOLVING CREDIT EXPOSURE SHALL NOT EXCEED THE TOTAL
REVOLVING CREDIT COMMITMENT.


(C)  EACH LETTER OF CREDIT SHALL EXPIRE AT THE CLOSE OF BUSINESS ON THE EARLIER
OF THE DATE ONE YEAR AFTER THE DATE OF THE ISSUANCE OF SUCH LETTER OF CREDIT (OR
SUCH LATER DATE AS IS ACCEPTABLE TO THE ISSUING BANK IN ITS SOLE DISCRETION) AND
THE DATE THAT IS FIVE BUSINESS DAYS PRIOR TO THE REVOLVING CREDIT MATURITY DATE,
UNLESS SUCH LETTER OF CREDIT EXPIRES BY ITS TERMS ON AN EARLIER DATE; PROVIDED,
THAT A LETTER OF CREDIT MAY, UPON THE REQUEST OF THE BORROWER, INCLUDE A
PROVISION WHEREBY SUCH LETTER OF CREDIT SHALL BE RENEWED AUTOMATICALLY FOR
ADDITIONAL CONSECUTIVE PERIODS OF 12 MONTHS OR LESS (BUT NOT BEYOND THE DATE
THAT IS FIVE BUSINESS DAYS PRIOR TO THE REVOLVING CREDIT MATURITY DATE) UNLESS
THE ISSUING BANK NOTIFIES THE BENEFICIARY THEREOF AT LEAST 30 DAYS PRIOR TO THE
THEN-APPLICABLE EXPIRATION DATE THAT SUCH LETTER OF CREDIT WILL NOT BE RENEWED.


(D)  BY THE ISSUANCE OF A LETTER OF CREDIT AND WITHOUT ANY FURTHER ACTION ON THE
PART OF THE ISSUING BANK OR THE LENDERS, THE ISSUING BANK HEREBY GRANTS TO EACH
REVOLVING CREDIT LENDER, AND EACH SUCH LENDER HEREBY ACQUIRES FROM THE ISSUING
BANK, A PARTICIPATION IN SUCH LETTER OF CREDIT EQUAL TO SUCH LENDER’S PRO RATA
PERCENTAGE OF THE AGGREGATE AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT, EFFECTIVE UPON THE ISSUANCE OF SUCH LETTER OF CREDIT. IN CONSIDERATION
AND IN FURTHERANCE OF THE FOREGOING, EACH REVOLVING CREDIT LENDER HEREBY
ABSOLUTELY AND UNCONDITIONALLY AGREES TO PAY TO THE AGENT, FOR THE ACCOUNT OF
THE ISSUING BANK, SUCH LENDER’S PRO RATA PERCENTAGE OF EACH L/C DISBURSEMENT
MADE BY THE ISSUING BANK AND NOT REIMBURSED BY THE BORROWER (OR, IF APPLICABLE,
ANOTHER PARTY PURSUANT TO ITS OBLIGATIONS UNDER ANY OTHER LOAN DOCUMENT)
FORTHWITH ON THE DATE DUE AS PROVIDED IN SECTION 2.02(E). EACH REVOLVING CREDIT
LENDER ACKNOWLEDGES AND AGREES THAT ITS OBLIGATION TO ACQUIRE PARTICIPATIONS
PURSUANT TO THIS PARAGRAPH IN RESPECT OF LETTERS OF CREDIT IS ABSOLUTE AND
UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE WHATSOEVER,
INCLUDING THE OCCURRENCE AND CONTINUANCE OF A DEFAULT OR AN EVENT OF DEFAULT,
AND THAT EACH SUCH PAYMENT SHALL BE MADE WITHOUT ANY OFFSET, ABATEMENT,
WITHHOLDING OR REDUCTION WHATSOEVER.


(E)  IF THE ISSUING BANK SHALL MAKE ANY L/C DISBURSEMENT IN RESPECT OF A LETTER
OF CREDIT, THE BORROWER SHALL PAY TO THE AGENT (OR DIRECTLY TO THE ISSUING BANK,
WITH CONCURRENT NOTICE TO THE AGENT) AN AMOUNT EQUAL TO SUCH L/C DISBURSEMENT
NOT LATER THAN TWO HOURS AFTER THE BORROWER SHALL HAVE RECEIVED NOTICE FROM THE
ISSUING BANK THAT PAYMENT OF SUCH DRAFT WILL BE MADE, OR, IF THE BORROWER SHALL
HAVE RECEIVED SUCH NOTICE LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON ANY
BUSINESS DAY, NOT LATER THAN 10:00 A.M., NEW YORK CITY TIME, ON THE IMMEDIATELY
FOLLOWING BUSINESS DAY.

61


--------------------------------------------------------------------------------


 

 


(F)  THE BORROWER’S OBLIGATIONS TO REIMBURSE L/C DISBURSEMENTS AS PROVIDED IN
PARAGRAPH (E) ABOVE SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND SHALL
BE PERFORMED STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, UNDER ANY
AND ALL CIRCUMSTANCES WHATSOEVER, AND IRRESPECTIVE OF:

(I) ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT OR ANY LOAN
DOCUMENT, OR ANY TERM OR PROVISION THEREIN;

(II) ANY AMENDMENT OR WAIVER OF OR ANY CONSENT TO DEPARTURE FROM ALL OR ANY OF
THE PROVISIONS OF ANY LETTER OF CREDIT OR ANY LOAN DOCUMENT;

(III) THE EXISTENCE OF ANY CLAIM, SETOFF, DEFENSE OR OTHER RIGHT THAT THE
BORROWER, ANY OTHER PARTY GUARANTEEING, OR OTHERWISE OBLIGATED WITH, THE
BORROWER, ANY SUBSIDIARY OR OTHER AFFILIATE THEREOF OR ANY OTHER PERSON MAY AT
ANY TIME HAVE AGAINST THE BENEFICIARY UNDER ANY LETTER OF CREDIT, THE ISSUING
BANK, THE AGENT OR ANY LENDER OR ANY OTHER PERSON, WHETHER IN CONNECTION WITH
THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY OTHER RELATED OR UNRELATED
AGREEMENT OR TRANSACTION;

(IV) ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER A LETTER OF CREDIT PROVING TO
BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY STATEMENT
THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

(V) PAYMENT BY THE ISSUING BANK UNDER A LETTER OF CREDIT AGAINST PRESENTATION OF
A DRAFT OR OTHER DOCUMENT THAT DOES NOT COMPLY WITH THE TERMS OF SUCH LETTER OF
CREDIT; AND

(VI) ANY OTHER ACT OR OMISSION TO ACT OR DELAY OF ANY KIND OF THE ISSUING BANK,
THE LENDERS, THE AGENT OR ANY OTHER PERSON OR ANY OTHER EVENT OR CIRCUMSTANCE
WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING, THAT MIGHT, BUT FOR
THE PROVISIONS OF THIS SECTION, CONSTITUTE A LEGAL OR EQUITABLE DISCHARGE OF THE
BORROWER’S OBLIGATIONS HEREUNDER.

Without limiting the generality of the foregoing, it is expressly understood and
agreed that the absolute and unconditional obligation of the Borrower hereunder
to reimburse L/C Disbursements will not be excused by the gross negligence or
willful misconduct of the Issuing Bank. However, the foregoing shall not be
construed to excuse the Issuing Bank from liability to the Borrower to the
extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable law) suffered by the Borrower that are caused by the Issuing Bank’s
gross negligence or willful misconduct in determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof; it
is understood that the Issuing Bank may accept documents that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary and, in making any
payment under any Letter of Credit (i) the Issuing Bank’s exclusive reliance on
the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever and (ii) any noncompliance
in any immaterial respect of the documents presented under such Letter of Credit
with the terms thereof shall, in each case, be deemed not to constitute willful
misconduct or gross negligence of the Issuing Bank.

62


--------------------------------------------------------------------------------


 

 


(G)  THE ISSUING BANK SHALL, PROMPTLY FOLLOWING ITS RECEIPT THEREOF, EXAMINE ALL
DOCUMENTS PURPORTING TO REPRESENT A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT.
THE ISSUING BANK SHALL AS PROMPTLY AS POSSIBLE GIVE TELEPHONIC NOTIFICATION,
CONFIRMED BY FAX, TO THE AGENT AND THE BORROWER OF SUCH DEMAND FOR PAYMENT AND
WHETHER THE ISSUING BANK HAS MADE OR WILL MAKE AN L/C DISBURSEMENT THEREUNDER;
PROVIDED THAT ANY FAILURE TO GIVE OR DELAY IN GIVING SUCH NOTICE SHALL NOT
RELIEVE THE BORROWER OF ITS OBLIGATION TO REIMBURSE THE ISSUING BANK AND THE
REVOLVING CREDIT LENDERS WITH RESPECT TO ANY SUCH L/C DISBURSEMENT. THE AGENT
SHALL PROMPTLY GIVE EACH REVOLVING CREDIT LENDER NOTICE THEREOF.


(H)  IF THE ISSUING BANK SHALL MAKE ANY L/C DISBURSEMENT IN RESPECT OF A LETTER
OF CREDIT, THEN, UNLESS THE BORROWER SHALL REIMBURSE SUCH L/C DISBURSEMENT IN
FULL ON SUCH DATE, THE UNPAID AMOUNT THEREOF SHALL BEAR INTEREST FOR THE ACCOUNT
OF THE ISSUING BANK, FOR EACH DAY FROM AND INCLUDING THE DATE OF SUCH L/C
DISBURSEMENT, TO BUT EXCLUDING THE EARLIER OF THE DATE OF PAYMENT BY THE
BORROWER OR THE DATE ON WHICH INTEREST SHALL COMMENCE TO ACCRUE THEREON AS
PROVIDED IN SECTION 2.02(E), AT THE RATE PER ANNUM THAT WOULD APPLY TO SUCH
AMOUNT IF SUCH AMOUNT WERE AN ABR REVOLVING LOAN.


(I)  THE ISSUING BANK MAY RESIGN AT ANY TIME BY GIVING 30 DAYS’ PRIOR WRITTEN
NOTICE TO THE AGENT, THE LENDERS AND THE BORROWER, AND MAY BE REMOVED AT ANY
TIME BY THE BORROWER BY NOTICE TO THE ISSUING BANK, THE AGENT AND THE LENDERS.
SUBJECT TO THE NEXT SUCCEEDING PARAGRAPH, UPON THE ACCEPTANCE OF ANY APPOINTMENT
AS THE ISSUING BANK HEREUNDER BY A LENDER THAT SHALL AGREE TO SERVE AS SUCCESSOR
ISSUING BANK, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME VESTED WITH ALL THE
INTERESTS, RIGHTS AND OBLIGATIONS OF THE RETIRING ISSUING BANK AND THE RETIRING
ISSUING BANK SHALL BE DISCHARGED FROM ITS OBLIGATIONS TO ISSUE ADDITIONAL
LETTERS OF CREDIT HEREUNDER. AT THE TIME SUCH REMOVAL OR RESIGNATION SHALL
BECOME EFFECTIVE, THE BORROWER SHALL PAY ALL ACCRUED AND UNPAID FEES PURSUANT TO
SECTION 2.10(C)(II). THE ACCEPTANCE OF ANY APPOINTMENT AS THE ISSUING BANK
HEREUNDER BY A SUCCESSOR LENDER SHALL BE EVIDENCED BY AN AGREEMENT ENTERED INTO
BY SUCH SUCCESSOR, IN A FORM SATISFACTORY TO THE BORROWER AND THE AGENT, AND,
FROM AND AFTER THE EFFECTIVE DATE OF SUCH AGREEMENT, (I) SUCH SUCCESSOR LENDER
SHALL HAVE ALL THE RIGHTS AND OBLIGATIONS OF THE PREVIOUS ISSUING BANK UNDER
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND (II) REFERENCES HEREIN AND IN
THE OTHER LOAN DOCUMENTS TO THE TERM “ISSUING BANK” SHALL BE DEEMED TO REFER TO
SUCH SUCCESSOR OR TO ANY PREVIOUS ISSUING BANK, OR TO SUCH SUCCESSOR AND ALL
PREVIOUS ISSUING BANKS, AS THE CONTEXT SHALL REQUIRE. AFTER THE RESIGNATION OR
REMOVAL OF THE ISSUING BANK HEREUNDER, THE RETIRING ISSUING BANK SHALL REMAIN A
PARTY HERETO AND SHALL CONTINUE TO HAVE ALL THE RIGHTS AND OBLIGATIONS OF AN
ISSUING BANK UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS WITH RESPECT TO
LETTERS OF CREDIT ISSUED BY IT PRIOR TO SUCH RESIGNATION OR REMOVAL, BUT SHALL
NOT BE REQUIRED TO ISSUE ADDITIONAL LETTERS OF CREDIT.


(J)  IF ANY EVENT OF DEFAULT SHALL OCCUR AND BE CONTINUING, THE BORROWER SHALL,
ON THE BUSINESS DAY IT RECEIVES NOTICE FROM THE AGENT OR THE REQUIRED LENDERS
(OR, IF THE MATURITY OF THE LOANS HAS BEEN ACCELERATED, REVOLVING CREDIT LENDERS
HOLDING PARTICIPATIONS IN OUTSTANDING LETTERS OF CREDIT REPRESENTING GREATER
THAN 50% OF THE AGGREGATE UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF CREDIT)
THEREOF AND OF THE AMOUNT TO BE DEPOSITED, DEPOSIT IN AN ACCOUNT WITH THE
COLLATERAL AGENT, FOR THE BENEFIT OF THE REVOLVING CREDIT LENDERS, AN AMOUNT IN
CASH EQUAL TO THE L/C EXPOSURE AS OF SUCH DATE; PROVIDED, HOWEVER, THAT THE
OBLIGATION TO DEPOSIT SUCH CASH SHALL BECOME EFFECTIVE IMMEDIATELY, AND SUCH
DEPOSIT SHALL BECOME IMMEDIATELY DUE AND PAYABLE, WITHOUT DEMAND OR OTHER NOTICE
OF ANY KIND, UPON THE OCCURRENCE OF ANY EVENT OF DEFAULT WITH RESPECT TO THE
BORROWER DESCRIBED IN CLAUSE (F) OR (G) OF ARTICLE VII. SUCH DEPOSIT SHALL BE
HELD BY THE COLLATERAL AGENT AS COLLATERAL FOR THE PAYMENT AND PERFORMANCE OF
THE OBLIGATIONS. THE COLLATERAL AGENT SHALL HAVE EXCLUSIVE DOMINION AND CONTROL,
INCLUDING THE EXCLUSIVE RIGHT OF WITHDRAWAL, OVER SUCH ACCOUNT. OTHER THAN ANY
INTEREST EARNED ON THE INVESTMENT OF SUCH DEPOSITS IN PERMITTED INVESTMENTS,
WHICH INVESTMENTS SHALL BE MADE AT THE OPTION AND SOLE DISCRETION OF THE
COLLATERAL AGENT, SUCH DEPOSITS SHALL NOT BEAR INTEREST. INTEREST OR PROFITS, IF
ANY, ON SUCH INVESTMENTS SHALL ACCUMULATE IN SUCH ACCOUNT. MONEYS IN SUCH
ACCOUNT SHALL (I) AUTOMATICALLY BE APPLIED BY THE AGENT

63


--------------------------------------------------------------------------------


 


 


TO REIMBURSE THE ISSUING BANK FOR L/C DISBURSEMENTS FOR WHICH IT HAS NOT BEEN
REIMBURSED, (II) BE HELD FOR THE SATISFACTION OF THE REIMBURSEMENT OBLIGATIONS
OF THE BORROWER FOR THE L/C EXPOSURE AT SUCH TIME AND (III) IF THE MATURITY OF
THE LOANS HAS BEEN ACCELERATED (BUT SUBJECT TO THE CONSENT OF REVOLVING CREDIT
LENDERS HOLDING PARTICIPATIONS IN OUTSTANDING LETTERS OF CREDIT REPRESENTING
GREATER THAN 50% OF THE AGGREGATE UNDRAWN AMOUNT OF ALL OUTSTANDING LETTERS OF
CREDIT), BE APPLIED TO SATISFY THE OBLIGATIONS. IF THE BORROWER IS REQUIRED TO
PROVIDE AN AMOUNT OF CASH COLLATERAL HEREUNDER AS A RESULT OF THE OCCURRENCE OF
AN EVENT OF DEFAULT, SUCH AMOUNT (TO THE EXTENT NOT APPLIED AS AFORESAID) SHALL
BE RETURNED TO THE BORROWER WITHIN THREE BUSINESS DAYS AFTER ALL EVENTS OF
DEFAULT HAVE BEEN CURED OR WAIVED.


(K)  THE BORROWER MAY, AT ANY TIME AND FROM TIME TO TIME WITH THE CONSENT OF THE
AGENT (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD) AND SUCH LENDER,
DESIGNATE ONE OR MORE ADDITIONAL LENDERS TO ACT AS AN ISSUING BANK UNDER THE
TERMS OF THE AGREEMENT. ANY LENDER DESIGNATED AS AN ISSUING BANK PURSUANT TO
THIS PARAGRAPH (K) SHALL BE DEEMED TO BE AN “ISSUING BANK” (IN ADDITION TO BEING
A LENDER) IN RESPECT OF LETTERS OF CREDIT ISSUED OR TO BE ISSUED BY SUCH LENDER,
AND, WITH RESPECT TO SUCH LETTERS OF CREDIT, SUCH TERM SHALL THEREAFTER APPLY TO
THE OTHER ISSUING BANK AND SUCH LENDER.

Section 2.24.          Increase in Commitments.   (a)  The Borrower may, by
written notice to the Agent from time to time, request Incremental Term Loan
Commitments and Incremental Revolving Credit Commitments in amounts not to
exceed the Incremental Term Loan Amount or the Incremental Revolving Credit
Amount, as applicable, from one or more Incremental Term Lenders or Incremental
Revolving Credit Lenders, as applicable, which may include any existing Lender
(each of which shall be entitled to agree or decline to participate in its sole
discretion); provided that each Incremental Term Lender and Incremental
Revolving Credit Lender, if not already a Lender hereunder, shall be subject to
the approval of the Agent (which approval shall not be unreasonably withheld).
Such notice shall set forth (i) the amount of the Incremental Term Loan
Commitments or Incremental Revolving Credit Commitments being requested (which
shall be in minimum increments of $1,000,000 and a minimum amount of $5,000,000
or equal to the remaining Incremental Term Loan Amount or Incremental Revolving
Credit Amount, as applicable), (ii) the date on which such Incremental Term Loan
Commitments or Incremental Revolving Credit Commitments are requested to become
effective (which shall not be less than 10 Business Days after the date of such
notice) and (iii) (x) whether such Incremental Term Loan Commitments are to be
Term Loan Commitments or commitments to make term loans with terms different
from the Term Loans (“Other Term Loans”) and (y) whether such Incremental
Revolving Credit Commitments are to be Revolving Credit Commitments or
commitments to make revolving loans with terms different from the Revolving
Loans (“Other Revolving Loans”).


(B)  THE BORROWER AND EACH INCREMENTAL TERM LENDER SHALL EXECUTE AND DELIVER TO
THE AGENT AN INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT AND SUCH OTHER
DOCUMENTATION AS THE AGENT SHALL REASONABLY SPECIFY TO EVIDENCE THE INCREMENTAL
TERM LOAN COMMITMENT OF SUCH INCREMENTAL TERM LENDER. THE BORROWER AND EACH
INCREMENTAL REVOLVING CREDIT LENDER SHALL EXECUTE AND DELIVER TO THE AGENT AN
INCREMENTAL REVOLVING CREDIT ASSUMPTION AGREEMENT AND SUCH OTHER DOCUMENTATION
AS THE AGENT SHALL REASONABLY SPECIFY TO EVIDENCE THE INCREMENTAL REVOLVING
CREDIT COMMITMENT OF SUCH INCREMENTAL REVOLVING CREDIT LENDER. EACH INCREMENTAL
TERM LOAN ASSUMPTION AGREEMENT AND INCREMENTAL REVOLVING CREDIT ASSUMPTION
AGREEMENT SHALL SPECIFY THE TERMS OF THE INCREMENTAL TERM LOANS OR INCREMENTAL
REVOLVING LOANS, AS APPLICABLE, TO BE MADE THEREUNDER; PROVIDED THAT, WITHOUT
THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS, (I) THE FINAL MATURITY DATE
OF ANY OTHER TERM LOANS SHALL BE NO EARLIER THAN THE TERM LOAN MATURITY DATE AND
THE FINAL MATURITY DATE OF ANY OTHER REVOLVING LOANS SHALL BE NO EARLIER THAN
THE REVOLVING CREDIT MATURITY DATE AND (II) THE AVERAGE LIFE TO MATURITY OF ANY
OTHER TERM LOANS SHALL BE NO SHORTER THAN THE AVERAGE LIFE TO MATURITY OF THE
TERM LOANS AND PROVIDED FURTHER THAT, IF THE INTEREST RATE MARGIN IN RESPECT OF
ANY OTHER TERM LOAN WOULD EXCEED THE APPLICABLE RATE FOR THE TERM LOANS BY MORE
THAN ½ OF 1%, THE APPLICABLE RATE FOR THE TERM LOANS SHALL BE INCREASED SO THAT
THE INTEREST RATE MARGIN IN RESPECT OF SUCH OTHER TERM LOAN IS NO MORE THAN ½ OF
1%


 

64


--------------------------------------------------------------------------------


 


 


HIGHER THAN THE APPLICABLE RATE FOR THE TERM LOANS. THE AGENT SHALL PROMPTLY
NOTIFY EACH LENDER AS TO THE EFFECTIVENESS OF EACH INCREMENTAL TERM LOAN
ASSUMPTION AGREEMENT AND INCREMENTAL REVOLVING CREDIT ASSUMPTION AGREEMENT. EACH
OF THE PARTIES HERETO HEREBY AGREES THAT, UPON THE EFFECTIVENESS OF ANY
INCREMENTAL TERM LOAN ASSUMPTION AGREEMENT OR INCREMENTAL REVOLVING CREDIT
ASSUMPTION AGREEMENT, THIS AGREEMENT SHALL BE AMENDED TO THE EXTENT (BUT ONLY TO
THE EXTENT) NECESSARY TO REFLECT THE EXISTENCE AND TERMS OF THE INCREMENTAL TERM
LOAN COMMITMENT OR INCREMENTAL REVOLVING CREDIT COMMITMENT, AS APPLICABLE,
EVIDENCED THEREBY AS PROVIDED FOR IN SECTION 9.02. ANY SUCH DEEMED AMENDMENT MAY
BE MEMORIALIZED IN WRITING BY THE AGENT WITH THE BORROWER’S CONSENT (NOT TO BE
UNREASONABLY WITHHELD) AND FURNISHED TO THE OTHER PARTIES HERETO.


(C)  NOTWITHSTANDING THE FOREGOING, NO INCREMENTAL TERM LOAN COMMITMENT OR
INCREMENTAL REVOLVING CREDIT COMMITMENT SHALL BECOME EFFECTIVE UNDER THIS
SECTION 2.24 UNLESS (I) ON THE DATE OF SUCH EFFECTIVENESS, THE CONDITIONS SET
FORTH IN PARAGRAPHS (B) AND (C) OF SECTION 4.01 SHALL BE SATISFIED AND THE AGENT
SHALL HAVE RECEIVED A CERTIFICATE TO THAT EFFECT DATED SUCH DATE AND EXECUTED BY
A FINANCIAL OFFICER OF THE BORROWER, (II) THE AGENT SHALL HAVE RECEIVED LEGAL
OPINIONS, BOARD RESOLUTIONS AND OTHER CLOSING CERTIFICATES AND DOCUMENTATION
CONSISTENT WITH THOSE DELIVERED ON THE CLOSING DATE AND (III) UNLESS THE
REQUIRED REVOLVING LENDERS HAVE AGREED OTHERWISE, THE BORROWER WOULD BE IN PRO
FORMA COMPLIANCE WITH THE COVENANT SET FORTH IN SECTION 6.14(A) AFTER GIVING
EFFECT TO SUCH INCREMENTAL TERM LOAN COMMITMENT AND THE INCREMENTAL TERM LOANS
TO BE MADE THEREUNDER AND THE APPLICATION OF THE PROCEEDS THEREFROM AS IF MADE
AND APPLIED ON SUCH DATE.


(D)  EACH OF THE PARTIES HERETO HEREBY AGREES THAT THE AGENT MAY TAKE ANY AND
ALL ACTION AS MAY BE REASONABLY NECESSARY TO ENSURE THAT ALL INCREMENTAL TERM
LOANS (OTHER THAN OTHER TERM LOANS), WHEN ORIGINALLY MADE, ARE INCLUDED IN EACH
BORROWING OF OUTSTANDING TERM LOANS ON A PRO RATA BASIS, AND THE BORROWER AGREES
THAT SECTION 2.14 SHALL APPLY TO ANY CONVERSION OF LIBOR RATE TERM LOANS TO ABR
TERM LOANS REASONABLY REQUIRED BY THE AGENT TO EFFECT THE FOREGOING.


ARTICLE III


REPRESENTATIONS AND WARRANTIES

Each Loan Party represents and warrants to the Agent, the Issuing Bank and each
of the Lenders that:

Section 3.01.          Organization; Powers.  Each of the Loan Parties and each
of its Subsidiaries is duly organized, validly existing and in good standing
under the laws of the jurisdiction of its organization, has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and, except where the failure to do so, individually or in the
aggregate, would not reasonably be expected to result in a Material Adverse
Effect, is qualified to do business in, and is in good standing in, every
jurisdiction where such qualification is required.

Section 3.02.          Authorization; Enforceability.  The Transactions are
within each applicable Loan Party’s corporate powers and have been duly
authorized by all necessary corporate and, if required, stockholder action of
such Loan Party. Each Loan Document to which each Loan Party is a party have
been duly executed and delivered by such Loan Party and is a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights generally and to general principles of equity.

Section 3.03.          Governmental Approvals; No Conflicts.  The Transactions
(a) do not require any consent or approval of, registration or filing with, or
any other action by, any Governmental Authority, except such as have been
obtained or made and are in full force and effect, except for filings necessary
to perfect Liens created

65


--------------------------------------------------------------------------------


 

 

pursuant to the Loan Documents, (b) will not violate any Requirement of Law
applicable to any Loan Party or any of its Subsidiaries, (c) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon any Loan Party or any of its Subsidiaries or its assets, or (except for the
Existing Bank Debt Refinancing and the Tender Offer) give rise to a right
thereunder to require any payment to be made by any Loan Party or any of its
Subsidiaries, and (d) will not result in the creation or imposition of any Lien
on any asset of any Loan Party or any of its Subsidiaries, except Liens created
pursuant to the Loan Documents; except, in each case other than with respect to
the creation of Liens, to the extent that any such violation, default or right,
or any failure to obtain such consent or approval or to take any such action,
would not reasonably be expected to result in a Material Adverse Effect.

Section 3.04.          Financial Condition; No Material Adverse Change.  (a) 
The Borrower has heretofore furnished to the Lenders the consolidated balance
sheet and statements of earnings, shareholders’ equity and cash flows of
Holdings (i) as of and for the fiscal years ended September 30, 2003 and 2004,
reported on by Deloitte & Touche LLP, independent public accountants, and as of
and for the fiscal year ended September 30, 2005, reported on by Ernst & Young
LLP, independent public accountants, (ii) as of and for the fiscal quarters
ended December 31, 2005 and April 1, 2006, certified by its Chief Financial
Officer and (iii) to the extent possible in the exercise of the Borrower’s
commercially reasonable efforts, as of and for each subsequent fiscal month
ended at least thirty (30) days before the Closing Date, certified by its chief
financial officer. Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of
Holdings and its consolidated Subsidiaries as of such dates and for such periods
in accordance with GAAP, subject to the absence of footnotes and normal year-end
adjustments in the case of the statements referred to in clauses (ii) and
(iii) above.


(B)  THE BORROWER HAS HERETOFORE DELIVERED TO THE LENDERS THE UNAUDITED PRO
FORMA CONSOLIDATED BALANCE SHEET AND RELATED PRO FORMA STATEMENTS OF EARNINGS,
SHAREHOLDER’S EQUITY AND CASH FLOWS OF HOLDINGS AS OF APRIL 1, 2006, PREPARED
GIVING EFFECT TO THE TRANSACTIONS AS IF THEY HAD OCCURRED, WITH RESPECT TO SUCH
BALANCE SHEET, ON SUCH DATE AND, WITH RESPECT TO SUCH OTHER FINANCIAL
STATEMENTS, ON THE FIRST DAY OF THE 12-MONTH PERIOD ENDING ON SUCH DATE. SUCH
PRO FORMA FINANCIAL STATEMENTS HAVE BEEN PREPARED IN GOOD FAITH BY HOLDINGS,
BASED ON THE ASSUMPTIONS USED TO PREPARE THE PRO FORMA FINANCIAL INFORMATION
CONTAINED IN THE INFORMATION MEMORANDUM (WHICH ASSUMPTIONS ARE BELIEVED BY
HOLDINGS ON THE DATE HEREOF AND ON THE CLOSING DATE TO BE REASONABLE), ARE BASED
ON THE BEST INFORMATION AVAILABLE TO HOLDINGS AS OF THE DATE OF DELIVERY
THEREOF, ACCURATELY REFLECT ALL ADJUSTMENTS REQUIRED TO BE MADE TO GIVE EFFECT
TO THE TRANSACTIONS AND PRESENT FAIRLY ON A PRO FORMA BASIS THE ESTIMATED
CONSOLIDATED FINANCIAL POSITION OF HOLDINGS AND ITS CONSOLIDATED SUBSIDIARIES AS
OF SUCH DATE AND FOR SUCH PERIOD, ASSUMING THAT THE TRANSACTIONS HAD ACTUALLY
OCCURRED AT SUCH DATE OR AT THE BEGINNING OF SUCH PERIOD, AS THE CASE MAY BE.


(C)  NO EVENT, CHANGE OR CONDITION HAS OCCURRED THAT HAS HAD, OR WOULD
REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT, SINCE SEPTEMBER 30,
2005.

Section 3.05.          Properties.  (a)  As of the date of this Agreement,
Schedule 3.05(a) sets forth the address of each parcel of real property (or each
set of parcels that collectively comprise one operating property) that is owned
or leased by each Loan Party, together with a list of the lessors with respect
to all such leased property. Schedule 3.05(a) also identifies the principal
place of business and chief executive office of each Loan Party as of the
Closing Date.


(B)  EACH OF THE BORROWER AND EACH OF THE SUBSIDIARIES HAS GOOD AND INSURABLE
FEE SIMPLE TITLE TO, OR VALID LEASEHOLD INTERESTS IN, OR EASEMENTS OR OTHER
LIMITED PROPERTY INTERESTS IN, ALL ITS REAL PROPERTIES (INCLUDING ALL MORTGAGED
PROPERTIES) AND HAS GOOD AND MARKETABLE TITLE TO ITS PERSONAL PROPERTY AND
ASSETS, IN EACH CASE, EXCEPT WHERE THE FAILURE TO HAVE SUCH TITLE WOULD NOT
REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL
ADVERSE EFFECT. ALL SUCH PROPERTIES AND ASSETS ARE FREE AND CLEAR OF LIENS,
OTHER THAN LIENS (I) PERMITTED BY SECTION 6.06 OR (II) ARISING BY OPERATION OF
LAW

66


--------------------------------------------------------------------------------


 


 


(WHICH LIENS, IN THE CASE OF THIS CLAUSE (II) WOULD NOT REASONABLY BE EXPECTED
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT).


(C)  EACH OF THE BORROWER AND EACH OF THE SUBSIDIARIES HAS COMPLIED WITH ALL
OBLIGATIONS UNDER ALL LEASES TO WHICH IT IS A PARTY, EXCEPT WHERE THE FAILURE TO
COMPLY WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT, AND ALL SUCH LEASES ARE IN FULL FORCE AND
EFFECT, EXCEPT LEASES IN RESPECT OF WHICH THE FAILURE TO BE IN FULL FORCE AND
EFFECT WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT. EACH OF THE BORROWER AND EACH OF THE
SUBSIDIARIES ENJOYS PEACEFUL AND UNDISTURBED POSSESSION UNDER ALL SUCH LEASES,
OTHER THAN LEASES IN RESPECT OF WHICH THE FAILURE TO ENJOY PEACEFUL AND
UNDISTURBED POSSESSION WOULD NOT REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR
IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.


(D)  AS OF THE CLOSING DATE, NONE OF HOLDINGS, THE BORROWER OR ANY SUBSIDIARY
HAS RECEIVED ANY NOTICE OF, NOR HAS ANY KNOWLEDGE OF, ANY PENDING OR
CONTEMPLATED CONDEMNATION PROCEEDING AFFECTING ANY MATERIAL PORTION OF THE
MORTGAGED PROPERTIES OR ANY SALE OR DISPOSITION THEREOF IN LIEU OF CONDEMNATION.


(E)  TO THE BORROWER’S KNOWLEDGE, AS OF THE CLOSING DATE, NONE OF THE BORROWER
OR ANY SUBSIDIARY IS OBLIGATED UNDER ANY RIGHT OF FIRST REFUSAL, OPTION OR OTHER
CONTRACTUAL RIGHT TO SELL, ASSIGN OR OTHERWISE DISPOSE OF ANY MORTGAGED PROPERTY
OR ANY INTEREST THEREIN.


(F)  [INTENTIONALLY OMITTED.]


(G)  EACH OF THE BORROWER AND THE SUBSIDIARIES OWNS OR POSSESSES, OR IS LICENSED
TO USE, ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES AND COPYRIGHTS AND
ALL LICENSES AND RIGHTS WITH RESPECT TO THE FOREGOING, NECESSARY FOR THE PRESENT
CONDUCT OF ITS BUSINESS, WITHOUT ANY CONFLICT WITH THE RIGHTS OF OTHERS, AND
FREE FROM ANY BURDENSOME RESTRICTIONS ON THE PRESENT CONDUCT OF ITS BUSINESS,
EXCEPT WHERE SUCH FAILURE TO OWN, POSSESS OR HOLD PURSUANT TO A LICENSE OR SUCH
CONFLICTS AND RESTRICTIONS WOULD NOT REASONABLY BE EXPECTED TO HAVE,
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR EXCEPT AS SET
FORTH ON SCHEDULE 3.05(G).

Section 3.06.          Litigation and Environmental Matters.  (a)  Other than
the Disclosed Matters, there are no actions, suits, proceedings or
investigations by or before any arbitrator or Governmental Authority pending
against or, to the knowledge of any Loan Party, threatened against or affecting
the Loan Parties or any of their Subsidiaries (i) as to which there is a
reasonable possibility of an adverse determination and that, if adversely
determined, would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect or (ii) that involve any Loan Documents or
the Transactions.


(B)  EXCEPT FOR THE DISCLOSED MATTERS OR ANY OTHER MATTERS THAT, INDIVIDUALLY OR
IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT (I) NO LOAN PARTY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED NOTICE
OF ANY CLAIM WITH RESPECT TO ANY ENVIRONMENTAL LIABILITY OR KNOWS OF ANY BASIS
FOR ANY ENVIRONMENTAL LIABILITY AND (II) NO LOAN PARTY NOR ANY OF ITS
SUBSIDIARIES (1) HAS FAILED TO COMPLY WITH ANY ENVIRONMENTAL LAW OR TO OBTAIN,
MAINTAIN OR COMPLY WITH ANY PERMIT, LICENSE OR OTHER APPROVAL REQUIRED UNDER ANY
ENVIRONMENTAL LAW OR (2) HAS BECOME SUBJECT TO ANY ENVIRONMENTAL LIABILITY.


(C)  SINCE THE DATE OF THIS AGREEMENT, THERE HAS BEEN NO CHANGE IN THE STATUS OF
THE DISCLOSED MATTERS THAT, INDIVIDUALLY OR IN THE AGGREGATE, HAS RESULTED IN,
OR MATERIALLY INCREASED THE LIKELIHOOD OF, A MATERIAL ADVERSE EFFECT.

Section 3.07.          Compliance with Laws and Agreements; Licenses and
Permits. (a)  Each Loan Party is in compliance with all Requirements of Law
applicable to it or its property and all indentures, agreements and other

67


--------------------------------------------------------------------------------


 

 

instruments binding upon it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.


(B)  EACH LOAN PARTY AND ITS SUBSIDIARIES HAS OBTAINED AND HOLDS IN FULL FORCE
AND EFFECT, ALL FRANCHISES, LICENSES, LEASES, PERMITS, CERTIFICATES,
AUTHORIZATIONS, QUALIFICATIONS, EASEMENTS, RIGHTS OF WAY AND OTHER RIGHTS AND
APPROVALS WHICH ARE NECESSARY OR ADVISABLE FOR THE OPERATION OF ITS BUSINESSES
AS PRESENTLY CONDUCTED AND AS PROPOSED TO BE CONDUCTED, EXCEPT WHERE THE FAILURE
TO HAVE SO OBTAINED OR HOLD OR TO BE IN FORCE, INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. NO LOAN
PARTY OR ANY OF ITS SUBSIDIARIES IS IN VIOLATION OF THE TERMS OF ANY SUCH
FRANCHISE, LICENSE, LEASE, PERMIT, CERTIFICATE, AUTHORIZATION, QUALIFICATION,
EASEMENT, RIGHT OF WAY, RIGHT OR APPROVAL, EXCEPT WHERE ANY SUCH VIOLATION,
INDIVIDUALLY OR IN THE AGGREGATE, WOULD NOT REASONABLY BE EXPECTED TO RESULT IN
A MATERIAL ADVERSE EFFECT.

Section 3.08.          Investment Company Status.  No Loan Party is an
“investment company” as defined in, or is required to be registered under, the
Investment Company Act of 1940.

Section 3.09.          Taxes.  Each Loan Party and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed and has paid or caused to be paid all Taxes required to have been paid by
it, except (a) Taxes that are being contested in good faith by appropriate
proceedings and for which such Loan Party or such Subsidiary, as applicable, has
set aside on its books adequate reserves in accordance with GAAP or (b) to the
extent that the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

Section 3.10.          ERISA.   No ERISA Event has occurred in the five year
period prior to the date on which this representation is made or deemed made and
is continuing or is reasonably expected to occur that, when taken together with
all other such ERISA Events for which liability is reasonably expected to occur,
would reasonably be expected to result in a Material Adverse Effect. Except as
would not reasonably be expected to have a Material Adverse Effect, the present
value of all accumulated benefit obligations under all Plans (based on the
assumptions used for purposes of Statement of Financial Accounting Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of such
Plans, in the aggregate.

Section 3.11.          Disclosure.  (b)  All written information (other than the
Projections, the pro forma financial statements and estimates and information of
a general economic nature) concerning Holdings, the Borrower, the Subsidiaries,
the Transactions and any other transactions contemplated hereby included in the
Information Memorandum or otherwise prepared by or on behalf of the foregoing or
their representatives and made available to any Lenders or the Agent in
connection with the Transactions on or before the date hereof (the
“Information”), when taken as a whole, as of the date such Information was
furnished to the Lenders (but taking into account supplements thereto prior to
the Closing Date) and as of the Closing Date, did not contain any untrue
statement of a material fact as of any such date or omit to state a material
fact necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were made.


(B)  THE PROJECTIONS, PRO FORMA FINANCIAL STATEMENTS AND ESTIMATES AND
INFORMATION OF A GENERAL ECONOMIC NATURE PREPARED BY OR ON BEHALF OF THE
BORROWER OR ANY OF ITS REPRESENTATIVES AND THAT HAVE BEEN MADE AVAILABLE TO ANY
LENDERS OR THE AGENT IN CONNECTION WITH THE TRANSACTIONS ON OR BEFORE THE DATE
HEREOF (THE “OTHER INFORMATION”) (I) HAVE BEEN PREPARED IN GOOD FAITH BASED UPON
ASSUMPTIONS BELIEVED BY THE BORROWER TO BE REASONABLE AS OF THE DATE THEREOF (IT
BEING UNDERSTOOD THAT ACTUAL RESULTS MAY VARY MATERIALLY FROM THE OTHER
INFORMATION), AND (II) AS OF THE CLOSING DATE, HAVE NOT BEEN MODIFIED IN ANY
MATERIAL RESPECT BY THE BORROWER.

68


--------------------------------------------------------------------------------


 

 

 

Section 3.12.          Material Agreements.  No Loan Party is in default in any
material respect in the performance, observance or fulfillment of any of its
obligations contained in (i) any material agreement to which it is a party or
(ii) any agreement or instrument to which it is a party evidencing or governing
Indebtedness, except where any such default would not reasonably be expected,
individually or in the aggregate, to have a Material Adverse Effect.

Section 3.13.          Solvency.  (a)  Immediately after the consummation of the
Transactions to occur on the Closing Date, (i) the fair value of the assets of
the Loan Parties on a consolidated basis, at a fair valuation, will exceed the
debts and liabilities, direct, subordinated, contingent or otherwise, of the
Loan Parties on a consolidated basis; (ii) the present fair saleable value of
the property of the Loan Parties on a consolidated basis will be greater than
the amount that will be required to pay the probable liability of the Loan
Parties on a consolidated basis, on their debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (iii) the Loan Parties on a consolidated basis will
be able to pay their debts and liabilities, direct, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and
(iv) the Loan Parties on a consolidated basis will not have unreasonably small
capital with which to conduct the businesses in which they are engaged as such
businesses are now conducted and are proposed to be conducted following the
Closing Date.


(B)  THE LOAN PARTIES DO NOT INTEND TO INCUR DEBTS BEYOND THEIR ABILITY TO PAY
SUCH DEBTS AS THEY MATURE, TAKING INTO ACCOUNT THE TIMING AND AMOUNTS OF CASH TO
BE RECEIVED BY THE LOAN PARTIES AND THE TIMING AND AMOUNTS OF CASH TO BE PAYABLE
BY THE LOAN PARTIES ON OR IN RESPECT OF THEIR INDEBTEDNESS.

Section 3.14.          Insurance. Schedule 3.14 sets forth a true, complete and
correct description of all insurance maintained by or on behalf of the Loan
Parties and the Subsidiaries as of the Closing Date. As of the Closing Date, all
such insurance is in full force and effect and all premiums in respect of such
insurance have been duly paid. The Borrower believes that the insurance
maintained by or on behalf of the Borrower and the Subsidiaries is adequate and
is in accordance with normal industry practice.

Section 3.15.          Capitalization and Subsidiaries. Schedule 3.15 sets forth
(a) a correct and complete list of the name and relationship to the Borrower of
each and all of the Borrower’s Subsidiaries, (b) a true and complete listing of
each class of each of the Borrower’s authorized Equity Interests, of which all
of such issued shares are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.15, and (c) the type of entity of the Borrower  and each of its
Subsidiaries. All of the issued and outstanding Equity Interests of the
Subsidiaries owned by any Loan Party have been (to the extent such concepts are
relevant with respect to such ownership interests) duly authorized and issued
and are fully paid and non-assessable free and clear of all Liens (other than
Liens created under the Loan Documents).

Section 3.16.          Security Interest in Collateral.  The provisions of this
Agreement and the other Loan Documents create legal and valid Liens on all the
Collateral in favor of the Agent, for the benefit of the Agent and the Lenders;
and upon the proper filing of UCC financing statements required pursuant to
Section 4.02(l) and any Mortgages with respect to Mortgaged Properties in the
offices specified on Schedule 3.16, such Liens constitute perfected and
continuing Liens on the Collateral, securing the Secured Obligations,
enforceable against the applicable Loan Party and all third parties, and having
priority over all other Liens on the Collateral except in the case of
(a) Permitted Liens, to the extent any such Permitted Liens would have priority
over the Liens in favor of the Agent pursuant to any applicable law and
(b) Liens perfected only by possession (including possession of any certificate
of title) to the extent the Agent has not obtained or does not maintain
possession of such Collateral.

Section 3.17.          Labor Disputes.  As of the Closing Date, except as,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect: (a) there are no strikes, lockouts or slowdowns against
any

69


--------------------------------------------------------------------------------


 

 

Loan Party pending or, to the knowledge of the Borrower, threatened, (b) the
hours worked by and payments made to employees of the Loan Parties and the
Subsidiaries have not been in violation of the Fair Labor Standards Act or any
other applicable Federal, state, local or foreign law dealing with such matters
and (c) all payments due from any Loan Party or any Subsidiary, on account of
wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Loan Party or such Subsidiary
to the extent required by GAAP. Except (i) as, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect or (ii) as
set forth on Schedule 3.17, the consummation of the Transactions will not give
rise to a right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which Holdings, the Borrower
or any of the Subsidiaries (or any predecessor) is a party or by which Holdings,
the Borrower or any of the Subsidiaries (or any predecessor) is bound.

Section 3.18.          Federal Reserve Regulations.  (a)  On the Closing Date,
none of the Collateral is Margin Stock.


(B)  NONE OF HOLDINGS, THE BORROWER AND THE SUBSIDIARIES IS ENGAGED PRINCIPALLY,
OR AS ONE OF ITS IMPORTANT ACTIVITIES, IN THE BUSINESS OF EXTENDING CREDIT FOR
THE PURPOSE OF BUYING OR CARRYING MARGIN STOCK.


(C)  NO PART OF THE PROCEEDS OF ANY LOAN WILL BE USED, WHETHER DIRECTLY OR
INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, (I) TO PURCHASE
OR CARRY MARGIN STOCK (OTHER THAN PURSUANT TO, OR IN CONNECTION WITH, THE
MERGER) OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING
MARGIN STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED FOR SUCH PURPOSE, OR
(II) FOR ANY PURPOSE THAT ENTAILS A VIOLATION OF, OR THAT IS INCONSISTENT WITH,
THE PROVISIONS OF REGULATION T, U OR X.

Section 3.19.          Senior Debt.  The Obligations constitute “Senior Debt”
and “Designated Senior Debt” under and as defined in the Senior Subordinated
Note Documents.


ARTICLE IV


CONDITIONS

The obligations of the Lenders to make Loans and of the Issuing Bank to issue
Letters of Credit hereunder are subject to the satisfaction of the following
conditions:

Section 4.01.          All Credit Events.  On the date of each Borrowing,
including each Borrowing of a Swingline Loan and on the date of each issuance,
amendment, extension or renewal of a Letter of Credit (each such event being
called a “Credit Event”):


(A)  THE AGENT SHALL HAVE RECEIVED A NOTICE OF SUCH BORROWING AS REQUIRED BY
SECTION 2.03 (OR SUCH NOTICE SHALL HAVE BEEN DEEMED GIVEN IN ACCORDANCE WITH
SECTION 2.02) OR, IN THE CASE OF THE ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL
OF A LETTER OF CREDIT, THE ISSUING BANK AND THE AGENT SHALL HAVE RECEIVED A
NOTICE REQUESTING THE ISSUANCE, AMENDMENT, EXTENSION OR RENEWAL OF SUCH LETTER
OF CREDIT AS REQUIRED BY SECTION 2.23(B) OR, IN THE CASE OF THE BORROWING OF A
SWINGLINE LOAN, THE SWINGLINE LENDER AND THE AGENT SHALL HAVE RECEIVED A NOTICE
REQUESTING SUCH SWINGLINE LOAN AS REQUIRED BY SECTION 2.22(B). NOTWITHSTANDING
THE FOREGOING, THE EXISTING LETTERS OF CREDIT SHALL BE DEEMED TO BE LETTERS OF
CREDIT ISSUED UNDER THIS AGREEMENT AS OF THE CLOSING DATE.


(B)  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE III HEREOF AND IN
EACH OTHER LOAN DOCUMENT SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON
AND AS OF THE DATE OF SUCH CREDIT EVENT WITH THE SAME EFFECT AS THOUGH MADE ON
AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH

 

70


--------------------------------------------------------------------------------



REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH
CASE THEY SHALL BE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF SUCH
EARLIER DATE.


(C)  AT THE TIME OF AND IMMEDIATELY AFTER SUCH CREDIT EVENT, NO EVENT OF DEFAULT
OR DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

Section 4.02.          Closing Date. On the Closing Date:

(A) CREDIT AGREEMENT AND LOAN DOCUMENTS. THE AGENT (OR ITS COUNSEL) SHALL HAVE
RECEIVED (I) FROM EACH PARTY HERETO EITHER (A) A COUNTERPART OF THIS AGREEMENT
SIGNED ON BEHALF OF SUCH PARTY OR (B) WRITTEN EVIDENCE SATISFACTORY TO THE AGENT
(WHICH MAY INCLUDE FACSIMILE TRANSMISSION OF A SIGNED SIGNATURE PAGE OF THIS
AGREEMENT) THAT SUCH PARTY HAS SIGNED A COUNTERPART OF THIS AGREEMENT AND
(II) DULY EXECUTED COPIES OF THE LOAN DOCUMENTS AND SUCH OTHER CERTIFICATES,
DOCUMENTS, INSTRUMENTS AND AGREEMENTS AS THE AGENT SHALL REASONABLY REQUEST IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS, INCLUDING ANY PROMISSORY NOTES REQUESTED BY A LENDER PURSUANT TO
SECTION 2.07.

(B) LEGAL OPINIONS. THE AGENT SHALL HAVE RECEIVED, ON BEHALF OF ITSELF, THE
LENDERS AND THE ISSUING BANK ON THE CLOSING DATE, A FAVORABLE WRITTEN OPINION OF
(I) WILLKIE FARR & GALLAGHER LLP, SPECIAL COUNSEL FOR HOLDINGS AND THE BORROWER,
IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND (II) LOCAL OR
OTHER COUNSEL REASONABLY SATISFACTORY TO THE AGENT AS SPECIFIED ON
SCHEDULE 4.02(B), IN EACH CASE (A) DATED THE CLOSING DATE, (B) ADDRESSED TO THE
AGENT, THE LENDERS AND THE ISSUING BANK AND (C) IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT AND COVERING SUCH OTHER MATTERS RELATING TO THE LOAN
DOCUMENTS AND THE TRANSACTIONS AS THE AGENT SHALL REASONABLY REQUEST.

(C) PATRIOT ACT. THE AGENT SHALL HAVE RECEIVED ALL DOCUMENTATION AND OTHER
INFORMATION REASONABLY REQUESTED BY IT THAT IS REQUIRED BY REGULATORY
AUTHORITIES UNDER APPLICABLE “KNOW YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING
RULES AND REGULATIONS, INCLUDING THE USA PATRIOT ACT.

(D) CLOSING CERTIFICATES; CERTIFIED CERTIFICATE OF INCORPORATION; GOOD STANDING
CERTIFICATES. THE AGENT SHALL HAVE RECEIVED (I) A CERTIFICATE OF EACH LOAN
PARTY, DATED THE CLOSING DATE AND EXECUTED BY ITS SECRETARY OR ASSISTANT
SECRETARY OR AN OFFICER, WHICH SHALL (A) CERTIFY THE RESOLUTIONS OF ITS BOARD OF
DIRECTORS, MEMBERS OR OTHER BODY AUTHORIZING THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, (B) IDENTIFY BY NAME
AND TITLE AND BEAR THE SIGNATURES OF THE FINANCIAL OFFICERS AND ANY OTHER
OFFICERS OF SUCH LOAN PARTY AUTHORIZED TO SIGN THE LOAN DOCUMENTS TO WHICH IT IS
A PARTY, AND (C) CONTAIN APPROPRIATE ATTACHMENTS, INCLUDING THE CERTIFICATE OR
ARTICLES OF INCORPORATION OR ORGANIZATION OF EACH LOAN PARTY CERTIFIED BY THE
RELEVANT AUTHORITY OF THE JURISDICTION OF ORGANIZATION OF SUCH LOAN PARTY AND A
TRUE AND CORRECT COPY OF ITS BY-LAWS OR OPERATING, MANAGEMENT OR PARTNERSHIP
AGREEMENT, AND (II) A GOOD STANDING CERTIFICATE FOR EACH LOAN PARTY FROM ITS
JURISDICTION OF ORGANIZATION.

(E) NO DEFAULT CERTIFICATE. THE AGENT SHALL HAVE RECEIVED A CERTIFICATE, SIGNED
BY THE CHIEF FINANCIAL OFFICER OF THE BORROWER, DATED THE CLOSING DATE,
CONFIRMING COMPLIANCE WITH THE CONDITIONS PRECEDENT SET FORTH IN PARAGRAPHS
(B) AND (C) OF SECTION 4.01.

71


--------------------------------------------------------------------------------




 

(F) FEES. THE LENDERS AND THE AGENT SHALL HAVE RECEIVED ALL FEES REQUIRED TO BE
PAID, AND ALL EXPENSES FOR WHICH INVOICES HAVE BEEN PRESENTED (INCLUDING THE
REASONABLE DOCUMENTED FEES AND EXPENSES OF LEGAL COUNSEL), ON OR BEFORE THE
CLOSING DATE.

(G) LIEN AND JUDGMENT SEARCHES. THE AGENT SHALL HAVE RECEIVED THE RESULTS OF
RECENT LIEN AND JUDGMENT SEARCHES IN EACH OF THE JURISDICTIONS CONTEMPLATED BY
THE PERFECTION CERTIFICATE, AND SUCH SEARCH SHALL REVEAL NO MATERIAL JUDGMENTS
AND NO LIENS ON ANY OF THE ASSETS OF THE LOAN PARTIES EXCEPT FOR PERMITTED LIENS
OR LIENS DISCHARGED ON OR PRIOR TO THE CLOSING DATE PURSUANT TO A PAY-OFF LETTER
OR OTHER DOCUMENTATION REASONABLY SATISFACTORY TO THE AGENT.

(H) PAY-OFF LETTERS. THE AGENT SHALL HAVE RECEIVED PAY-OFF LETTERS REASONABLY
SATISFACTORY TO IT IN RESPECT OF (I) THE REPAYMENT OF THE EXISTING BORROWER
CREDIT AGREEMENT, CONFIRMING THAT ALL LIENS UPON ANY OF THE PROPERTY OF THE LOAN
PARTIES CONSTITUTING COLLATERAL ARISING UNDER THE EXISTING BORROWER CREDIT
AGREEMENT, IF ANY, WILL BE TERMINATED CONCURRENTLY WITH SUCH PAYMENT AND ALL
LETTERS OF CREDIT ISSUED OR GUARANTEED AS PART OF SUCH INDEBTEDNESS SHALL HAVE
BEEN CASH COLLATERALIZED OR SUPPORTED BY A LETTER OF CREDIT ISSUED UNDER THIS
AGREEMENT AND (II) THE REPAYMENT OF THE EXISTING HOLDINGS CREDIT AGREEMENT,
CONFIRMING THAT ALL LIENS UPON ANY OF THE PROPERTY OF THE LOAN PARTIES
CONSTITUTING COLLATERAL ARISING UNDER THE EXISTING HOLDINGS CREDIT AGREEMENT, IF
ANY, WILL BE TERMINATED CONCURRENTLY WITH SUCH PAYMENT AND ALL LETTERS OF CREDIT
ISSUED OR GUARANTEED AS PART OF SUCH INDEBTEDNESS SHALL HAVE BEEN CASH
COLLATERALIZED OR SUPPORTED BY A LETTER OF CREDIT ISSUED UNDER THIS AGREEMENT.

(I) SOLVENCY. THE AGENT SHALL HAVE RECEIVED A CUSTOMARY CERTIFICATE FROM THE
CHIEF FINANCIAL OFFICER OF HOLDINGS CERTIFYING THAT HOLDINGS AND ITS
SUBSIDIARIES, ON A CONSOLIDATED BASIS AFTER GIVING EFFECT TO THE TRANSACTIONS TO
OCCUR ON THE CLOSING DATE, ARE SOLVENT (WITHIN THE MEANING OF SECTION 3.13).

(J) OTHER FINANCING. THE BORROWER SHALL HAVE RECEIVED GROSS CASH PROCEEDS OF NOT
LESS THAN $275,000,000 FROM THE ISSUANCE OF THE SENIOR SUBORDINATED NOTES.

(K) PLEDGED STOCK; STOCK POWERS; PLEDGED NOTES. THE AGENT SHALL HAVE RECEIVED
(I) THE CERTIFICATES REPRESENTING THE SHARES OF CAPITAL STOCK PLEDGED PURSUANT
TO THE GUARANTEE AND COLLATERAL AGREEMENT, TOGETHER WITH AN UNDATED STOCK POWER
FOR EACH SUCH CERTIFICATE EXECUTED IN BLANK BY A DULY AUTHORIZED OFFICER OF THE
PLEDGOR THEREOF AND (II) EACH PROMISSORY NOTE (IF ANY) PLEDGED TO THE AGENT
PURSUANT TO THE GUARANTEE AND COLLATERAL AGREEMENT ENDORSED (WITHOUT RECOURSE)
IN BLANK (OR ACCOMPANIED BY AN EXECUTED TRANSFER FORM IN BLANK) BY THE PLEDGOR
THEREOF.

(L) PERFECTION CERTIFICATE; FILINGS, REGISTRATIONS AND RECORDINGS. THE AGENT
SHALL HAVE RECEIVED A COMPLETED PERFECTION CERTIFICATE DATED THE CLOSING DATE
AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWER, TOGETHER WITH ALL
ATTACHMENTS CONTEMPLATED THEREBY. EACH DOCUMENT (INCLUDING ANY UNIFORM
COMMERCIAL CODE FINANCING STATEMENT) REQUIRED BY THE COLLATERAL DOCUMENTS OR
UNDER LAW OR REASONABLY REQUESTED BY THE AGENT TO BE FILED, REGISTERED OR
RECORDED IN ORDER TO CREATE IN FAVOR OF THE AGENT, FOR THE BENEFIT OF THE
LENDERS, A PERFECTED LIEN ON THE COLLATERAL DESCRIBED THEREIN, PRIOR AND
SUPERIOR IN RIGHT TO ANY OTHER PERSON (OTHER THAN WITH RESPECT TO PERMITTED
LIENS), SHALL BE IN PROPER FORM FOR FILING, REGISTRATION OR RECORDATION. THE
AGENT, ON BEHALF OF THE LENDERS, SHALL HAVE A SECURITY INTEREST IN THE
COLLATERAL OF THE TYPE AND PRIORITY DESCRIBED IN THE COLLATERAL DOCUMENTS
(SUBJECT TO LIENS EXPRESSLY PERMITTED BY SECTION 6.06).

(M) MORTGAGES, ETC. THE AGENT SHALL HAVE RECEIVED, WITH RESPECT TO EACH
MORTGAGED PROPERTY, EACH OF THE FOLLOWING, IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE AGENT:

72


--------------------------------------------------------------------------------




 

(i) a Mortgage on such property;

(ii) evidence that a counterpart of the Mortgage has been recorded or delivered
to the appropriate Title Insurance Company subject to arrangements reasonably
satisfactory to the Agent for recording promptly following the closing
hereunder, in each case, in the place necessary, in the Agent’s reasonable
judgment, to create a valid and enforceable first priority Lien in favor of the
Agent for the benefit of itself and the Lenders;

(iii) ALTA or other mortgagee’s title policy;

(iv) an opinion of counsel in the state in which such parcel of real property is
located in form and substance and from counsel reasonably satisfactory to the
Agent; and

(v) such other information, documentation, and certifications as may be
reasonably required by the Agent.

provided, that, (i) the amount of debt secured by each Mortgage in any State
that imposes a mortgage tax shall be reasonably limited to an amount less than
the Commitments so as to avoid multiple mortgage tax assessments and
(ii) notwithstanding the foregoing, the conditions set forth in this
clause (m) shall be considered satisfied even if the Borrower does not deliver
such items by the Closing Date, so long as the Borrower has used commercially
reasonable efforts to obtain and deliver such items to Agent by the Closing
Date.

(N) NO MATERIAL ADVERSE EFFECT. SINCE SEPTEMBER 30, 2005, THERE SHALL NOT HAVE
OCCURRED ANY EVENT, CHANGE OR CONDITION THAT, INDIVIDUALLY OR IN THE AGGREGATE,
HAS HAD, OR WOULD REASONABLY BE EXPECTED TO HAVE, A MATERIAL ADVERSE EFFECT.

(O) OTHER INDEBTEDNESS. THE TENDER OFFER SHALL HAVE BEEN CONSUMMATED IN
ACCORDANCE WITH APPLICABLE LAW AND ON THE TERMS AND CONDITIONS DESCRIBED IN THE
OFFER TO PURCHASE AND THE EXISTING BANK DEBT REFINANCING SHALL HAVE BEEN
EFFECTED. AFTER GIVING EFFECT TO THE TRANSACTIONS AND THE OTHER TRANSACTIONS
CONTEMPLATED HEREBY, HOLDINGS, THE BORROWER AND THE SUBSIDIARIES SHALL NOT HAVE
ANY OUTSTANDING INDEBTEDNESS OR PREFERRED STOCK OTHER THAN (A) THE OBLIGATIONS,
(B)  THE SENIOR SUBORDINATED NOTES, (C) ANY EXISTING NOTES NOT TENDERED FOR
PURCHASE PURSUANT TO THE TENDER OFFER AND (D)  INDEBTEDNESS SET FORTH ON
SCHEDULE 1.01(D).

(P) INSURANCE. THE AGENT SHALL HAVE RECEIVED EVIDENCE OF INSURANCE COVERAGE IN
FORM, SCOPE, AND SUBSTANCE REASONABLY SATISFACTORY TO THE AGENT AND OTHERWISE IN
COMPLIANCE WITH THE TERMS OF THE GUARANTEE AND COLLATERAL AGREEMENT.

(Q) GOVERNMENTAL AND THIRD PARTY APPROVALS. ALL REQUISITE GOVERNMENTAL
AUTHORITIES AND THIRD PARTIES SHALL HAVE APPROVED OR CONSENTED TO THE
TRANSACTIONS AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY TO THE EXTENT
REQUIRED AND MATERIAL, AND ALL APPLICABLE APPEAL PERIODS SHALL HAVE EXPIRED.

The Agent shall notify the Borrower and the Lenders of the Closing Date, and
such notice shall be conclusive and binding.

73


--------------------------------------------------------------------------------




 


ARTICLE V


AFFIRMATIVE COVENANTS

Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees and all other expenses and other amounts
payable under any Loan Document shall have been paid in full and all Letters of
Credit have been canceled or have expired and all amounts drawn thereunder have
been reimbursed in full, each Loan Party executing this Agreement covenants and
agrees, jointly and severally with all of the Loan Parties, with the Lenders
that:

Section 5.01.          Financial Statements and Other Information.  The Borrower
will furnish to the Agent (which will promptly furnish such information to the
Lenders):

(A) WITHIN NINETY (90) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE BORROWER,
ITS AUDITED CONSOLIDATED BALANCE SHEET AND RELATED STATEMENTS OF EARNINGS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS AS OF THE END OF AND FOR SUCH YEAR, SETTING
FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE PREVIOUS FISCAL YEAR,
ALL REPORTED ON BY INDEPENDENT PUBLIC ACCOUNTANTS OF RECOGNIZED NATIONAL
STANDING AND REASONABLY ACCEPTABLE TO THE AGENT (WITHOUT A “GOING CONCERN” OR
LIKE QUALIFICATION OR EXCEPTION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT) TO
THE EFFECT THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS PRESENT FAIRLY, IN ALL
MATERIAL RESPECTS, THE FINANCIAL CONDITION AND RESULTS OF OPERATIONS OF THE
BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A CONSOLIDATED BASIS IN ACCORDANCE
WITH GAAP;

(B) WITHIN FORTY-FIVE (45) DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL
QUARTERS OF EACH FISCAL YEAR OF THE BORROWER, ITS CONSOLIDATED BALANCE SHEET AND
RELATED STATEMENTS OF EARNINGS, SHAREHOLDERS’ EQUITY AND CASH FLOWS AS OF THE
END OF AND FOR SUCH FISCAL QUARTER AND THE THEN ELAPSED PORTION OF THE FISCAL
YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
CORRESPONDING PERIOD OR PERIODS OF (OR, IN THE CASE OF THE BALANCE SHEET, AS OF
THE END OF) THE PREVIOUS FISCAL YEAR, ALL CERTIFIED BY ONE OF ITS FINANCIAL
OFFICERS AS PRESENTING FAIRLY, IN ALL MATERIAL RESPECTS, THE FINANCIAL CONDITION
AND RESULTS OF OPERATIONS OF THE BORROWER AND ITS CONSOLIDATED SUBSIDIARIES ON A
CONSOLIDATED BASIS IN ACCORDANCE WITH GAAP, SUBJECT TO NORMAL YEAR-END AUDIT
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTES;

(C) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE (A) OR
(B) ABOVE, A CERTIFICATE OF A FINANCIAL OFFICER OF THE BORROWER IN SUBSTANTIALLY
THE FORM OF EXHIBIT C (I) CERTIFYING THAT NO EVENT OF DEFAULT OR DEFAULT HAS
OCCURRED AND, IF AN EVENT OF DEFAULT OR DEFAULT HAS OCCURRED, SPECIFYING THE
DETAILS THEREOF AND ANY ACTION TAKEN OR PROPOSED TO BE TAKEN WITH RESPECT
THERETO AND (II) UNLESS WAIVED BY THE REQUIRED REVOLVING LENDERS, SETTING FORTH
COMPUTATIONS IN REASONABLE DETAIL SATISFACTORY TO THE AGENT DEMONSTRATING
COMPLIANCE WITH THE COVENANT SET FORTH IN SECTION 6.14(A) AND, IN THE CASE OF
THE FINANCIAL STATEMENTS DELIVERED UNDER CLAUSE (A), (X) THE BORROWER’S
CALCULATION OF EXCESS CASH FLOW FOR SUCH FISCAL YEAR, AND (Y) A LIST OF NAMES OF
ALL IMMATERIAL SUBSIDIARIES (IF ANY), THAT EACH SUBSIDIARY SET FORTH ON SUCH
LIST INDIVIDUALLY QUALIFIES AS AN IMMATERIAL SUBSIDIARY AND THAT ALL DOMESTIC
SUBSIDIARIES LISTED AS IMMATERIAL SUBSIDIARIES IN THE AGGREGATE COMPRISE LESS
THAN 5% OF TOTAL ASSETS OF THE BORROWER AND THE SUBSIDIARIES AT THE END OF THE
PERIOD TO WHICH SUCH FINANCIAL STATEMENTS RELATE AND REPRESENTED (ON A
CONTRIBUTION BASIS) LESS THAN 5% OF CONSOLIDATED EBITDA FOR THE PERIOD TO WHICH
SUCH FINANCIAL STATEMENTS RELATE;

(D) CONCURRENTLY WITH ANY DELIVERY OF FINANCIAL STATEMENTS UNDER CLAUSE
(A) ABOVE, A CERTIFICATE OF THE ACCOUNTING FIRM THAT REPORTED ON SUCH FINANCIAL
STATEMENTS STATING WHETHER THEY OBTAINED KNOWLEDGE DURING THE COURSE OF THEIR
EXAMINATION OF SUCH FINANCIAL STATEMENTS OF ANY

74


--------------------------------------------------------------------------------




DEFAULT OR EVENT OF DEFAULT (WHICH CERTIFICATE MAY BE LIMITED TO THE EXTENT
REQUIRED BY ACCOUNTING RULES OR GUIDELINES AND MAY BE PROVIDED BY THE CHIEF
FINANCIAL OFFICER OF THE BORROWER IF SUCH ACCOUNTING FIRM GENERALLY IS NOT
PROVIDING SUCH CERTIFICATES);

(E) CONCURRENTLY WITH ANY DELIVERY OF CONSOLIDATED FINANCIAL STATEMENTS UNDER
CLAUSE (A) OR (B) ABOVE, THE RELATED UNAUDITED CONSOLIDATING FINANCIAL
STATEMENTS REFLECTING THE ADJUSTMENTS NECESSARY TO ELIMINATE THE ACCOUNTS OF
UNRESTRICTED SUBSIDIARIES (IF ANY) FROM SUCH CONSOLIDATED FINANCIAL STATEMENTS;

(F) WITHIN NINETY (90) DAYS AFTER THE BEGINNING OF EACH FISCAL YEAR, A DETAILED
CONSOLIDATED BUDGET OF THE BORROWER AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR
(INCLUDING A PROJECTED CONSOLIDATED BALANCE SHEET AND THE RELATED CONSOLIDATED
STATEMENTS OF PROJECTED CASH FLOWS AND PROJECTED INCOME AS OF THE END OF AND FOR
SUCH FISCAL YEAR), INCLUDING A SUMMARY OF THE UNDERLYING MATERIAL ASSUMPTIONS
WITH RESPECT THERETO;

(G) AS SOON AS PRACTICABLE UPON THE REASONABLE REQUEST OF THE AGENT, DELIVER AN
UPDATED PERFECTION CERTIFICATE (OR, TO THE EXTENT SUCH REQUEST RELATES TO
SPECIFIED INFORMATION CONTAINED IN THE PERFECTION CERTIFICATE, SUCH INFORMATION)
REFLECTING ALL CHANGES SINCE THE DATE OF THE INFORMATION MOST RECENTLY RECEIVED
PURSUANT TO THIS CLAUSE (G) OR SECTION 5.11;

(H) PROMPTLY AFTER THE SAME BECOME PUBLICLY AVAILABLE, COPIES OF ALL PERIODIC
AND OTHER REPORTS, PROXY STATEMENTS AND OTHER MATERIALS PUBLICLY FILED BY
HOLDINGS, THE BORROWER OR ANY SUBSIDIARY WITH THE SEC, OR WITH ANY NATIONAL
SECURITIES EXCHANGE, OR DISTRIBUTED TO SHAREHOLDERS GENERALLY, AS THE CASE MAY
BE;

(I) PROMPTLY, A COPY OF ANY FINAL “MANAGEMENT LETTER” RECEIVED FROM HOLDINGS’S
OR THE BORROWER’S INDEPENDENT PUBLIC ACCOUNTANTS TO THE EXTENT SUCH INDEPENDENT
PUBLIC ACCOUNTANTS HAVE CONSENTED TO THE DELIVERY OF SUCH MANAGEMENT LETTER TO
THE AGENT UPON THE REQUEST OF HOLDINGS OR THE BORROWER;

(J) PROMPTLY FOLLOWING THE AGENT’S REQUEST THEREFOR, ALL DOCUMENTATION AND OTHER
INFORMATION THAT THE AGENT REASONABLY REQUESTS ON ITS BEHALF OR ON BEHALF OF ANY
LENDER IN ORDER TO COMPLY WITH ITS ONGOING OBLIGATIONS UNDER APPLICABLE “KNOW
YOUR CUSTOMER” AND ANTI-MONEY LAUNDERING RULES AND REGULATIONS, INCLUDING THE
USA PATRIOT ACT; AND

(K) AS PROMPTLY AS REASONABLY PRACTICABLE FROM TIME TO TIME FOLLOWING THE
AGENT’S REQUEST THEREFOR, SUCH OTHER INFORMATION REGARDING THE OPERATIONS,
BUSINESS AFFAIRS AND FINANCIAL CONDITION OF HOLDINGS, THE BORROWER OR ANY
SUBSIDIARY, OR COMPLIANCE WITH THE TERMS OF ANY LOAN DOCUMENT, AS THE AGENT MAY
REASONABLY REQUEST (ON BEHALF OF ITSELF OR ANY LENDER).

Notwithstanding the foregoing, the obligations in clauses (a) and (b) of this
Section 5.01 may be satisfied with respect to financial information of the
Borrower and its Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or (B) the
Borrower’s or Holdings’ (or any direct or indirect parent thereof), as
applicable, Form 10-K or 10-Q, as applicable, filed with the SEC; provided that,
with respect to each of clauses (A) and (B), (i) to the extent such information
relates to Holdings (or a parent thereof), such information is accompanied by
summary consolidating information (which may be included in notes to the
financial statements) that explains in reasonable detail the material
differences between the information relating to Holdings (or such parent), on
the one hand, and the information relating to the Borrower and its Subsidiaries
on a standalone basis, on the other hand and (ii) to the extent such information
is in lieu of information required to be provided under clause (a) of this
Section 5.01, such materials are accompanied by a report and opinion of
independent public accountants of recognized national standing and reasonably
acceptable

75


--------------------------------------------------------------------------------




 

to the Agent, which report and opinion shall be prepared in accordance with
generally accepted auditing standards and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

Documents required to be delivered pursuant to clauses (a), (b) or (h) of this
Section 5.01 may be delivered electronically and if so delivered, shall be
deemed to have been delivered on the date (i) on which the Borrower posts such
documents, or provides a link thereto on the Borrower’s website on the Internet
at the website address listed on Schedule 9.01; or (ii) on which such documents
are posted on the Borrower’s behalf on IntraLinks/IntraAgency or another
relevant website, if any, to which each Lender and the Agent have access
(whether a commercial, third-party website or whether sponsored by the Agent);
provided that:  (i) upon written request by the Agent, the Borrower shall
deliver paper copies of such documents to the Agent for further distribution to
each Lender until a written request to cease delivering paper copies is given by
the Agent and (ii) the Borrower shall notify (which may be by facsimile or
electronic mail) the Agent of the posting of any such documents and provide to
the Agent by electronic mail electronic versions (i.e., soft copies) of such
documents. Notwithstanding anything contained herein, in every instance the
Borrower shall be required to provide paper copies of the compliance
certificates required by clause (c) of this Section 5.01 to the Agent.

Section 5.02.          Notices of Material Events.  The Borrower will furnish to
the Agent written notice of the following promptly after any Responsible Officer
of Holdings or the Borrower obtains knowledge thereof:

(A) THE OCCURRENCE OF ANY EVENT OF DEFAULT OR DEFAULT;

(B) THE FILING OR COMMENCEMENT OF, OR ANY WRITTEN THREAT OR NOTICE OF INTENTION
OF ANY PERSON TO FILE OR COMMENCE, ANY ACTION, SUIT OR PROCEEDING, WHETHER AT
LAW OR IN EQUITY OR BY OR BEFORE ANY GOVERNMENTAL AUTHORITY OR IN ARBITRATION,
AGAINST HOLDINGS, THE BORROWER OR ANY OF THE SUBSIDIARIES THEREOF AS TO WHICH AN
ADVERSE DETERMINATION IS REASONABLY PROBABLE AND WHICH, IF ADVERSELY DETERMINED,
WOULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(C) ANY LOSS, DAMAGE, OR DESTRUCTION TO THE COLLATERAL IN THE AMOUNT OF
$10,000,000 OR MORE, WHETHER OR NOT COVERED BY INSURANCE;

(D) ANY AND ALL DEFAULT NOTICES RECEIVED UNDER OR WITH RESPECT TO ANY LEASED
LOCATION OR PUBLIC WAREHOUSE WHERE ANY MATERIAL COLLATERAL IS LOCATED;

(E) THE OCCURRENCE OF ANY ERISA EVENT THAT, TOGETHER WITH ALL OTHER ERISA EVENTS
THAT HAVE OCCURRED AND ARE CONTINUING, WOULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND

(F) ANY OTHER DEVELOPMENT THAT RESULTS IN, OR WOULD REASONABLY BE EXPECTED TO
RESULT IN, A MATERIAL ADVERSE EFFECT.

Each notice delivered under this Section 5.02 shall be accompanied by a
statement of a Responsible Officer of the Borrower setting forth the details of
the event or development requiring such notice and any action taken or proposed
to be taken with respect thereto.

Section 5.03.          Existence; Conduct of Business.  Each Loan Party will,
and will cause each Subsidiary to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, franchises,
governmental authorizations, intellectual property rights, licenses and permits
(except as such would otherwise reasonably expire, be abandoned or permitted to
lapse in the ordinary course of business), necessary or desirable in the normal
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in

76


--------------------------------------------------------------------------------




which its business is conducted, except (i) other than with respect to Holdings’
or the Borrower’s existence, to the extent such failure to do so would not
reasonably be expected to have a Material Adverse Effect or (ii) pursuant to a
transaction permitted by Section 6.03.

Section 5.04.          Payment of Taxes. Each Loan Party will, and will cause
each  Subsidiary to, pay or discharge all material Tax liabilities, before the
same shall become delinquent or in default, except where (a) the validity or
amount thereof is being contested in good faith by appropriate proceedings,
(b) such Loan Party or such Subsidiary has set aside on its books adequate
reserves with respect thereto in accordance with GAAP and (c) the failure to
make payment pending such contest would not reasonably be expected to result in
a Material Adverse Effect.

Section 5.05.          Maintenance of Properties.  Each Loan Party will, and
will cause each Subsidiary to (a) at all times maintain and preserve all
material property necessary to the normal conduct of its business in good
repair, working order and condition, ordinary wear and tear excepted and
casualty or condemnation excepted and (b) make, or cause to be made, all needful
and proper repairs, renewals, additions, improvements and replacements thereto
as necessary in accordance with prudent industry practice in order that the
business carried on in connection therewith, if any, may be properly conducted
at all times, except, in each case, where the failure to do so, individually or
in the aggregate, would not reasonably be expected to result in a Material
Adverse Effect.

Section 5.06.          Books and Records; Inspection Rights.  Each Loan Party
will, and will cause each Subsidiary to, (i) keep proper books of record and
account in accordance with GAAP in which full, true and correct entries are made
of all dealings and transactions in relation to its business and activities and
(ii) permit any representatives designated by the Agent (including employees of
the Agent or any consultants, accountants, lawyers and appraisers retained by
the Agent), upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, including environmental
assessment reports and Phase I or Phase II studies, and to discuss its affairs,
finances and condition with its officers and independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested.

Section 5.07           Maintenance of Ratings.  Holdings and the Borrower shall
use their commercially reasonable efforts to cause the credit facilities
provided for herein to be continuously rated by S&P and Moody’s.

Section 5.08.          Compliance with Laws.  Each Loan Party will, and will
cause each Subsidiary to, comply in all material respects with all Requirements
of Law applicable to it or its property, except where the failure to do so,
individually or in the aggregate, would not reasonably be expected to result in
a Material Adverse Effect.

Section 5.09.          Use of Proceeds.  The proceeds of the Loans will be used
only for the purposes specified in the introductory statement to this Agreement.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that would entail a violation of Regulations T, U or
X.

Section 5.10.          Insurance.  Each Loan Party will, and will cause each
Subsidiary to, maintain, with financially sound and reputable insurance
companies (a) insurance in such amounts and against such risks, as are
customarily maintained by similarly situated companies engaged in the same or
similar businesses operating in the same or similar locations (after giving
effect to any self-insurance reasonable and customary for similarly situated
companies) and (b) all insurance required pursuant to the Collateral Documents
(and shall cause the Agent to be listed as a loss payee on property and casualty
policies covering loss or damage to Collateral and as an additional insured on
liability policies, subject, in each case to any exceptions for insurance
required to be maintained under leases). The Borrower will furnish to the Agent,
upon request, information in reasonable detail as to the insurance so
maintained.

77


--------------------------------------------------------------------------------




 

Section 5.11.          Additional Collateral; Further Assurances.  (a)  Subject
to applicable law, Holdings, the Borrower and each Subsidiary that is a Loan
Party shall cause (i) each of its Domestic Subsidiaries (other than any
Immaterial Subsidiary (except as otherwise provided in paragraph (e) of this
Section 5.11) or Unrestricted Subsidiary) formed or acquired after the date of
this Agreement in accordance with the terms of this Agreement that is required
to become a Subsidiary Guarantor pursuant to Section 6.08 and (ii) any such
Domestic Subsidiary that was an Immaterial Subsidiary but, as of the end of the
most recently ended fiscal quarter of the Borrower has ceased to qualify as an
Immaterial Subsidiary, to become a Loan Party within 20 Business Days by
executing a Joinder Agreement in substantially the form set forth as Exhibit D
hereto (the “Joinder Agreement”). Upon execution and delivery thereof, each such
Person (i) shall automatically become a Loan Party hereunder and thereupon shall
have all of the rights, benefits, duties, and obligations in such capacity under
the Loan Documents and (ii) will simultaneously therewith or as soon as
practicable thereafter grant Liens to the Agent, for the benefit of the Agent
and the Lenders and each other Secured Party at such time party to or benefiting
from the Guarantee and Collateral Agreement to the extent required by the terms
thereof, in any property (subject to the limitations with respect to Equity
Interests set forth in paragraph (b) of this Section 5.11 and any other
limitations set forth in the Guarantee and Collateral Agreement) of such Loan
Party which constitutes Collateral, on such terms as may be required pursuant to
the terms of the Collateral Documents.


(B)  HOLDINGS, THE BORROWER AND EACH SUBSIDIARY THAT IS A LOAN PARTY WILL CAUSE
(I) 100% OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS OF EACH OF ITS DOMESTIC
SUBSIDIARIES, OTHER THAN ANY DOMESTIC SUBSIDIARY TAXED AS A PARTNERSHIP FOR
FEDERAL INCOME TAX PURPOSES THAT HOLDS CAPITAL STOCK OF A FOREIGN SUBSIDIARY
WHOSE EQUITY INTERESTS ARE PLEDGED PURSUANT TO CLAUSE (II) BELOW, AND (II) 65%
OF THE ISSUED AND OUTSTANDING EQUITY INTERESTS ENTITLED TO VOTE (WITHIN THE
MEANING OF TREAS. REG. SECTION 1.956-2(C)(2)) AND 100% OF THE ISSUED AND
OUTSTANDING EQUITY INTERESTS NOT ENTITLED TO VOTE (WITHIN THE MEANING OF TREAS.
REG. SECTION 1.956-2(C)(2)) IN EACH FOREIGN SUBSIDIARY DIRECTLY OWNED BY THE
BORROWER OR ANY SUBSIDIARY THAT IS A LOAN PARTY TO BE SUBJECT AT ALL TIMES TO A
FIRST PRIORITY PERFECTED LIEN IN FAVOR OF THE AGENT PURSUANT TO THE TERMS AND
CONDITIONS OF THE LOAN DOCUMENTS OR OTHER SECURITY DOCUMENTS AS THE AGENT SHALL
REASONABLY REQUEST; PROVIDED, HOWEVER THIS PARAGRAPH (B) SHALL NOT REQUIRE THE
BORROWER OR ANY SUBSIDIARY TO GRANT A SECURITY INTEREST IN (I) ANY EQUITY
INTERESTS OF A SUBSIDIARY TO THE EXTENT A PLEDGE OF SUCH EQUITY INTERESTS IN
FAVOR OF THE AGENT OR TO SECURE ANY DEBT SECURITIES OF THE BORROWER OR ANY
SUBSIDIARY THAT WOULD BE ENTITLED TO SUCH A SECURITY INTEREST WOULD REQUIRE
SEPARATE FINANCIAL STATEMENTS OF A SUBSIDIARY TO BE FILED WITH THE SEC (OR ANY
OTHER GOVERNMENT AGENCY) UNDER RULE 3-10 OR RULE 3-16 OF REGULATION S-X UNDER
THE SECURITIES ACT (OR ANY SUCCESSOR THERETO) OR ANY OTHER LAW, RULE OR
REGULATION OR (II) THE EQUITY INTERESTS OF ANY UNRESTRICTED SUBSIDIARY.


(C)  WITHOUT LIMITING THE FOREGOING, EACH LOAN PARTY WILL, AND WILL CAUSE EACH
SUBSIDIARY THAT IS A LOAN PARTY TO, EXECUTE AND DELIVER, OR CAUSE TO BE EXECUTED
AND DELIVERED, TO THE AGENT SUCH DOCUMENTS, AGREEMENTS AND INSTRUMENTS, AND WILL
TAKE OR CAUSE TO BE TAKEN SUCH FURTHER ACTIONS (INCLUDING THE FILING AND
RECORDING OF FINANCING STATEMENTS, FIXTURE FILINGS, MORTGAGES, DEEDS OF TRUST
AND OTHER DOCUMENTS AND SUCH OTHER ACTIONS OR DELIVERIES OF THE TYPE REQUIRED BY
SECTION 4.02, AS APPLICABLE (INCLUDING THE DELIVERY OF THE ITEMS CONTEMPLATED BY
PARAGRAPH (M) THEREOF TO THE EXTENT THE BORROWER HAS BEEN UNABLE TO DELIVER SUCH
ITEMS BY THE CLOSING DATE AFTER HAVING USED ITS COMMERCIALLY REASONABLE EFFORTS
TO OBTAIN AND DELIVER SUCH ITEMS BY THE CLOSING DATE)), WHICH MAY BE REQUIRED BY
LAW OR WHICH THE AGENT MAY, FROM TIME TO TIME, REASONABLY REQUEST TO CARRY OUT
THE TERMS AND CONDITIONS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS AND TO
ENSURE PERFECTION AND PRIORITY OF THE LIENS CREATED OR INTENDED TO BE CREATED BY
THE COLLATERAL DOCUMENTS, ALL AT THE EXPENSE OF THE LOAN PARTIES.


(D)  SUBJECT TO THE LIMITATIONS SET FORTH OR REFERRED TO IN THIS SECTION 5.11,
IF ANY MATERIAL ASSETS (INCLUDING ANY OWNED REAL PROPERTY OR IMPROVEMENTS
THERETO BUT EXCLUDING LEASEHOLD INTERESTS) (BUT ONLY THOSE HAVING A FAIR MARKET
VALUE OF AT LEAST $5,000,000) ARE ACQUIRED BY THE BORROWER OR ANY SUBSIDIARY
THAT IS A LOAN PARTY AFTER THE CLOSING DATE (OTHER THAN ASSETS CONSTITUTING
COLLATERAL UNDER THE

78


--------------------------------------------------------------------------------





GUARANTEE AND COLLATERAL AGREEMENT THAT BECOME SUBJECT TO THE LIEN IN FAVOR OF
THE AGENT UPON ACQUISITION THEREOF), THE BORROWER WILL NOTIFY THE AGENT AND THE
LENDERS THEREOF, AND, IF REQUESTED BY THE AGENT OR THE REQUIRED LENDERS, THE
BORROWER WILL CAUSE SUCH ASSETS TO BE SUBJECTED TO A LIEN SECURING THE SECURED
OBLIGATIONS AND WILL TAKE, AND CAUSE THE LOAN PARTIES THAT ARE SUBSIDIARIES TO
TAKE, SUCH ACTIONS AS SHALL BE NECESSARY OR REASONABLY REQUESTED BY THE AGENT TO
GRANT AND PERFECT SUCH LIENS, INCLUDING ACTIONS DESCRIBED IN PARAGRAPH (C) OF
THIS SECTION, ALL AT THE EXPENSE OF THE LOAN PARTIES.


(E)  IF, AT ANY TIME AND FROM TIME TO TIME AFTER THE CLOSING DATE, DOMESTIC
RESTRICTED SUBSIDIARIES THAT ARE NOT LOAN PARTIES BECAUSE THEY ARE IMMATERIAL
SUBSIDIARIES COMPRISE IN THE AGGREGATE MORE THAN 5% OF TOTAL ASSETS AS OF THE
END OF THE MOST RECENTLY ENDED FISCAL QUARTER OF THE BORROWER OR MORE THAN 5% OF
CONSOLIDATED EBITDA OF THE BORROWER AND THE RESTRICTED SUBSIDIARIES FOR THE
PERIOD OF FOUR CONSECUTIVE FISCAL QUARTERS AS OF THE END OF THE MOST RECENTLY
ENDED FISCAL QUARTER OF THE BORROWER, THEN THE BORROWER SHALL, NOT LATER THAN 45
DAYS AFTER THE DATE BY WHICH FINANCIAL STATEMENTS FOR SUCH QUARTER ARE REQUIRED
TO BE DELIVERED PURSUANT TO THIS AGREEMENT, CAUSE ONE OR MORE SUCH DOMESTIC
RESTRICTED SUBSIDIARIES TO BECOME ADDITIONAL LOAN PARTIES (NOTWITHSTANDING THAT
SUCH DOMESTIC RESTRICTED SUBSIDIARIES ARE, INDIVIDUALLY, IMMATERIAL
SUBSIDIARIES) SUCH THAT THE FOREGOING CONDITION CEASES TO BE TRUE.


(F)  NOTWITHSTANDING ANY PROVISION OF THE LOAN DOCUMENTS TO THE CONTRARY,
(I) THE TD FINANCE MERGER AND THE TRANSDIGM HOLDINGS MERGER SHALL BE PERMITTED,
(II) TD FINANCE SHALL NOT BE REQUIRED TO BECOME A LOAN PARTY (AND NO LOAN PARTY
SHALL BE REQUIRED TO PLEDGE ANY EQUITY INTEREST IN TD FINANCE) UNLESS THE TD
FINANCE MERGER FAILS TO OCCUR WITHIN 5 BUSINESS DAYS AFTER THE CLOSING DATE, IN
WHICH CASE WITHIN 10 BUSINESS DAYS AFTER THE CLOSING DATE TD FINANCE SHALL BE
REQUIRED TO SATISFY THE REQUIREMENTS OF THIS SECTION 5.11, (III) TRANSDIGM
HOLDINGS SHALL NOT BE REQUIRED TO BECOME A LOAN PARTY (AND NO LOAN PARTY SHALL
BE REQUIRED TO PLEDGE ANY EQUITY INTEREST IN TRANSDIGM HOLDINGS) UNLESS THE
TRANSDIGM HOLDINGS MERGER FAILS TO OCCUR WITHIN 5 BUSINESS DAYS AFTER THE
CLOSING DATE, IN WHICH CASE WITHIN 10 BUSINESS DAYS AFTER THE CLOSING DATE
TRANSDIGM HOLDINGS SHALL BE REQUIRED TO SATISFY THE REQUIREMENTS OF THIS
SECTION 5.11, (IV) SWEENEY ENGINEERING CORP. SHALL NOT BE REQUIRED TO BECOME A
LOAN PARTY, AND LOAN PARTIES SHALL NOT BE REQUIRED TO TAKE ANY ACTIONS IN
RESPECT OF IT, UNTIL 30 DAYS AFTER THE CLOSING DATE; PROVIDED NOTHING IN THIS
CLAUSE (IV) SHALL REQUIRE ANY SUCH ACTION TO BE TAKEN IN THE EVENT IT
CONSTITUTES AN IMMATERIAL SUBSIDIARY AND (V) THE LOAN PARTIES SHALL NOT BE
REQUIRED TO INCLUDE AS COLLATERAL ANY EXCLUDED ASSETS (AS DEFINED IN THE
GUARANTEE AND COLLATERAL AGREEMENT).


ARTICLE VI


NEGATIVE COVENANTS

The Loan Parties covenant and agree, jointly and severally:

(a) with the Lenders and the Issuing Bank that with respect to Sections 6.01
through Section 6.13, until the Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document have been paid in full, that:

and

(b) with the Revolving Credit Lenders, the Swingline Lender and the Issuing Bank
that with respect to Section 6.14, until the Revolving Credit Commitments have
expired or terminated and the principal of and interest on each Revolving Loan
and all fees, expenses and other amounts payable relating to Revolving Credit
Loans, Swingline Loans and Letters of Credit payable under any Loan Document
have been paid in full, that:

79


--------------------------------------------------------------------------------




 

Section 6.01.          Limitation on Incurrence of Additional Indebtedness.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
directly or indirectly, create, incur, assume, guarantee, acquire, become
liable, contingently or otherwise, with respect to, or otherwise become
responsible for payment of (collectively “incur”) any Indebtedness (other than
Permitted Indebtedness); provided, however, that the Borrower and any Restricted
Subsidiary may incur Indebtedness (including, without limitation, Acquired
Indebtedness), in each case if on the date of the incurrence of such
Indebtedness, after giving effect to the incurrence thereof, the Consolidated
Fixed Charge Coverage Ratio of the Borrower would have been greater than 2.0 to
1.0; provided, however, that the amount of Indebtedness (including Acquired
Indebtedness) that may be incurred pursuant to the foregoing by Restricted
Subsidiaries that are not Subsidiary Guarantors shall not exceed $50,000,000 at
any one time outstanding.

Section 6.02.          Limitation on Restricted Payments.  The Borrower will
not, and will not cause or permit any of its Restricted Subsidiaries to,
directly or indirectly:

(1)  declare or pay any dividend or make any distribution on or in respect of
shares of the Borrower’s or any Restricted Subsidiary’s Capital Stock to holders
of such Capital Stock (other than dividends or distributions payable in
Qualified Capital Stock of the Borrower and dividends or distributions payable
to the Borrower or a Restricted Subsidiary and other than pro rata dividends or
other distributions made by a Subsidiary that is not a Wholly Owned Subsidiary
to minority stockholders (or owners of an equivalent interest in the case of a
Subsidiary that is an entity other than a corporation));

(2)  purchase, redeem or otherwise acquire or retire for value any Capital Stock
of the Borrower or of any direct or indirect parent of the Borrower or of a
Restricted Subsidiary of the Borrower held by any Affiliate of the Borrower
(other than a Restricted Subsidiary of the Borrower) or any warrants, rights or
options to purchase or acquire shares of any class of such Capital Stock;

(3)  make any principal payment on, purchase, defease, redeem, prepay, decrease
or otherwise acquire or retire for value, prior to any scheduled final maturity,
scheduled repayment or scheduled sinking fund payment, any Indebtedness of the
Borrower, or of any Guarantor, that is subordinate or junior in right of payment
to the Obligations or any Guarantee, as applicable (other than (x) any
Indebtedness permitted under clause (6) of the definition of “Permitted
Indebtedness” and (y) the purchase, defeasance or other acquisition of such
Indebtedness purchased in anticipation of satisfying a sinking fund obligation,
principal installment or final maturity, in each case due within one year of
such purchase, defeasance or other acquisition); or

(4)  make any Investment (other than Permitted Investments) (each of the
foregoing actions set forth in clauses (1), (2), (3) and (4) being referred to
as a “Restricted Payment”):

if at the time of such Restricted Payment or immediately after giving effect
thereto:

(i)  a Default or an Event of Default shall have occurred and be continuing;

(ii)  the Borrower is not able to incur at least $1.00 of additional
Indebtedness (other than Permitted Indebtedness) in compliance with
Section 6.01; and

(iii)  the aggregate amount of Restricted Payments (including such proposed
Restricted Payment) made subsequent to the Closing Date (other than Restricted
Payments made pursuant to clauses (2), (3), (4), (5), (6), (7), (8), (9),
(10) and (12)  of the following paragraph) shall exceed the sum of, without
duplication:

 

80


--------------------------------------------------------------------------------


(v)  50% of the cumulative Consolidated Net Income (or if cumulative
Consolidated Net Income shall be a loss, minus 100% of such loss) of the
Borrower earned subsequent to April 1, 2006 and on or prior to the date the
Restricted Payment occurs (the “Reference Date”) (treating such period as a
single accounting period); provided that if, at the Reference Date, the
Consolidated Leverage Ratio of the Borrower is less than 4.50 to 1.0, for
purposes of calculating availability of amounts hereunder for such Restricted
Payment only, the reference to 50% in this clause shall be deemed to be 75%;
plus

(w)  100% of the aggregate net cash proceeds (including the fair market value of
property (as determined by the Borrower in good faith), other than cash, that
would constitute Marketable Securities or a Permitted Business) received by the
Borrower from any Person (other than a Subsidiary of the Borrower) from the
issuance and sale subsequent to the Closing Date and on or prior to the
Reference Date of Qualified Capital Stock of the Borrower (other than Excluded
Contributions); plus

(x)  without duplication of any amounts included in clause (iii)(w) above, 100%
of the aggregate net cash proceeds of any equity contribution received
subsequent to the Closing Date by the Borrower from a holder of the Borrower’s
Capital Stock; plus

(y)  the amount by which Indebtedness of the Borrower is reduced on the
Borrower’s balance sheet upon the conversion or exchange subsequent to the
Closing Date of any Indebtedness of the Borrower for Qualified Capital Stock of
the Borrower (less the amount of any cash, or the fair value of any other
property, distributed by the Borrower upon such conversion or exchange);
provided, however, that the foregoing amount shall not exceed the net cash
proceeds received by the Borrower or any Restricted Subsidiary from the sale of
such Indebtedness (excluding net cash proceeds from sales to a Subsidiary of the
Borrower or to an employee stock ownership plan or a trust established by the
Borrower or any of its Subsidiaries for the benefit of their employees); plus

(z)  an amount equal to the sum of (I) 100% of the aggregate net proceeds
(including the fair market value of property other than cash that would
constitute Marketable Securities or a Permitted Business) received by the
Borrower or any Restricted Subsidiary (A) from any sale or other disposition of
any Investment (other than a Permitted Investment) in any Person (including an
Unrestricted Subsidiary) made by the Borrower and its Restricted Subsidiaries
and (B) representing the return of capital or principal (excluding dividends and
distributions otherwise included in Consolidated Net Income) with respect to
such Investment, and (II) the portion (proportionate to the Borrower’s equity
interest in an Unrestricted Subsidiary) of the fair market value of the net
assets of an Unrestricted Subsidiary at the time such Unrestricted Subsidiary is
designated a Restricted Subsidiary; provided, however, that, in the case of item
(II), the foregoing sum shall not exceed, in the case of any Unrestricted
Subsidiary, the amount of Investments (excluding Permitted Investments)
previously made (and treated as a Restricted Payment) by the Borrower or any
Restricted Subsidiary in such Unrestricted Subsidiary.

Notwithstanding the foregoing, the provisions set forth in the immediately
preceding paragraph do not prohibit:

81


--------------------------------------------------------------------------------




 

(1)  the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of such dividend or
notice of such redemption if the dividend or payment of the redemption price, as
the case may be, would have been permitted on the date of declaration or notice;

(2)  any Restricted Payment made out of the net cash proceeds of the
substantially concurrent sale of, or made by exchange for, Qualified Capital
Stock of the Borrower (other than Capital Stock issued or sold to a Subsidiary
of the Borrower or an employee stock ownership plan or to a trust established by
the Borrower or any of its Subsidiaries for the benefit of their employees and
other than Designated Preferred Stock) or a substantially concurrent cash
capital contribution received by the Borrower from its shareholders; provided,
however, that the net cash proceeds from such sale or such cash capital
contribution (to the extent so used for such Restricted Payment) shall be
excluded from the calculation of amounts under clauses (iii)(w) and (iii)(x) of
the immediately preceding paragraph;

(3)  the acquisition of any Indebtedness of the Borrower or a Guarantor that is
subordinate or junior in right of payment to the Obligations or the applicable
Guarantee through the application of net proceeds of a substantially concurrent
sale for cash (other than to a Subsidiary of the Borrower) of Refinancing
Indebtedness that is subordinate or junior in right of payment to the
Obligations or the applicable Guarantee;

(4)  payments to a direct or indirect parent of the Borrower for the purpose of
permitting any of such entities to redeem or repurchase common equity or options
in respect thereof, in each case in connection with the repurchase provisions of
employee stock option or stock purchase agreements or other agreements to
compensate management employees, or upon the death, disability, retirement,
severance or termination of employment of management employees; provided that
all such redemptions or repurchases pursuant to this clause (4) shall not exceed
in any fiscal year the sum of (A) $5,000,000 (with unused amounts in any
calendar year carried over to succeeding calendar years subject to a maximum
(without giving effect to the following clause (B) of $10,000,000 in any
calendar year plus (B) any amounts not utilized in any preceding fiscal year
following the Closing Date that were otherwise available under this clause for
such purchases (which aggregate amount shall be increased by the amount of any
net cash proceeds received from the sale since the Closing Date of Capital Stock
(other than Disqualified Capital Stock) to members of the Borrower’s management
team that have not otherwise been applied to the payment of Restricted Payments
pursuant to the terms of clause (iii) of the immediately preceding paragraph or
clause (2) of this paragraph and by the cash proceeds of any “key-man” life
insurance policies which are used to make such redemptions or repurchases);
provided, further, that the cancellation of Indebtedness owing to the Borrower
from members of management of the Borrower or any of its Restricted Subsidiaries
in connection with any repurchase of Capital Stock of such entities (or warrants
or options or rights to acquire such Capital Stock) will not be deemed to
constitute a Restricted Payment under this Agreement;

(5)  the declaration and payment of dividends by the Borrower to, or the making
of loans to, its direct parent company in amounts required for the Borrower’s
direct or indirect parent companies to pay

(A)  franchise taxes and other fees, taxes and expenses required to maintain
their corporate existence,

(B)  Federal, state and local income taxes, to the extent such income taxes are
attributable to the income of the Borrower and the Restricted Subsidiaries and,
to the extent of the amount actually received from its Unrestricted
Subsidiaries, in amounts required to pay such taxes to the extent attributable
to the income of such Unrestricted Subsidiaries; provided, however, that the
amount of such payments in any fiscal year do

82


--------------------------------------------------------------------------------




 

not exceed the amount that the Borrower and its consolidated Subsidiaries would
be required to pay in respect of Federal, state and local taxes for such fiscal
year were the Borrower to pay such taxes as a stand-alone taxpayer,

(C)  customary salary, bonus and other benefits payable to officers and
employees of any direct or indirect parent company of the Borrower to the extent
such salaries, bonuses and other benefits are attributable to the ownership or
operation of the Borrower and the Restricted Subsidiaries,

(D)  general corporate overhead expenses of any direct or indirect parent
company of the Borrower to the extent such expenses are attributable to the
ownership or operation of the Borrower and the Restricted Subsidiaries, and

(E)  reasonable fees and expenses incurred in connection with any unsuccessful
debt or equity offering by such direct or indirect parent company of the
Borrower;

(6)  repurchases of Capital Stock deemed to occur upon the exercise of stock
options if such Capital Stock represents a portion of the exercise price
thereof;

(7)  additional Restricted Payments in an aggregate amount not to exceed
$75,000,000;

(8)  Permitted Transaction Payments;

(9)  payments of dividends on Disqualified Capital Stock issued in compliance
with Section 6.01;

(10)  Restricted Payments made with Net Cash Proceeds from Asset Sales remaining
after application thereof as required by Section 6.03 and Section 2.20;

(11)  upon occurrence of a Change of Control and within 60 days after the
completion of the Change of Control Offer pursuant to Section 2.19, any purchase
or redemption of obligations of the Borrower that are subordinate or junior in
right of payment to the Obligations required pursuant to the terms thereof as a
result of such Change of Control at a purchase or redemption price not to exceed
101% of the outstanding principal amount thereof, plus accrued and unpaid
interest thereon, if any; provided, however, that (A) at the time of such
purchase or redemption, no Default or Event of Default shall have occurred and
be continuing (or would result therefrom) and (B) such purchase or redemption is
not made, directly or indirectly, from the proceeds of (or made in anticipation
of) any issuance of Indebtedness by the Borrower or any Subsidiary; and

(12)  Restricted Payments that are made with Excluded Contributions.

If the Borrower or any of its Restricted Subsidiaries become contractually
obligated to make any Restricted Payment at the time criteria set forth in the
immediately preceding paragraph of this Section 6.02 continues to be satisfied,
then the Borrower or such Restricted Subsidiary, as the case may be, may
continue to make such Restricted Payments, even if the criteria set forth in the
immediately preceding paragraph of this Section 6.02 ceases to be satisfied at
the time such Restricted Payment is actually made, and the amount available for
Restricted Payments pursuant to clause (iii) of the immediately preceding
paragraph of this Section 6.02 on or after the date on which such criteria
ceases to be satisfied shall be equal to the amount that would have been
available for Restricted Payments pursuant to such clause (iii) on such date
without giving effect to any Restricted Payments made on such date pursuant to
and in compliance with this paragraph.

The Board of Directors of the Borrower may designate any Restricted Subsidiary
of the Borrower to be an Unrestricted Subsidiary as specified in the definition
of “Unrestricted Subsidiary.” For purposes of making such determination, all
outstanding Investments by the Borrower and its Restricted Subsidiaries (except
to the extent repaid in cash) in the Subsidiary so designated will be deemed to
be Restricted Payments at the time of the designation and will reduce the amount
available for Restricted

83


--------------------------------------------------------------------------------




 

Payments under the first paragraph of this Section 6.02. All of those
outstanding Investments will be deemed to constitute Investments in an amount
equal to the fair market value of the Investments at the time of such
designation. Such designation will only be permitted if the Restricted Payment
would be permitted at the time and if the Restricted Subsidiary otherwise meets
the definition of an Unrestricted Subsidiary.

Notwithstanding anything herein to the contrary, the Borrower and TransDigm
Holdings may pay the Closing Date Dividend.

Section 6.03.          Limitation on Asset Sales.  The Borrower will not, and
will not permit any of its Restricted Subsidiaries to, consummate an Asset Sale
unless:

(1)  the Borrower or the applicable Restricted Subsidiary, as the case may be,
receives consideration at the time of such Asset Sale at least equal to the fair
market value of the assets sold or otherwise disposed of (as determined in good
faith by the Borrower);

(2)  at least 75% of the consideration received by the Borrower or the
Restricted Subsidiary, as the case may be, from such Asset Sale shall be in the
form of cash or Cash Equivalents; provided that the amount of:

(a)  any liabilities (as shown on the Borrower’s or such Restricted Subsidiary’s
most recent balance sheet) of the Borrower or any such Restricted Subsidiary
(other than liabilities that are by their terms subordinated to the Obligations)
that are assumed by the transferee of any such assets;

(b)  any notes or other obligations received by the Borrower or any such
Restricted Subsidiary from such transferee that are converted by the Borrower or
such Restricted Subsidiary into cash within 180 days of the receipt thereof (to
the extent of the cash received); and

(c)  any Designated Non-cash Consideration received by the Borrower or any of
its Restricted Subsidiaries in such Asset Sale having an aggregate fair market
value, taken together with all other Designated Non-cash Consideration received
pursuant to this clause (c) that is at that time outstanding, not to exceed the
greater of $50,000,000 and 5% of Total Assets at the time of the receipt of such
Designated Non-cash Consideration (with the fair market value of each item of
Designated Non-cash Consideration being measured at the time received and
without giving effect to subsequent changes in value),

shall, in each of (a), (b) and (c) above, be deemed to be cash for the purposes
of this provision or for purposes of the second paragraph of this Section 6.03;
and

(3)  upon the consummation of an Asset Sale, the Borrower shall apply, or cause
such Restricted Subsidiary to apply, the Net Cash Proceeds relating to such
Asset Sale in accordance with Section 2.20.

Notwithstanding the immediately preceding paragraph, the Borrower and its
Restricted Subsidiaries will be permitted to consummate an Asset Sale without
complying with such paragraph to the extent that:

(1)  at least 75% of the consideration for such Asset Sale constitutes
Productive Assets, cash, Cash Equivalents and/or Marketable Securities; and

84


--------------------------------------------------------------------------------




(2)  such Asset Sale is for fair market value; provided that any consideration
consisting of cash, Cash Equivalents and/or Marketable Securities received by
the Borrower or any of its Restricted Subsidiaries in connection with any Asset
Sale permitted to be consummated under this paragraph shall constitute Net Cash
Proceeds subject to the provisions of the preceding paragraph.

Section 6.04.          Limitation on Dividend and Other Payment Restrictions
Affecting Subsidiaries.  The Borrower will not, and will not cause or permit any
of its Restricted Subsidiaries to, directly or indirectly, create or otherwise
cause or permit to exist or become effective any consensual encumbrance or
consensual restriction on the ability of any Restricted Subsidiary of the
Borrower to:

(1)  pay dividends or make any other distributions on or in respect of its
Capital Stock;

(2)  make loans or advances or pay any Indebtedness or other obligation owed to
the Borrower or any Guarantor; or

(3)  transfer any of its property or assets to the Borrower or any Guarantor,

except, with respect to clauses (1), (2) and (3), for such encumbrances or
restrictions existing under or by reason of:

(a)  applicable law, rule, regulation or order;

(b)  the Senior Subordinated Note Documents;

(c)  non-assignment provisions of any contract or any lease of any Restricted
Subsidiary of the Borrower entered into in the ordinary course of business;

(d)  any instrument governing Acquired Indebtedness, which encumbrance or
restriction is not applicable to any Person, or the properties or assets of any
Person, other than the Person or the properties or assets of the Person so
acquired;

(e)  the Loan Documents;

(f)  agreements existing on the Closing Date to the extent and in the manner
such agreements are in effect on the Closing Date, including the Existing Notes;

(g)  restrictions on the transfer of assets subject to any Lien permitted under
this Agreement imposed by the holder of such Lien;

(h)  restrictions imposed by any agreement to sell assets or Capital Stock
permitted under this Agreement to any Person pending the closing of such sale;

(i)  any agreement or instrument governing Capital Stock of any Person that is
acquired;

(j)  [Intentionally Omitted];

(k)  other Indebtedness or Permitted Subsidiary Preferred Stock outstanding on
the Closing Date or permitted to be issued or incurred under this Agreement;
provided that any such restrictions are ordinary and customary with respect to
the type of Indebtedness being incurred or Preferred Stock being issued (under
the relevant circumstances):

(l)  restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; and

(m)  any encumbrances or restrictions imposed by any amendments, modifications,
restatements, renewals, increases, supplements, refundings, replacements or
refinancings of the contracts, instruments or obligations referred to in clauses

85


--------------------------------------------------------------------------------




(a) through (d) and (f) through (l) above; provided that such amendments,
modifications, restatements, renewals, increases, supplements, refundings,
replacements or refinancings are, in the good faith judgment of the Borrower’s
Board of Directors (evidenced by a Board Resolution) whose judgment shall be
conclusively binding, not materially more restrictive with respect to such
dividend and other payment restrictions than those contained in the dividend or
other payment restrictions prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing;

(n)  customary provisions in joint venture and other similar agreements; and

(o)  customary provisions in leases and other agreements entered into in the
ordinary course of business.

Section 6.05.          Limitation on Preferred Stock of Restricted Subsidiaries.
 The Borrower will not permit any of its Restricted Subsidiaries to issue any
Preferred Stock (other than to the Borrower or to a Restricted Subsidiary of the
Borrower) or permit any Person (other than the Borrower or a Restricted
Subsidiary of the Borrower) to own any Preferred Stock of any Restricted
Subsidiary of the Borrower, other than Permitted Subsidiary Preferred Stock. The
provisions of this Section 6.05 will not apply to (w) any of the Subsidiary
Guarantors, (x) any transaction as a result of which neither the Borrower nor
any of its Restricted Subsidiaries will own any Capital Stock of the Restricted
Subsidiary whose Preferred Stock is being issued or sold and (y) Preferred Stock
that is Disqualified Capital Stock and is issued in compliance with
Section 6.01.

Section 6.06.          Limitation on Liens.  Holdings and the Borrower will not,
and the Borrower will not permit any of the Subsidiary Guarantors to, directly
or indirectly, create, incur, assume or suffer to exist any Lien (the “Initial
Lien”) that secures obligations under any Indebtedness on any asset or property
of Holdings, the Borrower or any Subsidiary Guarantor now owned or hereafter
acquired, or any income or profits therefrom, or assign or convey any right to
receive income therefrom, except:

(A) IN THE CASE OF COLLATERAL, ANY INITIAL LIEN IF (I) SUCH INITIAL LIEN
EXPRESSLY RANKS JUNIOR TO THE FIRST-PRIORITY SECURITY INTEREST INTENDED TO BE
CREATED IN FAVOR OF THE AGENT FOR THE SECURED PARTIES PURSUANT TO THE COLLATERAL
DOCUMENTS; OR (II) SUCH INITIAL LIEN IS A PERMITTED LIEN; AND

(B) IN THE CASE OF ANY OTHER ASSET OR PROPERTY, ANY INITIAL LIEN IF (I) THE
OBLIGATIONS OR THE APPLICABLE GUARANTEE OF A LOAN PARTY, AS THE CASE MAY BE, ARE
EQUALLY AND RATABLY SECURED WITH (OR ON A SENIOR BASIS TO, IN THE CASE SUCH
INITIAL LIEN SECURES ANY SUBORDINATED INDEBTEDNESS) THE OBLIGATIONS SECURED BY
SUCH INITIAL LIEN OR (II) SUCH INITIAL LIEN IS A PERMITTED LIEN.

Any Lien created for the benefit of the Secured Parties pursuant to clause
(b) of the preceding paragraph shall provide by its terms that such Lien shall
be automatically and unconditionally released and discharged upon the release
and discharge of the Initial Lien (other than through the exercise of remedies
with respect thereto).

Section 6.07.          Merger, Consolidation or Sale of All or Substantially All
Assets. (a)   The Borrower will not, in a single transaction or series of
related transactions, consolidate or merge with or into any Person, or sell,
assign, transfer, lease, convey or otherwise dispose of (or cause or permit any
Restricted Subsidiary of the Borrower to sell, assign, transfer, lease, convey
or otherwise dispose of) all or substantially all of the Borrower’s assets
(determined on a consolidated basis for the Borrower and the Borrower’s
Restricted Subsidiaries) to any Person unless:

(1)  either:

86


--------------------------------------------------------------------------------




 

(a)  the Borrower shall be the surviving or continuing corporation; or

(b)  the Person (if other than the Borrower) formed by such consolidation or
into which the Borrower is merged or the Person which acquires by sale,
assignment, transfer, lease, conveyance or other disposition the properties and
assets of the Borrower and of the Borrower’s Restricted Subsidiaries
substantially as an entirety (the “Surviving Entity”):

(x)            shall be a corporation organized and validly existing under the
laws of the United States of America or any State thereof or the District of
Columbia; and

(y)           shall expressly assume all the obligations of the Borrower under
this Agreement and the other Loan Documents pursuant to supplements to the Loan
Documents or other documents or instruments in form reasonably satisfactory to
the Agent;

(2)  except in the case of a merger of the Borrower with or into a Restricted
Subsidiary of the Borrower and except in the case of a merger entered into
solely for the purpose of reincorporating the Borrower in another jurisdiction,
immediately after giving effect to such transaction and the assumption
contemplated by clause (1)(b)(y) above (including giving effect to any
Indebtedness and Acquired Indebtedness incurred in connection with or in respect
of such transaction), the Borrower or such Surviving Entity, as the case may be,
shall be able to incur at least $1.00 of additional Indebtedness (other than
Permitted Indebtedness) pursuant to Section 6.01 or the Consolidated Fixed
Charge Coverage Ratio for the Surviving Entity and its Restricted Subsidiaries
on a consolidated basis would be greater than such ratio for the Borrower and
the Restricted Subsidiaries immediately prior to such transaction;

(3)  except in the case of a merger of the Borrower with or into a Restricted
Subsidiary of the Borrower and except in the case of a merger entered into
solely for the purpose of reincorporating the Borrower in another jurisdiction,
immediately after giving effect to such transaction and the assumption
contemplated by clause (1)(b)(y) above (including, without limitation, giving
effect to any Indebtedness and Acquired Indebtedness incurred and any Lien
granted in connection with or in respect of the transaction), no Default or
Event of Default shall have occurred or be continuing;

(4)  [Intentionally Omitted]; and

(5)  the Borrower or the Surviving Entity shall have delivered to the Agent an
Officers’ Certificate and an opinion of counsel, each stating that such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition and, such supplements to the Loan Documents, if any, comply with the
applicable provisions of this Agreement and that all conditions precedent in
this Agreement relating to such transaction have been satisfied.

For purposes of the foregoing, the transfer (by lease, assignment, sale or
otherwise, in a single transaction or series of transactions) of all or
substantially all of the properties or assets of one or more Restricted
Subsidiaries of the Borrower the Capital Stock of which constitutes all or
substantially all of the properties and assets of the Borrower, shall be deemed
to be the transfer of all or substantially all of the properties and assets of
the Borrower. However, transfer of assets between or among the Borrower and its
Restricted Subsidiaries will not be subject to this Section 6.07.

87


--------------------------------------------------------------------------------




 

Upon any consolidation, combination or merger or any transfer of all or
substantially all of the assets of the Borrower in accordance with the
foregoing, in which the Borrower is not the continuing corporation, the
successor Person formed by such consolidation or into which the Borrower is
merged or to which such conveyance, lease or transfer is made shall succeed to,
and be substituted for, and may exercise every right and power of, the Borrower
under the Loan Documents and the Loans with the same effect as if such surviving
entity had been named as such and that, in the event of a conveyance or transfer
(but not a lease), the conveyor or transferor (but not a lessor) will be
released from the provisions of the Loan Documents.


(B)  THE BORROWER WILL NOT PERMIT ANY SUBSIDIARY GUARANTOR TO CONSOLIDATE OR
MERGE WITH OR INTO, OR SELL, ASSIGN, TRANSFER, LEASE, CONVEY OR OTHERWISE
DISPOSE OF, IN A SINGLE TRANSACTION OR SERIES OF RELATED TRANSACTIONS, ALL OR
SUBSTANTIALLY ALL OF ITS ASSETS TO ANY PERSON UNLESS:

(1)  (except in the case of a Subsidiary Guarantor that has been disposed of in
its entirety to another Person (other than to the Borrower or an Affiliate of
the Borrower), whether through a merger, consolidation or sale of Capital Stock
or through the sale of all or substantially all of its assets (such sale
constituting the disposition of such Subsidiary Guarantor in its entirety), if
in connection therewith the Borrower provides an Officers’ Certificate to the
Agent to the effect that the Borrower will comply with its obligations under
Section 6.03 in respect of such disposition) the resulting, surviving or
transferee Person (if not such Subsidiary Guarantor) shall be a Person organized
and validly existing under the laws of the jurisdiction under which such
Subsidiary Guarantor was organized or under the laws of the United States of
America, any State thereof or the District of Columbia, and such Person shall
expressly assume, by a Joinder Agreement and supplements to the Loan Documents
or other documents or instruments in form reasonably satisfactory to the Agent,
all the obligations of such Subsidiary Guarantor, if any, under its Guarantee;

(2)  except in the case of a merger of a Subsidiary Guarantor with or into the
Borrower or another Subsidiary Guarantor and except in the case of a merger
entered into solely for the purpose of reincorporating a Subsidiary Guarantor in
another jurisdiction, immediately after giving effect to such transaction and
the assumption contemplated by the immediately preceding clause (1) (including,
without limitation, giving effect to any Indebtedness and Acquired Indebtedness
incurred and any Lien granted in connection with or in respect of the
transaction), no Default or Event of Default shall have occurred and be
continuing; and

(3)  the Borrower shall have delivered to the Agent an Officers’ Certificate and
an opinion of counsel, each stating that such consolidation, merger, sale,
assignment, transfer, lease, conveyance or other disposition and, such Joinder
Agreement and supplements to the Loan Documents, if any, comply with the
applicable provisions of this Agreement and that all conditions precedent in
this Agreement relating to such transaction have been satisfied.


(C)  HOLDINGS WILL NOT CONSOLIDATE OR MERGE WITH OR INTO, OR SELL, ASSIGN,
TRANSFER, LEASE OR OTHERWISE DISPOSE OF, IN A SINGLE TRANSACTION OR SERIES OF
RELATED TRANSACTIONS, ALL OR SUBSTANTIALLY ALL OF ITS ASSETS TO ANY PERSON
UNLESS:

(1)  the resulting, surviving or transferee Person (if not Holdings) shall be a
Person organized and validly existing under the laws of the United States of
America, any State thereof or the District of Columbia, and such Person shall
expressly assume, by a Joinder Agreement and supplements to the Loan Documents
or other documents or instruments in form reasonably satisfactory to the Agent,
all the obligations of Holdings, if any, under its Guarantee;

(2)  except in the case of a merger entered into solely for reincorporating
Holdings in another jurisdiction, immediately after giving effect to such
transaction and the assumption

88


--------------------------------------------------------------------------------




contemplated by the immediately preceding clause (1) (including, without
limitation, giving effect to any Indebtedness and Acquired Indebtedness incurred
and any Lien granted in connection with or in respect of the transaction), no
Default or Event of Default shall have occurred and be continuing; and

(3)  the Borrower shall have delivered to the Agent an Officers’ Certificate and
an opinion of counsel, each stating that such consolidation, merger, sale,
assignment, transfer, lease, conveyance or other disposition and, such Joinder
Agreement and supplements to the Loan Documents, if any, comply with the
applicable provisions of this Agreement and that all conditions precedent in
this Agreement relating to such transaction have been satisfied.


(D)  NOTWITHSTANDING THE FOREGOING, THE TRANSDIGM HOLDING COMPANY MERGER AND THE
TD FINANCE MERGER SHALL BE PERMITTED WITHOUT COMPLIANCE WITH THIS SECTION 6.07.

Section 6.08.          Limitation on Transactions with Affiliates.  The Borrower
will not, and will not permit any of its Restricted Subsidiaries to, directly or
indirectly, enter into or permit to occur any transaction or series of related
transactions (including, without limitation, the purchase, sale, lease or
exchange of any property or the rendering of any service) with, or for the
benefit of, any of its Affiliates (an “Affiliate Transaction”)involving
aggregate payment or consideration in excess of $10,000,000, unless:

(1)  such Affiliate Transaction is on terms that are not materially less
favorable to the Borrower or the relevant Restricted Subsidiary than those that
might reasonably have been obtained in a comparable transaction at such time on
an arm’s-length basis from a Person that is not an Affiliate of the Borrower,
and

(2)  the Borrower delivers to the Agent with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
payments or consideration in excess of $30,000,000, a Board Resolution adopted
by the majority of the members of the Board of Directors of the Borrower
approving such Affiliate Transaction and set forth in an officers’ certificate
certifying that such Affiliate Transaction complies with clause (1) above.

The restrictions set forth in the first paragraph of this Section 6.08 shall not
apply to:

(1)  reasonable fees and compensation paid to, and indemnity provided on behalf
of, officers, directors, employees or consultants of the Borrower or any
Restricted Subsidiary of the Borrower as determined in good faith by the
Borrower’s Board of Directors or senior management;

(2)  transactions between or among the Borrower and any of its Restricted
Subsidiaries or between or among such Restricted Subsidiaries; provided such
transactions are not otherwise prohibited by this Agreement;

(3)  any agreement as in effect as of the Closing Date or any amendment thereto
or any transaction contemplated thereby (including pursuant to any amendment
thereto) or by any replacement agreement thereto so long as any such amendment
or replacement agreement is not more disadvantageous to the Lenders in any
material respect than the original agreement as in effect on the Closing Date as
determined in good faith by the Borrower;

(4)  Restricted Payments or Permitted Investments permitted by this Agreement;

(5)  [Intentionally Omitted];

(6)  the payment of customary annual management, consulting and advisory fees
and related expenses to the Permitted Holders and their Affiliates made pursuant
to any financial advisory, financing, underwriting or placement agreement or in
respect of other investment

89


--------------------------------------------------------------------------------




banking activities, including, without limitation, in connection with
acquisitions or divestitures which are approved by the Board of Directors of the
Borrower or such Restricted Subsidiary in good faith;

(7)  payments or loans to employees or consultants that are approved by the
Board of Directors of the Borrower in good faith;

(8)  sales of Qualified Capital Stock;

(9)  the existence of, or the performance by the Borrower or any of its
Restricted Subsidiaries of its obligations under the terms of, any stockholders’
agreement (including any registration rights agreement or purchase agreement
related thereto) to which it is a party as of the Closing Date and any similar
agreements which it may enter into thereafter; provided, however, that the
existence of, or the performance by the Borrower or any of its Restricted
Subsidiaries of obligations under, any future amendment to any such existing
agreement or under any similar agreement entered into after the Closing Date
shall only be permitted by this clause (9) to the extent that the terms of any
such amendment or new agreement are not disadvantageous to the Lenders in any
material respect;

(10)  transactions permitted by, and complying with, the provisions of
Section 6.07;

(11)  any issuance of securities or other payments, awards, grants in cash,
securities or otherwise pursuant to, or the funding of, employment arrangements,
stock options and stock ownership plans approved by the Board of Directors of
the Borrower;

(12)  investments by the Permitted Holders in securities of the Borrower or any
of its Restricted Subsidiaries so long as (i) the investment is being offered
generally to other investors on the same or more favorable terms and (ii) the
investment constitutes less than 5.0% of the proposed or outstanding issue
amount of such class of securities; and

(13)  transactions in which the Borrower or any Restricted Subsidiary, as the
case may be, receives an opinion from a nationally recognized investment
banking, appraisal or accounting firm that such Affiliate Transaction is either
fair, from a financial standpoint, to the Borrower or such Restricted Subsidiary
or is on terms not materially less favorable than those that might reasonably
have been obtained in a comparable transaction at such time on an arm’s length
basis from a Person that is not an Affiliate of the Borrower.

Section 6.09.          Future Guarantees by Restricted Subsidiaries.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
create or acquire another Domestic Restricted Subsidiary unless such Domestic
Restricted Subsidiary executes and delivers a Joinder Agreement and supplements
to the other Loan Documents, providing for a Guarantee of payment of the
Obligations by such Domestic Restricted Subsidiary; provided, however, that such
Domestic Restricted Subsidiary need not execute and deliver such Joinder
Agreement and supplements to the other Loan Documents for so long as such
Domestic Restricted Subsidiary is an Immaterial Subsidiary (subject to
Section 5.11).

Section 6.10.          Business of Borrower and Restricted Subsidiaries.  The
Borrower will not, and will not permit any of its Restricted Subsidiaries to,
engage in any businesses a majority of whose revenues are not derived from
businesses that are the same or reasonably similar, ancillary or related to, or
a reasonable extension, development or expansion of, the businesses in which the
Borrower and its Restricted Subsidiaries are engaged on the Closing Date (which
shall include, without limitation, engineered components businesses not within
the aerospace industry.

Section 6.11.          Amendments to Subordination Provisions.  Without the
consent of the Required Lenders, the Borrower will not amend, modify or alter
the Senior Subordinated Notes Indenture in any way to:

 

90


--------------------------------------------------------------------------------


(a)  increase the rate of or change the time for payment of interest on any
Senior Subordinated Notes;

(b)  increase the principal of, advance the final maturity date of or shorten
the Weighted Average Life to Maturity of any Senior Subordinated Notes;

(c)  alter the redemption provisions or the price or terms at which the Borrower
is required to offer to purchase any Senior Subordinated Notes; or

(d)  amend the provisions of the Senior Subordinated Notes Indenture that relate
to subordination in a manner adverse to the Lenders.

Nothing in this Section 6.11 shall preclude any Loan Party from making any
Restricted Payment otherwise permitted by Section 6.03.

Section 6.12.          Business of Holdings.  Holdings shall not engage in any
business activities or have any material assets or liabilities other than its
ownership of the Equity Interests of the Borrower and assets and liabilities
incidental to its function as a holding company, including its liabilities
hereunder and pursuant to the Guarantee and Collateral Agreement and any other
Loan Document.

Section 6.13.          Impairment of Security Interest.  Subject to the rights
of the holders of Permitted Liens and except as permitted by this Agreement or
the Loan Documents, the Borrower shall not, and shall not permit any of its
Restricted Subsidiaries to, take or knowingly or negligently omit to take, any
action which action or omission would reasonably be expected to have the result
of materially impairing the security interest with respect to a material portion
of the Collateral for the benefit of the Secured Parties.

Section 6.14.          Consolidated Secured Debt Ratio.  (a)  Solely for the
purpose of inducing the Revolving Credit Lenders to provide the Revolving Credit
Commitments and make Revolving Loans hereunder, the Swingline Lender to provide
the Swingline Commitment and make Swingline Loans hereunder and the Issuing Bank
to issue Letters of Credit hereunder, the Loan Parties agree that they shall not
permit the Consolidated Secured Debt Ratio of the Borrower at the end of any
fiscal quarter ending on a date or during a period set forth below to be greater
than the ratio set forth opposite such date or period below.

Date or Period

 

 

 

Ratio

 

 

June 30, 2006 through September 30, 2007

 

4.75 to 1.0

October 1, 2007 through September 30, 2008

 

4.50 to 1.0

Thereafter

 

4.25 to 1.0

 


(B)  THE TERM LENDERS ACKNOWLEDGE AND AGREE THAT, NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREIN, THE FINANCIAL COVENANT SET FORTH IN SECTION 6.14(A) SHALL
INURE ONLY TO THE BENEFIT OF THE REVOLVING CREDIT LENDERS, THE SWINGLINE LENDER
AND THE ISSUING BANK AND SHALL UNDER NO CIRCUMSTANCES INURE DIRECTLY OR
INDIRECTLY UNDER THIS SECTION 6.14 OR UNDER ANY OTHER REPRESENTATION, WARRANTY,
COVENANT OR DEFAULT PROVISION (INCLUDING THOSE WHICH REQUIRE COMPLIANCE WITH
THIS SECTION 6.14)  TO THE BENEFIT OF OR BE ENFORCEABLE BY THE TERM LENDERS AND
THE TERM LENDERS SHALL HAVE NO RIGHTS OR PRIVILEGES HEREUNDER WITH RESPECT TO
THIS SECTION 6.14.

91


--------------------------------------------------------------------------------





 


ARTICLE VII


EVENTS OF DEFAULT

If any of the following events (“Events of Default”) shall occur:

(A) THE BORROWER SHALL FAIL TO PAY ANY PRINCIPAL OF ANY LOAN OR THE
REIMBURSEMENT WITH RESPECT TO ANY L/C DISBURSEMENT WHEN AND AS THE SAME SHALL
BECOME DUE AND PAYABLE, WHETHER AT THE DUE DATE THEREOF OR AT A DATE FIXED FOR
PREPAYMENT THEREOF OR BY ACCELERATION THEREOF OR OTHERWISE;

(B) THE BORROWER SHALL FAIL TO PAY ANY INTEREST ON ANY LOAN OR L/C DISBURSEMENT
OR ANY FEE OR ANY OTHER AMOUNT (OTHER THAN AN AMOUNT REFERRED TO IN CLAUSE
(A) OF THIS ARTICLE) PAYABLE UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT,
WHEN AND AS THE SAME SHALL BECOME DUE AND PAYABLE, AND SUCH FAILURE SHALL
CONTINUE UNREMEDIED FOR A PERIOD OF THIRTY (30) DAYS;

(C) ANY REPRESENTATION OR WARRANTY MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
LOAN PARTY HEREIN OR IN ANY OTHER LOAN DOCUMENT OR ANY AMENDMENT OR MODIFICATION
THEREOF OR WAIVER THEREUNDER, OR IN ANY REPORT OR OTHER CERTIFICATE, FINANCIAL
STATEMENT OR OTHER DOCUMENT FURNISHED PURSUANT TO OR IN CONNECTION WITH THIS
AGREEMENT OR ANY LOAN DOCUMENT, SHALL PROVE TO HAVE BEEN MATERIALLY INCORRECT
WHEN MADE OR DEEMED MADE AND SHALL REMAIN MATERIAL AT THE TIME TESTED;

(D) FAILURE BY HOLDINGS, THE BORROWER OR ANY SUBSIDIARY GUARANTOR FOR SIXTY (60)
DAYS AFTER RECEIPT OF WRITTEN NOTICE GIVEN BY THE AGENT OR THE REQUIRED LENDERS
TO COMPLY WITH ANY OF ITS OTHER AGREEMENTS (OTHER THAN THOSE SET FORTH IN
SECTION 6.14(A) AND IN ANY COLLATERAL DOCUMENT) IN THIS AGREEMENT OR ANY LOAN
DOCUMENT;

(E) (I) ANY LOAN PARTY SHALL FAIL TO MAKE ANY PAYMENT AT FINAL STATED MATURITY
BEYOND THE APPLICABLE GRACE PERIOD WITH RESPECT TO ANY MATERIAL INDEBTEDNESS OR
THE ACCELERATION OF THE FINAL STATED MATURITY OF ANY SUCH MATERIAL INDEBTEDNESS,
OR (II) WITH RESPECT TO THE REVOLVING CREDIT LENDERS, THE SWINGLINE LENDER AND
THE ISSUING BANK ONLY, ANY EVENT OR CONDITION OCCURS THAT ENABLES OR PERMITS
(WITH THE GIVING OF NOTICE, IF REQUIRED) THE HOLDER OR HOLDERS OF ANY SUCH
MATERIAL INDEBTEDNESS OR ANY TRUSTEE OR AGENT ON ITS OR THEIR BEHALF TO CAUSE
ANY SUCH MATERIAL INDEBTEDNESS TO BECOME DUE, OR TO REQUIRE THE PREPAYMENT,
REPURCHASE, REDEMPTION OR DEFEASANCE THEREOF, PRIOR TO ITS SCHEDULED MATURITY;
PROVIDED THAT THIS PARAGRAPH (E) SHALL NOT APPLY TO SECURED INDEBTEDNESS THAT
BECOMES DUE AS A RESULT OF THE VOLUNTARY SALE OR TRANSFER OF THE PROPERTY OR
ASSETS SECURING SUCH INDEBTEDNESS IF SUCH SALE OR TRANSFER IS PERMITTED
HEREUNDER AND UNDER THE DOCUMENTS PROVIDING FOR SUCH INDEBTEDNESS;

(F) AN INVOLUNTARY PROCEEDING SHALL BE COMMENCED OR AN INVOLUNTARY PETITION
SHALL BE FILED SEEKING (I) LIQUIDATION, REORGANIZATION OR OTHER RELIEF IN
RESPECT OF HOLDINGS, THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY (OR ANY GROUP OF
SUBSIDIARIES THAT TOGETHER WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY) OR ITS
DEBTS, OR OF A SUBSTANTIAL PART OF ITS ASSETS, UNDER ANY FEDERAL, STATE OR
FOREIGN BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN
EFFECT OR (II) THE APPOINTMENT OF A RECEIVER, TRUSTEE, CUSTODIAN, SEQUESTRATOR,
CONSERVATOR OR SIMILAR OFFICIAL FOR HOLDINGS, THE BORROWER OR ANY SIGNIFICANT
SUBSIDIARY (OR ANY GROUP OF SUBSIDIARIES THAT TOGETHER WOULD CONSTITUTE A
SIGNIFICANT SUBSIDIARY) OR FOR A SUBSTANTIAL PART OF ITS ASSETS, AND, IN ANY
SUCH CASE OF CLAUSE (I) OR (II), SUCH PROCEEDING OR PETITION SHALL CONTINUE
UNDISMISSED AND UNSTAYED FOR SIXTY (60) DAYS OR AN ORDER OR DECREE APPROVING OR
ORDERING ANY OF THE FOREGOING SHALL BE ENTERED;

92


--------------------------------------------------------------------------------




 

(G) HOLDINGS, THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY (OR ANY GROUP OF
SUBSIDIARIES THAT TOGETHER WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY) SHALL
(I) VOLUNTARILY COMMENCE ANY PROCEEDING OR FILE ANY PETITION SEEKING
LIQUIDATION, REORGANIZATION OR OTHER RELIEF UNDER ANY FEDERAL, STATE OR FOREIGN
BANKRUPTCY, INSOLVENCY, RECEIVERSHIP OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT,
(II) CONSENT TO THE INSTITUTION OF, OR FAIL TO CONTEST IN A TIMELY AND
APPROPRIATE MANNER, ANY PROCEEDING OR PETITION DESCRIBED IN CLAUSE (F) OF THIS
ARTICLE, (III) APPLY FOR OR CONSENT TO THE APPOINTMENT OF A RECEIVER, TRUSTEE,
CUSTODIAN, SEQUESTRATOR, CONSERVATOR OR SIMILAR OFFICIAL FOR HOLDINGS, THE
BORROWER OR ANY SIGNIFICANT SUBSIDIARY (OR ANY GROUP OF SUBSIDIARIES THAT
TOGETHER WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY) OR FOR A SUBSTANTIAL PART OF
ITS ASSETS, (IV) FILE AN ANSWER ADMITTING THE MATERIAL ALLEGATIONS OF A PETITION
FILED AGAINST IT IN ANY SUCH PROCEEDING OR (V) MAKE A GENERAL ASSIGNMENT FOR THE
BENEFIT OF CREDITORS;

(H) FAILURE BY HOLDINGS, THE BORROWER OR ANY SIGNIFICANT SUBSIDIARY (OR ANY
GROUP OF SUBSIDIARIES THAT TOGETHER WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY)
TO PAY FINAL JUDGMENTS AGGREGATING IN EXCESS OF $20,000,000, WHICH FINAL
JUDGMENTS REMAIN UNPAID, UNDISCHARGED AND UNSTAYED FOR A PERIOD OF MORE THAN
SIXTY (60) DAYS AFTER SUCH JUDGMENT BECOMES FINAL, AND IN THE EVENT SUCH
JUDGMENT IS COVERED BY INSURANCE, AN ENFORCEMENT PROCEEDING HAS BEEN COMMENCED
BY ANY CREDITOR UPON SUCH JUDGMENT OR DECREE WHICH IS NOT PROMPTLY STAYED;

(I) THE GUARANTEE OF ANY SIGNIFICANT SUBSIDIARY (OR ANY GROUP OF SUBSIDIARIES
THAT TOGETHER WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY) OR HOLDINGS SHALL FOR
ANY REASON CEASE TO BE IN FULL FORCE AND EFFECT OR BE DECLARED NULL AND VOID OR
ANY RESPONSIBLE OFFICER OF ANY SUBSIDIARY GUARANTOR THAT IS A SIGNIFICANT
SUBSIDIARY (OR THE RESPONSIBLE OFFICERS OF ANY GROUP OF SUBSIDIARIES THAT
TOGETHER WOULD CONSTITUTE A SIGNIFICANT SUBSIDIARY) OR HOLDINGS, AS THE CASE MAY
BE, DENIES THAT IT HAS ANY FURTHER LIABILITY UNDER ITS GUARANTEE OR GIVES NOTICE
TO SUCH EFFECT, OTHER THAN BY REASON OF THE TERMINATION OF THIS AGREEMENT OR THE
RELEASE OF ANY SUCH GUARANTEE IN ACCORDANCE WITH THIS AGREEMENT AND THE
GUARANTEE AND COLLATERAL AGREEMENT;

(J) UNLESS ALL OF THE COLLATERAL HAS BEEN RELEASED FROM THE LIENS IN ACCORDANCE
WITH THE PROVISIONS OF THE COLLATERAL DOCUMENTS, ANY COLLATERAL DOCUMENT SHALL
FOR ANY REASON CEASE TO BE IN FULL FORCE AND EFFECT OR THE ASSERTION BY
HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY, IN ANY PLEADING IN ANY
COURT OF COMPETENT JURISDICTION, THAT ANY SECURITY INTEREST THEREUNDER IS
INVALID OR UNENFORCEABLE AND, IN THE CASE OF ANY SUCH RESTRICTED SUBSIDIARY, THE
FAILURE BY THE BORROWER TO CAUSE SUCH RESTRICTED SUBSIDIARY TO RESCIND SUCH
ASSERTIONS WITHIN THIRTY (30) DAYS AFTER THE BORROWER HAS ACTUAL KNOWLEDGE OF
SUCH ASSERTIONS;

(K) THE FAILURE BY HOLDINGS, THE BORROWER OR ANY RESTRICTED SUBSIDIARY TO COMPLY
FOR SIXTY (60) DAYS AFTER RECEIPT OF WRITTEN NOTICE GIVEN BY THE AGENT OR THE
REQUIRED LENDERS WITH ITS OTHER AGREEMENTS CONTAINED IN THE COLLATERAL
DOCUMENTS, EXCEPT FOR A FAILURE THAT WOULD NOT MATERIALLY AFFECT THE VALUE OF
THE COLLATERAL, OR THE REMEDIES WITH RESPECT THERETO, IN EACH CASE TAKEN AS A
WHOLE; OR

(L) SOLELY WITH RESPECT TO THE REVOLVING CREDIT LENDERS, THE SWINGLINE LENDER
AND THE ISSUING BANK, AND ONLY SO LONG AS THE REVOLVING CREDIT COMMITMENTS SHALL
NOT HAVE BEEN TERMINATED IN ACCORDANCE WITH SECTION 2.06, (I) THE FAILURE BY
HOLDINGS OR THE BORROWER TO COMPLY WITH THE COVENANT SET FORTH IN
SECTION 6.14(A) OR (II) THERE SHALL HAVE OCCURRED A CHANGE OF CONTROL.

then, and in every such event (other than an event with respect to any Loan
Party described in clauses (f), (g) or (l) of this Article), and at any time
thereafter during the continuance of such event, the Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments

93


--------------------------------------------------------------------------------




shall terminate immediately and (ii) declare the Loans then outstanding to be
due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder, shall become due and payable
immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrower; provided that upon the
occurrence of an event with respect to any Loan Party described in clause (f) or
(g) of this Article, the Commitments shall automatically terminate and the
principal of the Loans then outstanding, together with accrued interest thereon
and all fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower,
without further action of the Agent or any Lender and provided, further, that
upon the occurrence of an event with respect to any Loan Party described in
clause (l) of this Article, and at any time thereafter during the continuance of
such event, the Agent may, and at the request of Lenders having Revolving Loans
(excluding Swingline Loans), L/C Exposure, Swingline Exposure and unused
Revolving Credit Commitments representing more than 50% of the sum of all
Revolving Loans outstanding (excluding Swingline Loans), L/C Exposure, Swingline
Exposure and unused Revolving Credit Commitments at such time, shall, by notice
to the Borrower, take any of the following actions, at the same or different
times: (x) terminate the Revolving Credit Commitments, the L/C Commitment and
the Swingline Commitment, and thereupon the Revolving Credit Commitments, the
L/C Commitment and the Swingline Commitment shall terminate immediately and
(y) declare the Revolving Loans, L/C Exposure and Swingline Exposure then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Revolving Loans, L/C
Exposure and Swingline Exposure so declared to be due and payable, together with
accrued interest thereon and all fees and other obligations relating thereto of
the Borrower accrued hereunder, shall become due and payable immediately,
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by the Borrower. Upon the occurrence and the continuance of an
Event of Default, the Agent may, and at the request of the Required Lenders (or
in the event of any Event of Default specified in clause (l) of the preceding
paragraph, Lenders having Revolving Loans (excluding Swingline Loans), L/C
Exposure, Swingline Exposure and unused Revolving Credit Commitments
representing more than 50% of the sum of all Revolving Loans outstanding
(excluding Swingline Loans), L/C Exposure, Swingline Exposure and unused
Revolving Credit Commitments) shall, exercise any rights and remedies provided
to the Agent under the Loan Documents or at law or equity, including all
remedies provided under the UCC.

In the event of any Event of Default specified in clause (e) of the preceding
paragraph of this Article, such Event of Default and all consequences thereof
(excluding any resulting payment default) shall be annulled, waived and
rescinded automatically and without any action by the Agent or the Lenders if,
within twenty (20) days after such Event of Default arose, (i) the Indebtedness
or guarantee that is the basis for such Event of Default has been discharged,
(ii) the holders thereof have rescinded or waived the acceleration, notice or
action (as the case may be) giving rise to such Event of Default or (iii) the
default that is the basis for such Event of Default has been cured.

Notwithstanding anything to the contrary contained in this Article VII, in the
event that the Borrower would otherwise fail to comply with the requirements of
Section 6.14 (a “Financial Performance Covenant”), until the expiration of the
10th day subsequent to the date the certificate calculating the Financial
Performance Covenant is required to be delivered pursuant to Section 5.01(c),
the Borrower shall have the right to issue Permitted Cure Securities (as defined
below) for cash or otherwise receive cash contributions to the capital of the
Borrower (the “Cure Right”), and upon the receipt by Borrower of such cash (the
“Cure Amount”) pursuant to the exercise of such Cure Right, the Financial
Performance Covenant shall be recalculated giving effect to the following pro
forma adjustments:

94


--------------------------------------------------------------------------------




 

(i)  Consolidated EBITDA shall be increased, solely for the purpose of measuring
the Financial Performance Covenant and not for any other purpose under this
Agreement, by an amount equal to the Cure Amount; and

(ii) if, after giving effect to the foregoing recalculations, the Borrower shall
then be in compliance with the requirements of the Financial Performance
Covenant, the Borrower shall be deemed to have satisfied the requirements of the
Financial Performance Covenant as of the relevant date of determination with the
same effect as though there had been no failure to comply therewith at such
date, and the applicable breach or default of the Financial Performance Covenant
that had occurred shall be deemed cured for purposes of this Agreement.

Notwithstanding anything herein to the contrary, (i) in each four fiscal quarter
period there shall be at least one fiscal quarter in which the Cure Right is not
exercised, (ii) in each eight fiscal quarter period, there shall be at least
four fiscal quarters during which the Cure Right is not exercised and (iii) for
purposes of this Article VII, the Cure Amount shall be no greater than the
amount required for purposes of complying with the Financial Performance
Covenant.

As used in this Article VII, the term “Permitted Cure Securities” shall mean an
equity security of the Borrower issued to Holdings having no mandatory
redemption, repurchase, repayment or similar requirements prior to the six-month
anniversary of the Term Loan Maturity Date and upon which all dividends or
distributions, at the election of the Borrower, may be payable in additional
shares of such equity security.


ARTICLE VIII


THE AGENT

Each of the Lenders and the Issuing Bank hereby irrevocably appoints the Agent
as its agent and authorizes the Agent to take such actions on its behalf,
including execution of the other Loan Documents, and to exercise such powers as
are delegated to the Agent by the terms of the Loan Documents, together with
such actions and powers as are reasonably incidental thereto.

The bank serving as the Agent hereunder shall have the same rights and powers in
its capacity as a Lender as any other Lender and may exercise the same as though
it were not the Agent, and such bank and its Affiliates may accept deposits
from, lend money to and generally engage in any kind of business with the Loan
Parties or any subsidiary of a Loan Party or other Affiliate thereof as if it
were not the Agent hereunder.

The Agent shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agent shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Agent is required to exercise in
writing as directed by the Required Lenders (or such other number or percentage
of the Lenders as shall be necessary under the circumstances as provided in
Section 9.02), and (c) except as expressly set forth in the Loan Documents, the
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Subsidiaries that is communicated to or obtained by the bank serving as Agent or
any of its Affiliates in any capacity. The Agent shall not be liable for any
action taken or not taken by it with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.02) or in the absence
of its own gross

95


--------------------------------------------------------------------------------




negligence or willful misconduct. The Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Agent by the Borrower or a Lender, and the Agent shall not be responsible for or
have any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or in
connection with any Loan Document, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth in any Loan
Document, (iv) the validity, enforceability, effectiveness or genuineness of any
Loan Document or any other agreement, instrument or document, (v) the creation,
perfection or priority of Liens on the Collateral or the existence of the
Collateral, or (vi) the satisfaction of any condition set forth in Article IV or
elsewhere in any Loan Document, other than to confirm receipt of items expressly
required to be delivered to the Agent.

The Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. The Agent also may rely upon any statement made to
it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon. The Agent may consult
with legal counsel (who may be counsel for the Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts.

The Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by the Agent. The Agent and
any such sub-agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of the preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided in
this paragraph, the Agent may resign at any time by notifying the Lenders, the
Issuing Bank and the Borrower. Upon any such resignation, the Required Lenders
shall have the right, with the consent (not to be unreasonably withheld or
delayed) of the Borrower, to appoint a successor; provided that, during the
existence and continuation of an Event of Default, no consent of the Borrower
shall be required. If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within thirty (30) days after
the retiring Agent gives notice of its resignation, then the retiring Agent may,
on behalf of the Lenders and the Issuing Bank, appoint a successor Agent which
shall be a commercial bank or an Affiliate of any such commercial bank
reasonably acceptable to the Borrower. Upon the acceptance of its appointment as
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring Agent,
and the retiring Agent shall be discharged from its duties and obligations
hereunder. The fees payable by the Borrower to a successor Agent shall be the
same as those payable to its predecessor unless otherwise agreed between the
Borrower and such successor. After the Agent’s resignation hereunder, the
provisions of this Article and Section 9.03 shall continue in effect for the
benefit of such retiring Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

Each Lender acknowledges that it has, independently and without reliance upon
the Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agent or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own

96


--------------------------------------------------------------------------------




decisions in taking or not taking action under or based upon this Agreement, any
other Loan Document or related agreement or any document furnished hereunder or
thereunder.

The joint lead arrangers, joint bookrunners, syndication agent and documentation
agent shall not have any right, power, obligation, liability, responsibility or
duty under this Agreement other than those applicable to all Lenders as such.


ARTICLE IX


MISCELLANEOUS

Section 9.01.          Notices. (a)  Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile, as follows:

(I) IF TO ANY LOAN PARTY, TO THE BORROWER AT:

The Tower at Erieview
1301 East 9th Street, Suite 3710
Cleveland, OH 44114
Attention: Gregory Rufus
Facsimile No: (216) 706-2937

(II) IF TO THE AGENT, TO CREDIT SUISSE AT:

Eleven Madison Avenue
New York, NY 10010
Attention: Agency Group
Facsimile No: (212) 325-8304

(III) IF TO ANY OTHER LENDER, TO IT AT ITS ADDRESS OR FACSIMILE NUMBER SET FORTH
IN ITS ADMINISTRATIVE QUESTIONNAIRE.

All such notices and other communications (i) sent by hand or overnight courier
service, or mailed by certified or registered mail, shall be deemed to have been
given when received or (ii) sent by facsimile shall be deemed to have been given
when sent and when receipt has been confirmed by telephone, provided that if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient.


(B)  NOTICES AND OTHER COMMUNICATIONS TO THE LENDERS HEREUNDER MAY BE DELIVERED
OR FURNISHED BY ELECTRONIC COMMUNICATIONS (INCLUDING E-MAIL AND INTERNET OR
INTRANET WEBSITES) PURSUANT TO PROCEDURES APPROVED BY THE AGENT; PROVIDED THAT
THE FOREGOING SHALL NOT APPLY TO NOTICES PURSUANT TO ARTICLE II OR TO COMPLIANCE
AND NO EVENT OF DEFAULT CERTIFICATES DELIVERED PURSUANT TO
SECTION 5.01(D) UNLESS OTHERWISE AGREED BY THE AGENT AND THE APPLICABLE LENDER.
THE AGENT OR THE BORROWER (ON BEHALF OF THE LOAN PARTIES) MAY, IN ITS
DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT HEREUNDER BY
ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT; PROVIDED THAT
APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES OR
COMMUNICATIONS. ALL SUCH NOTICES AND OTHER COMMUNICATIONS (I) SENT TO AN E-MAIL
ADDRESS SHALL BE DEEMED RECEIVED UPON THE SENDER’S RECEIPT OF AN ACKNOWLEDGEMENT
FROM THE INTENDED RECIPIENT (SUCH AS BY THE “RETURN RECEIPT REQUESTED” FUNCTION,
AS AVAILABLE, RETURN E-MAIL OR OTHER WRITTEN ACKNOWLEDGEMENT), PROVIDED THAT IF
NOT GIVEN DURING THE NORMAL

97


--------------------------------------------------------------------------------





BUSINESS HOURS OF THE RECIPIENT, SUCH NOTICE OR COMMUNICATION SHALL BE DEEMED TO
HAVE BEEN GIVEN AT THE OPENING OF BUSINESS ON THE NEXT BUSINESS DAY FOR THE
RECIPIENT, AND (II) POSTED TO AN INTERNET OR INTRANET WEBSITE SHALL BE DEEMED
RECEIVED UPON THE DEEMED RECEIPT BY THE INTENDED RECIPIENT AT ITS E-MAIL ADDRESS
AS DESCRIBED IN THE FOREGOING CLAUSE (B)(I) OF NOTIFICATION THAT SUCH NOTICE OR
COMMUNICATION IS AVAILABLE AND IDENTIFYING THE WEBSITE ADDRESS THEREFOR.


(C)  ANY PARTY HERETO MAY CHANGE ITS ADDRESS OR FACSIMILE NUMBER FOR NOTICES AND
OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES HERETO.

Section 9.02.          Waivers; Amendments.  (a)  No failure or delay by the
Agent, the Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agent, the Issuing Bank and the Lenders hereunder and under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have. No waiver of any provision of any Loan
Document or consent to any departure by any Loan Party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. Without limiting the generality of
the foregoing, to the extent permitted by law, the making of a Loan shall not be
construed as a waiver of any Default, regardless of whether the Agent or any
Lender may have had notice or knowledge of such Default at the time.


(B)  NEITHER THIS AGREEMENT NOR ANY OTHER LOAN DOCUMENT NOR ANY PROVISION HEREOF
OR THEREOF MAY BE WAIVED, AMENDED OR MODIFIED EXCEPT (I) (X) IN THE CASE OF THIS
AGREEMENT (EXCEPT SECTION 6.14 HEREOF), PURSUANT TO AN AGREEMENT OR AGREEMENTS
IN WRITING ENTERED INTO BY THE BORROWER AND THE REQUIRED LENDERS, PROVIDED THAT
THE BORROWER AND THE AGENT MAY ENTER INTO AN AMENDMENT TO EFFECT THE PROVISIONS
OF SECTION 2.24(B) UPON THE EFFECTIVENESS OF ANY INCREMENTAL TERM LOAN
ASSUMPTION AGREEMENT OR INCREMENTAL REVOLVING CREDIT ASSUMPTION AGREEMENT AND
(Y) IN THE CASE OF SECTION 6.14 OF THIS AGREEMENT, PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE BORROWER AND LENDERS HAVING REVOLVING
LOANS (EXCLUDING SWINGLINE LOANS), L/C EXPOSURE, SWINGLINE EXPOSURE AND UNUSED
REVOLVING CREDIT COMMITMENTS REPRESENTING MORE THAN 50% OF THE SUM OF ALL
REVOLVING LOANS OUTSTANDING (EXCLUDING SWINGLINE LOANS), L/C EXPOSURE, SWINGLINE
EXPOSURE AND UNUSED REVOLVING CREDIT COMMITMENTS AT SUCH TIME (THE “REQUIRED
REVOLVING LENDERS”) OR, (II) IN THE CASE OF ANY OTHER LOAN DOCUMENT (OTHER THAN
ANY SUCH AMENDMENT TO EFFECTUATE ANY MODIFICATION THERETO EXPRESSLY CONTEMPLATED
BY THE TERMS OF SUCH OTHER LOAN DOCUMENTS), PURSUANT TO AN AGREEMENT OR
AGREEMENTS IN WRITING ENTERED INTO BY THE AGENT AND THE LOAN PARTY OR LOAN
PARTIES THAT ARE PARTIES THERETO, WITH THE CONSENT OF THE REQUIRED LENDERS;
PROVIDED THAT NO SUCH AGREEMENT SHALL (A) INCREASE THE COMMITMENT OF ANY LENDER
WITHOUT THE WRITTEN CONSENT OF SUCH LENDER; IT BEING UNDERSTOOD THAT A WAIVER OF
ANY CONDITION PRECEDENT SET FORTH IN SECTION 4.02 OR THE WAIVER OF ANY DEFAULT
OR MANDATORY PREPAYMENT SHALL NOT CONSTITUTE AN INCREASE OF ANY COMMITMENT OF
ANY LENDER, (B) REDUCE OR FORGIVE THE PRINCIPAL AMOUNT OF ANY LOAN OR L/C
DISBURSEMENT OR REDUCE THE RATE OF INTEREST THEREON, OR REDUCE OR FORGIVE ANY
INTEREST OR FEES (INCLUDING FEES SET FORTH IN SECTIONS 2.08 AND 2.19) PAYABLE
HEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY,
(C) POSTPONE ANY SCHEDULED DATE OF PAYMENT OF THE PRINCIPAL AMOUNT OF ANY LOAN
OR L/C DISBURSEMENT, OR ANY DATE FOR THE PAYMENT OF ANY INTEREST, FEES OR OTHER
OBLIGATIONS PAYABLE HEREUNDER, OR REDUCE THE AMOUNT OF, WAIVE OR EXCUSE ANY SUCH
PAYMENT, OR POSTPONE THE SCHEDULED DATE OF EXPIRATION OF ANY COMMITMENT, WITHOUT
THE WRITTEN CONSENT OF EACH LENDER DIRECTLY AFFECTED THEREBY; PROVIDED THAT ONLY
THE CONSENT OF THE REQUIRED LENDERS SHALL BE NECESSARY TO AMEND THE PROVISIONS
OF SECTION 2.11(C) PROVIDING FOR THE DEFAULT RATE OF INTEREST, OR TO WAIVE ANY
OBLIGATIONS OF THE BORROWER TO PAY INTEREST AT SUCH DEFAULT RATE, (D) CHANGE
SECTIONS 2.08(C), 2.09(D), 2.16(C), 2.16(F), 2.19(C) OR 2.20(E) IN A MANNER THAT
WOULD ALTER THE MANNER IN WHICH PAYMENTS ARE SHARED, WITHOUT THE

98


--------------------------------------------------------------------------------





WRITTEN CONSENT OF EACH LENDER, (E) CHANGE ANY OF THE PROVISIONS OF THIS
SECTION OR THE DEFINITION OF “REQUIRED LENDERS” OR ANY OTHER PROVISION OF ANY
LOAN DOCUMENT SPECIFYING THE NUMBER OR PERCENTAGE OF LENDERS REQUIRED TO WAIVE,
AMEND OR MODIFY ANY RIGHTS THEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY
CONSENT THEREUNDER, WITHOUT THE WRITTEN CONSENT OF EACH LENDER, (F) RELEASE ANY
MATERIAL LOAN GUARANTOR FROM ITS OBLIGATION UNDER ITS GUARANTEE (EXCEPT AS
OTHERWISE PERMITTED HEREIN OR IN THE OTHER LOAN DOCUMENTS), WITHOUT THE WRITTEN
CONSENT OF EACH LENDER, OR (G) EXCEPT AS PROVIDED IN CLAUSES (C) AND (D) OF THIS
SECTION OR IN ANY COLLATERAL DOCUMENT, RELEASE ALL OR SUBSTANTIALLY ALL OF THE
COLLATERAL, WITHOUT THE WRITTEN CONSENT OF EACH LENDER; PROVIDED FURTHER THAT NO
SUCH AGREEMENT SHALL AMEND, MODIFY OR OTHERWISE AFFECT THE RIGHTS OR DUTIES OF
THE AGENT HEREUNDER WITHOUT THE PRIOR WRITTEN CONSENT OF THE AGENT. THE AGENT
MAY WITHOUT THE CONSENT OF ANY LENDER ALSO AMEND THE COMMITMENT SCHEDULE TO
REFLECT ASSIGNMENTS ENTERED INTO PURSUANT TO SECTION 9.04. UPON THE REQUEST OF
THE BORROWER, THE AGENT SHALL ENTER INTO SUCH AMENDMENTS (AND MAY DO SO WITHOUT
THE CONSENT OF ANY LENDER, OTHER AGENT, OR THE ISSUING BANK) TO THE COLLATERAL
DOCUMENTS (OR ENTER INTO ADDITIONAL COLLATERAL DOCUMENTS) TO SECURE ON A PARI
PASSU BASIS ON TERMS REASONABLY ACCEPTABLE TO THE AGENT ALL OBLIGATIONS
(INCLUDING OBLIGATIONS COMPARABLE IN SCOPE TO THE OBLIGATIONS) OF ALL OTHER PARI
PASSU LIEN OBLIGATIONS PERMITTED TO BE INCURRED UNDER SECTION 6.01 AND SECURED
BY LIENS PERMITTED TO BE INCURRED UNDER SECTION 6.06 ON ALL OR A PORTION OF THE
COLLATERAL.


(C)  THE LENDERS AND THE ISSUING BANK HEREBY IRREVOCABLY AGREE THAT THE LIENS
GRANTED TO THE AGENT BY THE LOAN PARTIES ON ANY COLLATERAL SHALL BE
AUTOMATICALLY RELEASED (I) UPON THE TERMINATION OF THE COMMITMENTS, PAYMENT AND
SATISFACTION IN FULL IN CASH OF ALL SECURED OBLIGATIONS (OTHER THAN UNLIQUIDATED
OBLIGATIONS), AND THE CASH COLLATERALIZATION OF ALL UNLIQUIDATED OBLIGATIONS IN
A MANNER SATISFACTORY TO THE AGENT, (II) UPON THE SALE OR OTHER DISPOSITION OF
THE PROPERTY CONSTITUTING SUCH COLLATERAL (INCLUDING AS PART OF OR IN CONNECTION
WITH ANY OTHER SALE OR OTHER DISPOSITION PERMITTED HEREUNDER) TO ANY PERSON
OTHER THAN ANOTHER LOAN PARTY, TO THE EXTENT SUCH SALE OR OTHER DISPOSITION IS
MADE IN COMPLIANCE WITH THE TERMS OF THIS AGREEMENT (AND THE AGENT MAY RELY
CONCLUSIVELY ON A CERTIFICATE TO THAT EFFECT PROVIDED TO IT BY ANY LOAN PARTY
UPON ITS REASONABLE REQUEST WITHOUT FURTHER INQUIRY), (III) TO THE EXTENT SUCH
COLLATERAL IS COMPRISED OF PROPERTY LEASED TO A LOAN PARTY, UPON TERMINATION OR
EXPIRATION OF SUCH LEASE, (IV) SUBJECT TO PARAGRAPH (B) OF THIS SECTION 9.02, IF
THE RELEASE OF SUCH LIEN IS APPROVED, AUTHORIZED OR RATIFIED IN WRITING BY THE
REQUIRED LENDERS, (V) TO THE EXTENT THE PROPERTY CONSTITUTING SUCH COLLATERAL IS
OWNED BY ANY LOAN GUARANTOR, UPON THE RELEASE OF SUCH GUARANTOR FROM ITS
OBLIGATIONS UNDER ITS GUARANTEE IN ACCORDANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND THE GUARANTEE AND COLLATERAL AGREEMENT OR (VI) AS REQUIRED TO
EFFECT ANY SALE OR OTHER DISPOSITION OF SUCH COLLATERAL IN CONNECTION WITH ANY
EXERCISE OF REMEDIES OF THE AGENT AND THE LENDERS PURSUANT TO THE COLLATERAL.
ANY SUCH RELEASE SHALL NOT IN ANY MANNER DISCHARGE, AFFECT, OR IMPAIR THE
OBLIGATIONS OR ANY LIENS (OTHER THAN THOSE EXPRESSLY BEING RELEASED) UPON (OR
OBLIGATIONS OF THE LOAN PARTIES IN RESPECT OF) ALL INTERESTS RETAINED BY THE
LOAN PARTIES, INCLUDING THE PROCEEDS OF ANY SALE, ALL OF WHICH SHALL CONTINUE TO
CONSTITUTE PART OF THE COLLATERAL TO THE EXTENT REQUIRED UNDER THE PROVISIONS OF
THE LOAN DOCUMENTS.


(D)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS SECTION 9.02,
GUARANTEES, COLLATERAL SECURITY DOCUMENTS AND RELATED DOCUMENTS EXECUTED BY
FOREIGN SUBSIDIARIES IN CONNECTION WITH THIS AGREEMENT MAY BE IN A FORM
REASONABLY DETERMINED BY THE AGENT AND MAY BE AMENDED AND WAIVED WITH THE
CONSENT OF THE AGENT AT THE REQUEST OF THE BORROWER WITHOUT THE NEED TO OBTAIN
THE CONSENT OF ANY OTHER LENDERS IF SUCH AMENDMENT OR WAIVER IS DELIVERED IN
ORDER (I) TO COMPLY WITH LOCAL LAW OR ADVICE OF LOCAL COUNSEL, (II) TO CURE
AMBIGUITIES OR DEFECTS OR (III) TO CAUSE SUCH GUARANTEE, COLLATERAL SECURITY
DOCUMENT OR OTHER DOCUMENT TO BE CONSISTENT WITH THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.


(E)  IF, IN CONNECTION WITH ANY PROPOSED AMENDMENT, WAIVER OR CONSENT REQUIRING
THE CONSENT OF “EACH LENDER” OR “EACH LENDER DIRECTLY AFFECTED THEREBY”, THE
CONSENT OF THE REQUIRED LENDERS IS OBTAINED, BUT THE CONSENT OF OTHER NECESSARY
LENDERS IS NOT OBTAINED (ANY SUCH LENDER WHOSE CONSENT IS NECESSARY BUT NOT
OBTAINED BEING REFERRED TO HEREIN AS A “NON-CONSENTING LENDER”), THEN (X) THE
AGENT

99


--------------------------------------------------------------------------------





MAY ELECT TO PURCHASE ALL (BUT NOT LESS THAN ALL) OF (1) ANY CLASS OF SUCH
LENDER’S COMMITMENTS, THE CORRESPONDING LOANS OWING TO IT AND OTHER OBLIGATIONS
DUE TO IT AND ALL OF ITS RIGHTS AND OBLIGATIONS HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS IN RESPECT OF SUCH CLASS OR (2) SUCH LENDER’S COMMITMENTS, THE
LOANS OWING TO IT AND OTHER OBLIGATIONS DUE TO IT AND ALL OF ITS RIGHTS AND
OBLIGATIONS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, PROVIDED THAT THE
BORROWER SHALL PAY TO SUCH NON-CONSENTING LENDER IN SAME DAY FUNDS ON THE DAY OF
SUCH PURCHASE ALL INTEREST, FEES AND OTHER AMOUNTS THEN ACCRUED BUT UNPAID TO
SUCH NON-CONSENTING LENDER BY THE BORROWER HEREUNDER TO AND INCLUDING THE DATE
OF TERMINATION, INCLUDING WITHOUT LIMITATION, PAYMENTS DUE TO SUCH
NON-CONSENTING LENDER UNDER SECTION 2.13 AND 2.15 AND AN AMOUNT, IF ANY, EQUAL
TO THE PAYMENT WHICH WOULD HAVE BEEN DUE TO SUCH LENDER ON THE DAY OF SUCH
PURCHASE UNDER SECTION 2.14 HAD THE LOANS OF SUCH NON-CONSENTING LENDER BEEN
PREPAID ON SUCH DATE RATHER THAN SOLD TO THE AGENT OR (Y) THE BORROWER MAY ELECT
TO REPLACE A NON-CONSENTING LENDER AS A LENDER PARTY TO THIS AGREEMENT, PROVIDED
THAT, CONCURRENTLY WITH SUCH REPLACEMENT BY THE BORROWER, (I) ANOTHER BANK OR
OTHER ENTITY WHICH IS REASONABLY SATISFACTORY TO THE BORROWER AND THE AGENT
SHALL AGREE, AS OF SUCH DATE, TO PURCHASE FOR CASH THE LOANS AND OTHER
OBLIGATIONS DUE TO THE NON-CONSENTING LENDER PURSUANT TO AN ASSIGNMENT AND
ASSUMPTION AND TO BECOME A LENDER FOR ALL PURPOSES UNDER THIS AGREEMENT AND TO
ASSUME ALL OBLIGATIONS OF THE NON-CONSENTING LENDER TO BE TERMINATED AS OF SUCH
DATE AND TO COMPLY WITH THE REQUIREMENTS OF CLAUSE (B) OF SECTION 9.04, (II) THE
REPLACEMENT LENDER SHALL GRANT ITS CONSENT WITH RESPECT TO THE APPLICABLE
PROPOSED AMENDMENT, WAIVER OR CONSENT AND (III) THE BORROWER SHALL PAY TO SUCH
NON-CONSENTING LENDER IN SAME DAY FUNDS ON THE DAY OF SUCH REPLACEMENT (1) ALL
INTEREST, FEES AND OTHER AMOUNTS THEN ACCRUED BUT UNPAID TO SUCH NON-CONSENTING
LENDER BY THE BORROWER HEREUNDER TO AND INCLUDING THE DATE OF TERMINATION,
INCLUDING WITHOUT LIMITATION PAYMENTS DUE TO SUCH NON-CONSENTING LENDER UNDER
SECTIONS 2.13 AND 2.15, AND (2) AN AMOUNT, IF ANY, EQUAL TO THE PAYMENT WHICH
WOULD HAVE BEEN DUE TO SUCH LENDER ON THE DAY OF SUCH REPLACEMENT UNDER
SECTION 2.14 HAD THE LOANS OF SUCH NON-CONSENTING LENDER BEEN PREPAID ON SUCH
DATE RATHER THAN SOLD TO THE REPLACEMENT LENDER. EACH LENDER AGREES THAT IF THE
AGENT OR THE BORROWER, AS THE CASE MAY BE, EXERCISES ITS OPTION HEREUNDER, IT
SHALL PROMPTLY EXECUTE AND DELIVER ALL AGREEMENTS AND DOCUMENTATION NECESSARY TO
EFFECTUATE SUCH ASSIGNMENT AS SET FORTH IN SECTION 9.04. THE AGENT OR THE
BORROWER SHALL BE ENTITLED (BUT NOT OBLIGATED) TO EXECUTE AND DELIVER SUCH
AGREEMENT AND DOCUMENTATION ON BEHALF OF SUCH NON-CONSENTING LENDER AND ANY SUCH
AGREEMENT AND/OR DOCUMENTATION SO EXECUTED BY THE AGENT OR THE BORROWER SHALL BE
EFFECTIVE FOR PURPOSES OF DOCUMENTING AN ASSIGNMENT PURSUANT TO SECTION 9.04.

Section 9.03.          Expenses; Indemnity; Damage Waiver.  (a)  The Borrower
shall pay (i) all reasonable documented out-of-pocket expenses incurred by the
Agent and its Affiliates, including the reasonable fees, charges and
disbursements of Latham & Watkins LLP, counsel for the Agent, in connection with
the syndication and distribution (including, without limitation, via the
internet or through a service such as Intralinks) of the credit facilities
provided for herein, the preparation of the Loan Documents and related
documentation, (ii) all reasonable documented out-of-pocket expenses incurred by
the Agent and its Affiliates, including the reasonable fees, charges and
disbursements of outside legal counsel to the Agent, in connection with any
amendments, modifications or waivers of the provisions of any Loan Documents
(whether or not the transactions contemplated thereby shall be consummated),
(iii) all reasonable documented out-of-pocket expenses incurred by the Agent,
the Issuing Bank or the Lenders, including the reasonable documented fees,
charges and disbursements of any counsel for the Agent and for one law firm
retained by the Lenders, in connection with the enforcement, collection or
protection of its rights in connection with the Loan Documents, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such reasonable documented out-of-pocket expenses incurred during
any workout, restructuring or related negotiations in respect of such Loans, and
(iv) subject to any other provisions of this Agreement, of the Loan Documents or
of any separate agreement entered into by the Borrower and the Agent with
respect thereto, all reasonable documented out-of-pocket expenses incurred by
the Agent in the administration of the Loan Documents. Expenses reimbursable by
the Borrower under this Section include, without limiting the generality of the
foregoing, subject to any other applicable

100


--------------------------------------------------------------------------------


provision of any Loan Document, reasonable documented out-of-pocket costs and
expenses incurred in connection with:

(I) LIEN AND TITLE SEARCHES AND TITLE INSURANCE; AND

(II) TAXES, FEES AND OTHER CHARGES FOR RECORDING THE MORTGAGES, FILING FINANCING
STATEMENTS AND CONTINUATIONS, AND OTHER ACTIONS TO PERFECT, PROTECT, AND
CONTINUE THE AGENT’S LIENS.

Other than to the extent required to be paid on the Closing Date, all amounts
due under this paragraph (a) shall be payable by the Borrower within ten
(10) Business Days of receipt of an invoice relating thereto and setting forth
such expenses in reasonable detail.


(B)  THE BORROWER SHALL INDEMNIFY THE AGENT, THE ISSUING BANK AND EACH LENDER,
AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON BEING
CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM, ANY AND
ALL LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED EXPENSES,
INCLUDING THE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNITEE,
INCURRED BY OR ASSERTED AGAINST ANY INDEMNITEE ARISING OUT OF, IN CONNECTION
WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THE LOAN DOCUMENTS OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED THEREBY, THE PERFORMANCE BY THE PARTIES
HERETO OF THEIR RESPECTIVE OBLIGATIONS THEREUNDER OR THE CONSUMMATION OF THE
TRANSACTIONS OR ANY OTHER TRANSACTIONS CONTEMPLATED HEREBY, (II) ANY
ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO THE BORROWER OR ANY OF ITS
SUBSIDIARIES OR TO ANY PROPERTY OWNED OR OPERATED BY THE BORROWER OR ANY OF ITS
SUBSIDIARIES, OR (III) ANY ACTUAL OR PROSPECTIVE CLAIM, LITIGATION,
INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING, WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY AND REGARDLESS OF WHETHER ANY INDEMNITEE IS A
PARTY THERETO (AND REGARDLESS OF WHETHER SUCH MATTER IS INITIATED BY A THIRD
PARTY OR BY THE BORROWER, ANY OTHER LOAN PARTY OR ANY OF THEIR RESPECTIVE
AFFILIATES); PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY INDEMNITEE, BE
AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH INDEMNITEE.


(C)  TO THE EXTENT THAT THE BORROWER FAILS TO PAY ANY AMOUNT REQUIRED TO BE PAID
BY IT TO THE AGENT UNDER PARAGRAPH (A) OR (B) OF THIS SECTION, EACH LENDER
SEVERALLY AGREES TO PAY TO THE AGENT SUCH LENDER’S APPLICABLE PERCENTAGE
(DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE OR INDEMNITY
PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT; PROVIDED THAT THE UNREIMBURSED EXPENSE
OR INDEMNIFIED LOSS, CLAIM, DAMAGE, PENALTY, LIABILITY OR RELATED EXPENSE, AS
THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE AGENT IN ITS CAPACITY
AS SUCH.


(D)  TO THE EXTENT PERMITTED BY APPLICABLE LAW, NO PARTY TO THIS AGREEMENT SHALL
ASSERT, AND EACH HEREBY WAIVES, ANY CLAIM AGAINST ANY OTHER PARTY HERETO OR ANY
RELATED PARTY THEREOF, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT,
CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL DAMAGES)
ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS AGREEMENT OR ANY
AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY, THE TRANSACTIONS, ANY LOAN OR THE
USE OF THE PROCEEDS THEREOF.


(E)  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAID PROMPTLY AFTER WRITTEN
DEMAND THEREFOR.

Section 9.04.          Successors and Assigns.  (a)  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
(i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of each Lender (and any
attempted assignment or transfer by the Borrower without such consent shall be
null and void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section (any attempted
assignment or transfer not

 

101


--------------------------------------------------------------------------------




complying with the terms of this Section shall be null and void). Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (c) of this
Section) and, to the extent expressly contemplated hereby, the Related Parties
of each of the Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.


(B)  (I) SUBJECT TO THE CONDITIONS SET FORTH IN PARAGRAPH (B)(II) BELOW, ANY
LENDER MAY ASSIGN TO ONE OR MORE ELIGIBLE ASSIGNEES ALL OR A PORTION OF ITS
RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT (INCLUDING ALL OR A PORTION OF ITS
COMMITMENT OR THE LOANS AT THE TIME OWING TO IT) WITH THE PRIOR WRITTEN CONSENT
(SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) OF:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to another Lender, an Affiliate of a Lender, an Approved Fund or,
if an Event of Default specified in paragraphs (a), (b), (f) or (g) of
Article VII has occurred and is continuing, any other Eligible Assignee and
provided further that no consent of the Borrower shall be required for an
assignment during the primary syndication of the Loans to Persons identified by
the Agent to the Borrower on or prior to the Closing Date and reasonably
acceptable to the Borrower;

(B) the Agent; and

(C) the Swingline Lender and the Issuing Bank, in the case of any assignment of
a Revolving Credit Commitment.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans, the amount of the Commitment or the
principal amount of Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Agent and determined on an aggregate
basis in the event of concurrent assignments to Related Funds (as defined
below)) shall be an integral multiple of $5,000,000 and not less than $5,000,000
in the case of Revolving Credit Commitments or Revolving Loans and an integral
multiple of $1,000,000 and not less than $1,000,000 in the case of Term Loan
Commitments or Term Loans unless each of the Borrower and the Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default specified in paragraphs (a), (b), (f) or (g) of Article VII has
occurred and is continuing;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Assumption via an electronic settlement system acceptable to the
Agent (or, if previously agreed with the Agent, manually); and

(D)  the assignee, if it shall not be a Lender, shall deliver on or prior to the
effective date of such assignment, to the Agent (1) an Administrative
Questionnaire and (2) if applicable, an appropriate Internal Revenue Service
form (such as Form W-8BEN or W-8ECI or any successor form adopted by the
relevant United States taxing authority) as required by applicable law
supporting such assignee’s position that no withholding by any Borrower or the
Agent for United

 

102


--------------------------------------------------------------------------------




States income tax payable by such assignee in respect of amounts received by it
hereunder is required.

The term “Related Funds” shall mean with respect to any Lender that is an
Approved Fund, any other Approved Fund that is managed or advised by the same
investment advisor as such Lender or by an Affiliate of such investment advisor.

(iii) Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.13, 2.14, 2.15 and 9.03 with respect to facts and
circumstances occurring on or prior to the effective date of such assignment).
Any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section 9.04 shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with paragraph (c) of this Section.

(iv) The Agent, acting for this purpose as an agent of the Borrower, shall
maintain at one of its offices a copy of each Assignment and Assumption
delivered to it and a register for the recordation of the names and addresses of
the Lenders, and the Commitment of, or principal amount of the Loans owing to,
each Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower and any Lender, at any
reasonable time and from time to time upon reasonable prior notice.

(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire and tax certifications required by
Section 9.04(b)(ii)(D)(2)(unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by paragraph
(b) of this Section, the Agent shall accept such Assignment and Assumption and
record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.04(a), 2.16(c) or
9.03(c), the Agent shall have no obligation to accept such Assignment and
Assumption and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(vi) By executing and delivering an Assignment and Assumption, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows:  (i) such
assigning Lender warrants that it is the legal and beneficial owner of the
interest being assigned thereby free and clear of any adverse claim and that its
Commitment, and the outstanding balances of its Loans, in each case without
giving effect to assignments thereof which have not become effective, are as set
forth in such Assignment and Assumption, (ii) except as set forth in (i) above,
such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with this Agreement, or

 

103


--------------------------------------------------------------------------------




the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement, any other Loan Document or any other instrument or
document furnished pursuant hereto, or the financial condition of the Borrower
or any Subsidiary or the performance or observance by the Borrower or any
Subsidiary of any of its obligations under this Agreement, any other Loan
Document or any other instrument or document furnished pursuant hereto;
(iii) such assignee represents and warrants that it is an Eligible Assignee,
legally authorized to enter into such Assignment and Assumption; (iv) such
assignee confirms that it has received a copy of this Agreement, together with
copies of the most recent financial statements referred to in Section 3.04(a) or
delivered pursuant to Section 5.01 and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into such Assignment and Assumption; (v) such assignee will independently and
without reliance upon the Agent, such assigning Lender or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (vi) such assignee appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement as are delegated to the Agent, by the terms hereof, together with such
powers as are reasonably incidental thereto; and (vii) such assignee agrees that
it will perform in accordance with their terms all the obligations which by the
terms of this Agreement are required to be performed by it as a Lender.


(C)  (I)  ANY LENDER MAY, WITHOUT THE CONSENT OF THE BORROWER OR THE AGENT, SELL
PARTICIPATIONS TO ONE OR MORE BANKS OR OTHER ENTITIES (A “PARTICIPANT”) IN ALL
OR A PORTION OF SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT OR THE LOANS OWING TO IT);
PROVIDED THAT (A) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (B) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS, (C) THE BORROWER, THE AGENT, AND
THE OTHER LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT AND
(D) NO SUCH PARTICIPANT SHALL BE A “CREDITOR” AS DEFINED IN REGULATION T OR A
“FOREIGN BRANCH OF A BROKER-DEALER” WITHIN THE MEANING OF REGULATION X. ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT
SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, MODIFICATION OR WAIVER DESCRIBED IN THE FIRST PROVISO TO
SECTION 9.02(B) THAT AFFECTS SUCH PARTICIPANT. SUBJECT TO PARAGRAPH (C)(II) OF
THIS SECTION, THE BORROWER AGREES THAT EACH PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SECTIONS 2.13, 2.14 AND 2.15 TO THE SAME EXTENT AS IF IT WERE A
LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT PURSUANT TO PARAGRAPH (B) OF
THIS SECTION. TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT ALSO SHALL BE
ENTITLED TO THE BENEFITS OF SECTION 9.08 AS THOUGH IT WERE A LENDER, PROVIDED
SUCH PARTICIPANT AGREES TO BE SUBJECT TO SECTION 2.16(C) AS THOUGH IT WERE A
LENDER.


(II)  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER
SECTION 2.13 OR 2.15 THAN THE APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO
RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE
SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE WITH THE BORROWER’S PRIOR
WRITTEN CONSENT. A PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A
LENDER SHALL NOT BE ENTITLED TO THE BENEFITS OF SECTION 2.15 UNLESS THE BORROWER
IS NOTIFIED OF THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT
AGREES, FOR THE BENEFIT OF THE BORROWER, TO COMPLY WITH SECTION 2.15(E) AS
THOUGH IT WERE A LENDER.


(D)  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A SECURITY INTEREST IN ALL OR
ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT TO SECURE OBLIGATIONS OF SUCH
LENDER, INCLUDING WITHOUT LIMITATION ANY PLEDGE OR ASSIGNMENT TO SECURE
OBLIGATIONS TO A FEDERAL RESERVE BANK, AND THIS SECTION SHALL NOT APPLY TO ANY
SUCH PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST; PROVIDED THAT NO SUCH PLEDGE
OR ASSIGNMENT OF A


 

104


--------------------------------------------------------------------------------





SECURITY INTEREST SHALL RELEASE A LENDER FROM ANY OF ITS OBLIGATIONS HEREUNDER
OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR SUCH LENDER AS A PARTY HERETO.


(E)  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, ANY LENDER (A
“GRANTING LENDER”) MAY GRANT TO A SPECIAL PURPOSE FUNDING VEHICLE (AN “SPC”),
IDENTIFIED AS SUCH IN WRITING FROM TIME TO TIME BY THE GRANTING LENDER TO THE
AGENT AND THE BORROWER, THE OPTION TO PROVIDE TO THE BORROWER ALL OR ANY PART OF
ANY LOAN THAT SUCH GRANTING LENDER WOULD OTHERWISE BE OBLIGATED TO MAKE TO THE
BORROWER PURSUANT TO THIS AGREEMENT; PROVIDED THAT (I) NOTHING HEREIN SHALL
CONSTITUTE A COMMITMENT BY ANY SPC TO MAKE ANY LOAN, (II) IF AN SPC ELECTS NOT
TO EXERCISE SUCH OPTION OR OTHERWISE FAILS TO PROVIDE ALL OR ANY PART OF SUCH
LOAN, THE GRANTING LENDER SHALL BE OBLIGATED TO MAKE SUCH LOAN PURSUANT TO THE
TERMS HEREOF AND (III) NO SPC SHALL BE A “CREDITOR” AS DEFINED IN REGULATION T
OR A “FOREIGN BRANCH OF A BROKER-DEALER” WITHIN THE MEANING OF REGULATION X. THE
MAKING OF A LOAN BY AN SPC HEREUNDER SHALL UTILIZE THE COMMITMENT OF THE
GRANTING LENDER TO THE SAME EXTENT, AND AS IF, SUCH LOAN WERE MADE BY SUCH
GRANTING LENDER. EACH PARTY HERETO HEREBY AGREES THAT (I) NEITHER THE GRANT TO
ANY SPC NOR THE EXERCISE BY ANY SPC OF SUCH OPTION SHALL INCREASE THE COSTS OR
EXPENSES OR OTHERWISE INCREASE OR CHANGE THE OBLIGATIONS OF THE BORROWER UNDER
THIS AGREEMENT (INCLUDING ITS OBLIGATIONS UNDER SECTION 2.13, 2.14 OR 2.15),
(II) NO SPC SHALL BE LIABLE FOR ANY INDEMNITY OR SIMILAR PAYMENT OBLIGATION
UNDER THIS AGREEMENT (ALL LIABILITY FOR WHICH SHALL REMAIN WITH THE GRANTING
LENDER) AND (III) THE GRANTING LENDER SHALL FOR ALL PURPOSES INCLUDING APPROVAL
OF ANY AMENDMENT, WAIVER OR OTHER MODIFICATION OF ANY PROVISION OF THE LOAN
DOCUMENTS, REMAIN THE LENDER OF RECORD HEREUNDER. IN FURTHERANCE OF THE
FOREGOING, EACH PARTY HERETO HEREBY AGREES (WHICH AGREEMENT SHALL SURVIVE THE
TERMINATION OF THIS AGREEMENT) THAT, PRIOR TO THE DATE THAT IS ONE YEAR AND ONE
DAY AFTER THE PAYMENT IN FULL OF ALL OUTSTANDING COMMERCIAL PAPER OR OTHER
SENIOR INDEBTEDNESS OF ANY SPC, IT WILL NOT INSTITUTE AGAINST, OR JOIN ANY OTHER
PERSON IN INSTITUTING AGAINST, SUCH SPC ANY BANKRUPTCY, REORGANIZATION,
ARRANGEMENT, INSOLVENCY OR LIQUIDATION PROCEEDINGS UNDER THE LAWS OF THE UNITED
STATES OR ANY STATE THEREOF. IN ADDITION, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED IN THIS SECTION 9.04, ANY SPC MAY (I) WITH NOTICE TO, BUT
WITHOUT THE PRIOR WRITTEN CONSENT OF, THE BORROWER AND THE AGENT AND WITHOUT
PAYING ANY PROCESSING FEE THEREFOR, ASSIGN ALL OR A PORTION OF ITS INTERESTS IN
ANY LOANS TO THE GRANTING LENDER OR TO ANY FINANCIAL INSTITUTIONS (CONSENTED TO
BY THE BORROWER AND AGENT) PROVIDING LIQUIDITY AND/OR CREDIT SUPPORT TO OR FOR
THE ACCOUNT OF SUCH SPC TO SUPPORT THE FUNDING OR MAINTENANCE OF LOANS AND
(II) DISCLOSE ON A CONFIDENTIAL BASIS ANY NON-PUBLIC INFORMATION RELATING TO ITS
LOANS TO ANY RATING AGENCY, COMMERCIAL PAPER DEALER OR PROVIDER OF ANY SURETY,
GUARANTEE OR CREDIT OR LIQUIDITY ENHANCEMENT TO SUCH SPC.

Section 9.05.          Survival.  All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments  delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans, regardless of any
investigation made by any such other party or on its behalf and notwithstanding
that the Agent or any Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid and so long as the Commitments
have not expired or terminated. The provisions of Sections 2.13, 2.14, 2.15 and
9.03 and Article VIII shall survive and remain in full force and effect
regardless of the consummation of the transactions contemplated hereby, the
repayment of the Loans, the expiration or termination of the Commitments or the
termination of this Agreement or any provision hereof.

Section 9.06.          Counterparts; Integration; Effectiveness.  This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and the Fee Letter and any separate letter agreements with
respect to fees payable to the Agent constitute

 

105


--------------------------------------------------------------------------------




the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.02, this
Agreement shall become effective when it shall have been executed by the Agent
and when the Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by facsimile shall be effective as
delivery of a manually executed counterpart of this Agreement.

Section 9.07.          Severability.  To the extent permitted by law, any
provision of any Loan Document held to be invalid, illegal or unenforceable in
any jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such invalidity, illegality or unenforceability without affecting the validity,
legality and enforceability of the remaining provisions thereof; and the
invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.

Section 9.08.          Right of Setoff.  If an Event of Default shall have
occurred and be continuing, each Lender and each of its Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other obligations at any time
owing by such Lender or Affiliate to or for the credit or the account of the
Borrower or any Loan Guarantor against any of and all the Secured Obligations
held by such Lender, irrespective of whether or not such Lender shall have made
any demand under the Loan Documents and although such obligations may be
unmatured. The applicable Lender shall notify the Borrower and the Agent of such
set-off or application, provided that any failure to give or any delay in giving
such notice shall not affect the validity of any such set-off or application
under this Section. The rights of each Lender under this Section are in addition
to other rights and remedies (including other rights of setoff) which such
Lender may have. NOTWITHSTANDING THE FOREGOING, AT ANY TIME THAT ANY OF THE
SECURED OBLIGATIONS SHALL BE SECURED BY REAL PROPERTY LOCATED IN CALIFORNIA, NO
LENDER SHALL EXERCISE A RIGHT OF SETOFF, LENDER’S LIEN OR COUNTERCLAIM OR TAKE
ANY COURT OR ADMINISTRATIVE ACTION OR INSTITUTE ANY PROCEEDING TO ENFORCE ANY
PROVISION OF THIS AGREEMENT OR ANY LOAN DOCUMENT UNLESS IT IS TAKEN WITH THE
CONSENT OF THE LENDERS REQUIRED BY SECTION 9.02 OF THIS AGREEMENT, IF SUCH
SETOFF OR ACTION OR PROCEEDING WOULD OR MIGHT (PURSUANT TO SECTIONS 580a, 580b,
580d AND 726 OF THE CALIFORNIA CODE OF CIVIL PROCEDURE OR SECTION 2924 OF THE
CALIFORNIA CIVIL CODE, IF APPLICABLE, OR OTHERWISE) AFFECT OR IMPAIR THE
VALIDITY, PRIORITY, OR ENFORCEABILITY OF THE LIENS GRANTED TO THE AGENT PURSUANT
TO THE COLLATERAL DOCUMENTS OR THE ENFORCEABILITY OF THE OBLIGATIONS HEREUNDER,
AND ANY ATTEMPTED EXERCISE BY ANY LENDER OR ANY SUCH RIGHT WITHOUT OBTAINING
SUCH CONSENT OF THE PARTIES AS REQUIRED ABOVE, SHALL BE NULL AND VOID. THIS
PARAGRAPH SHALL BE SOLELY FOR THE BENEFIT OF EACH OF THE LENDERS.

Section 9.09.          Governing Law; Jurisdiction; Consent to Service of
Process. (a)   THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER THAN AS
EXPRESSLY SET FORTH IN ANY OTHER LOAN DOCUMENT) SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.


(B)  EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF
AND ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF ANY U.S. FEDERAL OR NEW
YORK STATE COURT SITTING IN THE BOROUGH OF MANHATTAN, NEW YORK, NEW YORK IN ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO


 

106


--------------------------------------------------------------------------------





HEREBY IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE OR,
TO THE EXTENT PERMITTED BY LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES
HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE
CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR
IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT THE AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.


(C)  EACH LOAN PARTY HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE
FULLEST EXTENT IT MAY LEGALLY AND EFFECTIVELY DO SO, ANY OBJECTION WHICH IT MAY
NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, THE DEFENSE
OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY
SUCH COURT.


(D)  TO THE EXTENT PERMITTED BY LAW, EACH PARTY TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS UPON IT AND AGREES
THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY REGISTERED MAIL (RETURN RECEIPT
REQUESTED) DIRECTED TO IT AT ITS ADDRESS FOR NOTICES AS PROVIDED FOR IN
SECTION 9.01. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT
THE RIGHT OF ANY PARTY TO THIS AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW.

Section 9.10.          WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.

Section 9.11.          Headings.  Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

Section 9.12.          Confidentiality.  The Agent, the Issuing Bank and each
Lender agrees (and each Lender agrees to cause its SPC, if any) to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its and its Affiliates’ directors, trustees, officers,
employees and agents, including accountants, legal counsel and other advisors
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory,
governmental or administrative authority, (c) to the extent required by law or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) subject to an
agreement containing provisions substantially the same as those of this Section,
to (i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement,
including, without limitation, any SPC, (ii) any pledgee referred to in
Section 9.04(d) or (iii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Loan Parties and
their

 

107


--------------------------------------------------------------------------------




obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Agent, the Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Borrower. For the
purposes of this Section, “Information” means all information received from any
Loan Party relating to the Loan Parties or their businesses, the Sponsor or the
Transactions other than any such information that is available to the Agent, the
Issuing Bank or any Lender on a nonconfidential basis prior to disclosure by any
Loan Party. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

Section 9.13.          Several Obligations; Nonreliance; Violation of Law.  The
respective obligations of the Lenders hereunder are several and not joint and
the failure of any Lender to make any Loan or perform any of its obligations
hereunder shall not relieve any other Lender from any of its obligations
hereunder. Each Lender hereby represents that (a) it is not relying on or
looking to any Margin Stock for the repayment of the Borrowings provided for
herein and acknowledges that the Collateral shall not include any Margin Stock
and (b) it is not and will not become a “creditor” as defined in Regulation T or
a “foreign branch of a broker-dealer” within the meaning of Regulation X.
Anything contained in this Agreement to the contrary notwithstanding, no Lender
shall be obligated to extend credit to the Borrower in violation of any
Requirement of Law.

Section 9.14.          USA PATRIOT Act.  Each Lender that is subject to the
requirements of the USA Patriot Act hereby notifies the Borrower that pursuant
to the requirements of the USA Patriot Act, it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender to identify the Borrower in accordance with the USA Patriot Act.

Section 9.15.          Disclosure.  Each Loan Party and each Lender hereby
acknowledges and agrees that the Agent and/or its Affiliates from time to time
may hold investments in, make other loans to or have other relationships with
any of the Loan Parties and their respective Affiliates. In addition, each Loan
Party and each Lender hereby acknowledges that an Affiliate of the Agent will be
an initial purchaser of the Senior Subordinated Notes.

Section 9.16.          Appointment for Perfection.  Each Lender hereby appoints
each other Lender as its agent for the purpose of perfecting Liens, for the
benefit of the Agent and the Lenders, in assets which, in accordance with
Article 9 of the UCC or any other applicable law can be perfected only by
possession. Should any Lender (other than the Agent) obtain possession of any
such Collateral, such Lender shall notify the Agent thereof, and, promptly upon
the Agent’s request therefor shall deliver such Collateral to the Agent or
otherwise deal with such Collateral in accordance with the Agent’s instructions.

Section 9.17.          Interest Rate Limitation.  Notwithstanding anything
herein to the contrary, if at any time the interest rate applicable to any Loan
or participation in any L/C Disbursement, together with all fees, charges and
other amounts which are treated as interest on such Loan or participation in
such L/C Disbursement under applicable law (collectively the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) which may be contracted for,
charged, taken, received or reserved by the Lender holding such Loan or
participation in accordance with applicable law, the rate of interest payable in
respect of such Loan or participation hereunder, together with all Charges
payable in respect thereof, shall be limited to the Maximum Rate and, to the
extent lawful, the interest and Charges that would have been payable in respect
of such Loan or participation but were not payable as a result of the operation
of this Section shall be cumulated and the interest and Charges payable to such
Lender in respect of other Loans or participations or periods shall be increased
(but not above the Maximum Rate therefor) until such

 

108


--------------------------------------------------------------------------------




cumulated amount, together with interest thereon at the Federal Funds Effective
Rate to the date of repayment, shall have been received by such Lender.

 

109


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

TRANSDIGM INC.

 

TRANSDIGM GROUP INCORPORATED

 

ADAMS RITE AEROSPACE, INC.

 

AVIONIC INSTRUMENTS INC.

 

CHAMPION AEROSPACE INC.

 

CHRISTIE ELECTRIC CORP.

 

DAC REALTY CORP.

 

MARATHONNORCO AEROSPACE, INC.

 

SKURKA AEROSPACE INC.

 

ZMP, INC.

 

 

 

 

By  

 

 

 

/s/ W. NICHOLAS HOWLEY

 

 

Name: W. Nicholas Howley

 

 

Title: Chief Executive Officer

 

 

 

 

 

 

 

SWEENEY ENGINEERING CORP.

 

 

 

 

By  

 

 

 

/s/ GREGORY RUFUS

 

 

Name: Gregory Rufus

 

 

Title: Secretary

 

110


--------------------------------------------------------------------------------


CREDIT SUISSE, CAYMAN ISLANDS BRANCH,
individually and as Agent, Swingline Lender and Issuing
Bank

 

 

 

By

/s/Cassandra Droogan

 

 

 

 

Name: Cassandra Droogan

 

 

Title: Vice President

 

 

 

 

 

By

/s/Shaheen Malik

 

 

Name: Shaheen Malik

 

 

Title: Associate

 

 

 



BANK OF AMERICA, N.A.,

 

 

 

By    /s/ David H. Strickert

 

 

Name: David H. Strickert

 

 

Title: Senior Vice President

 

 

 

 

 

MIZUHO CORPORATE BANK, LTD.

 

 

 

By    /s/ James R. Fayen

 

 

Name: James R. Fayen

 

 

Title: Deputy General Manager

 

 

 

 

 

BANK OF IRELAND,

 

 

 

By   /s/ Carl Andreson

 

 

Name: Carl Andreson

 

 

Title: Vice President

 

 

 

By   /s/ Ross Catlin

 

 

Name: Ross Catlin

 

 

Title: Managing Director

 

 

 

 

 

BARCLAYS BANK PLC,

 

 

 

 

 

By   /s/ Philip Capparis

 

 

Name: Philip Capparis

 

 

Title: Director

 

111


--------------------------------------------------------------------------------




 

CREDIT INDUSTRIEL ET COMMERCIAL,

 

 

By    /s/ Brian O’Leary

 

 

Name: Brian O’Leary

 

 

Title: Vice President

 

 

By   /s/ Marcus Edward

 

 

Name: Marcus Edward

 

 

Title: Vice President

 

 

 

THE CIT GROUP / EQUIPMENT FINANCING INC.,

 

 

By   /s/ Andrew Giangrave

 

 

Name: Andrew Giangrave

 

 

Title: Authorized Signatory

 

 

 

FIRSTMERIT BANK, N.A.,

 

 

By   /s/ Robert G. Morlan

 

 

Name: Robert G. Morlan

 

 

Title: Senior Vice President

 

 

 

GENERAL ELECTRIC CAPITAL CORPORATION,

 

 

By   /s/ Sean McUmminie

 

 

Name: Sean McUmminie

 

 

Title: Duly Authorized Signatory

 

 

 

NATIONAL CITY BANK,

 

 

By   /s/ Daniel R. Raynor

 

 

Name: Daniel R. Raynor

 

 

Title: Vice President

 

 

 

PNC BANK, NATIONAL ASSOCIATION,

 

 

By   /s/ Joseph G. Moran

 

 

Name: Joseph G. Moran

 

 

Title: Managing Director

 

 

 

UBS LOAN FINANCE LLC,

 

 

By   /s/ Richard L. Tavrow

 

 

Name: Richard L. Tavrow

 

 

Title: Director

 

112


--------------------------------------------------------------------------------




 

 

By   /s/ Irja R. Otsa

 

 

Name: Irja R. Otsa

 

 

Title: Associate Director

 

113


--------------------------------------------------------------------------------




COMMITMENT SCHEDULE

Lender

 

 

 

Revolving Credit
Commitment

 

Term Loan Commitment

 

Credit Suisse

 

$

20,000,000

 

$

325,000,000

 

Bank of America, N.A.

 

$

20,000,000

 

$

325,000,000

 

General Electric Capital Corporation

 

$

20,000,000

 

 

 

Barclays Bank PLC

 

$

15,000,000

 

 

 

UBS Loan Finance LLC

 

$

15,000,000

 

 

 

Mizuho Bank

 

$

15,000,000

 

 

 

Credit Industriel et Commercial

 

$

10,000,000

 

 

 

The CIT Group / Equipment Financing Inc.

 

$

10,000,000

 

 

 

National City Bank

 

$

10,000,000

 

 

 

Bank of Ireland

 

$

7,500,000

 

 

 

FirstMerit Bank, N.A.

 

$

4,000,000

 

 

 

PNC Bank, National Association

 

$

3,500,000

 

 

 

 

 

 

 

 

 

Total

 

$

150,000,000

 

$

650,000,000

 

 

114


--------------------------------------------------------------------------------